EXHIBIT 10.1

 

 



 



 

TERM LOAN AGREEMENT

 

among

 

PETRODOME AROUND THE HORN, LLC,

PETRODOME BAYOU CHOCTAW, LLC,

PETRODOME BLOOMINGTON, LLC,

PETRODOME BUCKEYE, LLC,

PETRODOME DIETZEL, LLC,

PETRODOME EAST CREOLE, LLC,

PETRODOME EC, LLC,

PETRODOME ENERGY, LLC,

PETRODOME LIBERTY, LLC,

PETRODOME LONE STAR, LLC,

PETRODOME LOUISIANA PIPELINE, LLC,

PETRODOME MAURICE, LLC,

PETRODOME NAPOLEONVILLE, LLC,

PETRODOME OPERATING, LLC,

PETRODOME PHEASANT BLESSING, LLC,

PETRODOME PINEVILLE, LLC,

PETRODOME PINTAIL, LLC, PETRODOME QUAIL RIDGE, LLC,

PETRODOME RIO RANCH, LLC,

PETRODOME ST. GABRIEL II, LLC,

PETRODOME THUNDERBOLT, LLC, and

PETRODOME WHARTON, LLC

as initial Co-Borrowers

 

and

405 PETRODOME LLC,

as Administrative Agent

 

and

 

THE LENDERS SIGNATORY HERETO

 

December 22, 2017



   

SENIOR SECURED TERM LOAN OF $8,510,638



 




 



 

TABLE OF CONTENTS

 



Page

ARTICLE I DEFINITIONS AND INTERPRETATION

2

1.1

Terms Defined Above

2

1.2

Additional Defined Terms

2

1.3

Undefined Financial Accounting Terms

21

1.4

References

22

1.5

Articles and Sections

22

1.6

Number and Gender

22

1.7

Incorporation of Schedules and Exhibits

22

1.8

Negotiated Transaction

22

 

ARTICLE II TERMS OF FACILITY

22

2.1

Term Loan

22

2.2

Use of Loan Proceeds

23

2.3

Repayment of Term Loans

23

2.4

Reserved.

24

2.5

Outstanding Amounts

24

2.6

Taxes and Time, Place, and Method of Payments

24

2.7

Pro Rata Treatment; Adjustments

27

2.8

Voluntary Prepayments

28

2.9

Mandatory Prepayments

28

2.10

Loans to Satisfy Obligations of Borrowers

28

2.11

General Provisions Relating to Interest

29

2.12

Reserved.

30

2.13

Reserved.

30

2.14

Security Interest in Accounts; Right of Offset

30

2.15

Illegality

30

2.16

Regulatory Change

30

2.17

Power of Attorney

31

2.18

Keepwell

31

2.19

Joint and Several Liability

32

2.20

Overriding Royalty Interest

32

2.21

Increase in Term Loan

32

2.22

Availability of Capital Expenditures.

34

  

ARTICLE III CONDITIONS

35

3.1

Initial Funding

35

  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

38

4.1

Due Authorization

38

4.2

Existence

39

4.3

Valid and Binding Obligations

39

4.4

Security Documents

39

4.5

Title to Property

39



 



  - i -

   



 



4.6

Scope and Accuracy of Financial Statements

39

4.7

No Material Adverse Effect or Default

39

4.8

No Material Misstatements

39

4.9

Liabilities, Litigation and Restrictions

40

4.10

Authorizations; Consents

40

4.11

Compliance with Laws

40

4.12

ERISA

40

4.13

Environmental Laws

40

4.14

Compliance with Federal Reserve Regulations

41

4.15

Investment Company Act Compliance

41

4.16

Proper Filing of Tax Returns; Payment of Taxes Due

41

4.17

Refunds

41

4.18

Gas Contracts

41

4.19

Intellectual Property

41

4.20

Casualties or Taking of Property

42

4.21

Location of Borrowers

42

4.22

Subsidiaries

42

4.23

Compliance with Anti-Terrorism Laws

42

4.24

Identification Numbers

43

4.25

Solvency

43

4.26

Petrodome PSA

43

4.27

Related Party Transactions

43

4.28

Ownership of Property

43

4.29

Plugged and Abandoned and Non-Producing Oil and Gas Properties

43

 

ARTICLE V AFFIRMATIVE COVENANTS

44

5.1

Maintenance and Access to Records

44

5.2

Monthly Unaudited Financial Statements and Compliance Certificates

44

5.3

Annual Audited Financial Statements and Compliance Certificate

44

5.4

Reserve Reports; LOE Reports; Production Reports; Payables Aging; Additional
Development Plans and Financial Projections

45

5.5

Title Opinions; Title Defects; Mortgaged Properties

46

5.6

Notices of Certain Events

46

5.7

Letters in Lieu of Transfer Orders or Division Orders

47

5.8

Commodity Hedging

47

5.9

Tax Returns

47

5.10

Additional Information

47

5.11

Compliance with Laws

48

5.12

Payment of Assessments and Charges

48

5.13

Maintenance of Existence or Qualification and Good Standing

48

5.14

Payment of Notes; Performance of Obligations

48

5.15

Further Assurances; Post-Closing Obligations

48

5.16

Initial Expenses of Agent

48

5.17

Subsequent Expenses of Agent and Lenders

49

5.18

Maintenance and Inspection of Properties

50

5.19

Maintenance of Insurance

50

5.20

Environmental Indemnification

50



 



  - ii -

   



 

5.21

General Indemnification

 

51

 

5.22

Evidence of Compliance with Anti-Terrorism Laws

 

51

 

5.23

Board and Management Meetings

 

51

 

5.24

Maximum Permitted Monthly General and Administrative Expense Allocation

 

51

 

5.25

Material Contracts

 

52

 

5.26

Credit Policies

 

52

 

5.27

DACA Accounts

 

52

 

5.28

Lockbox Account

 

52

 

5.29

Other Financial Reporting Obligations

 

52

 

5.30

Additional Collateral; Other Deliveries

 

52

 

 

 

 

 

ARTICLE VI NEGATIVE COVENANTS

 

52

 

6.1

Indebtedness

 

52

 

6.2

Contingent Obligations

 

53

 

6.3

Liens

 

53

 

6.4

Sales of Assets

 

53

 

6.5

Leasebacks

 

53

 

6.6

Sale or Discount of Receivables

 

53

 

6.7

Loans or Advances

 

53

 

6.8

Investments

 

54

 

6.9

Dividends and Distributions

 

54

 

6.10

Issuance of Equity; Changes in Corporate Structure

 

54

 

6.11

Transactions with Affiliates and Certain Other Person

 

54

 

6.12

Lines of Business

 

55

 

6.13

Plan Obligation

 

55

 

6.14

Anti-Terrorism Laws

 

55

 

6.15

Amendment of Material Contracts

 

55

 

6.16

Provisions of Commodity Hedge Agreements

 

55

 

6.17

Maintenance of Commodity Hedge Agreements

 

55

 

6.18

Deposit Accounts

 

55

 

6.19

Development Plan

 

55

 

6.20

Reserved

 

56

 

6.21

Current Ratio

 

56

 

6.22

PDP Collateral Coverage

 

56

 

6.23

Proved Reserves Coverage

 

56

 

6.24

Capital Expenditures

 

56

 

6.25

Capital Leases

 

56

 

6.26

Amendments to Organizational Documents

 

56

 

6.27

Additional Subsidiaries

 

57

 

6.28

Equity Raise

 

57

 

6.29

Negative Pledge Agreements

 

57

 

6.30

Material Accounting Changes

 

57

 

 

 

 

 

ARTICLE VII EVENTS OF DEFAULT

 

57

 

7.1

Enumeration of Events of Default

 

57

 

7.2

Remedies

 

59

 

  

  - iii -

   

 



ARTICLE VIII THE AGENT

61

8.1

Appointment

61

8.2

Delegation of Duties

61

8.3

Exculpatory Provisions

61

8.4

Reliance by Agent

62

8.5

Notice of Default

62

8.6

Non-Reliance on Agent and Other Lenders

63

8.7

Indemnification

63

8.8

Restitution

64

8.9

Agent in Its Individual Capacity

64

8.10

Successor Agent

64

8.11

Applicable Parties

64

8.12

Releases

65

 

ARTICLE IX MISCELLANEOUS

65

9.1

Assignments; Participations

65

9.2

Survival of Representations, Warranties, and Covenants

66

9.3

Notices and Other Communications

67

9.4

Parties in Interest

68

9.5

Rights of Third Parties

68

9.6

Renewals; Extensions

68

9.7

No Waiver; Rights Cumulative

68

9.8

Survival Upon Unenforceability

68

9.9

Amendments; Waivers

69

9.10

Controlling Agreement

69

9.11

Disposition of Collateral

69

9.12

Governing Law

69

9.13

Dispute Resolution

69

9.14

Jurisdiction and Venue

72

9.15

Integration

72

9.16

Waiver of Punitive and Consequential Damages

72

9.17

Counterparts

72

9.18

USA Patriot Act Notice

73

9.19

Tax Shelter Regulations

73

9.20

Contribution and Indemnification

73



 



  - iv -

   



 

LIST OF SCHEDULES

 

Schedule 1.2A

–

Development Plan

S-1.2A-i

Schedule 1.2C

–

Percentage Shares

S-1.2C-i

Schedule 2.2

–

Use of Loan Proceeds

S-2.2-i

Schedule 3.1(g)

–

Direction Letters

S-3.1(g)-i

Schedule 3.1(p)

–

Certain Agreements

S-3.1(p)-i

Schedule 4.5

–

Liens

S-4.5-i

Schedule 4.6

–

Accounts Payable

S-4.6-i

Schedule 4.9

–

Liabilities and Litigation

S-4.9-i

Schedule 4.10

–

Authorizations; Consents

S-4.10-i

Schedule 4.13

–

Environmental Disclosures

S-4.13-i

Schedule 4.17

–

Refunds

S-4.17-i

Schedule 4.18

–

Gas Contracts

S-4.18-i

Schedule 4.22

–

Subsidiaries

S-4.22-i

Schedule 4.24

–

EIN, Jurisdiction of Formation and Location

S-4.24-i

Schedule 4.27

–

Related Party Transactions

S-4.27-i

Schedule 4.28

–

Ownership of Property

S-4.28-i

Schedule 5.2

–

Budget

S-5.2-i

Schedule 6.18

–

Deposit Accounts

S-6.18-i

 



LIST OF EXHIBITS

 

 

 

 

Exhibit A

Form of Note

A-i

Exhibit B

Form of Compliance Certificate

B-i

Exhibit C

Form of Assignment Agreement

C-i

Exhibit D

Form of Pledge Agreement

D-i

Exhibit E

Form of Security Agreement

E-i

Exhibit F

Form of Texas Deed of Trust

F-i

Exhibit G

Form of Louisiana Mortgage

G-i

Exhibit H

Form of Mississippi Mortgage

H-i

Exhibit I

Form of Assignment of ORRI (Texas)

I-i

Exhibit J

Form of Assignment of ORRI (Louisiana)

J-i

Exhibit K

Form of Assignment of ORRI (Mississippi)

K-i

Exhibit L

Form of Deposit Account Control Agreement

L-i



 



 

- v -


   



 

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT is made and entered into effective December 22, 2017,
by and among PETRODOME AROUND THE HORN, LLC (“Horn”), a Louisiana limited
liability company, PETRODOME BAYOU CHOCTAW, LLC (“Choctaw”), a Louisiana limited
liability company, PETRODOME BLOOMINGTON, LLC (“Bloomington”), a Texas limited
liability company, PETRODOME BUCKEYE, LLC (“Buckeye”), a Texas limited liability
company, PETRODOME DIETZEL, LLC (“Dietzel”), a Texas limited liability company,
PETRODOME EAST CREOLE, LLC (“East Creole”), a Louisiana limited liability
company, PETRODOME EC, LLC (“EC”), a Texas limited liability company, PETRODOME
ENERGY, LLC (“Petrodome Energy”), a Texas limited liability company, PETRODOME
LIBERTY, LLC (“Liberty”), a Texas limited liability company, PETRODOME LONE
STAR, LLC (“Lone Star”), a Texas limited liability company, PETRODOME LOUISIANA
PIPELINE, LLC (“Pipeline”), a Texas limited liability company, PETRODOME
MAURICE, LLC (“Maurice”), a Texas limited liability company, PETRODOME
NAPOLEONVILLE, LLC (“Napoleonville”), a Louisiana limited liability company,
PETRODOME OPERATING, LLC (“Operating”), a Texas limited liability company,
PETRODOME PHEASANT BLESSING, LLC (“Pheasant Blessing”), a Texas limited
liability company, PETRODOME PINEVILLE, LLC (“Pineville”), a Mississippi limited
liability company, PETRODOME PINTAIL, LLC (“Pintail”), a Louisiana limited
liability company, PETRODOME QUAIL RIDGE, LLC (“Quail Ridge”), a Texas limited
liability company, PETRODOME RIO RANCH, LLC (“Rio Ranch”), a Texas limited
liability company, PETRODOME ST. GABRIEL II, LLC (“St. Gabriel”), a Texas
limited liability company, PETRODOME THUNDERBOLT, LLC (“Thunderbolt”), a Texas
limited liability company, and PETRODOME WHARTON, LLC (“Wharton”), a Texas
limited liability company, (each of Horn, Choctaw, Bloomington, Buckeye,
Dietzel, East Creole, EC, Petrodome Energy, Liberty, Lone Star, Pipeline,
Maurice, Napoleonville, Operating, Pheasant Blessing, Pineville, Pintail, Quail
Ridge, Rio Ranch, St. Gabriel, Thunderbolt and Wharton, a “Borrower” or
“Co-Borrower” and, collectively, the “Borrowers”), each lender that is a
signatory hereto or becomes a party hereto as provided in Section 2.21 and
Section 9.1 (individually, together with its successors and assigns, a “Lender”
and, collectively, together with their respective successors and assigns, the
“Lenders”), and 405 PETRODOME LLC, a Delaware limited liability company (“405
Petrodome”), as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity pursuant to the terms hereof, the “Agent”).

 

W I T N E S S E T H:

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:

 



- 1 -




 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

1.1 Terms Defined Above. As used in this Agreement, each of the terms “Agent,”
“405 Petrodome,”, “Borrower,” “Borrowers,” “Co-Borrower,” “Lender,” and
“Lenders,” shall have the meaning assigned to such term hereinabove.

 

1.2 Additional Defined Terms. As used in this Agreement, each of the following
terms shall have the meaning assigned thereto in this Section 1.2 or in Sections
referred to in this Section 1.2, unless the context otherwise requires:

 

“AAA” shall mean the American Arbitration Association.

 

“Acquisition Properties” shall mean the Oil and Gas Properties owned by one or
more of the Borrowers as of the Effective Date.

 

“Additional Amount” shall have the meaning set forth for such term in Section
2.6.

 

“Additional Commitment Funds” shall have the meaning set forth for such term in
Section 2.21.

 

“Additional Costs” shall mean costs which are attributable to the obligation of
the Agent or any Lender to maintain the Term Loan, or any reduction in any
amount receivable by the Agent or such Lender in respect of any such obligation
or any Term Loan, resulting from any Regulatory Change which (a) changes the
basis of taxation of any amounts payable to the Agent or such Lender under this
Agreement or any Note in respect of any Loan (other than taxes imposed on the
overall net income of the Agent or such Lender or its Applicable Lending Office
(including franchise or similar taxes) for the Term Loan), (b) imposes or
modifies any reserve, special deposit, minimum capital, capital ratio or similar
requirement (other than the Reserve Requirement utilized in the determination of
the LIBO Rate used in any determination of the Contract Rate) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of, the Agent or such Lender with respect to the Term Loan and
Dollar deposits in the London interbank market in connection with the Term Loan,
or the Commitment of the Agent or such Lender to maintain the Term Loan, or the
London interbank market or (c) imposes any other condition affecting this
Agreement or any Note or any of such extensions of credit, liabilities or
Commitments, in each case with respect to the Term Loans.

 

“Additional Lender” shall have the meaning set forth for such term in Section
2.21.

 



  - 2 -

   



 

“Adjusted Strip Prices” shall mean the 12-month average closing settlement price
for crude oil and natural gas future contracts for calendar year 2018 and the
12-month average closing settlement price for each of the succeeding four
calendar years, as applicable hereunder, in each case as published by NYMEX and,
if not already so adjusted in such published prices, adjusted for severance
taxes, ad valorem taxes, gathering, transportation and marketing expenses and
historical basis differentials.

 

“Administrator” shall have the meaning assigned to such term in Section 9.13.

 

“Affiliate” shall mean, as to any Person, any other Person directly or
indirectly, controls, is controlled by, or under common control with, such
Person and includes, as to the Borrowers, any Subsidiary of the Borrowers and
any “affiliate” of the Borrowers within the meaning of Rule 12b-2 promulgated by
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934, with “control,” as used in this definition, meaning possession,
directly or indirectly, of the power to direct or cause the direction of
management, policies or action through ownership of voting securities, contract,
voting trust, or membership in management or in the group appointing or electing
management or otherwise through formal or informal arrangements or business
relationships.

 

“Agent Observer” shall mean any representative of the Agent designated by the
Agent from time to time by written notice to the Borrowers.

 

“Agreement” shall mean this Term Loan Agreement, as it may be amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.

 

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.

 

“Applicable Lending Office” shall mean, for each Lender, the lending office of
such Lender (or an Affiliate of such Lender) designated on the signature pages
hereof or in an Assignment Agreement or such other office of such Lender (or an
Affiliate of such Lender) as such Lender may from time to time specify to the
Agent and the Borrowers in writing as the office by which its Percentage Share
of the Term Loan is to be made and maintained.

 

“Applicable Rate” shall mean (a) from the Closing Date through June 30, 2018,
nine and eight hundred seventy-five thousandths percent (9.875%) per annum, (b)
from July 1, 2018 through December 31, 2018, eleven and three hundred
seventy-five thousandths percent (11.375%) per annum, (c) from January 1, 2019
until June 30, 2019, twelve and eight hundred seventy-five thousandths percent
(12.875%) and (d) from July 1, 2019 until December 21, 2019, fourteen and three
hundred seventy-five thousandths percent (14.375%).

 



  - 3 -

   



 

“Applicable Tax Percentage” shall mean the highest effective marginal combined
rate of federal, state and local income taxes (taking into account the
deductibility of state and local taxes for federal income tax purposes) to which
any Person holding voting Equity Interests of any Borrower would be subject in
the relevant year of determination, taking into account only such Person’s share
of income and deductions attributable to its equity ownership interest in such
Borrower.

 

“Approved Hedge Counterparty” shall mean any Lender or a counterparty to a
Commodity Hedge Agreement with a Borrower or Borrowers approved by the Agent and
the Lenders.

 

“Arbitration Order” shall have the meaning assigned to such term in Section
9.13.

 

“Assignment Agreement” shall mean an Assignment Agreement in substantially the
form of Exhibit C, with appropriate insertions or such other form as approved by
the Agent.

 

“Assignment of ORRI” shall mean a conveyance of overriding royalty interest, in
the form attached hereto as Exhibit D or otherwise in form acceptable the Agent.

 

“Base Price” shall mean $55.00/Bbl for oil and $3.50/Mmbtu for natural gas.

 

“Benefited Lender” shall have the meaning assigned to such term in Section
2.7(c).

 

“Blocked Person” shall have the meaning assigned to such term in Section 4.23.

 

“Business Day” shall mean (a) any day other than a Saturday, Sunday, legal
holiday for commercial banks under the laws of the State of New York, or any
other day when banking is suspended in the State of New York and (b) with
respect to all notices, determinations and payments in connection with the LIBO
Rate, the term “Business Day” shall mean any day which is a Business Day
described in clause (a) and which is also a day for trading by and between banks
in Dollar deposits in the London Interbank market.

 

“Business Entity” shall mean a corporation, partnership, joint venture, limited
liability company, joint stock association, business trust, or other business
entity.

 



  - 4 -

   



 

“CapEx Account” shall mean the deposit account maintained by 405 Petrodome at
Citibank in which funds for Capital Expenditures shall be held.

 

“Capital Expenditures” shall have the meaning assigned to such term by GAAP.

 

“Capital Lease” shall (for the avoidance of doubt) have the meaning assigned to
such term by GAAP.

 

“Change of Control” shall mean an event or series of events by which James Doris
shall cease for any reason to be active in the day to day management of the
Borrowers.

 

“Closing Date” shall mean the Effective Date of this Agreement.

 

“Collateral” shall mean the Mortgaged Properties, all of the Equity Interests in
the Borrowers, all Property interest secured by any of the Security Documents
and any other Property of any Person now or at any time used or intended as
security for the payment or performance of all or any portion of the
Obligations, and expressly including “as extracted collateral” as defined in the
UCC or the Uniform Commercial Code of any other applicable state.

 

“Commitment” shall mean, as to each Lender, its obligations to make its
Percentage Share of the Term Loan and maintain its Percentage Share of the Loan
Balance.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Commodity Hedge Agreement” shall have the meaning assigned to such term in
Section 1a(47) of the Commodity Exchange Act and, if not within the scope of
such definition, shall include any crude oil, natural gas or other hydrocarbon
floor, collar, cap, swap, price protection or hedge agreements, including any
schedules, annexes and supplements thereto and trade confirmations thereunder.

 

“Commonly Controlled Entity” shall mean any Person which is under common control
with the Borrowers within the meaning of Section 4001 of ERISA.

 

“Compliance Certificate” shall mean each certificate, substantially in the form
attached hereto as Exhibit B, executed by the Financial Officer of the Borrowers
and furnished to the Agent from time to time in accordance with the provisions
of Section 5.2 or Section 5.3, as the case may be.

 



  - 5 -

   



 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or in effect guaranteeing any Indebtedness, leases including
Capital Leases, dividends, or other obligations of any other Person (for
purposes of this definition, a “primary obligation”) in any manner, whether
directly or indirectly, including any obligation of such Person, regardless of
whether such obligation is contingent, (a) to purchase any primary obligation or
any Property constituting direct or indirect security therefor, (b) to advance
or supply funds (i) for the purchase or payment of any primary obligation, or
(ii) to maintain working or equity capital of any other Person in respect of any
primary obligation, or otherwise to maintain the net worth or solvency of any
other Person, (c) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any primary obligation of the ability of the
Person primarily liable for such primary obligation to make payment thereof, or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof, with the amount of any Contingent
Obligation being deemed to be equal to the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.

 

“Contract Rate” shall mean a daily interest rate equal to the per annum interest
rate equal to the LIBO Rate for each relevant day plus the Applicable Rate
converted to a daily rate on the basis of a year of 360 days and the rate so
determined for each relevant day being applied on the basis of actual days
elapsed (including the first day, but excluding the last day) during the period
for which interest is payable at such rate, but in no event shall any such rate
exceed, as to any Lender, the Highest Lawful Rate.

 

“Contribution Percentage” shall mean, for each party obligated to make a payment
due pursuant to the provisions of Section 9.20, the percentage obtained by
dividing such party’s Obtained Benefit by the aggregate Obtained Benefits of the
Borrowers.

 

“Control Account” shall mean each of the deposit accounts maintained by
Petrodome Energy or its Subsidiaries at Wells Fargo Bank, National Association
or elsewhere, which deposit accounts shall be subject to a Deposit Account
Control Agreement among the account owner, the Agent and Wells Fargo Bank,
National Association, or such other financial institution at which a Borrower
account is located.

 

“Current Assets” shall mean all assets which would, in accordance with GAAP, be
included as current assets on a consolidated balance sheet of the Borrowers as
of the date of calculation, after deducting adequate reserves in each case in
which a reserve is proper in accordance with GAAP, but excluding deferred tax
assets, if any, and non-cash derivative current assets to the extent such
positions have not been closed arising from Commodity Hedge Agreements, if any,
otherwise included as an asset in preparing such a balance sheet.

 



  - 6 -

   



 

“Current Liabilities” shall mean the sum of (a) all liabilities which would, in
accordance with GAAP, be included as current liabilities on a consolidated
balance sheet of the Borrowers as of the date of calculation, (b) payments on
other Liabilities pursuant to the provisions of Section 2.3(a) or Section 2.10,
other than the payment of principal due on the Maturity Date and (c) payments on
other Liabilities not prohibited by applicable provisions of this Agreement, if
any, but excluding from the resulting amount (x) deferred tax obligations, if
any, due within one year after the date of determination of such sum, (y)
required principal payments in reduction of the Loan Balance and (z) non-cash
derivative current liabilities arising from Commodity Hedge Agreements,
including those arising from the application of ASC Topic 815, Derivatives and
Hedging or ASC Topic 410, Asset Retirement and Environmental Obligations, to
extent any of such items (x), (y) or (z) would otherwise be included as a
liability in determining such sum.

 

“Default” shall mean any event or occurrence which with the lapse of time or the
giving of notice or both would become an Event of Default.

 

“Default Rate” shall mean an interest rate equal to the Contract Rate plus two
percent (2%), but in no event shall such rate exceed the Highest Lawful Rate.

 

“Deposit Account Control Agreement” shall mean an agreement among one or more of
the Borrowers, the Agent, and a financial institution in which such Borrower
maintains an account, providing for immediate or subsequent control of such
account by the Agent, for itself and the Lenders, such agreement to be in form
and substance acceptable to Agent, in its sole discretion.

 

“Development Plan” shall mean the plan for the development of the Acquisition
Properties (or such other Oil and Gas Properties as may be approved by the Agent
in its sole discretion) proposed by the Borrower, as updated pursuant to Section
5.4(e). A copy of the proposed, but unapproved Development Plan as of the
Closing Date is attached hereto as Schedule 1.2A.

 

“Direction Letters” shall mean, collectively, letters, in form and substance
reasonably satisfactory to the Agent, from the relevant Borrower to all
purchasers of production and royalty interest payors directing such payor to
remit payment to the Lockbox by mail or to the Lockbox Account by wire transfer.

 

“Dispute” shall have the meaning assigned to such term in Section 9.13.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“EBITDA” shall mean: (a) consolidated net income; plus (b) consolidated interest
expense; plus (c) all amounts treated as expenses for depreciation, depletion
and the amortization of intangibles of any kind; plus (d) all accrued taxes on
or measured by income; plus or minus (e) any gains or losses attributable to
writeups or writedowns of assets; plus or minus (g) non-cash share based
compensation or recovery amounts.

 



  - 7 -

   



 

“Effective Date” means the date on which the conditions specified in Section 3.1
are satisfied.

 

“Eligible Contract Participant” shall have the meaning assigned to such term in
the Commodity Exchange Act and the regulations thereunder.

 

“Environmental Complaint” shall mean any written or oral complaint, order,
directive, claim, citation, notice of environmental report or investigation, or
other notice by any Governmental Authority or any other Person with respect to
(a) air emissions, (b) spills, releases, or discharges to soils, any
improvements located thereon, surface water, groundwater, or the sewer, septic,
waste treatment, storage, or disposal systems servicing any Property of the
Borrowers, (c) solid or liquid waste disposal, (d) the use, generation, storage,
transportation, or disposal of any Hazardous Substance, or (e) other
environmental, health, or safety matters affecting any Property of the Borrowers
or the business conducted thereon.

 

“Environmental Laws” shall mean (a) the following federal laws as they may be
cited, referenced, and amended from time to time: the Clean Air Act, the Clean
Water Act, the Safe Drinking Water Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Endangered Species Act, the
Resource Conservation and Recovery Act, the Hazardous Materials Transportation
Act, the Occupational Safety and Health Act, the Oil Pollution Act, the Resource
Conservation and Recovery Act, the Superfund Amendments and Reauthorization Act,
and the Toxic Substances Control Act; (b) any and all equivalent environmental
statutes of any state in which Property of any Borrower is situated, as they may
be cited, referenced and amended from time to time; (c) any rules or regulations
promulgated under or adopted pursuant to the above federal and state laws; and
(d) any other equivalent federal, state, or local statute or any requirement,
rule, regulation, code, ordinance, decree, permit, concession, grant, franchise,
license, agreement or governmental restrictions or order adopted pursuant
thereto, including all common law relating to pollution or the protection of
health, safety or the environment or the release of any materials into the
environment, including those related to the generation, transportation,
treatment, storage, recycling, disposal, handling, or release of Hazardous
Substances, air emissions, discharges to waste or public systems and health and
safety matters.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 



  - 8 -

   



 

“Equity Raise” shall mean the issuance of Equity Interests in the Borrowers and
the exercise, for cash, of any warrants issued by the Borrowers and outstanding
on the Closing Date.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and the
regulations thereunder and interpretations thereof.

 

“Event of Default” shall mean any of the events specified in Section 7.17.1.

 

“Excess Payments” shall have the meaning assigned to such term in Section 9.20.

 

“Excluded Swap Obligation” shall mean, with respect to the Borrowers, any Swap
Obligation if, and to the extent that, all or a portion of the grant by the
relevant Borrower of a Lien to secure such Swap Obligation is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of the relevant Borrower’s failure, for
any reason, to constitute an Eligible Contract Participant at the time the grant
of such Lien becomes effective with respect to such Swap Obligation and, if a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Commodity Hedge Agreements for which such Lien is or becomes
illegal.

 

“Excluded Taxes” means (a) with respect to any and all payments to the Agent,
any Lender or any recipient of any payment to be made by or on account of any
Obligation, income taxes, branch profits taxes, franchises and excise taxes (to
the extent imposed in lieu of net income taxes), and all interest, penalties and
liabilities with respect thereto, imposed on the Agent or any Lender, and (b)
with respect to Agent, any Lender or any other Person, any Taxes unrelated to
the Obligations or this Agreement.

 

“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

“Facility Amount” shall mean $30,000,000.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards to the nearest 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published by the Federal Reserve Bank on the second Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
second succeeding Business Day as so published on the second succeeding Business
Day, and (b) if no such rate is so published on such second succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
the Agent on such day on such transactions as determined by the Agent.

 



  - 9 -

   



 

“Financial Officer” shall mean, for any Business Entity, the chief financial
officer, principal accounting officer, treasurer, manager or controller of such
Business Entity.

 

“Financial Statements” shall mean statements of the financial condition of the
Borrowers on a consolidated basis, as at the point in time and for the period
indicated, including all notes thereto, and consisting of at least a balance
sheet and related statements of operations, shareholders, members’ or partners’
equity and cash flows and, when required by applicable provisions of this
Agreement, to be audited, accompanied by the unqualified certification of a
nationally-recognized or regionally-recognized firm of independent certified
public accountants or other independent certified public accountants reasonably
acceptable to the Agent and footnotes to any of the foregoing, all of which,
unless otherwise indicated, shall be prepared in accordance with GAAP
consistently applied and in comparative form with respect to the corresponding
period of the preceding fiscal year and comparative form with respect to the
Budget delivered pursuant to Schedule 5.2.

 

“Foreign Lender” shall have the meaning assigned to such term in Section 2.6(f).

 

“Funding Request” shall have the meaning assigned to such term in Section 2.21.

 

“GAAP” shall mean generally accepted accounting principles established by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants and in effect in the United States of America from time to
time.

 

“Governmental Authority” shall mean any nation, country, commonwealth,
territory, government, state, county, parish, municipality, or other political
subdivision and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government.

 

“Hazardous Substances” shall mean any substance regulated or as to which
liability might arise under any applicable Environmental Law including:
flammables, explosives, radioactive materials, hazardous wastes, asbestos, or
any material containing asbestos, polychlorinated biphenyls (PCBs), radon,
infectious or medical wastes, toxic substances or related materials, petroleum,
petroleum products, petroleum substances, associated oil or natural gas
exploration, production, and development wastes and any components, fractions,
or derivatives thereof, or any chemical, compound, material, product, byproduct,
substance or waste defined as “hazardous substances,” “hazardous materials,”
“hazardous wastes,” “solid waste,” “toxic waster,” “extremely hazardous
substance,” or “toxic substances,” “contaminant,” “pollutant,” or words of
similar meaning or import found in the Comprehensive Environmental Response,
Compensation and Liability Act, the Superfund Amendments and Reauthorization
Act, the Hazardous Materials Transportation Act, the Resource Conservation and
Recovery Act, the Toxic Substances Control Act, or any other Requirement of Law.

 



  - 10 -

   



 

“Highest Lawful Rate” shall mean, with respect to any Lender, the maximum
non-usurious interest rate, if any (or, if the context so requires, an amount
calculated at such rate), that at any time or from time to time may be
contracted for, taken, reserved, charged or received under laws applicable to
such Lender, as such laws are presently in effect or, to the extent allowed by
applicable law, as such laws may hereafter be in effect and which allow a higher
maximum non-usurious interest rate than such laws now allow.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, farm-outs, net profit interests, carried
interests and production payments and similar mineral interests, including any
reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances produced in conjunction
with such substances, including sulfur, geothermal steam, water, carbon dioxide,
helium, and any and all minerals, ores, or substances of value and all products
refined or separated therefrom and the proceeds therefrom.

 

“Increasing Lender” shall have the meaning assigned to such term in Section
2.21.

 

“Incremental Agreement” shall have the meaning assigned to such term in Section
2.21.

 

“Indebtedness” shall mean, as to any Person, without duplication, (a) all
liabilities (excluding capital, surplus, reserves for deferred income taxes,
deferred compensation liabilities and other deferred liabilities and credits)
which in accordance with GAAP would be included in determining total liabilities
as shown on the liability side of a balance sheet, (b) all obligations of such
Person evidenced by bonds, debentures, promissory notes or similar evidences of
indebtedness, (c) all other indebtedness of such Person for borrowed money, (d)
all obligations of others, to the extent any such obligation is secured by a
Lien on the assets of such Person (whether or not such Person has assumed or
become liable for the obligation secured by such Lien), (e) the principal
component of all direct or Contingent Obligations of such Person under letters
of credit, banker’s acceptances and similar instruments and (f) net obligations
of such Person payable with respect to any Commodity Hedge Agreements, except
for ordinary course of business settlement payments.

 



  - 11 -

   



 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 5.20.

 

“Initial Commitment” has the meaning assigned such term in Section 2.1(a).

 

“Initial Funding” has the meaning assigned such term in Section 2.1(b).

 

“Insolvency Proceeding” shall mean application (whether voluntary or instituted
by another Person) for or the consent to the appointment of a receiver, trustee,
conservator, custodian, or liquidator of any Person or of all or a substantial
part of the Property of such Person, or the filing of a petition (whether
voluntary or instituted by another Person) commencing a case under Title 11 of
the United States of America Code, seeking liquidation, reorganization, or
rearrangement or taking advantage of any bankruptcy, insolvency, debtor’s
relief, or other similar law of the United States of America, the State of
Texas, or any other jurisdiction.

 

“Intellectual Property” shall mean patents, patent applications, trademarks,
tradenames, copyrights, technology, know‑how, and processes.

 

“Interest Payment Date” means, with respect to any Term Loan, the first Business
Day of each calendar month.

 

“Investment” in any Person shall mean any stock, bond, note or other evidence of
Indebtedness, or any other security (other than current trade and customer
accounts) of, investment or partnership interest in or loan to, such Person.

 

“Liabilities” shall mean, for the Borrowers on a consolidated basis, all
Indebtedness and other liabilities and obligations, whether matured or
unmatured, liquidated or unliquidated, primary or secondary, direct or indirect
or absolute, fixed or contingent, and whether or not required to be considered
for purposes of compliance with GAAP.

 



  - 12 -

   



 

“LIBO Rate” shall mean, with respect to any period of twelve (12) months
following a determination of the Contract Rate, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) that appears on Bloomberg ICE
Benchmark Administration LIBOR Rates Page (or the successor thereto if the ICE
Benchmark Administration is no longer making a LIBOR rate available) at
approximately 11:00 a.m., New York time, on the second Business Day of each
month during the relevant twelve (12) month period for Dollar deposits in an
amount comparable to the principal amount of the then existing Loan Balance. If
such rate does not appear on such screen or service, or such screen or service
shall cease to be available, then LIBOR shall be determined by Agent to be the
offered rate on such other screen or service that displays an average interest
settlement rate for deposits in Dollars (for delivery on such date of
calculation) for a term of twelve (12) months as of 11:00 a.m. on the relevant
determination date. If neither of the referenced rates is available, then LIBOR
for a term of twelve (12) months will be determined by such alternate method as
is reasonably selected by Agent.

 

“Lien” shall mean any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of such Property, whether such interest
is based on common law, statute, or contract, and including, but not limited to,
the lien or security interest arising from a mortgage, ship mortgage,
encumbrance, pledge, security agreement, conditional sale or trust receipt, or a
lease, consignment, or bailment for security purposes (other than true leases or
true consignments), liens of mechanics, materialmen, and artisans, maritime
liens and reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions, leases, and other title exceptions and
encumbrances affecting Property which secure an obligation owed to, or a claim
by, a Person other than the owner of such Property (for the purpose of this
Agreement, the Borrowers shall be deemed to be the owner of any Property which
it has acquired or holds subject to a conditional sale agreement, financing
lease, or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person for security purposes).

 

“Limitation Period” shall mean, with respect to any Lender, any period while any
amount remains owing on the Note payable to such Lender and interest on such
amount, calculated at the Contract Rate, plus any fees or other sums payable to
such Lender under any Loan Document and deemed to be interest under applicable
law, would exceed the amount of interest which would accrue at the Highest
Lawful Rate.

 

“Loan Balance” shall mean, at any point in time, the aggregate outstanding
principal balance of the Notes at such time.

 

“Loan Documents” shall mean this Agreement, the Assignment of ORRI, the Notes,
the Security Documents and all other documents and instruments now or hereafter
delivered pursuant to the terms of or in connection with any of the foregoing,
and all renewals and extensions of, amendments and supplements to, and
restatements of, any or all of the foregoing from time to time in effect.

 



  - 13 -

   



 

“Lockbox” shall mean the Post Office Box maintained with or through Citibank,
pursuant to the Lockbox Services Agreement between 405 Petrodome and Citibank.

 

“Lockbox Account” shall mean the deposit account maintained by 405 Petrodome at
Citibank and associated with the Lockbox.

 

“Material Adverse Effect” shall mean (a) any adverse effect on the business,
operations, properties, liabilities or financial condition of the Borrowers, on
a consolidated basis, which increases, in any material respect, the risk that
any of the Obligations will not be repaid as and when due, (b) any material and
adverse effect upon the Collateral, including any material and adverse effect
upon the value or impairment of any Borrowers’ or any other Person’s ownership
of any material portion of the Collateral, (c) any material adverse effect on
the validity or enforceability of any Loan Document or (d) any material adverse
effect on the rights or remedies of the Agent or any Lender under an Loan
Document.

 

“Maturity Date” shall mean the earlier to occur of (i) the date that is twenty
four (24) months from the Closing Date or (ii) the date the Term Loans are
accelerated pursuant to this Agreement.

 

“Minimum Funding Amount” shall mean $1,000,000.

 

“Minimum Required Commodity Hedge Agreements” shall mean Commodity Hedge
Agreements between one or more of the Borrowers and one or more Approved Hedge
Counterparties covering not less than seventy-five percent (75%) of the
Borrower’s thirty-six (36) month forward projected oil production based on PDP
Reserves set forth in the most recent Reserve Report.

 

“Mortgaged Properties” shall mean all Oil and Gas Properties of the Borrowers
subject to a perfected first priority Lien (subject only to Permitted Liens) in
favor of the Agent, as security for the Obligations.

 

“Notes” shall mean, collectively, the promissory note or notes executed by the
Borrowers and payable to each Lender in the face amount of the Percentage Share
of such Lender of the amount of the Term Loan in the form attached hereto as
Exhibit A with all blanks in such form completed appropriately, together with
all renewals, extensions for any period, increases and rearrangements thereof.

 

“NYMEX” shall mean the New York Mercantile Exchange.

 



  - 14 -

   



 

“Obligations” shall mean, without duplication of the same amount in more than
one category, (a) all Indebtedness of the Borrowers evidenced by the Notes, (b)
all other obligations and liabilities of the Borrowers to the Agent or the
Lenders, now existing or hereafter incurred, under, arising out of or in
connection with any other Loan Document, and (c) amounts owing or to be owing by
any Borrowers to any Lender under any Commodity Hedge Agreements between such
Borrowers and such Lender (which it is agreed shall rank pari passu with all
other items listed in this definition), except Excluded Swap Obligations, and to
the extent that any of the foregoing includes or refers to the payment of
amounts deemed or constituting interest, only so much thereof as shall have
accrued, been earned and which remains unpaid at each relevant time of
determination.

 

“Obtained Benefit” shall mean, with respect to any Borrower, the aggregate
amount of benefits, both direct and indirect, obtained by the relevant Borrower
from the extension of credit to the Borrowers under this Agreement and not
repaid by the relevant Borrower.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States of
America Department of the Treasury, or any other any successor Governmental
Authority.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, communitization, pooling agreements and
declarations of pooled units and the units created thereby (including without
limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, pipes or
wherever else the same my be stored or in transit from time to time, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, salt water
disposal wells, injection wells or other wells, buildings, structures, fuel
separators, liquid extraction plants, plant compressors, pumps, pumping units,
field gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with proceeds from and
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

 



  - 15 -

   



 

“Operating Account” shall mean one or more separate deposit accounts, including
the Control Account, maintained by one or more of the Borrowers with Wells Fargo
Bank, National Association, each of which deposit accounts shall be subject to a
Deposit Account Control Agreement with shifting control among the Borrowers,
Wells Fargo Bank, National Association and the Agent.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“ORRI” shall mean the overriding royalty interest conveyed pursuant to the
Assignment of ORRI.

 

“PDP” shall mean Proved Developed Producing Reserves.

 

“Percentage Share” shall mean, as to each Lender, the applicable percentage set
forth on Schedule 1.2C.

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments, or other
governmental charges or levies not yet due or which (if foreclosure, distraint,
sale, or other similar proceedings shall not have been initiated) are being
contested in good faith by appropriate proceedings, and such reserve as may be
required by GAAP shall have been made therefor, (b) Liens in connection with
workers’ compensation, unemployment insurance or other social security (other
than Liens created by Section 4068 of ERISA), old-age pension, employee
benefits, or public liability obligations which are not yet due or which are
being contested in good faith by appropriate proceedings, if such reserve as may
be required by GAAP shall have been made therefor, (c) Liens in favor of
vendors, carriers, warehousemen, repairmen, mechanics, workmen, materialmen,
constructors, laborers, landlords or similar Liens arising by operation of law
in the ordinary course of business in respect of obligations that are not yet
due or which are being contested in good faith by appropriate proceedings, if
such reserve as may be required by GAAP shall have been made therefor, (d) Liens
securing leases of equipment, provided that, as to any particular lease, the
Lien covers only the relevant leased equipment and secures only amounts which
are not yet due and payable under the relevant lease or are being contested in
good faith by appropriate proceedings and such reserve as required by GAAP shall
have been made therefor, (e) Liens in favor of the Agent securing the
Obligations and other Liens expressly permitted hereunder or in the Security
Documents, and (f) Liens securing equipment financed with Indebtedness,
provided, however, such Liens shall in all respects be subject and subordinate
in priority to the Liens created by the Security Documents.

 



  - 16 -

   



 

“Permitted Tax Distributions” shall mean, with respect to any Borrower so long
as it is taxable as a partnership for United States federal income tax purposes,
tax distributions to the partners or members of the relevant Borrower in an
aggregate amount that does not exceed, with respect to any period , an amount
equal to (a) the product of (i) the Applicable Tax Percentage multiplied by (ii)
such Borrower’s federal taxable income, minus (b) to the extent not previously
taken into account, any income tax benefit attributable to such Borrower which
could be utilized by its partners or members, in the current or any prior year,
or portion thereof, from and after the Closing Date (including any tax losses or
tax credits), computed at the Applicable Tax Percentage of the year that such
benefit is taken into account for purposes of this computation; provided that
the computation of distributions under this definition shall also take into
account (x) the deductibility of state and local taxes for federal income tax
purposes and (y) any difference in the Applicable Tax Percentage resulting from
the nature of the taxable income (such as capital gain as opposed to ordinary
income, if applicable).

 

“Person” shall mean an individual, corporation, partnership, limited liability
company, trust, unincorporated organization, government, any agency or political
subdivision of any government or any other form of entity.

 

“Petrodome Energy Interests” shall mean one hundred percent (100%) of the
outstanding Equity Interests in Petrodome Energy.

 

“Petrodome Management” shall mean the individuals responsible for managing the
operations of the Borrowers, including but not limited to the President, any
Vice Presidents, Managers, and the Financial Officer.

 

“Petrodome PSA” shall mean that certain Membership Interest Purchase Agreement,
dated November 10, 2017, between Black Rhino, LP and Viking Energy Group, Inc.

 

“Plan” shall mean, at any time, any employee benefit plan which is covered by
Title IV of ERISA and in respect of which the Borrowers, or any Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

“Principal Office” shall mean the principal office or account of the Agent in
New York, New York, presently located at 405 Lexington Avenue, 59th Floor, New
York, New York 10174 or such other location or account as Agent may designate
from time to time.

 



  - 17 -

   



 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

 

“Proved Developed Producing Reserves” has the meaning assigned to such term in
the SPE/SEC Standards.

 

“Proved Reserves” has the meaning assigned to such term in the SPE/SEC
Standards.

 

“Proved Undeveloped Reserves” has the meaning assigned such term in the SPE/SEC
Standards.

 

“PUD” shall mean Proved Undeveloped Reserves.

 

“PV-10” shall mean present value discounted at ten percent (10%).

 

“Qualified ECP Borrower” shall mean, in respect of any Swap Obligation, each
Borrower that has total assets exceeding $10,000,000 at the time the relevant
grant of any Lien becomes effective with respect to such Swap Obligation or such
other Person as constitutes an Eligible Contract Participant and can cause
another Person to qualify as an Eligible Contract Participant at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Register” shall have the meaning assigned to it in Section 9.1(b).

 

“Regulatory Change” shall mean, with respect to any Lender, the passage,
adoption, institution, or amendment of any federal, state, local, or foreign
Requirement of Law, or any interpretation, directive, or request (whether or not
having the force of law) of any Governmental Authority or monetary authority
charged with the enforcement, interpretation, or administration thereof,
occurring after the Closing Date and applying to a class of lenders including
such Lender; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith,
shall in each case be deemed to be a “Regulatory Change”, regardless of the date
enacted, adopted or issued and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.

 

“Release of Hazardous Substances” shall mean any emission, spill, release,
disposal, or discharge, except in accordance with a valid permit, license,
certificate, or approval of the relevant Governmental Authority, of any
Hazardous Substance into or upon (a) the air, (b) soils or any improvements
located thereon, (c) surface water or groundwater, or (d) the sewer or septic
system, or the waste treatment, storage, or disposal system servicing any
Property of the Borrowers.

 



  - 18 -

   



 

“Repurchase Option” shall have the meaning set forth for such term in Section
2.20.

 

“Required Lenders” shall mean Lenders whose Percentage Shares total at least
fifty one percent (51%).

 

“Requirement of Law” shall mean, as to any Person, the certificate or articles
of incorporation and by-laws, the certificate or articles of organization and
regulations, operating agreement or limited liability company agreement, the
agreement of limited partnership or other organizational or governing documents
of such Person, and any applicable law, treaty, ordinance, order, judgment,
rule, decree, regulation or determination of an arbitrator, court or other
Governmental Authority, including rules, regulations, orders and requirements
for permits, licenses, registrations, approvals or authorizations, in each case
as such now exist or may be hereafter amended and are applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

 

“Reserve Report” shall mean each report prepared by LaRoche Petroleum
Consultants, Ltd. or such other petroleum engineering firm approved in writing
by the Agent, covering the Reserves attributable to the interests of one or more
of the Borrowers in Oil and Gas Properties.

 

“Reserve Requirement” means the percentage in effect from time to time under the
regulations of any applicable Governmental Authority as the maximum reserve
requirement applicable with respect to Eurocurrency liabilities. The LIBO Rate
shall be adjusted as of the effective date of any change in the Reserve
Requirement.

 

“Reserves” shall mean volumes of Hydrocarbons.

 

“Responsible Officer” shall mean, as to any Business Entity, its President, any
of its Vice Presidents, managers, its Financial Officer or any other Person duly
authorized, in accordance with the applicable organizational documents, bylaws,
operating agreement, regulations or resolutions, to act on behalf of such
Business Entity.

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Security Documents” shall mean, collectively, (a) the security documents
executed and delivered by the Borrowers securing the Term Loan, including but
not limited to any deed of trust, mortgage, pledge agreement, security
agreement, collateral agreement or Deposit Account Control Agreement and (b)
other documents and instruments at any time executed as security for all or any
portion of the Obligations, as such instruments may be amended, supplemented,
restated or otherwise modified from time to time (for avoidance of doubt,
including each Deposit Account Control Agreement with Wells Fargo Bank, National
Association or any other depository institution).

 



  - 19 -

   



 

“Solvent” means, with respect to any Person on any date of determination (after
giving effect to the making of the Term Loan and the application of the proceeds
thereof and to the provisions of Section 9.20, if applicable), that on such date
(a) the fair value of the assets of such Person is not less than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person is able to pay its
debts and liabilities, Contingent Obligations and other commitments as they
mature in the ordinary course of business and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s assets would constitute an unreasonably
small capital. For purposes of this definition, the amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“SPE” means the Society of Petroleum Engineers.

 

“SPE Definitions” means, with respect to any term, the definition thereof as
adopted by the Board of Directors of the SPE.

 

“SPE/SEC Standards” means the more restrictive of the standards and/or
definitions, as determined by the Agent, set forth by (a) the SEC and (b) the
Society of Petroleum Engineers or the SPE Definitions.

 

“Subordinated Indebtedness” means any sum of money and/or property, whether now
owing or otherwise owed by one or more of the Borrowers to (i) any other
Borrower, (ii) any manager, member, general partner, limited partner or officer
of any Borrower, (iii) Viking Energy Group, Inc., and (iv) any other party
directly or indirectly related to any Borrower.

 

“Subsidiary” shall mean, as to any Person, any Business Entity of which shares
of stock or other Equity Interests having ordinary voting power (other than
stock having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other governing body or managers
of such Business Entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.

 



  - 20 -

   



 

“Superfund Site” shall mean those sites listed on the Environmental Protection
Agency National Priority List and eligible for remedial action or any comparable
state registries or list in any state of the United States of America.

 

“Swap” has the meaning assigned to such term in Section 1a(47) of the Commodity
Exchange Act.

 

“Swap Obligation” shall mean, with respect to the Borrowers, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
Swap or any rules or regulations promulgated thereunder.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
fees, deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loan” shall mean the loan made by the Lenders to or for the benefit of the
Borrowers pursuant to this Agreement.

 

“Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.3(a).

 

“Transferee” shall mean any Person to which any Lender has sold, assigned,
transferred or granted a participation in any of the Obligations, as authorized
pursuant to the provisions of Section 9.1, and any Person acquiring, by
purchase, assignment, transfer or participation, from any such purchaser,
assignee, transferee or participant, any part of such Obligations.

 

“WI Owner” shall have the meaning assigned thereto in the applicable Assignment
of ORRI.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“USA Patriot Act” shall mean USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001), as the same has been, or shall hereafter be,
renewed, extended, amended or replaced.

 

1.3 Undefined Financial Accounting Terms. Financial accounting terms used in
this Agreement without definition are used herein with the respective meanings
assigned thereto in accordance with GAAP at the time in effect.

 



  - 21 -

   



 

1.4 References. References in this Agreement to Schedule, Exhibit, Article or
Section numbers shall be to Schedules, Exhibits, Articles or Sections of this
Agreement, unless expressly stated to the contrary. References in this Agreement
to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,”
“hereunder” and words of similar import shall be to this Agreement in its
entirety and not only to the particular Schedule, Exhibit, Article or Section in
which such reference appears. Specific enumeration herein shall not exclude the
general and, in such regard, the terms “includes” and “including” used herein
shall mean “includes, without limitation,” or “including, without limitation,”
as the case may be, where appropriate. Except as otherwise indicated, references
in this Agreement to statutes, sections or regulations are to be construed as
including all statutory or regulatory provisions consolidating, amending,
replacing, succeeding or supplementing the statute, section or regulation
referred to. References in this Agreement to “writing” include printing, typing,
lithography, facsimile reproduction and other means of reproducing words in a
tangible visible form. References in this Agreement to agreements and other
contractual instruments shall be deemed to include all exhibits and appendices
attached thereto and all subsequent amendments and other modifications to such
instruments, but only to the extent such amendments and other modifications are
not prohibited by the terms of this Agreement. References in this Agreement to
Persons include their respective successors and permitted assigns.

 

1.5 Articles and Sections. This Agreement, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

 

1.6 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Definitions of terms defined
in the singular or plural shall be equally applicable to the plural or singular,
as the case may be, unless otherwise indicated. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.

 

1.7 Incorporation of Schedules and Exhibits. The Schedules and Exhibits attached
to this Agreement are incorporated herein and shall be considered a part of this
Agreement for all purposes.

 

1.8 Negotiated Transaction. Each party to this Agreement affirms to the others
that it has had the opportunity to consult, and discuss the provisions of this
Agreement with, independent counsel and fully understands the legal effect of
each provision.

 

ARTICLE II

 

TERMS OF FACILITY

 

2.1 Term Loan.

 

(a) Subject to the terms and conditions of this Agreement, each Lender severally
agrees to make a Term Loan to the Borrowers on the Effective Date in a principal
amount not to exceed the applicable term loan commitment set forth on Schedule
1.2C (the “Initial Commitment”) to be funded as provided in the sources and uses
statement prepared by Chicago Title Insurance Company, in the manner and for the
purposes provided in Section 2.1(b) and Section 2.2. Notwithstanding anything to
the contrary contained herein (and without affecting any other provisions
hereof), the funded portion of each Term Loan made on the Effective Date shall
be equal to ninety-four percent (94.00%) of the principal amount of such Term
Loan (it being agreed that the full principal amount of each such Term Loan
shall be the “initial” principal amount of such Term Loan and deemed outstanding
on the Effective Date and the Borrowers shall be obligated to repay one hundred
percent (100%) of the principal amount of each such Term Loan as provided
hereunder).

 



  - 22 -

   



 

(b) Each Lender shall severally make available to the Agent an amount equal to
such Lender’s Applicable Percentage of the Initial Commitment (the “Initial
Funding”) at an account designated by the Agent by 11:00 a.m. Eastern Standard
Time on the Effective Date. The amount so received by the Agent shall, subject
to the terms and conditions hereof, be made available to one or more of the
Borrowers, as directed by the Borrowers, in immediately available funds. The
portion of the Term Loan to be repaid to each Lender shall be evidenced by the
Note of such Lender.

 

(c) The failure of any Lender to make the portion of the loan on the Closing
Date required to be made by it hereunder shall not relieve any other Lender of
its obligation to make the portion of the loan on the Closing Date required to
be made by it, and no Lender shall be responsible for the failure of any other
Lender to make its portion of the loan on the Closing Date.

 

2.2 Use of Loan Proceeds. Proceeds of the Term Loans shall be: (a) used by
Petrodome Energy to acquire the Petrodome Energy Interests (or such other
properties as approved by Agent in its sole discretion), (b) to develop the
Acquisition Properties pursuant to the Development Plan (or such other
properties as approved by Agent in its sole discretion), (c) for the working
capital of the Borrowers not otherwise prohibited under applicable provisions of
this Agreement and approved by the Agent, and (d) to pay fees and expenses
incurred in connection with this Agreement and the other Loan Documents.
Schedule 2.2 attached hereto reflects the flow of funds from the proceeds of the
Term Loans and the Contribution (as defined below) to be applied on the Closing
Date.

 

2.3 Repayment of Term Loans.

 

(a) Principal. The Borrowers shall pay to the Agent, for the account of the
Lenders, on the first Business Day of each calendar month beginning July 1,
2018, and continuing on the first day of each calendar month thereafter, or if
any such day is not a Business Day, on the immediately succeeding Business Day
(each such date being called a “Term Loan Repayment Date”), a payment of
principal in the amount of: (1) $75,000.00 for the first six (6) payments due
hereunder, (2) $125,000.00 for each payment thereafter, and (3) the remainder
upon the Maturity Date.

 

(b) Interest. Each Term Loan shall bear interest on the principal amount thereof
from the Effective Date, at a rate per annum equal to the Contract Rate (x) in
the case of the first three Interest Payments Dates following the Effective Date
payable (A) in kind (“PIK Interest”) or (B) so long as the Borrowers shall have
given the Agent at least three (3) Business Days’ written notice before the
applicable Interest Payment Date, in cash and (y) in cash on each Interest
Payment Date thereafter. Accrued cash interest on each Term Loan may be paid in
cash in arrears on each Interest Payment Date applicable to such Term Loan and
any PIK Interest shall increase the principal amount of the Term Loans by the
accrued amount of PIK Interest on each Interest Payment Date. Interest on
past‑due principal and, to the extent permitted by applicable law, past‑due
interest, shall accrue at the Default Rate and shall be payable upon demand by
the Agent. While any Event of Default exists or after acceleration, interest
shall accrue and the Borrowers shall pay interest (after as well as before entry
of judgment thereon to the extent permitted by law) on any amount payable by the
Borrowers hereunder, at a per annum rate equal to the lesser of (A) the Highest
Lawful Rate and (B) the Default Rate.

 



  - 23 -

   



 

2.4 Reserved.

 

2.5 Outstanding Amounts. The outstanding principal balance of the Note of each
Lender reflected by the notations of such Lender on its records shall be deemed
presumptive evidence of the principal amount owing on such Note. The liability
for payment of principal and interest evidenced by each Note shall be limited to
principal amounts actually advanced and outstanding pursuant to this Agreement,
the original issue discount amount and interest on such amounts calculated in
accordance with this Agreement. The Agent shall maintain accounts in which it
will record (i) the amount of each Loan made hereunder and the Contract Rate or
other interest rate applicable thereto; (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder; and (iii) the amount of any sum received by the Agent
hereunder for the account of the Lenders and each Lender’s share thereof. The
entries made in the accounts maintained pursuant to this paragraph shall be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided that the failure of any Lender or the Agent to maintain such
accounts or any error therein shall not in any manner affect the obligations of
the Borrowers to repay the Term Loan in accordance with their terms. In the
event of any conflict between the records maintained by any Lender and the
records of the Agent in respect of such matters, the records of the Agent shall
control in the absence of manifest error.

 

2.6 Taxes and Time, Place, and Method of Payments.

 

(a) All payments required pursuant to this Agreement or the Notes shall be made
without set-off or counterclaim in Dollars and in immediately available funds
free and clear of, and without deduction for, any Indemnified Taxes or Other
Taxes; provided, however that if any Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased by the amount (the “Additional Amount”) necessary so that
after making all required deductions (including deductions applicable to
additional sums described in this Section 2.6(a)) the Agent or any Lender, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) each Borrower shall make any such deductions
and (iii) each Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law. In addition, to the
extent not paid in accordance with the preceding sentence, each Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 



  - 24 -

   



 

(b) The Borrowers, on a joint and several basis with any other Borrower, shall
indemnify the Agent and each Lender for Indemnified Taxes and Other Taxes
payable by such Person, provided, however, that no Borrower shall be obligated
to make payment to the Agent or any Lender in respect of penalties, interest and
other similar liabilities attributable to such Indemnified Taxes or Other Taxes
if such penalties, interest or other similar liabilities are attributable to the
gross negligence or willful misconduct of the Person seeking indemnification;
provided further, that neither any Lender nor the Agent shall be entitled to
indemnification for Indemnified Taxes and Other Taxes paid by such Person more
than three (3) months prior to the date such Lender or the Agent gives notice
and demand thereof to the Borrowers (except that, if the indemnification is
based on a Regulatory Change giving rise to such Indemnified Taxes or Other
Taxes the effect of which is retroactive, then the three (3) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(c) If a Lender or the Agent shall become aware that it is entitled to claim a
refund from a Governmental Authority in respect of Indemnified Taxes or Other
Taxes paid by any Borrower pursuant to this Section 2.6, including Indemnified
Taxes or Other Taxes as to which it has been indemnified by the Borrowers, or
with respect to which any Borrower has paid Additional Amounts pursuant to the
Loan Documents, it shall promptly notify the relevant Borrower of the
availability of such refund claim and, if the Lender or the Agent, as the case
may be, determines in good faith that making a claim for refund will not have an
adverse effect to its taxes or business operations, it shall, within 10 days
after receipt of a request by the Borrowers, make a claim to such Governmental
Authority for such refund at the expense of the Borrowers. If a Lender or the
Agent receives a refund in respect of any Indemnified Taxes or Other Taxes paid
by any Borrower pursuant to the Loan Documents, it shall within 30 days from the
date of such receipt pay over such refund to the relevant Borrower (but only to
the extent of Indemnified Taxes or Other Taxes paid pursuant to the Loan
Documents, including indemnity payments made or Additional Amounts paid, by the
relevant Borrower under this Section 2.6 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all reasonable out of pocket
expenses of such Lender or the Agent, as the case may be, and without interest
(other than interest paid by the relevant Governmental Authority with respect to
such refund).

 

(d) If any Lender or the Agent is or becomes eligible under any applicable law,
regulation, treaty or other rule to a reduced rate of taxation, or a complete
exemption from withholding, with respect to Indemnified Taxes or Other Taxes on
payments made to it by the Borrowers or any of them, such Lender or the Agent,
as the case may be, shall, upon the request, and at the cost and expense, of the
Borrowers, complete and deliver from time to time any certificate, form or other
document demanded by the Borrowers, the completion and delivery of which are a
precondition to obtaining the benefit of such reduced rate or exemption,
provided that the taking of such action by such Lender or the Agent, as the case
may be, would not, in the reasonable judgment of such Lender or the Agent, as
the case may be, be disadvantageous or prejudicial to such Lender or the Agent,
as the case may be, or inconsistent with its internal policies or legal or
regulatory restrictions. For any period with respect to which a Lender or the
Agent, as the case may be, has failed to provide any such certificate, form or
other document requested by any Borrower, such Lender or the Agent, as the case
may be, shall not be entitled to any payment under this Section 2.6 in respect
of any Indemnified Taxes or Other Taxes that would not have been imposed but for
such failure.

 



  - 25 -

   



 

(e) Each Lender organized under the laws of a jurisdiction in the United States
of America, any State thereof or the District of Columbia (other than Lenders
that are corporations or otherwise exempt from United States of America backup
withholding Tax) shall (i) deliver to the Borrowers and the Agent, when such
Lender first becomes a Lender, upon the written request of the Borrowers or the
Agent, two original copies of United States of America Internal Revenue Service
Form W-9 or any successor form, properly completed and duly executed by such
Lender, certifying that such Lender is exempt from United States of America
backup withholding Tax on payments of interest made under the Loan Documents and
(ii) thereafter at each time it is so reasonably requested in writing by the
Borrowers or the Agent, deliver within a reasonable time two original copies of
an updated Form W-9 or any successor form thereto.

 

(f) Each Lender that is organized under the laws of a jurisdiction other than
the United States of America, any State thereof or the District of Columbia
(each such Lender, a “Foreign Lender”) that is entitled to an exemption from or
reduction of withholding Tax under the laws of the jurisdiction in which the
Borrowers are located, or any treaty to which such jurisdiction is a party, with
respect to payments under the Loan Documents shall deliver to the Borrowers and
the Agent, but only at the written request of any Borrower or the Agent, such
properly completed and duly executed documentation prescribed by applicable law
or reasonably requested by the Borrowers or the Agent as will permit such
payments to be made without withholding or at a reduced rate, unless in the good
faith opinion of any Foreign Lender such documentation would expose such Foreign
Lender to any material adverse consequence or risk. Such documentation shall be
delivered by such Foreign Lender on or before the date it becomes a Lender. In
addition, each Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender. Each Lender (and, in the case of a Foreign Lender its lending office),
represents that on the Closing Date, payments made hereunder by the Borrowers or
the Agent to it would not be subject to United States of America federal
withholding tax.

 

(g) Notwithstanding the provisions of Section 2.6(a), the Borrowers shall not be
required to indemnify any Foreign Lender or to pay any Additional Amounts to any
Foreign Lender, in respect of United States of America federal withholding tax
pursuant to Section 2.6(a)2.6(a), (i) to the extent that the obligation to
withhold amounts with respect to United States of America federal withholding
tax existed on the date such Foreign Lender became a Lender; (ii) with respect
to payments to a new lending office with respect to such Lender’s Percentage
Share of the Loan Balance, but only to the extent that such withholding tax
exceeds any withholding tax that would have been imposed on such Lender had it
not designated such new lending office; (iii) with respect to a change by such
Foreign Lender of the jurisdiction in which it is organized, incorporated,
controlled or managed, or in which it is doing business, from the date such
Foreign Lender changed such jurisdiction, but only to the extent that such
withholding tax exceeds any withholding tax that would have been imposed on such
Lender had it not changed the jurisdiction in which it is organized,
incorporated, controlled or managed, or in which it is doing business; or (iv)
to the extent that the obligation to indemnify any Foreign Lender or to pay such
Additional Amounts would not have arisen but for a failure by such Foreign
Lender to comply with the provisions of Section 2.6(f).

 



  - 26 -

   



 

(h) All payments by any Borrower hereunder shall be deemed received on receipt
and may be deemed (at the Agent’s sole discretion) received the next Business
Day (including for purposes of calculating interest thereon) the next Business
Day following receipt if such receipt is after 2:00 p.m., Eastern Standard or
Eastern Daylight Savings Time, as the case may be, on any Business Day, and
shall be made to the Agent at the Principal Office. Except as provided to the
contrary herein, if the due date of any payment hereunder or under any Note
would otherwise fall on a day which is not a Business Day, such date shall be
extended to the next succeeding Business Day, and interest shall be payable for
any principal so extended for the period of such extension.

 

2.7 Pro Rata Treatment; Adjustments.

 

(a) Except to the extent otherwise expressly provided herein (for the avoidance
of doubt, including Section 9.11), (i) the borrowing pursuant to this Agreement
shall be made from the Lenders pro rata in accordance with their respective
Percentage Shares, (ii) each payment by the Borrowers of fees shall be made for
the account of the Agent or the Lenders as agreed among them, (iii) each payment
in reduction of the Loan Balance shall be made for the account of the Lenders
pro rata in accordance with their respective shares of the Loan Balance, (iv)
each payment of interest hereunder shall be made for the account of the Lenders
pro rata in accordance with their respective shares of the aggregate amount of
interest due and payable to the Lenders, and (v) each payment by the Borrowers
under Commodity Hedge Agreements with a Lender shall be made only to the Person
or Persons entitled thereto.

 

(b) The Agent shall distribute all payments with respect to the Obligations to
the Lenders promptly upon receipt in like funds as received. In the event that
any payments made hereunder by the Borrowers or one or more of them at any
particular time are insufficient to satisfy in full the Obligations due and
payable at such time, such payments shall be applied pro rata in accordance with
the Lenders’ respective shares of the Loan Balance (i) first, to fees and
expenses due pursuant to the terms of this Agreement or any other Loan Document,
(ii) second, to accrued interest and (iii) third, to the Loan Balance and any
other Obligations pro rata on the basis of the ratio of the amount of all such
Obligations then owing to the Agent or the relevant Lender or Affiliate of any
Lender, as the case may be, to the total amount of the Obligations then owing.

 

(c) If any Lender (for purposes of this Section 2.7(c), a “Benefited Lender”)
shall at any time receive any payment of all or part of its portion of the
Obligations, or receive any Collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 7.1(f) or Section 7.1(g) or otherwise) in an amount
greater than such Lender was entitled to receive pursuant to the terms hereof,
such Benefited Lender shall purchase for cash from the other Lenders such
portion of the Obligations of such other Lenders, or shall provide such other
Lenders with the benefits of any such Collateral or the proceeds thereof, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral or proceeds with each of the Lenders according to
the terms hereof. If all or any portion of such Excess Payment or Obtained
Benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded and the purchase price and benefits returned by such Lender, to the
extent of such recovery, but without interest. The Borrowers agree that each
such Lender so purchasing a portion of the Obligations of another Lender may
exercise all rights of payment (including rights of set-off) with respect to
such portion as fully as if such Lender were the direct holder of such portion.
If any Lender ever receives, by voluntary payment, exercise of rights of set-off
or banker’s lien, counterclaim, cross-action or otherwise, any funds of any
Borrowers to be applied to the Obligations, or receives any proceeds by
realization on or with respect to any Collateral, all such funds and proceeds
shall be forwarded immediately to the Agent for distribution in accordance with
the terms of this Agreement.

 



  - 27 -

   



 

2.8 Voluntary Prepayments. Subject to applicable provisions of this Agreement,
the Borrowers shall have the right, at any time or from time to time, to prepay
all or any portion of the Loan Balance without penalty or premium, including by
providing written instructions to Agent to apply all or any portion of the
balance in the CapEx Account as a prepayment of all or any portion of the Loan
Balance, other than the obligation to repay one hundred percent (100%) of the
principal amount of each Term Loan pursuant to the Section 2.1(a), which shall
not be deemed to be a penalty or premium; provided, however, that (a) the
Borrowers shall give the Agent written notice of each such prepayment no less
than three (3) Business Days prior to prepayment, (b) the Borrowers shall pay
all accrued and unpaid interest on the amounts prepaid, and (c) no such
prepayment shall serve to postpone the repayment when due of any Obligation or
any installments thereof.

 

2.9 Mandatory Prepayments. In addition to payments in reduction of the Loan
Balance provided for in Section 2.3, the Borrowers shall pay to the Agent upon
at least one (1) Business Days’ prior written notice, for application to reduce
the amount of the payment due at the Maturity Date to repay the then existing
Loan Balance in full all proceeds (net of reasonable and customary transaction
costs) from (a) the incurrence of any Indebtedness not permitted by the proviso
to Section 6.1 (without waiving or modifying in any way remedies available to
the Agent or the Lenders as a result of any Event of Default arising from such
incurrence of Indebtedness by any one or more of the Borrowers), (b) asset sales
(other than the sale of Hydrocarbons or inventory in the ordinary course of
business, provided such proceeds are funded into the Lockbox Account), whether
or not permitted by the proviso to Section 6.4 (without waiving or modifying in
any way remedies available to the Agent or the Lenders as a result of any Event
of Default arising from such incurrence of Indebtedness by any one or more of
the Borrowers), (c) any insurance claim, except as to any proceeds allowed by
the Agent to repair or replace damaged Property giving rise to the relevant
insurance claim and (d) an Equity Raise at a time when there exists a Default or
an Event of Default or if such Equity Raise causes such Event of Default. Any
mandatory prepayment pursuant to this Section 2.9 shall be made without penalty
or premium other than the obligation to repay one hundred percent (100%) of the
principal amount of each Term Loan pursuant to the Section 2.1(a), which shall
not be deemed to be a penalty or premium. No such prepayment made pursuant to
this Section 2.9 shall serve to postpone the repayment when due of any
Obligation or any installments thereof.

 

2.10 Loans to Satisfy Obligations of Borrowers. Upon the occurrence and during
the continuation of a Default or an Event of Default, the Lenders may, but shall
not be obligated to, make loans for the benefit of the Borrowers or any of them
and apply proceeds thereof to the satisfaction of any condition, warranty,
representation or covenant of any Borrowers contained in this Agreement or any
other Loan Document. Such loans shall be and shall bear interest at the Contract
Rate, subject, however, to the provisions of Section 2.3 regarding the accrual
of interest at the Default Rate, which provisions shall be applicable to any
loan made for the benefit of one or more of the Borrowers pursuant to the
preceding sentence of this Section 2.10.

 



  - 28 -

   



 

2.11 General Provisions Relating to Interest.

 

(a) It is the intention of the parties hereto to comply strictly with the usury
laws of the State of New York and the United States of America. In this
connection, there shall never be collected, charged or received on the sums
advanced hereunder plus the amount of the original issue discount interest in
excess of that which would accrue at the Highest Lawful Rate.

 

(b) Notwithstanding anything herein or in the Notes to the contrary, during any
Limitation Period, the interest rate to be charged on amounts evidenced by the
Notes shall be the Highest Lawful Rate, and the obligation, if any, of the
Borrowers for the payment of fees or other charges deemed to be interest under
applicable law shall be suspended. During any period or periods of time
following a Limitation Period, to the extent permitted by applicable laws of the
State of New York or the United States of America, the interest rate to be
charged hereunder shall remain at the Highest Lawful Rate until such time as
there has been paid to each applicable Lender (i) the amount of interest in
excess of that accruing at the Highest Lawful Rate that such Lender would have
received during the Limitation Period had the interest rate remained at the
otherwise applicable rate and (ii) all interest and fees otherwise payable to
such Lender but for the effect of such Limitation Period.

 

(c) If, under any circumstances, the aggregate amounts paid on the Notes or
under this Agreement or any other Loan Document include amounts which by law are
deemed interest and which would exceed the amount permitted if the Highest
Lawful Rate were in effect, the Borrowers stipulate that such payment and
collection will have been and will be deemed to have been, to the extent
permitted by applicable laws of the State of New York or the United States of
America, the result of mathematical error on the part of the Borrowers, the
Agent and the Lenders; and the party receiving such excess shall promptly refund
the amount of such excess (to the extent only of such interest payments in
excess of that which would have accrued and been payable on the basis of the
Highest Lawful Rate) upon discovery of such error by such party or notice
thereof from the Borrowers. In the event that the maturity of any Obligation is
accelerated, by reason of an election by the Lenders or otherwise, or in the
event of any required or permitted prepayment, then the consideration
constituting interest under applicable laws may never exceed that payable on the
basis of the Highest Lawful Rate, and excess amounts paid which by law are
deemed interest, if any, shall be credited by the Agent and the Lenders on the
principal amount of the Obligations, or if the principal amount of the
Obligations shall have been paid in full, refunded to the Borrowers.

 

(d) All sums paid, or agreed to be paid, to the Agent and the Lenders for the
use, forbearance and detention of the proceeds of any advance hereunder shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full term hereof until paid in full so that the actual
rate of interest is uniform but does not exceed the Highest Lawful Rate
throughout the full term hereof.

 



  - 29 -

   



 

2.12 Reserved.

 

2.13 Reserved.

 

2.14 Security Interest in Accounts; Right of Offset. As security for the payment
and performance of the Obligations, the Borrowers hereby transfer, assign and
pledge to the Agent and each Lender (for the pro rata benefit of all Lenders)
and grant to the Agent and each Lender (for the pro rata benefit of all Lenders)
a security interest in all funds of such Borrower now or hereafter or from time
to time on deposit with the Agent or such Lender, with such interest of the
Agent and the Lenders to be retransferred, reassigned and/or released at the
expense of the Borrowers upon payment in full and complete performance by the
Borrowers of all Obligations. All remedies as secured party or assignee of such
funds shall be exercisable by the Agent and the Lenders with the oral consent
(confirmed promptly in writing) of the Required Lenders upon the occurrence of
any Event of Default, regardless of whether the exercise of any such remedy
would result in any penalty or loss of interest or profit with respect to any
withdrawal of funds deposited in a time deposit account prior to the maturity
thereof. Furthermore, the Borrowers hereby grants to the Agent and each Lender
(for the pro rata benefit of all Lenders) the right, exercisable at such time as
any Obligation shall mature, whether by acceleration of maturity or otherwise,
of offset or banker’s lien against all funds of such Borrowers now or hereafter
or from time to time on deposit with the Agent or such Lender, regardless of
whether the exercise of any such remedy would result in any penalty or loss of
interest or profit with respect to any withdrawal of funds deposited in a time
deposit account prior to the maturity thereof. If the foregoing provisions
conflict with the provisions of any of the Security Documents, the relevant
provision of the relevant Security Document shall control.

 

2.15 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to maintain loans bearing interest at a rate determined by the Agent to exceed
the Highest Lawful Rate, then the Agent shall charge an interest rate with
respect to the Term Loans that will approximate the Contract Rate or Default
Rate, as applicable, that was initially agreed to in this Agreement by the
parties hereto as reasonably determined by the Agent such that the interest no
longer exceeds the Highest Lawful Rate.

 

2.16 Regulatory Change. In the event that by reason of any Regulatory Change or
any other circumstance arising after the Closing Date affecting any Lender, such
Lender (a) incurs Additional Costs based on or measured by the excess above a
level, as prescribed from time to time by any Governmental Authority with
jurisdiction, of the amount of a category of deposits or other liabilities of
such Lender which included deposits by reference to which the interest rate
applicable to the Loan Balance owed to such Lender is determined as provided in
this Agreement or a category of extensions of credit or other assets of such
Lender which includes any loans bearing interest at a rate determined on the
basis of the LIBO Rate or (b) becomes subject to restrictions on the amount of
such a category of liabilities or assets which it may hold, then, at the
election of such Lender with notice to the Agent and the Borrowers, the
obligation of such Lender to maintain loans bearing interest at a rate
determined on the basis of the LIBO Rate shall be suspended until such time as
such Regulatory Change or other circumstance ceases to be in effect, and the
Agent shall charge an interest rate with respect to the Term Loans that will
approximate the Contract Rate or Default Rate, as applicable, that was initially
agreed to in this Agreement by the parties hereto as reasonably determined by
the Agent.

 



  - 30 -

   



 

2.17 Power of Attorney. The Borrowers hereby designate the Agent as its agent
and attorney-in-fact, to act in its name, place and stead solely for the purpose
of completing and delivering any and all of the Direction Letters and letters in
lieu of transfer or division orders delivered by such Borrowers pursuant to the
provisions of Section 3.1(h) or Section 5.75.7, including completing any blanks
contained in such letters and attaching exhibits thereto describing the relevant
Collateral. The Borrowers hereby ratify and confirm all that the Agent shall
lawfully do or cause to be done by virtue of this power of attorney and the
rights granted with respect to such power of attorney. This power of attorney is
coupled with the interest of the Agent and the Lenders in the Collateral, shall
commence and be in full force and effect as of the Closing Date and shall remain
in full force and effect and shall be irrevocable so long as any Obligations
(other than Contingent Obligations with respect to which no claim has been made)
remain outstanding. The powers conferred on the Agent by this appointment are
solely to protect the interests of the Agent and the Lenders under the Loan
Documents and Commodity Hedge Agreements with respect to the assignment of
production proceeds under certain of the Security Documents and shall not impose
any duty upon the Agent to exercise any such powers. The power of attorney under
this Section 2.17 is expressly limited to the rights and powers set forth herein
and no additional rights or powers are herein created or implied. The Agent
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers and shall not be responsible to the Borrowers or any
other Person for any act or failure to act with respect to such powers, except
for gross negligence or willful misconduct.

 

2.18 Keepwell. Each Qualified ECP Borrower hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Borrower to honor
all of its obligations in respect of Swap Obligations constituting a portion of
the Obligations; provided, however, that each Qualified ECP Borrower shall only
be liable under this Section 2.18 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
2.18, or otherwise hereunder or under any other Loan Document, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
of any greater amount. The obligations of each Qualified ECP Borrower under this
Section 2.18 shall remain in full force and effect until the Obligations are
paid and performed in full. Each Qualified ECP Borrower intends that this
Section 2.18 constitute, and this Section 2.18 shall be deemed to constitute, a
“keepwell, support or other agreement” for the benefit of each other Borrower
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Notwithstanding any other provisions of this Agreement or any other Loan
Document, the Obligations owed by any Borrower or secured by any Lien granted by
such Borrowers under any Loan Document shall exclude all Excluded Swap
Obligations with respect to such Borrower.

 



  - 31 -

   



 

2.19 Joint and Several Liability. The Borrowers acknowledge and agree that each
Borrower shall be jointly and severally liable for all obligations of the
Borrowers or any of them hereunder or under any other Loan Document.

 

2.20 Overriding Royalty Interest.

 

(a) The Agent shall execute recordable conveyances in favor of the WI Owner, in
form and substance reasonably satisfactory to the Agent.

 

(b) On the date twelve (12) months after the Effective Date (the “First
Reversion Date”), fifty percent (50%) of the ORRI transferred to Agent under the
Assignment of ORRI shall revert back to the WI Owner, provided that the WI Owner
has been in compliance with Article IV, Article V and Article VI of this
Agreement since the Effective Date and remains in compliance with Article IV,
Article V and Article VI of this Agreement on the First Reversion Date.

 

(c) On the date twelve (12) months after the date on which the Term Loan is
finally paid-in-full (the “Payoff Date”), twenty-five percent (25%) of the ORRI
transferred to the Agent under the Assignment of ORRI will revert back to the WI
Owner.

 

(d) For the remaining ORRI held by the Agent not subject to sections (a) and (b)
of this Section 2.20, the WI Owner shall have the right to repurchase such ORRI
(the “Repurchase Option”) at any time during the twenty-four (24) months
immediately following the Payoff Date. The purchase price shall be equivalent to
one hundred percent (100%) of the PV-10 of the PDP Reserves attributed to such
remaining ORRI based on the greater of (a) the Base Price and (b) the Adjusted
Strip Price as determined within forty-five (45) days of the notice to the Agent
that the WI Owner intends to exercise the Repurchase Option.

 

(e) The provisions of this Section 2.20 shall survive the payment and
performance of all Obligations and the termination of this Agreement.

 

2.21 Increase in Term Loan.

 

(a) Subject to the conditions set forth in Section 2.21(b), the Borrower may,
from time to time beginning three (3) months following the Closing Date and
ending twenty-one (21) months thereafter, increase the amount of the Term Loan
(any such increase “Additional Commitment Funds”) by either or both (as
determined by the Borrower) requesting an increase in the Commitment of one or
more Lenders (an “Increasing Lender”) or by causing one or more Persons that at
such time is not a Lender to become a Lender (an “Additional Lender”) Borrower
must provide thirty (30) days prior written notice to the Agent, which will
promptly notify the Lenders (each a “Funding Request”).

 



  - 32 -

   



 

(b) Any increase in the Term Loan shall be subject to the following additional
conditions:

 

(i) no default or event of default of the terms and conditions of the Term Loan
or any of the Loan Documents shall have occurred or be continuing after giving
effect to such increase;

 

(ii) the Agent must consent to the increase in Commitments of an Increasing
Lender and the addition of any Additional Lender, such consent to be in Agent’s
sole discretion;

 

(iii) the Additional Commitment Funds will be used solely for the drilling and
completion of additional wells or to fund acquisitions permitted under Section
6.8(a);

 

(iv) each Funding Request must be equal to or greater than the Minimum Funding
Amount and in multiples of $500,000;

 

(v) the Borrower may submit a Funding Request not more than once per sixty (60)
day period;

 

(vi) the Additional Commitment Funds plus the Initial Commitment may not exceed
the Facility Amount;

 

(vii) the maturity date of such increase shall be the same as the Maturity Date
and the Commitments under the Additional Commitment Funds shall have no
mandatory prepayment or commitment reduction other than as provided hereunder;
and

 

(viii) the increase shall be on the same terms and pursuant to the same
documentation applicable to this Agreement (other than with respect to any
arrangement, structuring, upfront or other fees or discounts payable in
connection with such Additional Commitment Funds) (provided that the Applicable
Rate may be increased to be consistent with that for such Additional Commitment
Funds).

 

(c) Each Increasing Lender or Additional Lender shall execute and deliver to the
Borrower and the Agent customary documentation (any such documentation, an
“Incremental Agreement”) implementing any Additional Commitment Funds, and for
any Additional Lender, all documents and information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations. Upon receipt by the Agent of one or more executed
Incremental Agreements increasing the Commitments of Lenders or adding
Commitments from Additional Lenders as provided in this Section 2.21, (i) the
Term Loan shall be increased automatically on the effective date set forth in
such Incremental Agreements by the aggregate amount indicated in such
Incremental Agreements without further action by the Borrower and the Agent,
(ii) Schedule 1.2C shall be amended to add such Additional Lender’s Commitment
or to reflect the increase in the Commitment of an Increasing Lender, and the
Percentage Share of the Lenders shall be adjusted accordingly to reflect the
Incremental Increase of each Additional Lender or each Increasing Lender, (iii)
the Agent shall distribute to the Borrower and each Lender the revised Schedule
1.2C, (iv) any such Additional Lender shall be deemed to be a party in all
respects to this Agreement and any other Credit Documents to which the Lenders
are a party, and (v) upon the effective date set forth in such Incremental
Agreement, any such Lender party to the Incremental Agreement shall purchase a
pro rata portion of the Loan Balance from each of the current Lenders such that
each Lender (including any Additional Lender, if applicable) shall hold its
respective Percentage Share of the Loan Balance as reflected in the revised
Schedule 1.2C required by this Section 2.21.

 



  - 33 -

   



 

2.22 Availability of Capital Expenditures. The Borrowers acknowledge and agree
that certain proceeds from the Term Loan will be deposited into the CapEx
Account and will not be available to Borrowers until they meet certain criteria
with respect to such proposed Capital Expenditures, including, but not limited
to:

 

(a) Approval of a Development Plan by the Agent, in its sole discretion;

 

(b) Each request for disbursement shall require continued conformity with the
Development Plan and the other terms and conditions of this Agreement, as
determined by the Agent;

 

(c) With respect to recompleting any existing wells, provide Agent supplement
title opinions in form and substance acceptable to Agent in its sole discretion,
together with such other information as Agent may reasonably request;

 

(d) With respect to drilling any new wells, provide Agent with drilling title
opinions in form and substance acceptable to Agent in it sole discretion,
together with such other information as Agent may reasonably request;

 

(e) With respect to the acquisition of any new Oil and Gas Properties or the
equity of an entity holding Oil and Gas Properties; provide Agent with mineral
title diligence, including oil and gas title opinions, copies of leases, seismic
data and such other information or documentation as Agent shall request in its
sole discretion;

 

(f) With respect to each Operating Account or any other account owned by a
Borrower, deliver a Deposit Account Control Agreement pursuant to Section
5.27(b); and

 

(g) No Default or Event of Default shall be continuing.

 



  - 34 -

   



 

ARTICLE III

 

CONDITIONS

 

3.1 Initial Funding. The obligations of the Agent and the Lenders to enter into
this Agreement and to advance the Term Loan on the Closing Date are subject to
the satisfaction of the following conditions precedent that (a) all matters
incident to the consummation of the transactions contemplated herein shall be
satisfactory to the Agent and the Lenders and (b) the Agent shall have received,
reviewed and approved the following documents and other items, appropriately
executed when necessary and, where applicable, acknowledged by one or more
Responsible Officers or other duly authorized representatives of the Borrowers,
acting on behalf of the Borrowers, or others as the case may be, all in form and
substance reasonably satisfactory to the Agent and dated, where applicable, of
even date herewith or a date prior thereto and acceptable to the Agent:

 

(a) this Agreement;

 

(b) the Notes;

 

(c) the Assignment of ORRI;

 

(d) the Security Documents covering all Oil and Gas Properties of the Borrowers,
including, without limitation, the Acquisition Properties;

 

(e) the Security Documents establishing first priority Liens (and upon
appropriate filing, perfected first priority Liens) in favor or for the benefit
of the Agent for the benefit of the Lenders, in and to the Oil and Gas
Properties and other Collateral, constituting one hundred percent (100%) of the
PV-10 value of the proved, probable and possible reserves and future revenue of
such Oil and Gas Properties, as determined by the Agent in its discretion, as
reflected in the Reserve Report;

 

(f) the Security Documents covering all assets of the Borrowers as to which a
security interest against such assets may be created and perfected under the
provisions of the Uniform Commercial Code as adopted and in effect in the
applicable state or states of the United States of America, including the Equity
Interests in the Borrowers;

 

(g) copies of Direction Letters executed by the relevant Borrower to be sent to
each purchaser of production set forth on Schedule 3.1(g) attached hereto on or
before the Closing Date;

 

(h) undated Direction Letters and letters in lieu of transfer, in form and
substance reasonably satisfactory to the Agent, executed by the relevant
Borrower and addressed to each purchaser of production from or attributable to
the Mortgaged Properties or transportation fees, with the addresses for payment
left blank, authorizing and directing the addressee to make future payments
attributable to production from the Mortgaged Properties and/or transportation
fees to such account as the Agent may specify from time to time;

 

(i) Reserved;

 

(j) a copy of the Lockbox Services Agreement between 405 Petrodome and Citibank;

 

(k) Reserved;

 



  - 35 -

   



 

(l) copies of the organizational documents of the Borrowers, accompanied by a
certificate dated the Closing Date issued by the secretary or an assistant
secretary or another authorized representative of the Borrowers, to the effect
that each such copy is correct and complete;

 

(m) a certificate of incumbency dated the Closing Date, including specimen
signatures of all officers or other representatives of the Borrowers, who are
authorized to execute Loan Documents on behalf of the Borrowers, such
certificate being executed by the secretary or an assistant secretary or another
authorized representative of the relevant Borrower;

 

(n) copies of resolutions adopted by the relevant governing body the Borrowers
approving the Loan Documents to which the relevant Borrower is a party and
authorizing the transactions contemplated herein and therein, accompanied by a
certificate dated the Closing Date issued by the secretary or an assistant
secretary or another authorized representative of the Borrowers, to the effect
that such copies are true and correct copies of resolutions duly adopted at a
meeting or by unanimous consent and that such resolutions constitute all the
resolutions adopted with respect to such transactions, have not been amended,
modified or rescinded in any respect and are in full force and effect as of the
date of such certificate;

 

(o) a copy of the proposed, but unapproved Development Plan that, for the
avoidance of doubt, delineates all proposed Capital Expenditures to be
undertaken for the development of Acquisition Properties for the twelve (12)
months from the Closing Date and includes the monthly corporate general and
administrative expense budget;

 

(p) copies of executed counterparts of all operating, lease, sublease, royalty,
sales, exchange, processing, farmout, bidding, pooling, unitization,
communitization and other agreements relating to the Oil and Gas Properties of
the Borrowers or any one or more of them, each of which is described on Schedule
3.1(p) attached hereto;

 

(q) copies of executed operating agreements with Operating;

 

(r) joint operating agreements satisfactory to Agent existing as of the
Effective Date covering the Oil and Gas Properties;

 

(s) a Reserve Report prepared as of December 1, 2017 confirming that Borrowers
own at least $16,000,000 in PDP Reserves;

 

(t) audited financial statements of the Borrowers as at and for the fiscal year
ended December 31, 2016 and unaudited financial statements of the Borrowers at
October 31, 2017;

 

(u) certificates dated as of a recent date from the appropriate Governmental
Authority evidencing the existence or qualification and, if applicable, good
standing of the Borrowers in its jurisdiction of organization and in each
jurisdiction in which it owns material assets or conducts material operations;

 



  - 36 -

   



 

(v) for each Borrower, results of searches of the uniform commercial code
records of the Secretary of State of the respective state in which the Borrower
is organized, such search reports reflecting no Liens, other than Permitted
Liens, against Borrowers, or any of the Collateral as to which perfection of a
Lien is accomplished by the filing of a financing statement;

 

(w) confirmation, acceptable to the Agent, of title of the Oil and Gas
Properties included in the Reserve Report (regardless of whether PV-10 value is
attributed thereto), free and clear of Liens other than Permitted Liens, in the
aggregate, equal to one hundred percent (100%) of the PV-10 value of the proved,
probable and possible reserves and future revenue of such Oil and Gas
Properties, as determined by the Agent in its discretion, as reflected in the
Reserve Report;

 

(x) evidence that an equity or debt contribution, in an aggregate amount of not
less than $1,000,000 (the “Contribution”), has been made by Viking Energy Group,
Inc. to Petrodome Energy in cash as common units of Petrodome Energy or in the
form of Indebtedness, subject to a subordination agreement in form and substance
acceptable to Agent in its sole discretion;

 

(y) a certificate or certificates evidencing the insurance coverage required by
the provisions of Section 5.19;

 

(z) a fully executed copy of the Petrodome PSA with all exhibits and schedules
attached thereto and such other documents satisfactory to Agent evidencing
closing under the Petrodome PSA, including, without limitation, conveyance
instruments conveying the Petrodome Energy Interests to Viking Energy Group,
Inc.;

 

(aa) copies of all Commodity Hedge Agreements, in form and substance reasonably
acceptable to the Agent and with Approved Hedge Counterparties, establishing the
Minimum Required Commodity Hedge Agreements;

 

(bb) payment from the Borrowers or any one or more of them of estimated fees
charged by filing officers and other public officials incurred or to be incurred
in connection with the filing and recordation of any Security Documents;

 

(cc) the opinions of Fishman Haygood, LLP, Graves Doughtery Hearon & Moody,
P.C., and Bradley Arant Boult Cummings LLP, as counsel to the Borrowers for
purposes of the transactions which are the subject of this Agreement, in form
and substance reasonably satisfactory to the Agent;

 

(dd) a certificate of a Responsible Officer of the Borrowers to the effect that,
after giving effect to the transactions which are the subject of this Agreement,
all representations and warranties made by the Borrowers in this Agreement or
any other Loan Documents in place on the Closing Date are true and correct, in
all material respects, as of the Closing Date;

 

(ee) confirmation reasonably acceptable to the Agent that no event or
circumstance shall have occurred which could reasonably be expected to have a
Material Adverse Effect or adverse change in loan syndication, financial,
banking or capital market conditions;

 



  - 37 -

   



 

(ff) payment of estimated fees and expenses of counsel to the Agent and Approved
Hedge Counterparty incurred through the Closing Date and plus an amount
estimated for initial post-closing matters;

 

(gg) payment of up an upfront fee in an amount equal to one percent (1%) of the
Initial Commitment;

 

(hh) a duly executed W9 tax form (or such other applicable IRS tax form) for
each Borrower;

 

(ii) evidence that the environmental condition of Petrodome Energy, LLC and the
other Borrowers is acceptable to the satisfaction of the Agent;

 

(jj) subordination of Borrowers’ existing Indebtedness to the satisfaction of
the Agent;

 

(kk) completion of background and credit checks on the Borrowers and Petrodome
Management to the satisfaction of the Agent;

 

(ll) execution of a subordination agreement in form and substance acceptable to
Agent to the extent the Contribution is in the form of Indebtedness; and

 

(mm) such other agreements, documents, instruments, opinions, certificates,
waivers, consents, diligence and evidences as the Agent or any Lender may
reasonably request.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Agent and the Lenders to enter into this Agreement and to induce
the Lenders to make the Term Loans, the Borrowers represent and warrant to the
Agent and each Lender (which representations and warranties shall survive the
delivery of the Notes) that:

 

4.1 Due Authorization. The execution and delivery by the Borrowers of this
Agreement and the borrowing hereunder, the execution and delivery by the
Borrowers of the Notes, the repayment of the Notes, payment of interest and fees
provided for in the Notes and this Agreement, the execution and delivery by each
Borrower of the Security Documents to which it is a party and the performance by
each Borrower of its obligations under the Loan Documents to which it is a party
are within the power of the relevant Borrower, have been duly authorized by all
necessary action by the relevant Borrower, and do not and will not (a) require
the consent of any Governmental Authority, (b) contravene or conflict with any
Requirement of Law, (c) contravene or conflict with any indenture, instrument or
other agreement to which the relevant Borrower is a party or by which any
Property of the relevant Borrower may be presently bound or encumbered or (d)
result in or require the creation or imposition of any Lien in, upon or on any
Property of the relevant Borrower under any such indenture, instrument or other
agreement, other than under any of the Loan Documents to which it is a party.

 



  - 38 -

   



 

4.2 Existence. Each Borrower is a corporation, limited liability company or
limited partnership, as the case may be, duly organized, legally existing and,
if applicable, in good standing under the laws of its jurisdiction of
organization and is duly qualified as a foreign corporation, foreign limited
partnership, or foreign limited liability company, as the case may be, and, if
applicable, is in good standing in all jurisdictions wherein the ownership of
Property or the operation of its business necessitates the same, other than
those jurisdictions wherein the failure to so qualify would not have a Material
Adverse Effect.

 

4.3 Valid and Binding Obligations. All Loan Documents to which a Borrower is a
party, when duly executed and delivered by the relevant Borrower, constitute the
legal, valid and binding obligations of the relevant Borrower enforceable
against such Borrower in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

4.4 Security Documents. The provisions of each Security Document executed by the
Borrowers are effective to create, in favor of the Agent, a legal, valid and
enforceable Lien in all right, title and interest of the relevant Borrower in
the Property of such Borrower described therein, which Lien constitutes a
first-priority Lien upon filing with the appropriate government office (except
as to Permitted Liens) on all right, title and interest of the relevant Borrower
in the Property of such Borrower described therein.

 

4.5 Title to Property. Except for such encumbrances, preferential rights,
whether vested or otherwise, and Liens (except Permitted Liens) set forth on
Schedule 4.5 attached hereto, each Borrower has good and defensible title to all
of its material Property, free and clear of all encumbrances, preferential
rights, whether vested or otherwise, and Liens (except Permitted Liens) related
to the Property.

 

4.6 Scope and Accuracy of Financial Statements. The draft consolidated Financial
Statements provided to the Agent in satisfaction of the condition set forth in
Section 3.1(t) present fairly (subject to normal year-end audit adjustments) the
financial position and results of operations and cash flows of the Borrowers on
a consolidated basis, in accordance with GAAP as at the relevant point in time
or for the period indicated, as applicable. Schedule 4.6 attached hereto
identifies all accounts payable, other than those arising in the ordinary course
of business which are not more than 30 day past due, of each Borrower.

 

4.7 No Material Adverse Effect or Default. No event or circumstance has occurred
since October 31, 2017, which could reasonably be expected to have a Material
Adverse Effect, and no Default has occurred and is continuing.

 

4.8 No Material Misstatements. No information, exhibit, statement or report
furnished to the Agent or any Lender by or at the direction of the Borrowers in
connection with this Agreement or any other Loan Document contains any material
misstatement of fact or omits to state a material fact or any fact necessary to
make the statements contained therein not misleading as of the date made or
deemed made; provided that, with respect to projected financial information, it
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 



  - 39 -

   



 

4.9 Liabilities, Litigation and Restrictions. Other than as reflected in the
Financial Statements prepared as of December 31, 2016 or as listed on Schedule
4.9 under the heading “Liabilities”, no Borrower has any liabilities, including,
without limitation, tax liabilities, direct or contingent, which could
reasonably be expected to have a Material Adverse Effect. Except as set forth
under the heading “Litigation” on Schedule 4.9, no litigation or other action of
any nature involving any Borrower is pending before any Governmental Authority
or, to the best knowledge of each Borrower, threatened against or involving such
Borrower which might reasonably be expected to result in any impairment of its
ownership of any of its Property or have a Material Adverse Effect.

 

4.10 Authorizations; Consents. Except as expressly contemplated by this
Agreement or set forth on Schedule 4.10 attached hereto, no authorization,
consent, approval, exemption, franchise, permit or license of, or filing with,
any Governmental Authority or any other Person is required to authorize or is
otherwise required in connection with the valid execution and delivery by the
Borrowers of the Loan Documents to which it is a party or any instrument
contemplated hereby, the repayment by the Borrowers of the Notes, payment of
interest and fees provided in the Notes and this Agreement or the performance by
the Borrowers of the Obligations.

 

4.11 Compliance with Laws. Each Borrower and its Property are in compliance in
all material respects with all applicable Requirements of Law, including
Environmental Laws and ERISA.

 

4.12 ERISA. None of the Borrowers maintain, nor have any of the Borrowers
maintained, any Plan. None of the Borrowers currently contribute to or have any
obligation to contribute to or otherwise have any liability with respect to any
Plan.

 

4.13 Environmental Laws. Except as disclosed on Schedule 4.13 attached hereto:

 

(a) No Property of the Borrowers (including, but not limited to, the Acquisition
Properties) is currently on or has ever been on any federal or state list of
Superfund Sites;

 

(b) no Hazardous Substances have been generated, transported and/or disposed of
by the Borrowers at a site which was, at the time of such generation,
transportation, and/or disposal, or has since become, a Superfund Site;

 

(c) except in accordance with applicable Requirements of Law or the terms of a
valid permit, license, certificate or approval of the relevant Governmental
Authority, no Release of Hazardous Substances by the Borrowers or from,
affecting or related to any Property of the Borrowers (including, but not
limited to, the Acquisition Properties) has occurred; and

 

(d) no Environmental Complaint has been received by the Borrowers.

 



  - 40 -

   



 

4.14 Compliance with Federal Reserve Regulations. No transaction contemplated by
the Loan Documents is in violation of any regulations promulgated by the Board
of Governors of the Federal Reserve System, including Regulations T, U or X.

 

4.15 Investment Company Act Compliance. None of the Borrowers are, nor is any
Borrower directly or indirectly controlled by or acting on behalf of any Person
which is, an “investment company” or an “affiliated person” of an “investment
company” within the meaning of the Investment Company Act of 1940.

 

4.16 Proper Filing of Tax Returns; Payment of Taxes Due. Each Borrower has duly
and properly filed its United States of America income tax returns or income tax
information returns, and all other tax returns which are required to be filed by
the Borrowers, as applicable, and has paid all taxes, if any, shown as due from
the Borrowers, as applicable, except where appropriate extensions have been
filed or except such as are being contested in good faith and as to which
adequate provisions and disclosures have been made or as could not reasonably be
expected to have a Material Adverse Effect. The respective charges and reserves
on the books of the Borrowers with respect to Taxes and other governmental
charges, if any of such are required by applicable law or GAAP, are adequate,
except as could not reasonably be expected to have a Material Adverse Effect.

 

4.17 Refunds. Except as described on Schedule 4.17, there are no orders of,
proceedings pending before, or other requirements of any Governmental Authority
which could result in the Borrowers being required to refund any portion of the
proceeds received or to be received from the sale of Hydrocarbons constituting
part of the Mortgaged Property.

 

4.18 Gas Contracts. Except as described on Schedule 4.18, (a) none of the
Borrowers are obligated, in any material respect, by virtue of any prepayment
made under any contract containing a “take-or-pay” or “prepayment” provision or
under any similar agreement to deliver Hydrocarbons produced from or allocated
to any of the Mortgaged Properties at some future date without receiving full
payment therefor within 90 days of delivery and (b) none of Borrowers have
produced gas, in any material amount, subject to, and neither the Borrowers nor
any of the Mortgaged Properties or other Oil and Gas Properties are subject to,
balancing rights of third parties or subject to balancing duties under
Requirements of Law, except (i) as to such matters for which the relevant
Borrower has, to the extent required by GAAP, established adequate reserves
necessary to satisfy such obligations and segregated such reserves from other
accounts or (ii) as could not reasonably be expected to have a Material Adverse
Effect.

 

4.19 Intellectual Property. Each of the Borrowers owns or is licensed to use all
Intellectual Property necessary to conduct all business (financial or otherwise)
or operations as such business or operations are currently conducted. No claim
has been asserted or is pending by any Person with respect to the use by the
Borrowers of any such Intellectual Property or challenging or questioning the
validity or effectiveness of any such Intellectual Property; and none of the
Borrowers know of any valid basis for any such claim. The use of such
Intellectual Property by the relevant Borrower does not infringe on the rights
of any Person.

 



  - 41 -

   



 

4.20 Casualties or Taking of Property. Since October 31, 2017, neither the
business nor any Property of any Borrower has been materially and adversely
affected as a result of any casualty or taking of Property or cancellation of
contracts, permits or concessions by any Governmental Authority.

 

4.21 Location of Borrowers. The principal place of business and chief executive
office of each Borrower is located at the address of such Borrower set forth in
Section 9.3 or at such other location as such Borrower may have, by proper
written notice hereunder, advised the Agent, provided that such other location
is within a state in which appropriate financing statements naming such Borrower
as debtor and naming Agent as secured party, have been filed, if required by
applicable law.

 

4.22 Subsidiaries. Except as set forth on Schedule 4.22 as amended pursuant to
Section 6.27, Borrowers have no Subsidiaries.

 

4.23 Compliance with Anti-Terrorism Laws.

 

(a) No Borrower nor any Affiliate of any Borrower is in violation of any
Anti-Terrorism Law or knowingly engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

(b) No of Borrower nor any Affiliate of any Borrower is any of the following
(each a “Blocked Person”):

 



 

(i) a Person that is listed in the annex, to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

 

 

 

 

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

 

 

 

 

(iii) a Person or entity with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

 

 

 

 

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;

 

 

 

 

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or

 

 

 

 

(vi) a Person or entity who is affiliated with a Person or entity listed above.



 



  - 42 -

   



 

(c) None of the Borrowers nor any Affiliate of the Borrowers (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person or (ii) deals in, or
otherwise engages in any transaction relating to, any Property or interests in
Property blocked pursuant to Executive Order No. 13224.

 

(d) None of the Borrowers nor any Affiliate of the Borrowers are in violation of
any rules or regulations promulgated by OFAC or of any economic or trade
sanctions administered and enforced by OFAC or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any rules or
regulations promulgated by OFAC.

 

4.24 Identification Numbers. The federal employer identification number of each
Borrower and its organizational number with appropriate Governmental Authorities
are set forth on Schedule 4.24.

 

4.25 Solvency. Each Borrower is Solvent.

 

4.26 Petrodome PSA. The Petrodome PSA has not been amended or otherwise modified
except as disclosed to the Agent in writing. Except as set forth on Schedule 4.9
attached hereto, no litigation or other action of any nature involving the
Acquisition Properties is pending before any Governmental Authority and no such
litigation or other action is threatened against or involving the Acquisition
Properties.

 

4.27 Related Party Transactions. Except as set forth on Schedule 4.27 attached
hereto, (i) none of the Borrowers are party to or bound by any agreement,
contract, whether written or oral, or other instrument with any person or entity
that is controlled by, whether directly or indirectly, or in common control with
or by one or more of the members of such Borrower, and (ii) none of the
Properties owned by the Borrowers are subject to any agreement that grants an
interest in and to such Properties to any person or entity that is controlled
by, whether directly or indirectly, or in common control with or by one or more
of the members of such Borrower.

 

4.28 Ownership of Property. Except as set forth on Schedule 4.28 attached
hereto, Petrodome Management does not own, whether directly or indirectly
through one or more intermediaries, any interests in Oil and Gas Properties or
other Collateral.

 

4.29 Plugged and Abandoned and Non-Producing Oil and Gas Properties.

 

(a) Horn, East Creole, EC, and St. Gabriel do not own, whether directly or
indirectly through one or more intermediaries, any interests in Oil and Gas
Properties.

 

(b) The Oil and Gas Properties in which Choctaw and Pintail own interests are
non-producing and not otherwise held by production.

 



  - 43 -

   



 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

So long as any Obligation remains outstanding or unpaid, the Borrowers shall:

 

5.1 Maintenance and Access to Records. Keep adequate records, in accordance with
GAAP, of all of their transactions so that at any time, and from time to time,
the Borrowers true and complete financial condition may be readily determined,
and promptly following the reasonable request of the Agent or any Lender, make
such records available for inspection by the Agent or any Lender and, at the
expense of the Borrowers, allow the Agent or any Lender to make and take away
copies thereof.

 

5.2 Monthly Unaudited Financial Statements and Compliance Certificates. Deliver
to the Agent, on or before the 30th day after the close of each fiscal month,
commencing with the month ending December 31, 2017, (a) a copy of the Financial
Statements as of the close of the relevant fiscal month and from the first day
of the then current fiscal year to the end of the relevant fiscal month, such
Financial Statements to be certified by the Financial Officer of the Borrowers
as having been prepared by the Borrowers in accordance with GAAP consistently
applied and as a fair presentation of the financial condition of the Borrowers,
on a consolidated basis, subject to changes resulting from normal year-end audit
adjustments, (b) a Compliance Certificate prepared, as to section 2 thereof, as
of the close of the relevant fiscal month or quarterly period, as applicable,
and executed by the Financial Officer of the Borrowers, and (c) a
reconciliation, setting forth in reasonable detail, the variance between the
actual financial performance relative to the projections in the form contained
in the Budget as set forth Schedule 5.2 attached hereto (each such report being
referred to as a “Budget Variance Report”), including, without limitation, a
reconciliation between the actual and projected cash receipts and disbursements
and a written summary of the causes for any material variations for the relevant
fiscal month and from the first day of the then current fiscal year to the end
of the relevant fiscal month.

 

5.3 Annual Audited Financial Statements and Compliance Certificate. Deliver to
the Agent, on or before the 90th day after the close of each fiscal year of the
Borrowers, commencing with that ending on December 31, 2017, (a) a copy of the
audited Financial Statements as at the close of such fiscal year and for the
fiscal year then ended, audited by a mutually acceptable full service accounting
firm of regional or national reputation having a dedicated oil and gas audit
practice and approved by the Agent in writing, and (b) a Compliance Certificate
prepared, as to section 2 thereof, as of the close of the end of the relevant
fiscal year.

 



  - 44 -

   



 

5.4 Reserve Reports; LOE Reports; Production Reports; Payables Aging; Additional
Development Plans and Financial Projections.

 

(a) Deliver to the Agent, no later than each June 30th during the term of this
Agreement, a Reserve Report, in form satisfactory to the Agent, prepared as of
the preceding May 31st, and certified by LaRoche Petroleum Consultants, Ltd. or
such other petroleum engineering firm approved in writing by Agent preparing the
relevant Reserve Report as fairly and accurately setting forth (i) the PDP, PUD,
shut-in, behind-pipe and undeveloped Reserves (separately classified as such)
attributable to the Mortgaged Properties and other Oil and Gas Properties of the
Borrowers, (ii) the aggregate PV-10 value of the future net income with respect
to PDP Reserves attributable to the Mortgaged Properties and other Oil and Gas
Properties of the Borrowers, (iii) projections of the annual rate of production,
gross income and net income with respect to such PDP Reserves, (iv) information
with respect to the “take-or-pay,” “prepayment” and gas-balancing liabilities of
the Borrowers with respect to such PDP Reserves and (v) general economic
assumptions.

 

(b) Deliver to the Agent, no later than each December 31st during the term of
this Agreement, a Reserve Report, in substantially the format of and providing
the information provided in the Reserve Report provided pursuant to Section
5.4(a), prepared as of the preceding November 30th and certified by LaRoche
Petroleum Consultants, Ltd. or such other petroleum engineering firm approved in
writing by the Agent as fairly and accurately setting forth the information
provided therein.

 

(c) Deliver to the Agent, no later than the 30th day following the end of each
fiscal month, a report in comparative form to the Budget as set forth on
Schedule 5.4 hereto, in form reasonably satisfactory to the Agent, setting forth
information as to quantities of production from the Mortgaged Properties,
volumes of production sold, volumes of production committed to Commodity Hedge
Agreements, pricing, purchasers of production, gross revenues, lease operating
expenses, EBITDA and such other information as the Agent or any Lender may
request with respect to the relevant monthly period.

 

(d) Deliver to the Agent, no later than the 30th day after the end of each
fiscal month, an aging of the accounts payable of the Borrowers, on a
consolidated basis, at the end of the relevant monthly period.

 

(e) Deliver to the Agent, no later than December 31st of each year, a
Development Plan, in form reasonably acceptable to the Agent, setting forth
proposed activities with respect to the Oil and Gas Properties of the Borrowers
during the subsequent fiscal year.

 

(f) Deliver to the Agent, no later than December 31st of each year, financial
projections for the Borrowers, on a consolidated basis, as at the close of each
month of the subsequent fiscal year, which financial projections shall be
presented in the form of Financial Statements.

 

(g) Deliver to the Agent, in connection with any proposed Capital Expenditures
on any Oil and Gas Property pursuant to the Development Plan, title information
including, but not limited to, new or supplemental title opinions with respect
to existing oil and gas wells and drilling title opinions with respect to any
new well, each prepared by Hameline & Eccleston, LLP or other counsel approved
by the Agent, leases, seismic data and landman information, and such other
information requested by Agent related to the proposed Capital Expenditure.

 



  - 45 -

   



 

5.5 Title Opinions; Title Defects; Mortgaged Properties.

 

(a) Promptly upon the request of the Agent, furnish to the Agent title opinions,
in form and by counsel reasonably satisfactory to the Agent, or other
confirmation of title reasonably acceptable to the Agent, covering Oil and Gas
Properties of the relevant Borrower.

 

(b) Promptly, but in any event within 30 days after notice by the Agent of any
title defect having a Material Adverse Effect, clear such title defect.

 

(c) Promptly upon the request of the Agent, execute and deliver to the Agent
additional Security Documents as necessary to maintain, as Mortgaged Properties,
Oil and Gas Properties of the Borrowers the PV-10 value of the Proved Reserves
attributable to which, in the aggregate, equals at least one hundred percent
(100%) of the total Proved Reserves reflected in the Reserve Report most
recently provided to the Agent pursuant to the provisions of Section 5.4.

 

5.6 Notices of Certain Events. Deliver to the Agent, immediately upon having
knowledge of the occurrence of any of the following events or circumstances, a
written statement with respect thereto, signed by a Responsible Officer of the
Borrowers, and setting forth the relevant event or circumstance and the steps
being taken by the relevant Borrower with respect to such event or circumstance:

 

(a) any Default or Event of Default;

 

(b) any default or event of default under any contractual obligation of any
Borrower, or any litigation, investigation or proceeding between any Borrower
and any Governmental Authority which, in either case, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;

 

(c) any litigation or proceeding involving any Borrower as a defendant or in
which any Property of any Borrower is subject to a claim and in which the amount
involved is $25,000 or more and which is not covered by insurance or in which
injunctive or similar relief is sought;

 

(d) the receipt by the Borrowers of any Environmental Complaint, which if
adversely determined could reasonably be expected to have a Material Adverse
Effect;

 



  - 46 -

   



 

(e) any actual, proposed or threatened testing or other investigation by any
Governmental Authority or other Person concerning the environmental condition
of, or relating to, any Property of the Borrowers following any allegation of a
violation of any Requirement of Law;

 

(f) any Release of Hazardous Substances by the Borrowers or from, affecting or
related to any Property of the Borrowers or Property of others adjacent to
Property of the Borrowers which could reasonably be expected to have a Material
Adverse Effect, except in accordance with applicable Requirements of Law or the
terms of a valid permit, license, certificate or approval of the relevant
Governmental Authority, or the violation of any Environmental Law, or the
revocation, suspension or forfeiture of or failure to renew, any permit,
license, registration, approval or authorization which could reasonably be
expected to have a Material Adverse Effect;

 

(g) any change in Petrodome Management; and

 

(h) any other event or condition which could reasonably be expected to have a
Material Adverse Effect.

 

5.7 Letters in Lieu of Transfer Orders or Division Orders. Promptly upon request
by the Agent at any time and from time to time, and without limitation on the
rights of the Agent pursuant to the provisions of Section 2.17, execute such
letters in lieu of transfer or division orders, in addition to the letters
delivered to the Agent in satisfaction of the condition set forth in Section
3.1(h), as are necessary or appropriate to transfer and deliver to the
remittances of Agent proceeds from or attributable to any of the Mortgaged
Property.

 

5.8 Commodity Hedging. Within five (5) Business Days of the Closing Date place
in effect and comply, in all material respects, with the provisions of the
Minimum Required Commodity Hedge Agreements and, if the daily closing price for
WTI is less than $50/bbl for more than nine (9) days during any rolling thirty
(30) day period (such occurrence referred to as an “Additional Hedge Adjustment
Event”), the Borrowers shall hedge additional future production volumes, as
determined by the Agent in its sole discretion, within fifteen (15) days after
receipt of notice from the Agent specifying the amounts and duration of the
future production volumes to be hedged as a result of such Additional Hedge
Adjustment Event.

 

5.9 Tax Returns. Furnish to the Agent, promptly upon, but in no event more than
thirty (30) days after, each filing of the annual federal income tax return of
the Borrowers with the Internal Revenue Service, a copy thereof.

 

5.10 Additional Information. Furnish to the Agent and any Lender, promptly upon
the request of the Agent, such additional financial or other information
concerning the assets, liabilities, operations and transactions of the Borrowers
as the Agent may from time to time reasonably request; and notify the Agent not
less than ten (10) Business Days prior to the occurrence of any condition or
event that may change the proper location for the filing of any financing
statement or other public notice or recording for the purpose of perfecting a
Lien in any Property of the Borrowers, including any change in its name or the
location of the jurisdiction of organization, principal place of business or
chief executive office of the relevant Borrower; and upon the request of the
Agent, execute such additional Security Documents as may be necessary or
appropriate in connection therewith.

 



  - 47 -

   



 

5.11 Compliance with Laws. Comply, in all material respects, with all applicable
Requirements of Law, including (a) ERISA, (b) Environmental Laws, (c)
Anti-Terrorism Laws and (d) all permits, licenses, registrations, approvals and
authorizations (i) related to any natural or environmental resource or media
located on, above, within, related to or affected by any Property of the
Borrowers, (ii) required for the performance of the operations of the Borrowers,
or (iii) applicable to the use, generation, handling, storage, treatment,
transport, or disposal of any Hazardous Substances; and use its best efforts to
cause all employees, agents, contractors, subcontractors and future lessees
(pursuant to appropriate lease provisions) of the Borrowers, while such Persons
are acting within the scope of their relationship with the relevant Borrower, to
comply with all such Requirements of Law as may be necessary or appropriate to
enable the relevant Borrower to so comply.

 

5.12 Payment of Assessments and Charges. Pay all Taxes, assessments,
governmental charges, rent and other Indebtedness which, if unpaid, might become
a Lien against any Property of the Borrowers, except any of the foregoing being
contested in good faith and as to which an adequate reserve in accordance with
GAAP has been established or unless failure to pay would not have a Material
Adverse Effect.

 

5.13 Maintenance of Existence or Qualification and Good Standing. Maintain its
corporate, limited liability company or limited partnership, as the case may be,
existence or qualification and, if applicable, good standing in its jurisdiction
of organization and in all jurisdictions wherein any material Property now owned
or hereafter acquired or business now or hereafter conducted by it necessitates
same.

 

5.14 Payment of Notes; Performance of Obligations. Pay the Notes according to
the reading, tenor and effect thereof, as modified hereby, and do and perform
every act and discharge all of the other Obligations.

 

5.15 Further Assurances; Post-Closing Obligations. Promptly upon written request
of the Agent, cure any defects in the execution and delivery of any of the Loan
Documents to which the relevant Borrower is a party and all agreements
contemplated thereby, and execute, acknowledge and deliver to the Agent such
other assurances and instruments as shall, in the reasonable opinion of the
Agent, be necessary to fulfill the terms of the Loan Documents to which the
relevant Borrower is a party. Any failure by Borrowers to timely perform and
comply (or to cause any other Person that is an Affiliate to perform and comply)
with any of the covenants and requirements as set forth in this Section 5.15 (as
determined by Administrative Agent, in its sole but reasonable discretion) shall
constitute an Event of Default under Section 7.1(c) of the Credit Agreement.

 

5.16 Initial Expenses of Agent. Upon request by the Agent, promptly reimburse
the Agent for, or pay directly to such special counsel, all reasonable fees and
expenses of K&L Gates LLP, special counsel to the Agent, or Agent’s other
advisors in connection with the preparation of this Agreement and all
documentation contemplated hereby, the satisfaction of the conditions precedent
set forth herein, the filing and recordation of Security Documents, and the
consummation of the transactions contemplated in this Agreement.

 



  - 48 -

   



 

5.17 Subsequent Expenses of Agent and Lenders. Promptly reimburse:

 

(a) all third party out-of-pocket amounts reasonably expended, advanced or
incurred by or on behalf of the Agent (i) to satisfy any obligation of the
Borrowers under any of the Loan Documents; (ii) to ratify, amend, restate or
prepare additional Loan Documents, as the case may be; (iii) in connection with
the filing and recordation of Security Documents; and which amounts shall
include all reasonable attorney’s fees, together with interest at the Contract
Rate on each such amount from the date of notification by the Agent that the
same was expended, advanced or incurred by the Agent until the date it is repaid
to the Agent; (iv) in connection with certain back office and administrative
services related to the Term Loan provided by Cortland Capital Market Services
LLC or such other third party loan servicer as Agent may select from time to
time; (v) in connection with all valuation services related to the Term Loan;
and (vi) associated with rating agency services, risk mitigation providers and
insurance, provided, however, the fees and expenses in connection with (a)(iv)
and (a)(vi) shall not exceed $25,000 per year; and

 

(b) following an Event of Default, all out-of-pocket costs and expenses, if any,
of the Agent or any of the Lenders (i) to enforce their respective rights under
any of the Loan Documents; (ii) to collect the Obligations and (iii) to protect
the Properties or business of the Borrowers, which amounts shall be deemed
compensatory in nature and liquidated as to amount upon notice to the relevant
Borrower by the Agent and which costs and expenses shall include (a) all court
costs, (b) reasonable attorneys’ fees, (c) reasonable fees and expenses of
auditors and accountants and other professionals incurred to protect the
interests of the Agent or the Lenders, (d) fees and expenses incurred in
connection with the participation by the Agent and the Lenders as members of the
creditors’ committee in any Insolvency Proceeding, (e) fees and expenses
incurred in connection with lifting the automatic stay prescribed in §362 Title
11 of the United States of America Code and (f) fees and expenses incurred in
connection with any action pursuant to §1129 Title 11 of the United States of
America Code all reasonably incurred by the Agent and the Lenders in connection
with the collection of any sums due under the Loan Documents, together with
interest at the Contract Rate on each such amount from the date of notification
that the same was expended, advanced or incurred by the Agent or any Lender
until the date it is repaid to the Agent or such Lender, with the obligations
under this Section 5.17 surviving the non-assumption of this Agreement in any
Insolvency Proceeding and being binding upon the Borrowers and/or a trustee,
receiver, custodian or liquidator of the Borrowers appointed in any such case.

 

(c) Notwithstanding any provision to the contrary herein, the Borrowers agree
that, upon five (5) Business Days’ notice, the Agent may debit the Borrowers’
account or accounts that are subject to exclusive control by the Agent for any
amounts payable pursuant to this Section 5.17.

 



  - 49 -

   



 

5.18 Maintenance and Inspection of Properties. Maintain or, to the extent that
the right or obligation to do so rests with another Person, exercise
commercially reasonable efforts to cause such other Person to maintain all of
the tangible Properties of the Borrowers in good repair and condition, ordinary
wear and tear excepted; make or, to the extent that the right or obligation to
do so rests with another Person, exercise commercially reasonable efforts to
cause such other Person to make all necessary replacements thereof and operate
such Properties in a good and workmanlike manner; and permit any authorized
representative of the Agent, upon prior notice to the Borrowers, to visit and
inspect, at reasonable times, any tangible Property of the Borrowers.

 

5.19 Maintenance of Insurance. Maintain or cause to be maintained insurance with
respect to its Properties and businesses against such liabilities, casualties,
risks and contingencies as is customary in the relevant industry and sufficient
to prevent a Material Adverse Effect, all such insurance to be in amounts and
from insurers reasonably acceptable to the Agent and name the Agent as an
additional insured and loss payee.

 

5.20 Environmental Indemnification. Indemnify and hold the Agent and each of the
Lenders and their respective shareholders, officers, directors, employees,
agents, advisors, attorneys-in-fact and Affiliates and each trustee for the
benefit of the Agent or the Lenders under any Security Document (each of the
foregoing an “Indemnitee”) harmless from and against any and all claims, losses,
damages, liabilities, fines, penalties, charges, administrative and judicial
proceedings and orders, judgments, remedial actions, requirements and
enforcement actions of any kind, and all reasonable costs and expenses incurred
in connection therewith (including attorneys’ fees and expenses), arising
directly or indirectly, in whole or in part, from (a) the presence of any
Hazardous Substances on, under, or from any Property of the Borrowers, whether
prior to or during the term hereof, (b) any activity carried on or undertaken on
any Property of the Borrowers, whether prior to or during the term hereof, and
whether by of the Borrowers or any of the predecessors in title, employees,
agents, contractors or subcontractors of or any other Person at any time
occupying or present on such Property, in connection with the handling,
treatment, removal, storage, decontamination, cleanup, transportation or
disposal of any Hazardous Substances at any time located or present on or under
such Property, (c) any residual contamination on or under any Property of the
Borrowers, (d) any contamination of any Property or natural resources arising in
connection with the generation, use, handling, storage, transportation or
disposal of any Hazardous Substances by of the Borrowers or any employees,
agents, contractors or subcontractors of the Borrowers while such Persons are
acting within the scope of their relationship with the relevant Borrower,
irrespective of whether any of such activities were or will be undertaken in
accordance with applicable Requirements of Law or (e) the performance and
enforcement of any Loan Document or any other act or omission in connection with
or related to any Loan Document or the transactions contemplated thereby,
including any such claim, loss, damage, liability, fine, penalty, charge,
administrative or judicial proceeding, order, judgment, remedial action,
requirement, enforcement action, cost or expense, arising from the negligence
(but not the gross negligence or willful misconduct), whether sole or
concurrent, of any Indemnitee; with the foregoing indemnity surviving
satisfaction of all Obligations and the termination of this Agreement, unless
all such Obligations have been satisfied wholly in cash and not by way of
realization against any Collateral or the conveyance of any Property in lieu
thereof, provided that such indemnity shall not extend to any act or omission by
the Agent or any Lender with respect to any Property subsequent to the Agent or
any Lender becoming the owner of such Property and with respect to which
Property such claim, loss, damage, liability, fine, penalty, charge, proceeding,
order, judgment, action or requirement arises subsequent to the acquisition of
title thereto by the Agent or any Lender. All amounts due under this Section
5.20 shall be payable on written demand therefor by the Agent.

 



  - 50 -

   



 

5.21 General Indemnification. Indemnify and hold each Indemnitee harmless from
and against any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees and expenses, incurred by or
asserted against any Indemnitee arising out of, in any way connected with or as
a result of (i) the preparation, execution, delivery and administration of this
Agreement and the other Loan Documents, the performance by the parties hereto
and thereto of their respective obligations hereunder and thereunder and
consummation of the transactions contemplated hereby and thereby, (ii) the use
of proceeds of the Term Loan, or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto, including any such loss, claim, damage, liability or expense
arising from the negligence (but not the gross negligence or willful
misconduct), whether sole or concurrent, of any Indemnitee; with the foregoing
indemnity surviving satisfaction of all Obligations and the termination of this
Agreement. For the avoidance of doubt, subsection (i) and subsection (iii) of
this Section 5.21 includes the reasonable fees, disbursements and other charges
of a single lead counsel for, and special and local counsel as my be required
by, the Agent. All amounts due under this Section 5.21 shall be payable on
written demand therefor.

 

5.22 Evidence of Compliance with Anti-Terrorism Laws. Deliver to the Agent and
any Lender any certification or other evidence requested from time to time by
the Agent or such Lender, in their reasonable discretion, confirming compliance
by the Borrowers with the provisions of any or all applicable Anti-Terrorism
Laws.

 

5.23 Board and Management Meetings. Hold (a) a meeting of the governing body of
the Borrower or its manager, as the case may be, at least quarterly and, in
connection with each such meeting or any proposed action without a meeting, as
the case may be, (i) provide to the Agent reasonable advance notice of the
meeting or reasonable advance notice of any proposed action without a meeting,
(ii) provide to the Agent, reasonably in advance of the meeting or proposed
action without a meeting, copies of all written materials provided to the
directors and (iii) so long as the Loan Balance exceeds $100,000 allow the Agent
Observer to attend the meeting as a non-voting observer and (b) regular
operations meetings of the management team of the Borrower and special meetings
of such management team at the reasonable request of the Agent. Any of the
meetings held pursuant to this Section 5.23(b) may be held telephonically.
Borrower will reimburse the Agent Observer for all reasonable and documented
costs and expenses incurred in connection with its participation in any meetings
pursuant to this Section 5.23.

 

5.24 Maximum Permitted Monthly General and Administrative Expense Allocation.
Not deduct or receive a monthly general and administrative expense allocation
(measured in arrears) in excess of $125,000 per month. For the avoidance of
doubt, any and all overhead shall be considered a general and administrative
expense for purposes of this Section 5.24.

 



  - 51 -

   



 

5.25 Material Contracts. Comply in all material respects with material
contracts.

 

5.26 Credit Policies. Maintain written credit policies consistent with standard
business practices and in form and substance acceptable to Agent.

 

5.27 DACA Accounts. Within thirty (30) calendars days of the Closing Date, with
respect to all Borrowers, deliver one or more Deposit Account Control Agreements
with shifting control among Petrodome Energy and the other Borrowers, the Agent
and Wells Fargo Bank, National Association or any other financial institution
holding an account of one or more Borrowers with respect to each Operating
Account or any other account in which any Borrower holds an interest.

 

5.28 Lockbox Account. (a) Remit all payments received by it to the Lockbox
Account and (b) direct all account debtors and royalty payors to remit all
payments due to Borrowers to the Lockbox Account.

 

5.29 Other Financial Reporting Obligations. Deliver to the Agent any and all
annual and quarterly financial reporting information of Viking Energy Group,
Inc. as well as any special reporting delivered to its securities regulator no
later than three (3) days after such information is delivered to the SEC.

 

5.30 Additional Collateral; Other Deliveries. At the request of the Agent in its
sole discretion, deliver to the Agent Security Documents covering all Oil and
Gas Properties and other Properties of the Borrowers and establishing perfected
first priority Liens in favor or for the benefit of the Agent for the benefit of
the Lenders or such other deliveries as the Agent shall reasonably request,
including but not limited to new, amendment or otherwise revised Direction
Letters and letters in lieu of transfer.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

So long as any Obligation remains outstanding or unpaid, none of the Borrowers
will:

 

6.1 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
whether by way of loan or otherwise; provided, however, the foregoing
restriction shall not apply to (a) the Obligations, (b) unsecured accounts
payable incurred in the ordinary course of business, which are not unpaid in
excess of forty-five (45) days beyond the invoice date or are being contested in
good faith and as to which such reserve as is required by GAAP has been made,
(c) Indebtedness of the Borrowers at any time owing by the relevant Borrower
under any of the Minimum Required Commodity Hedge Agreements or other Commodity
Hedge Agreement with Approved Hedge Counterparties and approved by the Agent,
(d) Indebtedness associated with Permitted Liens, and (e) Indebtedness of the
Borrowers owing to Viking Energy Group, Inc., provided, however, that such
Indebtedness permitted under subsection (e) of this Section 6.1 (i) may not
exceed $1,000,000, (ii) shall not be secured, and (iii) shall be subject to a
subordination agreement in favor of Agent and the Lenders in form and substance
acceptable to Agent in its sole discretion.

 



  - 52 -

   



 

6.2 Contingent Obligations. Create, incur, assume or suffer to exist any
Contingent Obligation; provided, however, the foregoing restriction shall not
apply to (a) performance guarantees, performance surety or other bonds or
endorsements of items deposited for collection, in each case provided in the
ordinary course of business or (b) trade credit incurred or operating leases
entered into in the ordinary course of business.

 

6.3 Liens. Create, incur, assume or suffer to exist any Lien on any of its
Property, whether now owned or hereafter acquired; provided, however, the
foregoing restriction shall not apply to Permitted Liens.

 

6.4 Sales of Assets. Sell, transfer or otherwise dispose of, any of its
Property, whether now owned or hereafter acquired, or enter into any agreement
to do so; provided, however, the foregoing restriction shall not apply to (a)
the sale of Hydrocarbons or inventory in the ordinary course of business,
provided that no contract for the sale of Hydrocarbons shall obligate the
relevant Borrower to deliver Hydrocarbons produced from any of its Oil and Gas
Properties at some future date without receiving full payment therefor within
sixty (60) days of delivery, (b) the sale or other disposition of Property
destroyed, lost, worn out, damaged or having only salvage value or no longer
used or useful in the business in which it is used and not exceeding $25,000 in
the aggregate, for Borrowers on a consolidated basis, during any calendar year,
(c) the sale, transfer or other disposition of Property from the Borrowers to
any other Borrowers or direct obligor hereunder, (d) sales or other dispositions
of Property not constituting Collateral and not exceeding $25,000 in the
aggregate, for the Borrowers on a consolidated basis, during any calendar year,
or (e) sales or other dispositions of Property, the proceeds of which are used
to pay the Obligations in full in cash.

 

6.5 Leasebacks. Enter into any agreement to sell or transfer any Property and
thereafter rent or lease as lessee such Property or other Property intended for
the same use or purpose as the Property sold or transferred.

 

6.6 Sale or Discount of Receivables. Except to minimize losses on bona fide
debts previously contracted, discount or sell with recourse, or sell for less
than the greater of the face or market value thereof, any of its notes
receivable or accounts receivable.

 

6.7 Loans or Advances. Make or agree to make or allow to remain outstanding any
loans or advances to any Person; provided, however, the foregoing restriction
shall not apply to (a) advances or extensions of credit in the form of accounts
receivable incurred in the ordinary course of business and on terms customary in
the relevant industry, (b) loans or advances by the relevant Borrower to any of
the other Borrower or (c) other loans or advances not exceeding $25,000, in the
aggregate for the Borrowers on a consolidated basis, at any time outstanding.
Notwithstanding the forgoing, the Borrowers shall not make any advance or loan
to or for the benefit of, whether directly or otherwise, to: (i) any Person
directly or indirectly related to any Borrower or (ii) any officer or manager of
such Borrower, without the express written consent of the Agent.

 



  - 53 -

   



 

6.8 Investments. Make or acquire Investments in, or purchase or otherwise
acquire all or substantially all of the assets of, any Person; provided,
however, the foregoing restriction shall not apply to (a) the purchase or
acquisition of Oil and Gas Properties, pipelines and gathering systems or other
Property related thereto or related to farm-out, farm-in, joint operating, joint
venture or area of mutual interest agreements or other similar arrangements
which are usual and customary in the oil and gas exploration and production
business located within the geographic boundaries of the United States of
America (including, the federal Outer Continental Shelf), provided that the
Agent must consent in writing prior to any purchase or acquisition under this
Section 6.8(a), (b) Investments in the form of (i) debt securities issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof, with maturities of no more than one year,
(ii) commercial paper of a domestic issuer rated at the date of acquisition at
least P-2 by Moody’s Investor Service, Inc. or A-2 by Standard & Poor’s
Corporation and with maturities of no more than one year from the date of
acquisition or (iii) repurchase agreements covering debt securities or
commercial paper of the type permitted in this Section 6.8, or (iv) certificates
of deposit, demand deposits, eurodollar time deposits, overnight bank deposits
and bankers’ acceptances, with maturities of no more than one year from the date
of acquisition, issued by or acquired from or through any Lender or any bank or
trust company organized under the laws of the United States of America or any
state thereof and having capital surplus and undivided profits aggregating at
least $100,000,000, (c) other short-term Investments similar in nature and
degree of risk to those described in clause (b) of this proviso to this Section
6.8, (d) Investments in money-market funds sponsored or administered by Persons
acceptable to the Agent and which funds invest in short-term Investments similar
in nature and degree of risk to those described in clause (b) of this proviso to
this Section 6.8, or (e) evidences of loans or advances not prohibited by the
provisions of Section 6.7.

 

6.9 Dividends and Distributions. Declare, pay or make, whether in cash or
Property of the relevant Borrower, any dividend or distribution on, or purchase,
redeem or otherwise acquire for value, any of its Equity Interests other than
dividends and distributions paid (a) in additional shares of Equity Interests,
so long as such additional shares of Equity Interests do not have any redemption
rights or cash payments, (b) pursuant to and in accordance with stock option
plans or other benefit plans for management, employees or consultants of the
relevant Borrower, so long as such additional shares of Equity Interests do not
have any redemption rights or cash payments or (c) so long as no Default or
Event of Default exists or would reasonably be expected to result in a Default
or Event of Default, as a Permitted Tax Distribution.

 

6.10 Issuance of Equity; Changes in Corporate Structure. Issue or agree to issue
any Equity Interests other than common Equity Interests; enter into any
transaction of consolidation, merger or amalgamation; or liquidate, wind-up or
dissolve (or suffer any liquidation or dissolution).

 

6.11 Transactions with Affiliates and Certain Other Person. Directly or
indirectly, enter into any transaction (including the sale, lease or exchange of
Property or the rendering of service) with any of its Affiliates or with any
Person directly or indirectly related to any Borrower or any manager or officer
of such Borrower (other than transactions entered into in the normal course of
business between the Borrowers and any other Borrower not otherwise prohibited
hereunder), other than: (a) upon fair and reasonable terms no less favorable
than could be obtained in an arm’s length transaction with a Person which was
not an Affiliate and (b) upon terms approved by the Agent in writing.

 



  - 54 -

   



 

6.12 Lines of Business. Engage in any line of business other than those in which
the relevant Borrower is engaged as of the Closing Date.

 

6.13 Plan Obligation. Assume or otherwise become subject to an obligation to
contribute to or maintain any Plan or acquire any Person which has at any time
had an obligation to contribute to or maintain any Plan.

 

6.14 Anti-Terrorism Laws. Conduct any business or engage in any transaction or
dealing with any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person; deal in, or otherwise engage in any transaction relating to, any
Property or interests in Property blocked pursuant to Executive Order No. 13224;
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate (i) any of the
prohibitions set forth in Executive Order No. 13224 or the USA Patriot Act or
(ii) any prohibitions set forth in the rules or regulations issued by OFAC or
any sanctions against targeted foreign countries, terrorism sponsoring
organizations and international narcotics traffickers based on United States of
America foreign policy.

 

6.15 Amendment of Material Contracts. Amend, supplement, restate or otherwise
modify, in any material respect, any material contract to which the relevant
Borrower is a party, including, without limitation, any Development Plan or
joint operating agreement, without express written consent from the Agent.

 

6.16 Provisions of Commodity Hedge Agreements. Enter into or maintain in effect
any Commodity Hedge Agreement containing any provision obligating the relevant
Borrower to provide to the relevant Approved Hedge Counterparty any collateral,
margin, letter of credit or any other form of security or credit support for the
obligations, contingent or otherwise, of the relevant Borrower thereunder.

 

6.17 Maintenance of Commodity Hedge Agreements. Enter into any Commodity Hedge
Agreement, whether with an Approved Hedge Counterparty or another Person, other
than the Minimum Required Commodity Hedge Agreements or liquidate or terminate
any of Minimum Required Commodity Hedge Agreements.

 

6.18 Deposit Accounts. Establish or maintain funds on deposit in a deposit
account with any financial institution other than (a) the Lockbox Account, (b)
the CapEx Account, (c) the Control Account or (d) other Operating Accounts
(including deposit accounts used to maintain funds in suspense or royalties due
to third-parties) as described on Schedule 6.18 attached hereto.

 

6.19 Development Plan. Amend the general administrative and expense budget or
target development locations of the most recent Development Plan without the
prior written consent of the Agent.

 



  - 55 -

   



 

6.20 Reserved.

 

6.21 Current Ratio. Allow, as of the close of any fiscal month, commencing with
that ending May 31, 2018, the ratio of Current Assets to Current Liabilities to
be less than 1.00 to 1.00.

 

6.22 PDP Collateral Coverage. Allow, as of each of the dates indicated in the
table below in this Section 6.22, (a) the positive difference of (i) the Loan
Balance as of the relevant date minus (ii) the amount of cash in the CapEx
Account as of the relevant date, divided by (b) the PV-10 value of the PDP
Reserves (using Adjusted Strip Prices on the relevant date applied to the PDP
Reserves of the Borrowers, on a consolidated basis), as reflected in the Reserve
Report provided to the Agent pursuant to the provisions of Section 5.4, to be
more than the percentage indicated in the table below for the relevant date:

 

Date

 

Percentage

May 31, 2018

 

70%

November 30, 2018

 

65%

May 31, 2019

 

60%

November 30, 2019 and thereafter

 

55%

 

6.23 Proved Reserves Coverage. Allow, as of May 31, 2018 and each November 30th
and May 31st thereafter, the positive difference of (a) the difference of (i)
the Loan Balance as of the relevant date minus (ii) the amount of cash in the
CapEx Account, as of the relevant date, to be more than (b) fifty percent (50%)
of the PV-10 value of Proved Reserves (using Adjusted Strip Prices on the
relevant date applied to the Proved Reserves of the Borrowers, on a consolidated
basis) as reflected in the most recent Reserve Report provided to the Agent
pursuant to the provisions of Section 5.24, provided, that only twenty percent
(20%) of the PV-10 value of PUD shall be included for purposes of calculating
the PV-10 value of Proved Reserves.

 

6.24 Capital Expenditures. Make or commit or agree to make, in any fiscal
quarter, Capital Expenditures that would cause Capital Expenditure made or
committed or agreed to in the relevant fiscal quarter to exceed the amount set
forth in the Development Plan for such fiscal quarter by more than ten percent
(10%). For purposes of this Section 6.24, Capital Expenditures may be made by
purchase or by Capital Lease and include costs associated with the exploration
and development of Oil and Gas Properties. This Section 6.24 does not apply to
any Capital Expenditure required by law or legally mandated by a safety,
environmental or regulatory agency having authority over the Borrowers.

 

6.25 Capital Leases. Create, incur, assume or suffer to exist any Capital Lease
in excess of $50,000 in the aggregate in any calendar year.

 

6.26 Amendments to Organizational Documents. Without the prior written consent
of the Agent, alter, amend or modify its certificate of formation, limited
liability company, agreement, articles of incorporation, by-laws, or any other
similar organizational document.

 



  - 56 -

   



 

6.27 Additional Subsidiaries. Form or acquire any Subsidiary without the prior
written consent of the Agent. In the event that the Agent provides such prior
written consent to any formation or acquisition of any Subsidiary, the Borrower
shall contemporaneously with such formation, cause such Subsidiary to (a) become
a Co-Borrower by delivering to the Agent a duly executed amendment to the
Agreement or such other document as the Agent shall deem appropriate for such
purpose, (b) grant a security interest in all Collateral of the type described
in the Security Documents subject to the exceptions specified therein, including
all Oil and Gas Properties, owned by such Subsidiary by delivering to the Agent
a duly executed supplement to the Security Documents or such other document as
the Agent shall deem appropriate for such purpose, (c) deliver to the Agent such
opinions, documents and certificates referred to in Section 3.1 as may
reasonably be requested by the Agent, (d) deliver to the Agent such original
certificated Equity Interests or other certificates evidencing the Equity
Interests of such Subsidiary, together with stock or other transfer powers duly
executed in blank, (e) deliver to the Agent such updated Schedules to the Loan
Documents as requested by the Agent with respect to such Subsidiary, and (f)
deliver to the Agent such other documents as may be reasonably requested by the
Agent, all in form, content and scope reasonably satisfactory to the Agent.

 

6.28 Equity Raise. Without the prior written consent of the Agent, use any
proceeds from an Equity Raise to redeem or repay any Subordinated Indebtedness
or to declare, pay or make any dividend or distribution.

 

6.29 Negative Pledge Agreements. Will not create, incur, assume or suffer to
exist any contract, agreement or understanding (other than this Agreement, the
Security Documents, agreements with respect to purchase money Indebtedness or
Capital Leases secured by Permitted Liens, but then only with respect to the
Property that is the subject of such Capital Lease or purchase money
Indebtedness), that in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property in favor of the Agent
and the Lenders.

 

6.30 Material Accounting Changes. Change the last day of its fiscal year from
December 31 of each year, or the last days of the first three fiscal quarters in
each of its fiscal years from March 31, June 30 and September 30 of each year,
respectively. Make (without the consent of the Agent) any material change in its
accounting treatment and reporting practices except as required by GAAP.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

7.1 Enumeration of Events of Default. Any of the following events shall
constitute an Event of Default:

 

(a) default shall be made in the payment when due of any installment of
principal or interest under this Agreement or the Notes or in the payment when
due of any fee or other sum payable under any Loan Document to which the
relevant Borrower is a party and such default shall continue unremedied for five
(5) days, except such amounts due on the Maturity Date, for which no such grace
period shall apply;

 



  - 57 -

   



 

(b) default shall be made by the Borrowers in the due observance or performance
of any of its obligations under the Loan Documents, and, as to compliance with
the obligations of the Borrowers under Article V (other than Section 5.14), and
such default shall continue for five (5) days after the earlier of notice
thereof to the relevant Borrower or Borrowers by the Agent or knowledge thereof
by the relevant Borrower or any of the other Borrowers;

 

(c) any representation or warranty made by the Borrowers in any of the Loan
Documents to which the relevant Borrower is a party proves to have been untrue
in any material respect or any representation, statement (including Financial
Statements), certificate, including the perfection certificate, or data
furnished or made to the Agent or any Lender in connection herewith proves to
have been untrue in any material respect as of the date the facts therein set
forth were stated or certified;

 

(d) default shall be made by any Borrower (as principal or guarantor or other
surety) in the payment or performance of any bond, debenture, note or other
Indebtedness in excess of $50,000 in the aggregate as to the relevant Borrower
or under any credit agreement, loan agreement, indenture, promissory note or
similar agreement or instrument executed in connection with any of the
foregoing, and such default shall remain unremedied for five (5) days in excess
of the period of grace, if any, with respect thereto;

 

(e) the levy against any significant portion of the Property of the Borrowers,
or any execution, garnishment, attachment, sequestration or other writ or
similar proceeding in an amount in excess of $50,000 as to the relevant Borrower
which is not permanently dismissed or discharged within sixty (60) days after
the levy;

 

(f) any Borrower shall (i) apply for or consent to the appointment of a
receiver, trustee or liquidator of it or all or a substantial part of its
assets, (ii) file a voluntary petition commencing an Insolvency Proceeding,
(iii) make a general assignment for the benefit of creditors of all or
substantially all of its assets, (iv) be unable, or admit in writing its
inability, to pay its debts generally as they become due or (v) file an answer
admitting the material allegations of a petition filed against it in any
Insolvency Proceeding;

 

(g) an order, judgment or decree shall be entered against any Borrower by any
court of competent jurisdiction or by any other Governmental Authority, on the
petition of a creditor or otherwise, granting relief in any Insolvency
Proceeding or approving a petition seeking reorganization or an arrangement of
its debts or appointing a receiver, trustee, conservator, custodian or
liquidator of it or all or any substantial part of its assets, and such order,
judgment or decree shall not be dismissed or stayed within thirty (30) days;

 

(h) a final and non-appealable order, judgment or decree shall be entered
against any Borrower for money damages and/or Indebtedness due in an amount in
excess of $50,000, and such order, judgment or decree shall not be dismissed or
stayed within 60 days or is not fully covered by insurance;

 

(i) any charges are filed or any other action or proceeding is instituted by any
Governmental Authority against any Borrower under the Racketeering Influence and
Corrupt Organizations Statute (18 U.S.C. §1961 et seq.), the result of which
could be the forfeiture or transfer of any material Property of the relevant
Borrower subject to a Lien in favor of the Agent without (i) satisfaction or
provision for satisfaction of such Lien or (ii) such forfeiture or transfer of
such Property being expressly made subject to such Lien;

 



  - 58 -

   



 

(j) no Borrower shall have (i) concealed, removed or diverted, or permitted to
be concealed, removed or diverted, any part of its Property, with intent to
hinder, delay or defraud its creditors or any of them, (ii) made or suffered a
transfer of any of its Property which may be fraudulent under any bankruptcy,
fraudulent conveyance or similar law with intent to hinder, delay or defraud its
creditors, (iii) made any transfer of its Property to or for the benefit of a
creditor at a time when other creditors similarly situated have not been paid
with intent to hinder, delay or defraud its creditors or (iv) shall have
suffered or permitted, while insolvent, any creditor to obtain a Lien upon any
of its Property through legal proceedings or distraint which is not vacated
within sixty (60) days from the date thereof;

 

(k) any Security Document shall for any reason not, or cease to, create valid
and perfected first‑priority Liens against the Property of the Borrower which is
a party thereto purportedly covered thereby, except to the extent permitted by
this Agreement;

 

(l) any Borrower contests in any manner the validity or enforceability of any
provision of any Loan Document to which it is a party, or denies that it has any
liability under any Loan Document to which it is a party;

 

(m) any Borrower purports to revoke, terminate or rescind any Loan Document or
any provision of any Loan Document;

 

(n) any Borrower pays, in cash or otherwise, any portion of any Subordinated
Indebtedness not expressly permitted pursuant to the terms of a subordination
agreement in favor of the Agent; or

 

(o) a Change of Control occurs.

 

7.2 Remedies.

 

(a) Upon the occurrence of an Event of Default specified in Section 7.1(f) or
Section 7.1(g), immediately and without notice, all Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest, notice of protest, default or dishonor, notice of intent to accelerate
maturity, notice of acceleration of maturity or other notice of any kind, except
as may be provided to the contrary elsewhere herein, all of which are hereby
expressly waived by the Borrowers.

 

(b) Upon the occurrence of any Event of Default other than those specified in
Section 7.1(f) or Section 7.1(g), the Agent may, and upon the request of the
Required Lenders shall, by notice in writing to any Borrower, declare all
Obligations immediately due and payable, without presentment, demand, protest,
notice of protest, default or dishonor, notice of intent to accelerate maturity,
notice of acceleration of maturity or other notice of any kind, except as may be
provided to the contrary elsewhere herein, all of which are hereby expressly
waived by each Borrower.

 



  - 59 -

   



 

(c) Upon the occurrence of any Event of Default, the Lenders, with the oral
consent of the Required Lenders (confirmed promptly in writing), and the Agent,
in accordance with the terms hereof, may, in addition to the foregoing in this
Section 7.2, exercise any or all of their rights and remedies provided by law or
pursuant to the Loan Documents.

 

(d) Should the Obligations under the Loan Documents become immediately due and
payable in accordance with any of the preceding subsections of this Section 7.2,
the Agent shall be entitled to proceed against the Collateral.

 

(e) Upon the occurrence of any Event of Default, the Agent shall be authorized
and entitled, in its sole and uncontrolled discretion, to withdraw all cash in
the Lockbox Account on a daily basis to be applied against the Loan Balance
pursuant to Section 7.2(f) until such time as no Event of Default exists under
any of the preceding subsections of this Section 7.2.

 

(f) Proceeds received by the Agent from realization against the Collateral and
any other funds received by the Agent from any Borrower when an Event of Default
has occurred and is continuing shall be applied pro rata (i) first, to fees and
expenses due pursuant to the terms of this Agreement, any other Loan Document or
any Commodity Hedge Agreement with a Lender, (ii) second, to accrued interest on
the Obligations under the Loan Documents or any Commodity Hedge Agreement with a
Lender and (iii) third, to the Loan Balance and any other Obligations then due
and payable, pro rata in accordance with the ratio of the Loan Balance or such
other Obligations, as the case may be, to the sum of the Loan Balance and such
other Obligations. Notwithstanding the foregoing, amounts received from any
Borrower that is not an Eligible Contract Participant shall not be applied to
any Excluded Swap Obligations owing to a Lender, it being understood that in the
event any amount is applied to the Obligations other than Excluded Swap
Obligations as a result of this sentence, the Agent shall make such adjustments
as it determines are appropriate pursuant to this sentence, from amounts
received from Eligible Contract Participants to ensure, as nearly as possible,
that the proportional aggregate recoveries with respect to the Obligations
described in the preceding sentence of this subsection (f) of this Section 7.2
by Lenders that are the holders of any Excluded Swap Obligations are the same as
the proportional aggregate recoveries with respect to other Obligations pursuant
to the preceding sentence of this subsection (e) of this Section 7.2.

 



  - 60 -

   



 

ARTICLE VIII

 

THE AGENT

 

8.1 Appointment. Each Lender hereby designates and appoints the Agent as the
agent of such Lender under this Agreement and the other Loan Documents to which
the Agent is a party or under which the Agent is granted any right or remedy.
Each Lender authorizes the Agent, as the agent for such Lender, to take such
action on behalf of such Lender under the provisions of this Agreement or the
other Loan Documents to which the Agent is a party or under which the Agent is
granted any right or remedy and to exercise such powers and perform such duties
as are expressly delegated to the Agent by the terms of this Agreement or the
other Loan Documents to which the Agent is a party or under which the Agent is
granted any right or remedy, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement or in any other Loan Document to which the Agent is a party or
under which the Agent is granted any right or remedy, the Agent shall not have
any duties or responsibilities except those expressly set forth herein or in any
other Loan Document to which the Agent is a party or under which the Agent is
granted any right or remedy or any fiduciary relationship with any Lender; and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or any
other Loan Document to which the Agent is a party or under which the Agent is
granted any right or remedy or otherwise exist against the Agent.

 

8.2 Delegation of Duties. The Agent may execute any of its duties under this
Agreement and the other Loan Documents to which the Agent is a party or under
which the Agent is granted any right or remedy by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible to any
Lender for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

8.3 Exculpatory Provisions. Neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (a)
required to initiate or conduct any litigation or collection proceedings
hereunder, except with the concurrence of the Required Lenders and contribution
by each Lender of its Percentage Share of costs reasonably expected by the Agent
to be incurred in connection therewith, (b) liable for any action lawfully taken
or omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document to which the Agent is a party or under
which the Agent is granted any right or remedy (except for gross negligence or
willful misconduct of the Agent or such Person) or (c) responsible in any manner
to any Lender for any recitals, statements, representations or warranties made
by any Borrower or any Responsible Officer thereof contained in this Agreement
or any other Loan Document or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document to which the Agent is
a party or under which the Agent is granted any right or remedy, or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document to which the Agent is a party or under
which the Agent is granted any right or remedy or for any failure of any
Borrower to perform its obligations hereunder or thereunder. The Agent shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document to which the Agent is a party or
under which the Agent is granted any right or remedy, or to inspect the
Properties, books or records of the Borrowers.

 



  - 61 -

   



 

8.4 Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrowers), independent accountants and other experts selected by the Agent.
The Agent may deem and treat the payee of any Note as the owner thereof for all
purposes unless and until a written notice of assignment, negotiation or
transfer thereof shall have been received by the Agent. The Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document to which the Agent is a party or under which the Agent is
granted any right or remedy unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and contribution by
each Lender of its Percentage Share of costs reasonably expected by the Agent to
be incurred in connection therewith. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents to which the Agent is a party or under which the Agent is
granted any right or remedy in accordance with a request of the Required
Lenders. Such request and any action taken or failure to act pursuant thereto
shall be binding upon the Lenders and all future holders of the Notes. In no
event shall the Agent be required to take any action that exposes the Agent to
liability or that is contrary to any Loan Document to which the Agent is a party
or under which the Agent is granted any right or remedy or applicable
Requirement of Law.

 

8.5 Notice of Default. The Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default unless the Agent has
received written notice from a Lender or the Borrowers referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” In the event that the Agent receives such a
notice, the Agent shall promptly give notice thereof to the Lenders. The Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders; provided that unless and until
the Agent shall have received such directions, subject to the provisions of
Section 7.2, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders. In the
event that the officer of the Agent primarily responsible for the lending
relationship with the Borrowers or any Responsible Officer of any Lender
primarily responsible for the lending relationship with the Borrowers becomes
aware that a Default or Event of Default has occurred and is continuing, the
Agent or such Lender, as the case may be, shall use its good faith efforts to
inform the other Lenders or the Agent, as the case may be, promptly of such
occurrence. Notwithstanding the preceding sentence, failure to comply with the
preceding sentence shall not result in any liability to the Agent or any Lender.

 



  - 62 -

   



 

8.6 Non-Reliance on Agent and Other Lenders. Each Lender expressly acknowledges
that neither the Agent nor any other Lender nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representation or warranty to such Lender and that no act by the Agent or
any other Lender hereafter taken, including any review of the affairs of the
Borrowers, shall be deemed to constitute any representation or warranty by the
Agent or any Lender to any other Lender. Each Lender represents to the Agent
that it has, independently and without reliance upon the Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, condition (financial and otherwise) and creditworthiness
of the Borrowers and the value of the Properties of the Borrowers and has made
its own decision to enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon the Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, condition (financial and otherwise) and
creditworthiness of the Borrowers and the value of the Properties of the
Borrowers. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Agent hereunder, the Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
and otherwise) or creditworthiness of the Borrowers or the value of the
Properties of the Borrowers which may come into the possession of the Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

8.7 Indemnification. Each Lender agrees to indemnify the Agent and its officers,
directors, employees, agents, attorneys-in-fact and Affiliates (to the extent
not reimbursed by the Borrowers and without limiting the obligation of the
Borrowers to do so), ratably according to the Percentage Share of such Lender,
from and against any and all liabilities, claims, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind whatsoever which may at any time (including any time following the payment
and performance of all Obligations and the termination of this Agreement) be
imposed on, incurred by or asserted against the Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates in any way
relating to or arising out of this Agreement or any other Loan Document, or any
other document contemplated or referred to herein or the transactions
contemplated hereby or any action taken or omitted by the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates under or
in connection with any of the foregoing, including any liabilities, claims,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements imposed, incurred or asserted as a result of the
negligence, whether sole or concurrent, of the Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from the gross negligence or willful
misconduct of the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates. The agreements in this Section 8.7 shall
survive the payment and performance of all Obligations and the termination of
this Agreement.

 



  - 63 -

   



 

8.8 Restitution. Should the right of the Agent or any Lender to realize funds
with respect to the Obligations be challenged and any application of such funds
to the Obligations be reversed, whether by Governmental Authority or otherwise,
or should the Borrowers otherwise be entitled to a refund or return of funds
distributed to the Lenders in connection with the Obligations, the Agent or such
Lender, as the case may be, shall promptly notify the Lenders of such fact. Not
later than Noon, Eastern Standard or Eastern Daylight Savings Time, as the case
may be, of the Business Day following such notice, each Lender shall pay to the
Agent an amount equal to the ratable share of such Lender of the funds required
to be returned to the Borrowers entitled to such funds. The ratable share of
each Lender shall be determined on the basis of the percentage of the payment
all or a portion of which is required to be refunded originally distributed to
such Lender, if such percentage can be determined, or, if such percentage cannot
be determined, on the basis of the Percentage Share of such Lender. The Agent
shall forward such funds to the relevant Borrower or to the Lender required to
return such funds. If any such amount due to the Agent is made available by any
Lender after Noon, Eastern Standard or Eastern Daylight Savings Time, as the
case may be, of the Business Day following such notice, such Lender shall pay to
the Agent (or the Lender required to return funds to the relevant Borrower, as
the case may be) for its own account interest on such amount at a rate equal to
the Federal Funds Rate for the period from and including the date on which
restitution to the relevant Borrower is made by the Agent (or the Lender
required to return funds to the relevant Borrower, as the case may be) to but
not including the date on which such Lender failing to timely forward its share
of funds required to be returned to the relevant Borrower shall have made its
ratable share of such funds available.

 

8.9 Agent in Its Individual Capacity. Lender serving as the Agent hereunder and
its Affiliates may make loans to, accept deposits from, and generally engage in
any kind of business with the Borrowers or any of them as though such Lender
were not the agent hereunder. With respect to any Note issued to the Lender
serving as the agent, such Lender shall have the same rights and powers under
this Agreement as a Lender and may exercise such rights and powers as though it
were not the agent hereunder. The terms “Lender” and “Lenders” shall include the
Agent in its individual capacity as a Lender.

 

8.10 Successor Agent. The Agent may resign as Agent upon ten days’ notice to the
Lenders and the Borrowers. If the Agent shall resign as Agent under this
Agreement and the other Loan Documents, Required Lenders shall appoint from
among the Lenders or Affiliates of Lender a successor agent for the Lenders,
whereupon such successor agent shall succeed to the rights, powers and duties of
the Agent. The term “Agent” shall mean such successor agent effective upon its
appointment. The rights, powers and duties of the former Agent as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement or any holders of the Notes. After
the removal or resignation of any Agent hereunder as Agent, the provisions of
this Article VIII and those of any Section of this Agreement relating to the
Agent, including Section 5.16, Section 5.17, Section 5.21, Section 5.22 and
Section 8.7 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Loan
Documents.

 

8.11 Applicable Parties. The provisions of this Article VIII are solely for the
benefit of the Agent and the Lenders, and none of the Borrowers shall have any
rights as a third party beneficiary or otherwise under any of the provisions of
this Article VIII. In performing functions and duties hereunder and under the
other Loan Documents, the Agent shall act solely as the agent of the Lenders and
does not assume, nor shall it be deemed to have assumed, any obligation or
relationship of trust or agency with or for the Borrowers or any legal
representative, successor or assign of the Borrowers.

 



  - 64 -

   



 

8.12 Releases. Each Lender hereby authorizes the Agent to release any Collateral
that is permitted to be sold or released pursuant to the terms of the Loan
Documents. Each Lender hereby authorizes the Agent to execute and deliver to the
Borrowers or any of them, at the sole cost and expense of the Borrowers, any and
all releases of Liens, termination statements, assignments or other documents
reasonably requested by the Borrowers in connection with any sale or other
disposition of Property to the extent such sale or other disposition is
permitted by the terms of the Loan Documents.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1 Assignments; Participations.

 

(a) None of the Borrowers may assign any of its rights or obligations under any
Loan Document without the prior written consent of the Agent and the Lenders.

 

(b) With the consent of the Agent and, so long as there exists no Default or
Event of Default, the Borrowers (which shall not be unreasonably withheld in
either case), any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement pursuant to an Assignment
Agreement. Any such assignment shall be in the amount of at least $25,000 (or
any whole multiple of $25,000 in excess thereof), unless the relevant assignment
is to an affiliate of the assigning Lender or is an assignment of the entire
Commitment of the assigning Lender. The assignee shall pay to the Agent, if
requested by the Agent, a transfer fee in the amount of $2,500 for each such
assignment. Any such assignment shall become effective upon receipt by the Agent
of all documentation and other information with respect to the assignee that is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act, the
execution and delivery to the Agent of the Assignment Agreement and recordation
by the Agent in the Register in accordance with this Section 9.1(b). Promptly
following receipt of an executed Assignment Agreement, the Agent shall send to
the Borrowers a copy of such executed Assignment Agreement. Promptly following
receipt of such executed Assignment Agreement, the Borrowers shall execute and
deliver, at their own expense, new Notes to the assignee and, if applicable, the
assignor, in accordance with their respective interests, whereupon the prior
Notes of the assignor and, if applicable, the assignee, shall be canceled and
returned to the Borrowers. Upon the effectiveness of any assignment pursuant to
this Section 9.1(b), the assignee will become a “Lender,” if not already a
“Lender,” for all purposes of the Loan Documents, and the assignor shall be
relieved of its obligations hereunder to the extent of such assignment. If the
assignor no longer holds any rights or obligations under this Agreement, such
assignor shall cease to be a “Lender” hereunder, except that its rights under
Section 5.17, Section 5.21, Section 5.22 and Section 8.7, shall not be affected.
On the last Business Day of each month during which an assignment has become
effective pursuant to this Section 9.1(b), the Agent shall update the Register
to show all such assignments effected during such month and will promptly
provide a copy thereof to the Borrowers and each Lender. Agent, acting for this
purpose as a non-fiduciary agent of Borrowers, shall maintain at one of its
offices located in the Unites States of America a copy of each Assignment
Agreement delivered to it and a Register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount and stated
interest of the Term Loan owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrowers, Agent and the Lenders shall treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, in the absence of manifest error.
Notwithstanding anything to the contrary, any assignment of any Loan shall be
effective only upon appropriate entries with respect thereto being made in the
Register. The Register shall be available for inspection by any Borrower, Agent
and any Lender, at any reasonable time and from time to time upon reasonable
prior written notice. This Section 9.1(b) shall be construed so that the Term
Loans are at all times maintained in “registered form” within the meanings of
Sections 163(f), 871(h)(2) and 881(c)(2) of the IRC and any related regulations
(and any successor provisions).

 



  - 65 -

   



 

(c) Each Lender may, without the consent of the Borrower, transfer, grant or
assign participations in all or any portion of its interests hereunder to any
Person pursuant to this Section 9.1(c), provided that such Lender shall remain a
“Lender” for all purposes of this Agreement and the Transferee of such
participation shall not constitute a “Lender” hereunder. In the case of any such
participation, the participant shall not have any rights under any Loan
Document, the rights of the participant in respect of such participation to be
against the granting Lender as set forth in the agreement with such Lender
creating such participation, and all amounts payable by the Borrowers hereunder
shall be determined as if such Lender had not sold such participation. Each
agreement creating a participation must include an agreement by the participant
to be bound by the provisions of Section 8.3, Section 8.6 and Section 8.7.

 

(d) The Agent or any Lender may furnish any information concerning the Borrowers
in the possession of the Agent or such Lender from time to time to assignees and
participants and prospective assignees and participants.

 

(e) Notwithstanding anything in this Section 9.1 to the contrary, any Lender
which is a national or state bank may assign and pledge all or any of its Notes
or any interest therein to any Federal Reserve Bank or the Department of the
Treasury of the United States of America as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve System or such Federal Reserve
Bank. No such assignment or pledge shall release the assigning or pledging
Lender from its obligations hereunder.

 

(f) Notwithstanding any other provisions of this Section 9.1, no transfer or
assignment of the interests or obligations of any Lender or grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrowers to file a registration statement with the Securities
and Exchange Commission or any successor Governmental Authority or qualify the
Term Loans under the “Blue Sky” laws of any state.

 

9.2 Survival of Representations, Warranties, and Covenants. All representations
and warranties of the Borrowers and all covenants and agreements herein made by
the Borrowers shall survive the execution and delivery of the Notes and shall
remain in force and effect so long as any Obligation is outstanding.

 



  - 66 -

   



 

9.3 Notices and Other Communications. Except as to oral notices expressly
authorized herein, if any, which oral notices shall be promptly confirmed in
writing, all notices, requests and communications hereunder shall be in writing
(including by facsimile or electronic mail). Unless otherwise expressly provided
herein, any such notice, request, demand or other communication shall be deemed
to have been duly given or made when delivered personally, or, in the case of
delivery by mail, when deposited in the mail, certified mail with return receipt
requested, postage prepaid, in the case of facsimile notice, when receipt
thereof is acknowledged orally or by written confirmation report or, in the case
of electronic mail, when sent and no undeliverable notification is received,
addressed as follows:

 

(a) if to the Agent, to:

 

405 Petrodome LLC

 

405 Lexington Avenue

59th Floor

New York, New York 10174

Attention: Greg White

E-mail: gwhite@arenaco.com

 

With an email copy to:

 

reporting@arenaco.com, arenaagency@cortlandglobal.com, and gpaulsen@arenaco.com

 

And a copy to:

 

K&L Gates LLP

1717 Main Street

Suite 2800

Dallas, TX 75201

Attention: Michael Cuda

E-mail: michael.cuda@klgates.com

 

(b) if to any Lender, to the Applicable Lending Office, including, without
limitation, each email address of such Lender appearing below such Lender’s
Applicable Lending Office.

 

(c) if to any Borrower, to:

 

Petrodome Energy, LLC

4200 Montrose Boulevard, Suite 410

Houston, Texas 77006

Attention: Robert G. Wonish

Email: bob@petrodomeenergy.com

 



  - 67 -

   



 

With a copy to:

 

Viking Energy Group, Inc.

1330 Avenue of the Americas, Suite 23A

New York, New York 10019

Attention: James A. Doris

Email: jdoris@vikingenergygroup.com

 

Any party may, by proper written notice hereunder to the others, change the
individuals or addresses to which such notices to it shall thereafter be sent.

 

9.4 Parties in Interest. Subject to the restrictions on changes in structure set
forth in Section 6.10 and other applicable restrictions contained herein, all
covenants and agreements herein contained by or on behalf of the Borrowers, the
Agent or the Lenders shall be binding upon and inure to the benefit of the
relevant Borrower, the Agent or the Lenders, as the case may be, and their
respective legal representatives, successors and assigns.

 

9.5 Rights of Third Parties. Except as provided in Section 9.4, all provisions
herein are imposed solely and exclusively for the benefit of the Agent, the
Lenders and the Borrowers and no other Person shall have any right, benefit,
priority or interest hereunder or as a result hereof or have standing to require
satisfaction of provisions hereof in accordance with their terms.

 

9.6 Renewals; Extensions. All provisions of this Agreement relating to the Notes
shall apply with equal force and effect to each promissory note hereafter
executed which in whole or in part represents a renewal or extension of any part
of the Indebtedness of the Borrowers under this Agreement, the Notes or any
other Loan Document.

 

9.7 No Waiver; Rights Cumulative. No course of dealing on the part of the Agent
or the Lenders or their officers or employees, nor any failure or delay by the
Agent or the Lenders with respect to exercising any of their rights under any
Loan Document shall operate as a waiver thereof. The rights of the Agent and the
Lenders under the Loan Documents shall be cumulative and the exercise or partial
exercise of any such right shall not preclude the exercise of any other right.
The making of the Term Loans shall not constitute a waiver of any of the
covenants, warranties or conditions of the Borrowers contained herein. In the
event any of the Borrowers are unable to satisfy any such covenant, warranty or
condition, the making of the Term Loans shall not have the effect of precluding
the Agent or the Lenders from thereafter declaring such inability to be an Event
of Default as hereinabove provided.

 

9.8 Survival Upon Unenforceability. In the event any one or more of the
provisions contained in any of the Loan Documents or in any other instrument
referred to herein or executed in connection with the Obligations shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of any Loan Document or of any other instrument referred to herein or executed
in connection with such Obligations.

 



  - 68 -

   



 

9.9 Amendments; Waivers. Neither this Agreement nor any provision hereof may be
amended, waived, discharged or terminated orally, except by an instrument in
writing signed by the Agent and the party against whom enforcement of the
amendment, waiver, discharge or termination is sought. Subject to the preceding
sentence, any provision of this Agreement or any other Loan Document may be
amended or modified by the Borrowers and the Required Lenders or waived by the
Required Lenders; provided that, notwithstanding any provision of this Agreement
to the contrary, (a) no amendment, modification or waiver which extends the
Maturity Date, forgives the principal amount of any Indebtedness of the
Borrowers outstanding under this Agreement or interest thereon or fees owing
under this Agreement, releases any guarantor of such Indebtedness, releases all
or substantially all of the Property of the Borrowers subject to the Security
Documents, reduces the interest rate applicable to the Loan Balance or the fees
payable to the Lenders generally, delays the payment of interest, fees or
principal payments, reduces any principal payments, makes changes to the pro
rata application of payments or disbursement to the Lenders, affects this
Section 9.9 or modifies the definition of “Required Lenders” shall be effective
without the unanimous written consent of all Lenders and the Agent; (b) no
amendment, modification or waiver which increases the Percentage Share of any
Lender shall be effective without the written consent of such Lender and the
Agent; and (c) no amendment, modification or waiver which modifies the rights,
duties or obligations of the Agent shall be effective without the written
consent of the Agent.

 

9.10 Controlling Agreement. In the event of a conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control.

 

9.11 Disposition of Collateral. Notwithstanding any term or provision, express
or implied, in any of the Security Documents, the realization, liquidation,
foreclosure or any other disposition on or of any or all of the Property of the
Borrowers subject to the Security Documents shall be in the order and manner and
determined in the sole discretion of the Agent; provided, however, that in no
event shall the Agent violate applicable law or exercise rights and remedies
other than those provided in such Security Documents or otherwise existing at
law or in equity.

 

9.12 Governing Law. This Agreement and the Notes shall be deemed to be contracts
made under and shall be construed in accordance with and governed by the laws of
the State of New York, without giving effect to principles thereof relating to
conflicts of law.

 

9.13 Dispute Resolution. This Section 9.13 contains a jury waiver, a class
action waiver and an arbitration provision. READ CAREFULLY.

 

(a) THIS DISPUTE RESOLUTION PROVISION SHALL SUPERSEDE AND REPLACE ANY PRIOR
“JURY WAIVER,” “JUDICIAL REFERENCE,” “CLASS ACTION WAIVER,” “ARBITRATION,”
“DISPUTE RESOLUTION” OR SIMILAR ALTERNATIVE DISPUTE AGREEMENT OR PROVISION
BETWEEN OR AMONG THE PARTIES HERETO RELATING TO THE TRANSACTION WHICH IS THE
SUBJECT OF THIS AGREEMENT.

 



  - 69 -

   



 

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES
ITS RIGHTS TO A TRIAL BEFORE A JURY IN CONNECTION WITH ANY CLAIM, DISPUTE OR
CONTROVERSY WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EACH OF
THE FOREGOING, A “DISPUTE”), AND, EXCEPT AS PROVIDED BELOW IN THIS SECTION 9.13,
DISPUTES SHALL BE RESOLVED BY A JUDGE SITTING WITHOUT A JURY. IF A COURT
DETERMINES THAT THIS PROVISION IS NOT ENFORCEABLE FOR ANY REASON AND AT ANY TIME
PRIOR TO TRIAL OF THE DISPUTE, BUT NOT LATER THAN THIRTY (30) DAYS AFTER ENTRY
OF THE ORDER DETERMINING THIS PROVISION IS UNENFORCEABLE, ANY PARTY HERETO SHALL
BE ENTITLED TO MOVE THE COURT FOR AN ORDER COMPELLING ARBITRATION AND STAYING OR
DISMISSING SUCH LITIGATION PENDING ARBITRATION (AN “ARBITRATION ORDER”). IF
PERMITTED BY APPLICABLE LAW, EACH PARTY ALSO WAIVES THE RIGHT TO LITIGATE IN
COURT OR AN ARBITRATION PROCEEDING ANY DISPUTE AS A CLASS ACTION, EITHER AS A
MEMBER OF A CLASS OR AS A REPRESENTATIVE, OR TO ACT AS A PRIVATE ATTORNEY
GENERAL.

 

(c) IF A DISPUTE ARISES, AND ONLY IF A JURY TRIAL WAIVER IS NOT PERMITTED BY
APPLICABLE LAW OR RULING BY A COURT, ANY PARTY MAY REQUIRE THAT THE DISPUTE BE
RESOLVED BY BINDING ARBITRATION BEFORE A SINGLE ARBITRATOR. BY AGREEING TO
ARBITRATE A DISPUTE, EACH PARTY HERETO GIVES UP ANY RIGHT THAT PARTY MAY HAVE TO
A JURY TRIAL AS WELL AS OTHER RIGHTS THAT PARTY WOULD HAVE IN COURT THAT ARE NOT
AVAILABLE OR ARE MORE LIMITED IN ARBITRATION, SUCH AS THE RIGHTS TO DISCOVERY
AND TO APPEAL.

 

ARBITRATION SHALL BE COMMENCED BY FILING A PETITION WITH, AND IN ACCORDANCE WITH
THE APPLICABLE ARBITRATION RULES OF, THE AAA (THE “ADMINISTRATOR”) AS SELECTED
BY THE INITIATING PARTY. IF THE PARTIES TO THE DISPUTE AGREE, ARBITRATION MAY BE
COMMENCED BY APPOINTMENT OF A LICENSED ATTORNEY WHO IS SELECTED BY THE PARTIES
TO THE DISPUTE AND WHO AGREES TO CONDUCT THE ARBITRATION WITHOUT AN
ADMINISTRATOR. DISPUTES INCLUDE MATTERS (I) RELATING TO A DEPOSIT ACCOUNT,
APPLICATION FOR OR DENIAL OF CREDIT, ENFORCEMENT OF ANY OF THE OBLIGATIONS ANY
PARTY HERETO HAS TO ANY OF THE OTHER PARTIES HERETO, COMPLIANCE WITH APPLICABLE
LAWS AND/OR REGULATIONS, PERFORMANCE OF SERVICES PROVIDED UNDER ANY AGREEMENT BY
ANY PARTY HERETO, (II) BASED ON OR ARISING FROM AN ALLEGED TORT OR (III)
INVOLVING ANY PARTY’S EMPLOYEES, AGENTS, AFFILIATES OR ASSIGNS, DISPUTES DO NOT,
HOWEVER, INCLUDE THE VALIDITY, ENFORCEABILITY, MEANING OR SCOPE OF THIS
ARBITRATION PROVISION AND SUCH MATTERS MAY BE DETERMINED ONLY BY A COURT. IF A
THIRD PARTY IS A PARTY TO A DISPUTE, EACH PARTY HERETO CONSENTS TO INCLUDING THE
THIRD PARTY IN THE ARBITRATION PROCEEDING FOR RESOLVING THE DISPUTE WITH THE
THIRD PARTY. VENUE FOR THE ARBITRATION PROCEEDING SHALL BE AT A LOCATION
DETERMINED BY MUTUAL AGREEMENT OF THE PARTIES THERETO OR, ABSENT SUCH AN
AGREEMENT, IN THE CITY AND STATE WHERE THE AGENT IS HEADQUARTERED.

 



  - 70 -

   



 

IF A COURT ISSUES AN ARBITRATION ORDER, ALL PARTIES TO THE DISPUTE THAT DID NOT
SEEK THE ARBITRATION ORDER SHALL COMMENCE ARBITRATION. THE PARTY HERETO THAT
SOUGHT THE ARBITRATION ORDER MAY COMMENCE ARBITRATION, BUT SHALL HAVE NO
OBLIGATION TO DO SO, AND SHALL NOT IN ANY WAY BE ADVERSELY PREJUDICED BY
INITIATING OR PARTICIPATING IN LITIGATION OR ELECTING NOT TO COMMENCE
ARBITRATION. THE ARBITRATOR SHALL (I) HEAR AND RULE ON APPROPRIATE DISPOSITIVE
MOTIONS FOR JUDGMENT ON THE PLEADINGS, FOR FAILURE TO STATE A CLAIM OR FOR FULL
OR PARTIAL SUMMARY JUDGMENT, (II) RENDER A DECISION AND ANY AWARD APPLYING
APPLICABLE LAW, (III) GIVE EFFECT TO ANY LIMITATIONS PERIOD IN DETERMINING ANY
DISPUTE OR DEFENSE, (IV) ENFORCE THE DOCTRINES OF COMPULSORY COUNTERCLAIM, RES
JUDICATA AND COLLATERAL ESTOPPEL, IF APPLICABLE, (V) WITH REGARD TO MOTIONS AND
THE ARBITRATION HEARING, APPLY RULES OF EVIDENCE GOVERNING CIVIL CASES AND (VI)
APPLY THE LAW OF THE STATE SPECIFIED IN THE AGREEMENT GIVING RISE TO THE
DISPUTE. FILING OF A PETITION FOR ARBITRATION SHALL NOT PREVENT ANY PARTY FROM
(I) SEEKING AND OBTAINING FROM A COURT OF COMPETENT JURISDICTION
(NOTWITHSTANDING ONGOING ARBITRATION) PROVISIONAL OR ANCILLARY REMEDIES,
INCLUDING INJUNCTIVE RELIEF, PROPERTY PRESERVATION ORDERS, FORECLOSURE,
EVICTION, ATTACHMENT, REPLEVIN, GARNISHMENT AND/OR THE APPOINTMENT OF A
RECEIVER, (II) PURSUING NON-JUDICIAL FORECLOSURE OR (III) AVAILING ITSELF OF ANY
SELF-HELP REMEDIES, SUCH AS SETOFF AND REPOSSESSION. THE EXERCISE OF SUCH RIGHTS
SHALL NOT CONSTITUTE A WAIVER OF THE RIGHT TO SUBMIT ANY DISPUTE TO ARBITRATION.

 

JUDGMENT UPON AN ARBITRATION AWARD MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION, EXCEPT THAT, IF THE ARBITRATION AWARD EXCEEDS $50,000, ANY PARTY
TO THE RELEVANT DISPUTE SHALL BE ENTITLED TO A DE NOVO APPEAL OF THE AWARD
BEFORE A PANEL OF THREE ARBITRATORS. TO ALLOW FOR SUCH APPEAL, IF THE AWARD
(INCLUDING THE ADMINISTRATOR’S, THE ARBITRATOR’S AND ATTORNEY’S FEES AND COSTS)
EXCEEDS $50,000, THE ARBITRATOR WILL ISSUE A WRITTEN, REASONED DECISION
SUPPORTING THE AWARD, INCLUDING A STATEMENT OF AUTHORITY AND ITS APPLICATION TO
THE DISPUTE. A REQUEST FOR DE NOVO APPEAL MUST BE FILED WITH THE ARBITRATOR
WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF THE ARBITRATION AWARD. IF SUCH A
REQUEST IS NOT MADE WITHIN THAT TIME PERIOD, THE ARBITRATION DECISION SHALL
BECOME FINAL AND BINDING. ON APPEAL, THE ARBITRATORS SHALL REVIEW THE AWARD DE
NOVO, MEANING THAT THEY SHALL REACH THEIR OWN FINDINGS OF FACT AND CONCLUSIONS
OF LAW, RATHER THAN DEFERRING IN ANY MANNER TO THE ORIGINAL ARBITRATOR. APPEAL
OF AN ARBITRATION AWARD SHALL BE PURSUANT TO THE RULES OF THE ADMINISTRATOR OR,
IF THE ADMINISTRATOR HAS NO SUCH RULES, THEN THE AAA ARBITRATION APPELLATE RULES
SHALL APPLY.

 

ARBITRATION UNDER THIS PROVISION CONCERNS A TRANSACTION INVOLVING INTERSTATE
COMMERCE AND SHALL BE GOVERNED BY THE FEDERAL ARBITRATION ACT, 9 U.S.C. § 1 ET
SEQ. THIS ARBITRATION PROVISION SHALL SURVIVE ANY TERMINATION, AMENDMENT OR
EXPIRATION OF THIS AGREEMENT. IF THE TERMS OF THIS PROVISION VARY FROM THE
ADMINISTRATOR’S RULES, THIS ARBITRATION PROVISION SHALL CONTROL.

 

(d) EACH PARTY HERETO (I) CERTIFIES THAT NO ONE HAS REPRESENTED TO SUCH PARTY
THAT ANY OTHER PARTY WOULD NOT SEEK TO ENFORCE JURY AND CLASS ACTION WAIVERS IN
THE EVENT OF SUIT, AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS,
AGREEMENTS AND CERTIFICATIONS IN THIS SECTION 9.13.

 



  - 71 -

   



 

THE BORROWERS HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION THAT RELATES TO OR ARISES OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE ACTS OR OMISSIONS OF THE AGENT
OR ANY LENDER IN THE ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE WITH RESPECT THERETO. THE
PROVISIONS OF THIS SECTION 9.13 ARE A MATERIAL INDUCEMENT FOR THE AGENT AND EACH
OF THE LENDERS TO ENTER INTO THIS AGREEMENT.

 

9.14 Jurisdiction and Venue. All actions or proceedings with respect to, arising
directly or indirectly in connection with, out of, related to or from this
Agreement or any other Loan Document may be litigated, at the sole discretion
and election of the Agent, in courts having situs in New York, New York County,
New York. In such regard, each Borrower hereby submits to the jurisdiction of
any local, state or federal court located in New York, New York County, New
York, and hereby waives any rights it may have to transfer or change the
jurisdiction or venue of any litigation brought against it by the Agent or any
Lender in accordance with this Section 9.14.

 

9.15 Integration. This Agreement and the other Loan Documents constitute the
entire agreement among the parties hereto and thereto with respect to the
subject hereof and thereof and shall supersede any prior agreement among the
parties hereto and thereto, whether written or oral, relating to the subject
matter hereof and thereof, including any term sheet or summary of principal
terms provided to the Borrowers by 405 Petrodome LLC, the Agent or any Lender.
Furthermore, in this regard, this Agreement and the other Loan Documents
represent, collectively, the final agreement among the parties hereto and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of such parties. There are no unwritten oral agreements among such
parties.

 

9.16 Waiver of Punitive and Consequential Damages. Each Borrower, the Agent and
each Lender hereby knowingly, voluntarily, intentionally and irrevocably (a)
waives, to the maximum extent it may lawfully and effectively do so, any right
it may have to claim or recover, in any Dispute based hereon or directly or
indirectly at any time arising out of, under or in connection with the Loan
Documents or any transaction contemplated thereby or associated therewith,
before or after maturity, any special, exemplary, punitive or consequential
damages, or damages other than, or in addition to, actual damages and (b)
acknowledge that it has been induced to enter into this Agreement, the other
Loan Documents and the transactions contemplated hereby and thereby by, among
other things, the mutual waivers and certifications contained in this Section
9.16.

 

9.17 Counterparts. For the convenience of the parties, this Agreement may be
executed in multiple counterparts and by different parties hereto in separate
counterparts, each of which for all purposes shall be deemed to be an original,
and all such counterparts shall together constitute but one and the same
Agreement. In this regard, each of the parties hereto acknowledges that a
counterpart of this Agreement containing a set of counterpart execution pages
reflecting the execution of each party hereto shall be sufficient to reflect the
execution of this Agreement by each party hereto.

 



  - 72 -

   



 

9.18 USA Patriot Act Notice. Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies each Borrower that, pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
or the Agent, as applicable, to identify each Borrower in accordance with the
USA Patriot Act.

 

9.19 Tax Shelter Regulations. None of the Borrowers intend to treat the Term
Loans and related transactions hereunder and under the other Loan Documents as a
“reportable transaction” (within the meanings under current Treasury Regulation
Section 1.6011-4 and Proposed Treasury Regulation Section 1.6011-4, promulgated
on November 1, 2006). In the event the Borrowers determine to take any action
inconsistent with the foregoing statement, it will promptly notify the Agent
thereof. If the Borrowers so notify the Agent, the Borrowers acknowledge that
one or more of the Lenders may treat its Percentage Share of the Term Loan and
the related transactions hereunder and under the other Loan Documents as part of
a transaction that is subject to current Treasury Regulation Section 301.6112-1
or Proposed Treasury Regulation Section 301.6112-1, promulgated on November 1,
2006, and, in such case, such Lender or Lenders, as applicable, will maintain
the lists and other records required, if any, by such Treasury Regulations.

 

9.20 Contribution and Indemnification. In the event that the Borrowers pay
(whether through direct payments or as a result of providing Collateral for the
Obligations) any amounts on the Obligations in excess of the relevant Borrowers’
Obtained Benefit (the “Excess Payments”), the relevant Borrower shall be
entitled to make demand on the other Borrowers for such Excess Payments, and to
receive from each other Borrowers that received an Obtained Benefit, such
Borrowers’ Contribution Percentage of the Excess Payment. If any party obligated
to make such a payment is unable to pay the Contribution Percentage of the
Excess Payment, each other Borrowers agrees to make a contribution to the party
entitled to such payment to the extent necessary so that each Borrowers shares
equally the liability for such Excess Payment in relation to the relative
Obtained Benefit received by such Borrowers. In such regard, to the maximum
extent permitted by law, each Borrowers shall indemnify, defend and hold
harmless the other Borrowers from and against such Borrowers’ Contribution
Percentage of any and all liability, claims, costs and expenses (including
reasonable attorneys’ fees and expenses) arising with respect to the Obligations
and exceeding such other Borrowers’ Obtained Benefit as provided herein. Any
amount due under this Section 9.20 shall be due and payable within ten (10) days
of demand therefor by the party entitled to payment and shall be made to the
party entitled thereto at the address for notices to the Borrowers under this
Agreement, in immediately available funds, not later than 2:00 p.m., Eastern
Standard or Daylight Time, on the date on which such payment shall come due. The
remedies available to the Borrowers pursuant to the provisions of this Section
9.20 are not exclusive. All rights and claims of contribution, indemnification
and reimbursement under this Section 9.20 shall be subordinate in right of
payment to the prior payment in full of all principal of and interest on the
Term Loan and all fees payable hereunder. The provisions of this Section 9.20
shall, to the extent expressly inconsistent with any provision in any Loan
Document, supersede such inconsistent provision.

 

(Signatures appear on following pages)

 



  - 73 -

   



 

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

 



 

BORROWERS:

 

PETRODOME AROUND THE HORN, LLC

        By: /s/ James A. Doris

 

 

James A. Doris       Chairman and Secretary          

 

PETRODOME BAYOU CHOCTAW, LLC

 

 

 

 

 

 

By: 

/s/ James A. Doris

 

 

 

James A. Doris

 

 

 

Chairman and Secretary

 

 

 

 

 

 

PETRODOME BLOOMINGTON, LLC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

 

James A. Doris

 

 

 

Chairman and Secretary

 

 

 

 

 

 

PETRODOME BUCKEYE, LLC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

 

James A. Doris

 

 

 

Chairman and Secretary

 

 

 

 

 

 

PETRODOME DIETZEL, LLC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

 

James A. Doris

 

 

 

Chairman and Secretary

 

 

 

 

 

 

PETRODOME EAST CREOLE, LLC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

 

James A. Doris

 

 

 

Chairman and Secretary

 



 

(Signatures continue on following pages)

 

Signature Page of Credit Agreement

 



   

   



 



  PETRODOME EC, LLC         By: /s/ James A. Doris

 

 

James A. Doris       Chairman and Secretary  

 

 

 

 

 

PETRODOME ENERGY, LLC

 

 

 

 

 

 

By:

/s/ James A. Doris  

 

 

James A. Doris

 

 

 

Chairman and Secretary

 

 

 

 

 

 

PETRODOME LIBERTY, LLC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

 

James A. Doris

 

 

 

Chairman and Secretary

 

 

 

 

 

 

PETRODOME LONE STAR, LLC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

 

James A. Doris

 

 

 

Chairman and Secretary

 

 

 

 

 

 

PETRODOME LOUISIANA PIPELINE, LLC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

 

James A. Doris

 

 

 

Chairman and Secretary

 

 

 

 

 

 

PETRODOME MAURICE, LLC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

 

James A. Doris

 

 

 

Chairman and Secretary

 



 

(Signatures continue on following pages)

 

Signature Page of Credit Agreement

 



   

   



 



 

PETRODOME NAPOLEONVILLE, LLC

        By: /s/ James A. Doris

 

 

James A. Doris       Chairman and Secretary  

 

 

 

 

 

PETRODOME OPERATING, LLC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

    James A. Doris  

 

 

Chairman and Secretary

 

 

 

 

 

 

PETRODOME PHEASANT BLESSING, LLC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

 

James A. Doris

 

 

 

Chairman and Secretary

 

 

 

 

 

 

PETRODOME PINEVILLE, LLC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

 

James A. Doris

 

 

 

Chairman and Secretary

 

 

 

 

 

 

PETRODOME PINTAIL, LLC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

 

James A. Doris

 

 

 

Chairman and Secretary

 

 

 

 

 

 

PETRODOME QUAIL RIDGE, LLC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

 

James A. Doris

 

 

 

Chairman and Secretary

 



 

(Signatures continue on following pages)

 

Signature Page of Credit Agreement

 



   

   



 



 

PETRODOME RIO RANCH, LLC

        By: /s/ James A. Doris

 

 

James A. Doris       Chairman and Secretary          

 

PETRODOME ST. GABRIEL II, LLC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

 

James A. Doris

 

 

 

Chairman and Secretary

 

 

 

 

 

 

PETRODOME THUNDERBOLT, LLC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

 

James A. Doris

 

 

 

Chairman and Secretary

 

 

 

 

 

 

PETRODOME WHARTON, LLC

 

 

 

 

 

 

By: 

/s/ James A. Doris

 

 

 

James A. Doris

 

 

 

Chairman and Secretary

 



 

(Signatures continue on following pages)

 

Signature Page of Credit Agreement

 



   

   



 

 



 

AGENT:

 

 

 

 

405 PETRODOME LLC

 

        By: /s/ Lawrence Cutler

 

 

Lawrence Cutler       Authorized Signatory          

 

LENDER:

 

 

 

 

 

405 PETRODOME LLC

 

 

 

 

 

 

By:

/s/ Lawrence Cutler

 

 

 

Lawrence Cutler

 

 

 

Authorized Signatory

 

 

 

 

 

 

Applicable Lending Office:

405 Lexington Avenue

59th Floor

New York, New York 10174

Attn: Greg White

E-mail: gwhite@arenaco.com, reporting@arenaco.com and

gpaulsen@arenaco.com

 

CARGILL INCORPORATED

 

 

 

 

 

 

By:

/s/ Tyler Smith

 

 

 

Tyler Smith

Authorized Signer

 

 

 

 

 

 

Applicable Lending Office:

 

9350 Excelsior Boulevard

Mailstop #150

Hopkins, Minnesota 55343

Attn: Tyler R. Smith

E-mail: tyler_smith_1@cargill.com

 



 

Signature Page of Credit Agreement

 



   

   



 

 

(End of signature pages)

 

 

Signature Page of Credit Agreement

 

 



   

   



 

SCHEDULE 1.2A

 

PROPOSED DEVELOPMENT PLAN

 

Petrodome Energy LLC

2018 Development Plan - PHASE 1

Well Name

Location

Objective

Est. Start

Date

(Month)

Net Budgete

 Costs

($)

Incremental Production Gain - Gross (BOE/day)

Incremental Production Gain- Net (BOE/day)

Incremental PDP PV-10 Value - Net

($)

Woods (Chevalier)

LA

PUD

12/2017

424,000

35

20

317,330

Wissman Sugar

LA

PUD

1/2018

424,000

50

30

410,920

East Hemphill

LA

PUD

1/2018

424,000

40

25

355,660

East Summerville

LA

PUD

1/2018

424,000

45

25

384,270

West Sinton

TX

PUD

4/2018

600,000

75

45

1,558,580

North Pasture

TX

PUD

2/2018

664,000

75

45

1,590,360

Acreage / Lease

 

Acquisition

1/2018

1,000,000

 

3,960,000

320

190

4,617,120

 



 

S-1.2A-i


   



 

SCHEDULE 1.2C

 

PERCENTAGE SHARES

 

Name/Address for Notice

 

Percentage

Share

 

 

Initial Commitment

 

405 Petrodome LLC 405 Lexington Avenue

59th Floor

New York, New York 10174

Attn: Greg White

E-mail: gwhite@arenaco.com, reporting@arenaco.com and

gpaulsen@arenaco.com

 

 

99.00 %

 

$ 7,920,000

 

 

 

 

 

 

 

 

 

 

Cargill, Incorporated

9350 Excelsior Boulevard

Mailstop #150

Hopkins, Minnesota 55343

Attn: Tyler R. Smith

E-mail:  tyler_smith_1@cargill.com

 

 

1.00 %

 

$ 80,000

 

 

 

 

100.00

%

 

 

$8,000,000

 

 



 

S-1.2C-i


   



 

SCHEDULE 2.2

 

USE OF LOAN PROCEEDS

 



Funding Source:

 

 

 

 

 

 

 

Arena Management Co., LLC

 

 

 

Pre-Funded Lender Work Fee

 

$ 49,990.00

 

LaRoche Petroleum Consultants Invoice

 

$ (15,645.15 )

K&L Gates LLP - Demand Invoice

 

$ (30,000.00 )

Contingency Holdback (accrued but unpaid expenses)

 

$ (4,344.85 )

Balance to be Wired to CTIC Escrow Acct

 

$ -

 

 

 

 

 

 

405 Petrodome LLC

 

 

 

 

Funding Amt of Term Loan

 

$ 7,920,000.00

 

Upfront Payment - (Retained By Lender)

 

$ (79,200.00 )

Funds Wired to CTIC Escrow Acct

 

$ 7,840,800.00

 

 

 

 

 

 

Cargill Incorporated

 

 

 

 

Funding Amt of Term Loan

 

$ 80,000.00

 

Upfront Payment - (Retained By Lender)

 

$ (800.00 )

Funds Wired to CTIC Escrow Acct

 

$ 79,200.00

 

 

 

 

 

 

Total Lender Funds Wired to CTIC Escrow Acct

 

$ 7,920,000.00

 

 

 

 

 

 

Viking Energy Group, Inc.

 

 

 

 

Required Cash Contribution

 

$ 999,980.00

 

Pre-Funded Lender Work Fee (11/22)

 

$ (49,990.00 )

Third Party Fees - Wire Transfer - K&L Gates (12/11)

 

$ (50,000.00 )

Funds Wired to CTIC Escrow Acct

 

$ 899,990.00

 

 

 

 

 

 

Total Funds Wired to CTIC Escrow Acct

 

$ 8,819,990.00

 


 

S-2.2-i


   






Escrow Distributions

 

 

 

 

 

 

 

Black Rhino, LP - Closing Payment

 

$ 3,222,355.44

 

K&L Gates LLP (legal fees)

 

$ 160,000.00

 

Hameline & Eccleston, LLP (legal fees)

 

$ 45,613.95

 

Slattery, Marino & Roberts (legal fees)

 

$ 32,000.00

 

Brunini, Grantham, Grower & Hewes, PLLC (legal fees)

 

$ 8,093.75

 

Porter Hedges LLP (legal fees)

 

$ 1,920.00

 

Fishman Haygood, LLP (legal fees)

 

$ 59,189.12

 

Graves Dougherty Hearon & Moody (legal fees)

 

$ 25,508.00

 

Bradley Arant Boult Cummings LLP (legal fees)

 

$ 14,723.55

 

Mayhall Fondren Blaize (legal fees)

 

$ 17,233.40

 

Gieger, Laborde & Laperouse, LLC (legal fees)

 

$ 17,750.00

 

Filing fees related to all UCC-1 financing statements (all assets/pledged
equity)

 

$ 3,000.00

 

CTIC - Recording fees for DoTs, mortgages and ORRI conveyances

 

$ 10,000.00

 

CTIC - Escrow Fees

 

$ 3,500.00

 

Total Escrow Distributions

 

$ 3,620,887.21

 

Balance of Escrowed Funds to 405 Petrodome LLC Operating Account at Citi

 

$ 5,199,102.79

 

Total

 

$ 8,819,990.00

 

 

 

 

 

 

Wiring Instructions

 

 

 

 

 

 

 

 

 

405 Petrodome LLC

 

 

 

 

405 Lexington Avenue, 59th FL

 

 

 

 

New York, NY 10174

 

 

 

 

 

 

 

 

 

Wire Instructions:

 

 

 

 

 

 

 

 

 

ABA:

 

 

 

 

Account Name: 405 Petrodome LLC Operating

 

 

 

 

A/C:

 

 

 

 

REF: LN2151 Petrodome Energy LLC

 

 

 

 

 


 

S-2.2-ii


   






Black Rhino LP

 

 

 

 

3 Greenway Plaza, 10th Floor

 

 

 

 

Houston, TX 77046

 

 

 

 

 

 

 

 

 

Wire Instructions:

 

 

 

 

 

 

 

 

 

ABA:

 

 

 

 

Account Name: Black Rhino LP

 

 

 

 

A/C:

 

 

 

 

REF: Petrodome Transaction

 

 

 

 

 

 

 

 

 

K&L Gates LLP

 

 

 

 

1717 Main Street, Suite 2800

 

 

 

 

Dallas, Texas 75201

 

 

 

 

 

 

 

 

 

Wire Instructions

 

 

 

 

 

 

 

 

 

ABA Routing Number:

 

 

 

 

Account Name: K&L Gates LLP

 

 

 

 

Account #

 

 

 

 

Ref: Arena/Viking No. 1205648.00003

 

 

 

 

 

 

 

 

 

Slattery, Marino & Roberts

 

 

 

 

1100 Poydras Street, Suite 1800

 

 

 

 

New Orleans, Louisiana 70163

 

 

 

 

 

 

 

 

 

Wire Instructions

 

 

 

 

 

 

 

 

 

Routing No.

 

 

 

 

Account Name: Slattery, Marino & Roberts

 

 

 

 

Operating Account No.

 

 

 

 

For Credit To: Slattery, Marino & Roberts

 

 

 

 

 

 

 

 

 

Brunni, Grantham, Grower & Hewes, PLLC

 

 

 

 

190 East Capitol Street, Suite 100

 

 

 

 

Jackson, MS 39201

 

 

 

 

 

 

 

 

 

Wire Instructions

 

 

 

 

 

 

 

 

 

ABA Routing Number:

 

 

 

 

Account Name: Brunini, Grantham , Grower & Hewes

 

 

 

 

Account Number:

 

 

 

 

For Credit To: Brunini, Grantham , Grower & Hewes

 

 

 

 



  


 

S-2.2-iii


   




Hameline & Eccleston, LLP

 

 

 

 

2814 Main Street, Suite 200

 

 

 

 

Dallas, Texas 75226

 

 

 

 

 

 

 

 

 

Wire Instructions

 

 

 

 

 

 

 

 

 

ABA Routing Number:

 

 

 

 

Account Name: Hameline & Eccelston

 

 

 

 

Account Number:

 

 

 

 

For Credit To: Hameline & Eccelston

 

 

 

 

 

 

 

 

 

Porter Hedges LLP

 

 

 

 

1000 Main Street, 36th Fl.

 

 

 

 

Houston, Texas 77002

 

 

 

 

 

 

 

 

 

Wire Instructions

 

 

 

 

 

 

 

 

 

ABA Routing Number:

 

 

 

 

Account Name: PORTER HEDGES LLP Operating Account

 

 

 

 

Account Number:

 

 

 

 

For Credit To: PORTER HEDGES LLP

 

 

 

 

Reference: 014851-0011

 

 

 

 

 

 

 

 

 

Fishman Haygood, LLP

 

 

 

 

200 W. Congress St.

 

 

 

 

Lafayette, LA 70501

 

 

 

 

 

 

 

 

 

Wire Instructions

 

 

 

 

 

 

 

 

 

ABA Routing Number:

 

 

 

 

Account Name: Fishman Haygood Operating Account

 

 

 

 

Account Number:

 

 

 

 

For Credit To: FISHMAN HAYGOOD, LLP

 

 

 

 

Reference: 3341-01 Invoice #45902

 

 

 

 

 

 

 

 

 

Graves Dougherty Hearon & Moody

 

 

 

 

401 Congress Ave, Ste 2200

 

 

 

 

Austin, TX 78701-3790

 

 

 

 

 

 

 

 

 

Wire Instructions

 

 

 

 

 

 

 

 

 

ABA Routing Number:

 

 

 

 

Account Name: Graves Dougherty Hearon & Moody IOLTA

 

 

 

 

Account Number:

 

 

 

 

For Credit To: Graves Dougherty Hearon & Moody IOLTA

 

 

 

 

Reference: 3341-01 Invoice #45902

 

 

 

 



 


 

 S-2.2-iv


   




Bradley Arant Boult Cummings LLP

 

 

 

 

1819 5th Avenue North

 

 

 

 

Birmingham, AL 35203

 

 

 

 

 

 

 

 

 

Wire Instructions

 

 

 

 

 

 

 

 

 

ABA Routing Number:

 

 

 

 

Account Name: Bradley Arant Boult Cummings LLP Attorney Trust Account

 

 

 

 

Account Number:

 

 

 

 

For Credit To: Bradley Arant Boult Cummings LLP

 

 

 

 

Reference: Petrodome/Viking

 

 

 

 

 

 

 

 

 

Mayhall Fondren Blaize

 

 

 

 

5800 One Perkins Place Drive, Suite 2-B

 

 

 

 

Baton Rouge, LA 70808-9114

 

 

 

 

 

 

 

 

 

Wire Instructions

 

 

 

 

 

 

 

 

 

ABA Routing Number:

 

 

 

 

Account Name: Mayhall Fondren Blaize LLC

 

 

 

 

Account Number:

 

 

 

 

For Credit To: Mayhall Fondren Blaize LLC

 

 

 

 

Reference: Petrodome Producing Properties

 

 

 

 

 

 

 

 

 

Gieger, Laborde & Laperouse, LLC

 

 

 

 

701 Poydras Street; Suite 4800

 

 

 

 

New Orleans, LA 70139

 

 

 

 

 

 

 

 

 

Wire Instructions

 

 

 

 

 

 

 

 

 

ABA Routing Number:

 

 

 

 

Account Name: Gieger, Laborde & Laperouse, LLC New Orleans Operating Account

 

 

 

 

Account Number:

 

 

 

 

For Credit To: Gieger Laborde & Laperouse

 

 

 

 

Reference: Black Rhino Payoff Letter

 

 

 

 

 

 

S-2.2-v


   



 

SCHEDULE 3.1(g)

 

DIRECTION LETTERS

 

Purchasers of production:

 

Petrodome Bloomington

Plains Marketing LP

ATTN: Customer Relations

PO BOX 4648

Houston, TX 77210-4648

800-772-7589/713-646-4460

713-646-4311 FAX

 

Petrodome Pineville

Plains Marketing LP

ATTN: Customer Relations

PO BOX 4648

Houston, TX 77210-4648

800-772-7589/713-646-4460

713-646-4311 FAX

 

Petrodome Dietzel

LIG Gathering Company II, LLC

PO BOX 993

Bellville, TX 77418

210-410-3150

 

Petrodome Liberty

Costa Energy, LLC

1212 Corporate Drive

Suite 200

Irving, TX 75038

817-633-7777

 

Petrodome Napoleonville

Shell Trading (US) Company

PO BOX 4604

Houston, TX 77210-4604

800-992-8470

 



 

S-3.1(g)-i


   



 

Petrodome Pheasant Blessing

Gulfmark Energy, Inc.

PO BOX 844

Houston, TX 77001-0844

713-881-3603

 

Kebo Oil & Gas, Inc.

701 Wildcat Drive

Portland, TX 78374

361-643-8821

 

Petrodome Quail Ridge

Neumin Production Company

PO BOX 769

Point Comfort, TX 77978

361-987-8900

 

Petrodome Thunderbolt

Choice Exploration, Inc.

PO BOX 167626

Irving, TX 75016

817-633-7777

 



 

S-3.1(g)-ii


   



 

SCHEDULE 3.1(p)

 

CERTAIN AGREEMENTS

 



Entity

Project Name

Agreement Type

Effective date

Operator/other

PETRODOME AROUND THE HORN, LLC

Terrebonne Parish, Louisiana

Around the Horn

Letter of Intent

January 5, 2010

Cabot Oil & Gas Corp to Petrodome

 

Operating Agreement

December 1, 2009

Cabot Oil & Gas Corporation

 

Guarantee

December 8, 2010

Cabot Oil & Gas Corporation

 

Notice of Operating Agreement

December 1, 2009

Cabot Oil & Gas Corporation

 

PETRODOME BAYOU CHOCTAW, LLC

West Baton Rouge and Iberville Parishes, Louisiana

Bayou Choctaw Program

Participation and Development Agreement

February 1, 2011

Northwind Oil & Gas, LLC to Petrodome

 

Operating Agreement

February 1, 2011

Northwind Oil & Gas

 

Memo of JOA -- is this intended to be the “recorded supplement”

February 1, 2011

Northwind, et al

 

PETRODOME BUCKEYE, LLC

Matagorda County, Texas

Buckeye Prospect

Participation Agreement

November 20, 2009

Houston Energy, L.P. and Petrodome

 

Operating Agreement

October 1, 2009

Gemarmi Inc.

 

PETRODOME EAST CREOLE, LLC

Cameron Parish, Louisiana

East Creole Prospect

Prospect Letter Agreement

May 25, 2011

Petrodome Opr/Jordan Oil

 

Operating Agreement

March 15, 2011

Jordan Oil Company, Inc.

 

Amendment to Operating Agreement

May 27, 2011

Petrodome Operating, LLC

 

Memorandum of JOA

March 15, 2011

Petrodome, et al

 

Contract for Sale and Purchase of Natural Gas

February 1, 2012

Petrodome and Central Crude, Inc.



 

S-3.1(p)-i


   

 

PETRODOME EC, LLC

Offshore Louisiana

East Cameron Block 37, OCS

Assignment of Contract Rights

April 1, 2009

Probe to Petrodome

 

East Cameron Block 36, OCS

Purchase and Sale Agreement

April 1, 2009

Probe to Petrodome

 

Vermilion Block 20, OCS

Offshore Operating Agreement

April 1, 2009

Probe Resources US LTD

 

(VR20, EC37, EC38)

 

Mortgage and Security Agreement

April 1, 2009

Probe and Petrodome

 

Settlement Agreement and Release

August 12, 2011

Probe and Petrodome

 

PETRODOME LOUISIANA PIPELINE, LLC

Cameron Parish, Louisiana

East Creole Prospect, Kings Bayou Field

Quitclaim, Bill of Sale and Assignment

October 2, 2011

Central Crude, Inc to Petrodome

 

Pipeline Purchase and Sale Letter Agreement

January 26, 2012

Central Crude, Inc & Petrodome

 

Base Contract for Sale and Purchase of NG

February 1, 2012

Central Crude & Petrodome

 

PETRODOME NAPOLEONVILLE, LLC

Assumption Parish, Louisiana

14-52 Prospect, Napoleonville Field Area

Operating Agreement

March 1, 2012

PetroPro Energy, LP

 

First Amendment to JOA

May 31, 2012

Petrodome Operating, LLC

 

Assignment of O&G Leases

July 23, 2013

GG Oil & Gas, Inc. to Petrodome

 

Assignment of O&G Leases

August 5, 2013

Waterloo Oil & Gas, LLC to Petrodome

 

Assignment of O&G Leases

July 23, 2013`

Whittemore to Petrodome

 

 

 

S-3.1(p)-ii


   

 



PETRODOME NAPOLEONVILLE, LLC

Assumption Parish, Louisiana

14-54 Prospect, Napoleonville Field Area

Participation Agreement as Amended6-20-2012

December 14, 2011

Petrodome/Waterloo, et al

 

cont. 2-25-2013, 10-16,2013,3-4-2014,5-1-2014

 

Participation Agreement as Amended6-20-2012

December 14, 2011

Petrodome/GG Oil&Gas1, Inc.

 

cont. 2-25-2013, 10-16-2913, 10-16,2013,3-4-2014,5-1-2014

 

Operating Agreement

December 14, 2011

Petrodome/Waterloo,etal&GG Oil&Gas

 

Participation Agreement-Blended Interest

May 1, 2014

Petrodome/ CincoNGR

 

Waterloo, GG, KC, Cinco, Adams, Mantle, Hughes

 

Participation Agreement, Operating Agreement

January 1, 2014

Petrodome/Princeton

 

PETRODOME PHEASANT BLESSING, LLC

Matagorda County, Texas

Pheasant Blessing Prospect

Participation Agreement

August 17, 2009

Sanchez Oil & Gas Corp. and Petrodome

 

Operating Agreement

August 17, 2009

Sanchez Oil & Gas Corp.

 

Assignment of Oil and Gas Leases

February 1, 2010

LLOG Expl. Texas, L.P. to Petrodome, et al

 

Yeaman’s Blessing

Farmout Agreement

July 22, 2010

Petrodome, et al to DSX Energy, Ltd., LLP

 

Assignment of Oil and Gas Leases

February 1, 2010

Sanchez and Petrodome to DSX

 

PETRODOME RIO RANCH, LLC

Matagorda County, Texas

Rio Ranch Prospect

Participation Agreement

August 20, 2009

Houston Energy, LP to Petrodome

 

Operating Agreement

August 20, 2009

Houston Energy, LP

 

Memo of JOA

August 20, 2009

Houston Energy, LP

 

Purchase and Sales Agreement

May 1, 2010

HEI, Helis, OGRS to Petrodome

 

AMI letter

January 14, 2010

HEI, Helis, OGRS, Petrodome, McRae

 

Gas Processing Agreement with Amendments

various

Harvest, Helis

 

Gas Purchase Agreement with Amendments

various

Houston Pipe Line Co., L.P. and Petrodome

 

Gas Purchase Agreement and Amendments

various

LIG and Petrodome

 

Facilities and Sites Agreement and Amendment

various

Houston Pipe Line Co., L.P. and Petrodome

 

Crude Oil Purchase Agreement

February 1, 2014

Sunoco Partners and Petrodome

 



 

 

S-3.1(p)-iii


   

 

PETRODOME ST. GABRIEL II, LLC

 

Iberville Parish, Louisiana

St Gabriel II Prospect

First Amendment to Participation Agreement

July 1, 2011

Rio Bravo, etal to Petrodome

 

Amendment to Operating Agreement dated 3/25/2011

July 1, 2011

Petrodome/Rio Bravo, etal

 

Gas Purchase Agreement

May 7, 2012

LIG Gathering Company and Petrodome

 

PETRODOME PINEVILLE, LLC

Jasper & Smith County, Texas

Pineville3D Project

Pineville Project Participation Agreement

January 1, 2013

Renpetco II, LLC, Lowes Partners, LP

 

Clovelly Oil,Co., LLC

 

Pineville Project Participation Agreement

February 1, 2013

Renpetco II, LLC, Petrodome Pineville, LLC

Jasper County, Mississippi

North Bay Spings Operating Agreement

March 1, 2015

Renpetco II, LLC, Lowe Partners, L.P.

 

Clovelly Oil Co, LLC, Petrodome Pineville, LLC

Smith County, Mississippi

Sylvarena Operating Agreement

June 1, 2014

Renpetco II, LLC, Renpetco III, LLC

 

Clovelly Oil Co, LLC, Petrodome Pineville, LLC

 

Oolite/Clovelly/Lowe JV Agreement

October 10, 2014

Renpetco II, LLC, Lowes Partners, LP

 

Clovelly Oil,Co., LLC

 

 

S-3.1(p)-iv


   

 

SCHEDULE 4.5

 

LIENS

 

None.

 



 

S-4.5-i


   



 

SCHEDULE 4.6

 

ACCOUNTS PAYABLE

 

Borrower

Vendor

Effective

Date

Invoice

 Date

Invoice #

Invoice

Description

Due

Date

Amount

($)

Petrodome Operating, LLC

Oil Country Tubular Corporation

08/06/2015

05/21/2015

CM-1549

Carter Estate #1, Kings Bayou Field

8/30/2015

(15,064.01)

Petrodome Pheasant Blessing, LLC

Sanchez Oil & Gas Corporation

07/12/2017

06/30/2017

I2017061000257

Jun 2017 - Pheasant Blessing #1 LOE’s, Less Insurance

7/30/2017

713.76

 



 

S-4.6-i


   



 

SCHEDULE 4.9

 

LIABILITIES AND LITIGATION

 

Liabilities:

None.

Litigation:

[vkin_ex10img1.jpg]



 

S-4.9-i


   



 

SCHEDULE 4.10

 

AUTHORIZATIONS; CONSENTS

 

None.

 

 



 

S-4.10-i


   



 

SCHEDULE 4.13

 

ENVIRONMENTAL DISCLOSURES

[vkin_ex10img2.jpg]



 

S-4.13-i


   



 

SCHEDULE 4.17

 

REFUNDS

 

[vkin_ex10img3.jpg]

 



 

S-4.17-i


   



 

SCHEDULE 4.18

 

GAS CONTRACTS

 

None.

 



 

S-4.18-i


   



 

SCHEDULE 4.22

 

SUBSIDIARIES

 

Subsidiaries of Petrodome Energy, LLC:

 

Petrodome Around the Horn, LLC, a Louisiana limited liability company

Petrodome Bayou Choctaw, LLC, a Louisiana limited liability company

Petrodome East Creole, LLC, a Louisiana limited liability company

Petrodome Louisiana Pipeline, LLC, a Louisiana limited liability company

Petrodome Napoleonville, LLC, a Louisiana limited liability company

Petrodome Pintail, LLC, a Louisiana limited liability company

Petrodome St. Gabriel II, LLC, a Louisiana limited liability company

Petrodome Buckeye, LLC, a Texas limited liability company

Petrodome Bloomington, LLC, a Texas limited liability company

Petrodome Dietzel, LLC, a Texas limited liability company

Petrodome EC, LLC, a Texas limited liability company

Petrodome Liberty, LLC, a Texas limited liability company

Petrodome Lone Star, LLC, a Texas limited liability company

Petrodome Maurice, LLC, a Texas limited liability company

Petrodome Operating, LLC, a Texas limited liability company

Petrodome Pheasant Blessing, LLC, a Texas limited liability company

Petrodome Quail Ridge, LLC, a Texas limited liability company

Petrodome Rio Ranch, LLC, a Texas limited liability company

Petrodome Thunderbolt, LLC, a Texas limited liability company

Petrodome Wharton, LLC, a Texas limited liability company

Petrodome Pineville, LLC a Mississippi limited liability company

 



 

S-4.22-i


   



 

SCHEDULE 4.24

 

EIN, JURISDICTION OF FORMATION AND LOCATION

 

Borrower

Organizational Number with

Secretary of State

Federal EIN

 

Petrodome Around The Horn, LLC

 

40082473K (LA)

 

27-1624912

 

Petrodome Bayou Choctaw, LLC

 

40408345K (LA)

 

27-4635467

 

Petrodome East Creole, LLC

 

40520937K (LA)

 

80-0730505

 

Petrodome Louisiana Pipeline, LLC

 

40731214K (LA)

 

30-0718128

 

Petrodome Napoleonville, LLC

 

40617122K (LA)

 

45-3305266

 

Petrodome Pintail, LLC

 

40319604K (LA)

 

27-3647188

 

Petrodome St. Gabriel II, LLC (fka Petrodome Plumb Bob, LLC)

 

40524675K (LA)

 

80-0732411

 

Petrodome Bloomington, LLC

 

801595975 (TX)

 

36-4733297

 

Petrodome Buckeye, LLC

 

801185482 (TX)

 

27-1202931

 

Petrodome Dietzel, LLC

 

801604683 (TX)

 

30-0739562

 

Petrodome EC, LLC

 

801127867 (TX)

 

27-0497170

 

Petrodome Energy, LLC

 

801086504 (TX)

 

26-4272248

 

Petrodome Liberty, LLC

 

801268483 (TX)

 

27-2563365

 

Petrodome Lonestar, LLC

 

801192058 (TX)

 

27-1502663

 

Petrodome Maurice, LLC

 

801276391 (TX)

 

27-2772922

 

Petrodome Operating, LLC

 

801155945 (TX)

 

40013580Q (LA)

 

1076393 (MS)

 

044-710 (AL)

 

27-0757664

 

Petrodome Pheasant Blessing, LLC

 

801158294 (TX)

 

27-0781539

 

Petrodome Quail Ridge, LLC

 

801467669 (TX)

 

45-3029420

 

Petrodome Rio Ranch, LLC

 

801158280 (TX)

 

27-0781306

 

Petrodome Thunderbolt, LLC

 

801781744 (TX)

 

80-0923049

 

Petrodome Wharton, LLC

 

801141211 (TX)

 

27-0497641

 

Petrodome Pineville, LLC

 

1014877 (MS)

 

80-0892332

 



 

S-4.24-i


   



 

SCHEDULE 4.27

 

RELATED PARTY TRANSACTIONS

 



1. See Schedule 3.1(p)

 

 

2. Petrodome Energy, LLC owns 100% of the outstanding Equity Interests in each
Borrower other than Petrodome Energy, LLC. As such, Petrodome Energy, LLC is a
party to the organizational documents of each other Borrower, as they have been
amended from time to time.



 



 

S-4.27-i


   



 

SCHEDULE 4.28

 

OWNERSHIP OF PROPERTY

 

None.

 

 



 

S-4.28-i


   



 

SCHEDULE 5.2

BUDGET

 



Petrodome Energy LLC [2018 FY] Cash Flow Projection

 

Gross Production (Monthly Volumes)

Jan-18

Feb-18

Mar-18

Apr-18

May-18

Jun-18

Jul-18

Aug-18

Sep-18

Oct-18

Nov-18

Dec-18

PDP

Bbl/month

 

mcf/month

 

PDNP

 

Bbl/month

 

mcf/month

 

PUD

 

Bbl/month

 

mcf/month

 

Total Gross Oil Production

 

Total Gross GasProduction

 

Total Gross BOE Production

 

Average Daily Production (Boe/d)

 

Net Production (Monthly Volumes)

Jan-18

Feb-18

Mar-18

Apr-18

May-18

Jun-18

Jul-18

Aug-18

Sep-18

Oct-18

Nov-18

Dec-18

PDP

Bbl/month

 

mcf/month

 

PDNP

 

Bbl/month

 

mcf/month

 

PUD

 

Bbl/month

 

mcf/month

 

Total Net Oil Production

 

Total Net Gas Production

 



 



  S-5.2-i

   



 

Total Net BOE Production

 

Oil Daily Production (Bbls/d)

 

Gas Daily Production (Mcf/d)

 

Average Daily Production (Boe/d)

 

% Growth / Decline

 

% Oil

 

Pricing - NYMEX

Jan-18

Feb-18

Mar-18

Apr-18

May-18

Jun-18

Jul-18

Aug-18

Sep-18

Oct-18

Nov-18

Dec-18

 

Benchmark Oil Price ($ / Bbl)

 

Benchmark Gas Price ($ / Mcf)

 

Realized Prices W/O Hedges:

 

Average Oil price ($/Bbl)

 

Average Gas price ($/Mcf)

 

Average BOE price ($/BOE)

 

Realized Prices With Hedges:

 

Average BOE price ($/BOE)

 

Hedging

Jan-18

Feb-18

Mar-18

Apr-18

May-18

Jun-18

Jul-18

Aug-18

Sep-18

Oct-18

Nov-18

Dec-18

 

Fixed Price Swaps - West TX Intermediate

 

Hedged Volumes (bbls)

 

Swap Price ($/ Bbl)

 

NYMEX Price ($/ Bbl)

 

Hedge Gain (Loss) on Oil Contracts

 

 

  S-5.2-ii

   

 

Development Plan

Jan-18

Feb-18

Mar-18

Apr-18

May-18

Jun-18

Jul-18

Aug-18

Sep-18

Oct-18

Nov-18

Dec-18

 

PDNP Capex

 

PUD Capex

 

Recompletion Capex

 

Restoration

 

Net Capex

 

Period (Month)

Jan-18

Feb-18

Mar-18

Apr-18

May-18

Jun-18

Jul-18

Aug-18

Sep-18

Oct-18

Nov-18

Dec-18

WTI ($/BBL) - SWAP Price

 

WTI ($/BBL) - NYMEX

 

NYMEX ($/MCF)

 

Cash Flows

Jan-18

Feb-18

Mar-18

Apr-18

May-18

Jun-18

Jul-18

Aug-18

Sep-18

Oct-18

Nov-18

Dec-18

 

Oil & Gas Revenue - PDP

 

Oil & Gas Revenue - PDNP

 

Oil & Gas Revenue - PUD

 

Realized Hedging Effect

 

Total Revenue

 

Lender ORRI

 

Lease Operating Expenses

 

Severance & Production Taxes

 

Property Level EBITDA

 

NetBack ($/Boe)

 

Margin %

 

G&A Expense

 

EBITDA

 

Trailing 3-Month EBITDA (Annualized)

 

Trailing 12-Month EBITDA

 

 

  S-5.2-iii

   

 



Credit Metrics

Jan-18

Feb-18

Mar-18

Apr-18

May-18

Jun-18

Jul-18

Aug-18

Sep-18

Oct-18

Nov-18

Dec-18

Term Loan

 

Principal Amount

 

less: OID

 

Funded Amount

 

Less: Restricted Cash (Approved for CAPEX)

 

Net Debt Balance

 

Net Debt / Trailing 3-Month EBITDA (Annualized)

 

Net Debt / Trailing 12-Month EBITDA

 

EBITDA

 

Interest Payment

 

PIK Interest Payment

 

Principal Payment

 

Cash Flow

 

Cumulative Cash Flow



 



  S-5.2-iv

   



 

SCHEDULE 6.18

 

DEPOSIT ACCOUNTS

 

Account Holder

Bank

Account No.

Petrodome Bayou Choctaw LLC

 

 

Petrodome Bloomington, LLC

 

 

Petrodome Buckeye, LLC

 

 

Petrodome Dietzel, LLC

 

 

Petrodome East Creole

 

 

Petrodome EC

 

 

Petrodome Energy, LLC

 

 

Petrodome Liberty, LLC

 

 

Petrodome Louisiana Pipeline

 

 

Petrodome Maurice, LLC

 

 

Petrodome Napoleonville

 

 

Petrodome Operating, LLC

 

 

Petrodome Pheasant Blessing

 

 

PETRODOME PINEVILLE, LLC

 

 

Petrodome Pintail, LLC

 

 

Petrodome Quail Ridge

 

 

Petrodome Rio Ranch

 

 

Petrodome St. Gabriel II, LLC

 

 

PETRODOME THUNDERBOLT, LLC

 

 

 



 

S-6.18-i


   



 

EXHIBIT A

 

[FORM OF NOTE]

 

PROMISSORY NOTE (this “Note”)

 

$__________New York, New York ________, ____

 

FOR VALUE RECEIVED and WITHOUT GRACE (except to the extent, if any, provided in
the Term Loan Agreement referred to hereinafter), the undersigned (collectively,
“Makers”), jointly and severally, promise to pay to the order of
_________________________ (“Payee”), at the Principal Office (as such term is
defined in the Term Loan Agreement referred to hereinafter), the sum of
_____________ AND __/100 DOLLARS ($_____________) or so much thereof as may
remain unpaid pursuant to the Term Loan Agreement dated December 22, 2017 by and
among Makers, Agent and the lenders signatory thereto or bound thereby from time
to time, including, without limitation, Payee (as amended, supplemented,
restated or otherwise modified from time to time, the “Loan Agreement”),
together with interest at the rates and calculated as provided in the Loan
Agreement.

 

Reference is hereby made to the Loan Agreement for matters governed thereby,
including, without limitation, certain events which will entitle the holder
hereof and/or Agent to accelerate the maturity of all amounts due hereunder.
Capitalized terms used but not defined in this Note shall have the respective
meanings assigned to such terms in the Loan Agreement.

 

This Note is issued pursuant to, is a “Note” under and is payable as provided in
the Loan Agreement. Makers or any of them may at any time prepay the full amount
or any part of the Loan Balance evidenced by this Note pursuant to the
provisions in the Loan Agreement, provided, such prepayment: (i) shall be
subject to Sections 2.8 and 2.9 of the Loan Agreement and (ii) shall not, until
this Note is fully paid and satisfied, excuse the payment as it becomes due of
any payment on this Note provided for in the Loan Agreement.

 

Without being limited thereto or thereby, this Note is secured by the Security
Documents.

 

This Note shall be governed and controlled by the laws of the State of New York,
without giving effect to principles thereof relating to conflicts of law.

 

(Signatures appear on following pages)

 



  A-i

   



 

 



 

MAKERS:

 

 

 

 

 

PETRODOME AROUND THE HORN, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

PETRODOME BAYOU CHOCTAW, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PETRODOME BLOOMINGTON, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PETRODOME BUCKEYE, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PETRODOME DIETZEL, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PETRODOME EAST CREOLE, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PETRODOME EC, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 



 



  A-ii

   



 

 



 

PETRODOME ENERGY, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PETRODOME LIBERTY, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PETRODOME LONE STAR, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PETRODOME LOUISIANA PIPELINE, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PETRODOME MAURICE, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PETRODOME NAPOLEONVILLE, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PETRODOME OPERATING, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PETRODOME PHEASANT BLESSING, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 



  A-iii

   



 



 

PETRODOME PINEVILLE, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME PINTAIL, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME QUAIL RIDGE, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME RIO RANCH, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME ST. GABRIEL II, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME THUNDERBOLT, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME WHARTON, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 



  A-iv

   



 

EXHIBIT B

 

[FORM OF COMPLIANCE CERTIFICATE]

 

[Date]

 

405 Petrodome LLC

405 Lexington Avenue

59th Floor

New York, New York 10174

Attn: Greg White

 



 

Re: Term Loan Agreement dated December 22, 2017 by and among Petrodome Energy,
LLC, et al. (collectively, the “Borrowers”), the lenders party thereto or bound
thereby from time to time and 405 Petrodome LLC (as amended, supplemented,
restated or otherwise modified from time to time, the “Loan Agreement”)



 

Ladies and Gentlemen:

 

Pursuant to applicable requirements of the Loan Agreement, the undersigned, as
the Financial Officer of Borrowers, acting on behalf of Borrowers, based on
[his/her] familiarity with the books and records of the Borrowers and [his/her]
review of the provisions of the Loan Agreement and the other Loan Documents,
hereby certifies to the Agent and the Lenders the following information as true
and correct, in all material respects, as of the date hereof or for the period
indicated, as the case may be:

 

1. [To the best of the knowledge of the undersigned, no Default or Event of
Default (including, without limitation, any arising from any violation or
alleged violation of any Environmental Law) exists as of the date hereof or has
occurred since the date of our most recent previous certification to you, if
any.]

 

[To the best of the knowledge of the undersigned, the following Defaults or
Events of Default (including, without limitation, any arising from any violation
or alleged violation of any Environmental Law) exist as of the date hereof or
have occurred since the date of our most recent previous certification to you,
if any, and the actions set forth below are being taken to remedy such
circumstances:]



  B-i

   



 

2. The compliance of the Borrowers with the financial covenants of the Loan
Agreement, as of the close of business on ________________, for the fiscal month
ended ________________ or as of __________________, as the case may be and as
provided in the relevant Section of the Loan Agreement, is evidenced by the
following:

 

(a) Section 6.21: Current Ratio

 

Required

Actual

Not less than 1.00 to 1.00

___ to 1.00

 

(b) Section 6.22: PDP Collateral Coverage*

 

Required

Actual

Not more than _____ %

___ %

 

(c) Section 6.23: Proved Reserves Coverage

 

Required

Actual

Not more than 50%

___ %

 

(d) Section 6.24: Capital Expenditures

 

Required

Actual

Not more than 10% over $___________

$________

 

3. The Borrowers [is] [is not] in compliance with the provisions of Section 5.8
of the Loan Agreement relating to Commodity Hedge Agreements.

 

4. No Material Adverse Effect has occurred since the date of the consolidated
Financial Statements of the Borrowers as of _____________ and for the period
then ended.

 



  B-ii

   



 

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Loan Agreement.

 

 



 

Very truly yours,

 

 

 

 

 

PETRODOME ENERGY, LLC, on behalf of the
Borrowers

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

*See calculation on following page.

 



PDP Collateral Coverage

 

CALCULATION = (A-B) ¸ C =

________%

 

 

A. Loan Balance

$________

 

 

B. CapEx Account Cash

$________

 

 

C. PDP Reserves

$________



 



  B-iii

   



 

EXHIBIT C

 

[FORM OF ASSIGNMENT AGREEMENT]

 

This ASSIGNMENT AGREEMENT (as amended, supplemented, restated or otherwise
modified from time to time, this “Agreement”) is dated as of___ ,___, by and
between _______________ (the “Assignor”) and _________________ (the “Assignee”).

 

RECITALS

 

WHEREAS, the Assignor is a party to the Term Loan Agreement dated as of December
22, 2017 (as amended, supplemented, restated or otherwise modified from time to
time, the “Loan Agreement”) by and among Petrodome Around the Horn, LLC,
Petrodome Bayou Choctaw, LLC, Petrodome Bloomington, LLC, Petrodome Buckeye,
LLC, Petrodome Dietzel, LLC, Petrodome East Creole, LLC, Petrodome EC, LLC,
Petrodome energy, LLC, Petrodome Liberty, LLC, Petrodome Lone star, LLC,
Petrodome Louisiana Pipeline, LLC, Petrodome Maurice, LLC, Petrodome
Napoleonville, LLC, Petrodome Operating, LLC, Petrodome Pheasant Blessing, LLC,
Petrodome Pineville, LLC, Petrodome Pintail, LLC, Petrodome Quail Ridge, LLC,
Petrodome Rio Ranch, LLC, Petrodome St. Gabriel II, LLC, Petrodome Thunderbolt,
LLC, and Petrodome Wharton, LLC (collectively, the “Borrowers”), each of the
lenders that is or becomes a party thereto as provided in Section 9.1(b) of the
Loan Agreement (individually, together with its successors and assigns, a
“Lender”, and collectively, together with their successors and assigns, the
“Lenders”), and 405 Petrodome LLC, a Delaware limited liability company, as
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Agent”); and

 

WHEREAS, the Assignor proposes to sell, assign and transfer to the Assignee, and
the Assignee proposes to purchase and assume from the Assignor, [all][a portion]
of the Assignor’s Percentage Share of the Loan Balance and related rights under
the Loan Agreement, all on the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

1.1 Definitions from Loan Agreement. All capitalized terms used but not defined
herein have the respective meanings given to such terms in the Loan Agreement.

 

1.2 Additional Defined Terms. As used herein, the following terms have the
following respective meanings:

 

“Assigned Interest” shall mean all of Assignor’s (in its capacity as a “Lender”)
rights and obligations under the Loan Agreement and the other Loan Documents in
respect of [all of] [the portion of] the Assignor’s Percentage Share of the Loan
Balance [, being the Assigned Loan Balance] $ and any right to receive payments
on such portion of the Loan Balance.

 



  C-i

   



 

“Assignee’s Loan Balance” shall mean the principal balance of $               .

 

“Assignment Date” shall mean _________, ________ (WHICH DATE SHALL BE THE DATE
OF RECORDATION IN THE REGISTER BY THE AGENT).

 

1.3 References. References in this Agreement to Schedule, Exhibit, Article, or
Section numbers shall be to Schedules, Exhibits, Articles, or Sections of this
Agreement, unless expressly stated to the contrary. References in this Agreement
to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,”
“hereunder” and words of similar import shall be to this Agreement in its
entirety and not only to the particular Schedule, Exhibit, Article, or Section
in which such reference appears. Except as otherwise indicated, references in
this Agreement to statutes, sections, or regulations are to be construed as
including all statutory or regulatory provisions consolidating, amending,
replacing, succeeding, or supplementing the statute, section, or regulation
referred to. References in this Agreement to “writing” include printing, typing,
lithography, facsimile reproduction, and other means of reproducing words in a
tangible visible form. References in this Agreement to agreements and other
contractual instruments shall be deemed to include all exhibits and appendices
attached thereto and all subsequent amendments and other modifications to such
instruments, but only to the extent such amendments and other modifications are
not prohibited by the terms of this Agreement. References in this Agreement to
Persons include their respective successors and permitted assigns.

 

1.4 Articles and Sections. This Agreement, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

 

1.5 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Definitions of terms defined
in the singular or plural shall be equally applicable to the plural or singular,
as the case may be, unless otherwise indicated. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.

 

1.6 Negotiated Transaction. Each party to this Agreement affirms to the other
that it has had the opportunity to consult, and discuss the provisions of this
Agreement with, independent counsel and fully understands the legal effect of
each provision.

 



  C-ii

   



 

ARTICLE II

 

SALE AND ASSIGNMENT

 

2.1 Sale and Assignment. On the terms and conditions set forth herein, effective
on and as of the Assignment Date, the Assignor hereby sells, assigns and
transfers to the Assignee, and the Assignee hereby purchases and assumes from
the Assignor, all of the right, title and interest of the Assignor in and to,
and all of the obligations of the Assignor in respect of, the Assigned Interest.
Such sale, assignment and transfer is without recourse and, except as expressly
provided in this Agreement, without representation or warranty.

 

2.2 Assumption of Obligations. The Assignee agrees with the Assignor (for the
express benefit of the Assignor and the Borrowers) that the Assignee will, from
and after the Assignment Date, assume and perform all of the obligations of the
Assignor in respect of the Assigned Interest. From and after the Assignment
Date: (a) the Assignor shall be released from the Assignor’s obligations in
respect of the Assigned Interest, and (b) the Assignee shall be entitled to all
of the Assignor’s rights, powers and privileges under the Loan Agreement and the
other Loan Documents in respect of the Assigned Interest.

 

2.3 Required Consent. By executing this Agreement as provided below, if required
in accordance with Section 9.1(b) of the Loan Agreement, each of the Agent and
the Borrowers hereby acknowledges notice of the transactions contemplated by
this Agreement and consents to such transactions.

 

ARTICLE III

 

 PAYMENTS

 

3.1 Payments. As consideration for the sale, assignment and transfer
contemplated by Section 2.1, the Assignee shall, on the Assignment Date, assume
Assignor’s obligations in respect of the Assigned Interest and pay to the
Assignor an amount equal to the Assigned Loan Balance and all accrued and unpaid
interest and fees with respect to the Assigned Interest as of the Assignment
Date. Except as otherwise provided in this Agreement, all payments hereunder
shall be made in Dollars and in immediately available funds, without setoff,
deduction or counterclaim.

 

3.2 Allocation of Payments. The Assignor and the Assignee agree that (a) the
Assignor shall be entitled to any payments of principal with respect to the
Assigned Interest made prior to the Assignment Date, together with any interest
and fees with respect to the Assigned Interest accrued prior to the Assignment
Date, (b) the Assignee shall be entitled to any payments of principal with
respect to the Assigned Interest made from and after the Assignment Date,
together with any and all interest and fees with respect to the Assigned
Interest accruing from and after the Assignment Date and (c) the Agent is
authorized and instructed to allocate payments received by it for the account of
the Assignor and the Assignee as provided in the foregoing clauses. Each party
hereto agrees that it will hold any interest, fees or other amounts that it may
receive to which the other party hereto shall be entitled pursuant to the
preceding sentence for the account of such other party and pay, in like money
and funds, any such amounts that it may receive to such other party promptly
upon receipt.

 

  C-iii

   



 

3.3 Delivery of Notes. Promptly following the receipt by the Assignor of the
consideration required to be paid under Section 3.1, the Assignor shall, in the
manner contemplated by Section 9.1(b)9.1(b) of the Loan Agreement, (a) deliver
to the Agent (or its counsel) the Note held by the Assignor and (b) notify the
Agent to request that the Borrowers execute and deliver new Notes to the
Assignor, if Assignor continues to be a Lender, and the Assignee, dated the
Assignment Date in the appropriate respective principal amounts after giving
effect to the sale, assignment and transfer contemplated hereby.

 

3.4 Further Assurances. The Assignor and the Assignee hereby agree to execute
and deliver such other instruments, and take such other actions, as either party
may reasonably request in connection with the transactions contemplated by this
Agreement.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

The effectiveness of the sale, assignment and transfer contemplated hereby is
subject to the satisfaction of each of the following conditions precedent:

 

(a) the execution and delivery of this Agreement by the Assignor and the
Assignee;

 

(b) the receipt by the Assignor of the payments required to be made under
Section 3.13.1; and

 

(c) the receipt by the Agent of all documentation and other information with
respect to the assignee that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

5.1 Representations and Warranties of Assignor. The Assignor represents and
warrants to the Assignee as follows:

 

(a) it has all requisite power and authority, and has taken all action necessary
to execute and deliver this Agreement and to fulfill its obligations under, and
consummate the transactions contemplated by, this Agreement;

 

(b) the execution, delivery and compliance with the terms hereof by the Assignor
and the delivery of all instruments required to be delivered by it hereunder do
not and will not violate any Requirement of Law applicable to it;

 

  C-iv

   



 

(c) this Agreement has been duly executed and delivered by it and constitutes
the legal, valid and binding obligation of the Assignor, enforceable against it
in accordance with its terms;

 

(d) all approvals and authorizations of, all filings with and all actions by any
Governmental Authority necessary for the validity or enforceability of its
obligations under this Agreement have been obtained;

 

(e) the Assignor has good title to, and is the sole legal and beneficial owner
of, the Assigned Interest, free and clear of all Liens, claims, participations
or other charges of any nature whatsoever; and

 

(f) the transactions contemplated by this Agreement are commercial banking
transactions entered into in the ordinary course of the banking business of the
Assignor.

 

5.2 Disclaimer. Except as expressly provided in Section 5.15.1 hereof, the
Assignor does not make any representation or warranty, nor shall it have any
responsibility to the Assignee, with respect to the accuracy of any recitals,
statements, representations or warranties contained in the Loan Agreement or in
any other Loan Document or for the value, validity, effectiveness, genuineness,
execution, legality, enforceability or sufficiency of the Loan Agreement, the
Notes or any other Loan Document or for any failure by the Borrowers or any
other Person (other than Assignor) to perform any of its obligations thereunder
or for the existence, value, perfection or priority of any collateral security
or the financial or other condition of the Borrowers or any other Person, or any
other matter relating to the Loan Agreement or any other Loan Document or any
extension of credit thereunder.

 

5.3 Representations and Warranties of Assignee. The Assignee represents and
warrants to the Assignor as follows:

 

(a) it has all requisite power and authority, and has taken all action necessary
to execute and deliver this Agreement and to fulfill its obligations under, and
consummate the transactions contemplated by, this Agreement;

 

(b) the execution, delivery and compliance with the terms hereof by the Assignee
and the delivery of all instruments required to be delivered by it hereunder do
not and will not violate any Requirement of Law applicable to it;

 

(c) this Agreement has been duly executed and delivered by it and constitutes
the legal, valid and binding obligation of the Assignee, enforceable against it
in accordance with its terms;

 

(d) all approvals and authorizations of, all filings with and all actions by any
Governmental Authority necessary for the validity or enforceability of its
obligations under this Agreement have been obtained;

 

(e) the Assignee has received copies of the Loan Agreement and the other Loan
Documents, as well as copies of all Financial Statements previously provided by
the Borrowers in satisfaction of obligations under the Loan Agreement.

 

  C-v

   



 

(f) the Assignee has fully reviewed the terms of the Loan Agreement and the
other Loan Documents and has independently and without reliance upon the
Assignor, and based on such information as the Assignee has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement;

 

(g) if the Assignee is not incorporated under the laws of the United States of
America or a state thereof, the Assignee has contemporaneously herewith
delivered to the Agent and the Borrowers such documents as are required by
Section 2.6(f) of the Loan Agreement; and

 

(h) the transactions contemplated by this Agreement are commercial banking
transactions entered into in the ordinary course of the banking business of the
Assignee.

 

ARTICLE VI

 

MISCELLANEOUS

 

6.1 Notices. All notices and other communications provided for herein (including
any modifications of, or waivers, requests or consents under, this Agreement)
shall be given or made in writing (including by telecopy) to the intended
recipient at its “Address for Notices” specified below its name on the signature
pages hereof or, as to either party, at such other address as shall be
designated by such party in a notice to the other party.

 

6.2 Amendment, Modification or Waiver. No provision of this Agreement may be
amended, modified or waived except by an instrument in writing signed by the
Assignor and the Assignee, and consented to by the Agent and, so long as there
exists no Default or Event of Default at the time of any such amendment,
modification or waiver, the Borrowers.

 

6.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. The representations and warranties made herein by the Assignee are also
made for the benefit of the Agent, and the Assignee agrees that the Agent is
entitled to rely upon such representations and warranties.

 

6.4 Assignments. Neither party hereto may assign any of its rights or
obligations hereunder except in accordance with the terms of the Loan Agreement.

 

6.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be identical and all of which, taken together, shall
constitute one and the same instrument, and each of the parties hereto may
execute this Agreement by signing any such counterpart.

 

6.6 Governing Law. This Agreement (including the validity and enforceability
hereof) shall be governed by, and construed in accordance with, the laws of the
State of New York, other than the conflict of laws rules thereof.

 

6.7 Expenses. To the extent not paid by the Borrowers or any one or more of them
pursuant to the terms of the Loan Agreement, each party hereto shall bear its
own expenses in connection with the execution, delivery and performance of this
Agreement.

 

6.8 Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, any and all right to trial by jury in
any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 



  C-vi

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed and delivered as of the date first above written.

 



 

ASSIGNOR:

 

 

 

       

 

 

 

 

By:

 

Name:

    Title:  

 

 

 

 

       

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

Telephone No.:

 

 

 

Attention:

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 



 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

Attention:

 

 



 



  C-vii

   



 

[If required in accordance with Section 9.1(b)

of the Loan Agreement]

 

ACKNOWLEDGED AND CONSENTED TO:

 

AGENT:

 

405 PETRODOME LLC, as Agent

 

By:                                                                                                          

Name:                                                                                                    

Title:                                                                                                      

 

BORROWERS:

 

PETRODOME ENERGY, LLC,

On behalf of the Borrowers

 

By:                                                                                                            

Name:                                                                                                      
Title:                                                                                                         

 



  C-viii

   



 

Execution Version

 

 

EXHIBIT D

 

[FORM OF PLEDGE AGREEMENT]

 

BY

 

[_______________________]

AS PLEDGOR

 

IN FAVOR OF

 

405 PETRODOME LLC,

AS SECURED PARTY

 

Effective

[______________, _____]

 

 

 



  D-i

   



 

TABLE OF CONTENTS

 



ARTICLE I DEFINED TERMS

 

D-iv

 

1.1

Terms Defined in the Loan Agreement

 

D-iv

 

1.2

Additional Defined Terms

 

D-iv

 

ARTICLE II PLEDGE

 

D-v

 

ARTICLE III OBLIGATIONS SECURED

 

D-v

 

ARTICLE IV WARRANTIES AND REPRESENTATIONS BY DEBTORS

 

D-v

 

4.1

Collateral

 

D-v

 

4.2

Prior Financing Statements

 

D-v

 

4.3

Jurisdiction of Formation or Principal Residence of Pledgor

 

D-v

 

ARTICLE V AGREEMENTS OF DEBTOR

 

D-v

 

5.1

Filings of Financing Statements

 

D-v

 

5.2

Transfer of Collateral

 

D-vi

 

5.3

Defense of Claims

 

D-vi

 

5.4

Payover

 

D-vi

 

5.5

Power of Attorney

 

D-vi

 

5.6

Delivery to Secured Party

 

D-vi

 

5.7

Financing Statement Filings

 

D-vi

 

5.8

Transfer or Pledge of Collateral

 

D-vii

 

5.9

Expenses of Secured Party

 

D-vii

 

5.10

Payments to Protect Collateral

 

D-vii

 

5.11

Further Assurances

 

D-vii

 

ARTICLE VI EVENTS OF DEFAULT; RIGHTS AND REMEDIES OF SECURED PARTY

 

D-vii

 

6.1

Events of Default

 

D-vii

 

6.2

Remedies

 

D-vii

 

6.3

Subrogation

 

D-viii

 

6.4

Waivers

 

D-viii

 

6.5

Negation of Liability

 

D-ix

 

ARTICLE VII MISCELLANEOUS

 

D-ix

 

7.1

Assignment

 

D-ix

 

7.2

Waiver

 

D-ix

 

7.3

Release of Lien

 

D-ix

 

7.4

Remedies Cumulative

 

D-ix

 

7.5

Parties in Interest

 

D-ix

 

7.6

Reasonable Notice

 

D-x

 

7.7

Waiver Of Rights To Jury Trial

 

D-x

 

7.8

Venue and Jurisdiction

 

D-x

 

7.9

Governing Law

 

D-x

 

7.10

Notices

 

D-x

 

7.11

Invalidity of Certain Provisions

 

D-x

 

7.12

Counterparts

 

D-x

 

7.13

Controlling Agreement

 

D-xi

 

7.14

No Oral Agreements

 

D-xi



 



  D-ii

   



 

PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT (the “Agreement”) is executed effective as of
[____________________] (the “Effective Date”), by [__________________], a
[insert state of organization and legal entity type)], the address for which,
for purposes hereof, is [________________________________], (the “Pledgor”), in
favor of 405 PETRODOME LLC, a Delaware limited liability company the address for
which, for purposes hereof, is 405 Lexington Avenue, 59th Floor, New York, NY
10174, in its capacity as administrative agent for itself as a Lender and the
other Lenders (in such capacity, “Secured Party”), for the lenders
(individually, a “Lender” and collectively, the “Lenders”) party to that certain
Term Loan Agreement dated December 22, 2017 by and among PETRODOME AROUND THE
HORN, LLC, a Louisiana limited liability company, PETRODOME BAYOU CHOCTAW, LLC,
a Louisiana limited liability company, PETRODOME BLOOMINGTON, LLC, a Texas
limited liability company, PETRODOME BUCKEYE, LLC, a Texas limited liability
company, PETRODOME DIETZEL, LLC, a Texas limited liability company, PETRODOME
EAST CREOLE, LLC, a Louisiana limited liability company, PETRODOME EC, LLC, a
Texas limited liability company, PETRODOME ENERGY, LLC, a Texas limited
liability company, PETRODOME LIBERTY, LLC, a Texas limited liability company,
PETRODOME LONE STAR, LLC, a Texas limited liability company, PETRODOME LOUISIANA
PIPELINE, LLC, a Texas limited liability company, PETRODOME MAURICE, LLC, a
Texas limited liability company, PETRODOME NAPOLEONVILLE, LLC, a Louisiana
limited liability company, PETRODOME OPERATING, LLC, a Texas limited liability
company, PETRODOME PHEASANT BLESSING, LLC, a Texas limited liability company,
PETRODOME PINEVILLE, LLC, a Mississippi limited liability company, PETRODOME
PINTAIL, LLC, a Louisiana limited liability company, PETRODOME QUAIL RIDGE, LLC,
a Texas limited liability company, PETRODOME RIO RANCH, LLC, a Texas limited
liability company, PETRODOME ST. GABRIEL II, LLC, a Louisiana limited liability
company, PETRODOME THUNDERBOLT, LLC, a Texas limited liability company, and
PETRODOME WHARTON, LLC, a Texas limited liability company, such Lenders and
Secured Party (as amended, supplemented restated or otherwise modified from time
to time, the “Loan Agreement”), a copy of which has been provided to Pledgor and
Pledgor hereby acknowledges receipt of a copy of such Loan Agreement.

 

RECITALS

 

WHEREAS, the execution and delivery of this Agreement by the Pledgor is, among
other conditions, a condition precedent under the Loan Agreement;

 

WHEREAS, the Pledgor owns all of the Pledged Equity (as such term is defined
hereinafter); and

 

WHEREAS, to secure the Obligations under the Loan Agreement, and to induce
Secured Party and the Lenders to execute the Loan Agreement, the Pledgor has
agreed to pledge the Pledged Equity to Secured Party;

 

  D-iii

   



 

NOW, THEREFORE, in consideration of the premises, the mutual promises and
benefits contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Pledgor and
Secured Party hereby agree as follows:

 

ARTICLE I

 

DEFINED TERMS

 

1.1 Terms Defined in the Loan Agreement. Any capitalized term used and not
defined herein shall have the meaning assigned to such term in the Loan
Agreement.

 

1.2 Additional Defined Terms. The following terms, as used in this Agreement,
shall have the meanings indicated below, unless the context otherwise requires:

 

(a) “Collateral” shall mean all of the Pledgor’s right, title and interest in
and to the Pledged Equity (defined below), including, without limitation, (i)
the Distributions (defined below), (ii) allocation of loss, gain, deduction,
credit or similar items, (iii) property or rights issued in connection with, or
as a result of a conversion of, or substitution or exchange thereof, (iv) all
papers, documents, chattel paper, instruments and general intangibles relating
to or evidencing all or any part of the interests described in clauses (i)
through (iii) above, including, without limitation, certificates, if any,
evidencing the Pledged Equity, (v) all proceeds, income, fees, moneys, salaries
or other distributions made with respect to the Pledged Equity and (vi) any and
all proceeds of or from any of the above.

 

(b) “Distributions” shall mean (i) all rights to receive and payments of
proceeds, income, dividends, distributions, returns or repayments of capital or
loans, profits, and other sums, whether payable in cash or otherwise,
attributable to the Pledged Equity, and (ii) all other payments paid or payable
to the Pledgor as a result of the Pledgor’s ownership of the Pledged Equity.

 

(c) “Event of Default” shall have the meaning assigned to such term in Section
6.1.

 

(d) “Limited Liability Company” shall mean any Person identified in this
Agreement as a limited liability company or recognized by the Laws pursuant to
which it is organized as a limited liability company.

 

(e) “Pledged Equity” shall mean all of Pledgor’s shares, units of membership
interests or other ownership interest in the Limited Liability Companies as set
forth in Schedule I attached hereto.

 



  D-iv

   



 

ARTICLE II

 

PLEDGE

 

The Pledgor has pledged, and by these presents does pledge, unto Secured Party,
and its successors and assigns, and the Pledgor hereby grants to Secured Party,
and its successors and assigns, a security interest in and to the Collateral, to
the fullest extent the Collateral may be pledged or assigned pursuant to
applicable law.

 

ARTICLE III

 

OBLIGATIONS SECURED

 

The pledge, security interest and other rights granted pursuant to Article II
are granted to Secured Party to secure the Obligations.

 

ARTICLE IV

 

WARRANTIES AND REPRESENTATIONS BY DEBTORS

 

The Pledgor warrants and represents to Secured Party, as follows:

 

4.1 Collateral. The Pledgor has good title to the Collateral and full power and
authority to assign the Collateral to Secured Party. No other Person has any
right, title or interest in the Collateral. Except for restrictions imposed by
applicable state and federal laws, the Pledgor is not bound by any indentures,
contracts, agreements or other documents that could affect the Collateral,
directly or indirectly, or which prohibit the execution and delivery of this
Agreement or the performance of its terms.

 

4.2 Prior Financing Statements. There are no financing statements or security
instruments covering the Pledged Equity and there are no existing liens, adverse
claims or options or other adverse interests with respect to the Pledged Equity
except for the security interests granted herein in favor of Secured Party.

 

4.3 Jurisdiction of Formation or Principal Residence of Pledgor. The
jurisdiction of formation or principal residence, as applicable, of the Pledgor
is the State of Texas.

 

ARTICLE V

 

 AGREEMENTS OF DEBTOR

 

5.1 Filings of Financing Statements. The Pledgor shall not, until the
Obligations due or to become due, contingent or otherwise, have been finally
paid in full and all Commitments have been terminated, authorize the filing of
any financing statement (or other evidence of any lien) covering the Collateral
or any interest therein, except any financing statement filed or to be filed in
respect of the security interest in favor of Secured Party as provided for in
this Agreement.

 



  D-v

   



 

5.2 Transfer of Collateral. All certificates or instruments representing or
evidencing the Pledged Equity shall be delivered to and held by Secured Party or
a person or entity designated by Secured Party and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignments in blank, with signatures appropriately guaranteed.

 

5.3 Defense of Claims. The Pledgor shall defend the Collateral against all
claims and demands of all Persons at any time claiming the same or any interest
therein adverse to Secured Party.

 

5.4 Payover. Except as otherwise provided in the Loan Agreement, the Pledgor
shall deliver any funds attributable to the Collateral directly to the Lockbox.

 

5.5 Power of Attorney. Subject to the further provisions of this Section 5.5,
the Pledgor hereby irrevocably appoints Secured Party as the Pledgor’s true and
lawful agent and attorney-in-fact, with full power of substitution, in the name
of Secured Party or in the name of the Pledgor, for the sole use and benefit of
Secured Party, but at the cost and expense of the Pledgor, to, upon the
occurrence of and during the continuance of any Event of Default, exercise all
or any of the following powers and rights with respect to the Collateral
(without any obligation on the part of Secured Party to exercise any of the
following powers and rights): (a) to demand, receive, collect, sue and give
acquittance for, settle, compromise, compound, prosecute or defend any action or
proceeding with respect to the Collateral; (b) to endorse, collect, deposit and
receipt for any checks, drafts or other means of payment thereof received from
any source that constitutes all or part of the Collateral; (c) to receive,
collect, and demand payment of all the sums due and payable to the Pledgor with
respect to the Pledged Equity; (d) to make payments thereon directly to Secured
Party; and (e) to exercise, enforce, enjoy, carry out, receive and/or perform
any and all rights, powers, duties, benefits and remedies of the Pledgor with
respect to and arising under the Collateral; provided, however, the exercise by
Secured Party of or failure of Secured Party to exercise any such authority
shall in no manner affect the liability of Pledgor hereunder or the liability of
the Borrowers under the Loan Agreement, and Secured Party shall be under no
obligation or duty to exercise any of the powers hereby conferred upon it and
shall be without liability for any act or failure to act in connection with the
collection of, or the preservation of any rights under the Collateral. The
agency and authority hereby granted and created constitute an agency coupled
with an interest and are irrevocable while this Agreement remains in force and
effect. Secured Party shall not be bound to take any steps necessary to preserve
rights in any of the Collateral against other Persons.

 

5.6 Delivery to Secured Party. Except as otherwise provided in the Loan
Agreement, if any Collateral is received by the Pledgor, the Pledgor shall
deliver, or cause to be delivered, to Secured Party such Collateral on the day
received or promptly thereafter, with any checks being endorsed by the Pledgor
in favor of Secured Party. The Pledgor shall not commingle any such Collateral
with any other funds, proceeds or monies of the Pledgor.

 

5.7 Financing Statement Filings. The Pledgor authorizes Secured Party to file,
with all appropriate jurisdictions, such financing statements describing the
Collateral as Secured Party deems reasonably necessary, without the need for
further authorization from the Pledgor. The Pledgor shall pay the cost of filing
such financing statements.

 

  D-vi

   



 

5.8 Transfer or Pledge of Collateral. The Pledgor shall not sell, assign,
transfer, encumber, pledge, hypothecate or otherwise dispose of any interest in
the Collateral, except as permitted hereunder or under the other Loan Documents.

 

5.9 Expenses of Secured Party. The Pledgor shall pay to Secured Party all
expenses, including, without limitation, reasonable attorneys’ fees and legal
expenses, incurred or paid by Secured Party in exercising or protecting its
interests, rights and remedies under this Agreement.

 

5.10 Payments to Protect Collateral. Except as otherwise provided in the Loan
Agreement, the Pledgor shall pay, prior to delinquency or any applicable period
of grace granted by the relevant Governmental Authority all taxes, charges and
other assessments, if any, against the Collateral. Upon the Pledgor’s failure to
make such payments, Secured Party shall have the right, but not the obligation,
to pay the same. Any such payment made by Secured Party shall be payable by the
Pledgor to Secured Party upon demand, with interest from the date advanced by
Secured Party at a rate equal to the Default Rate.

 

5.11 Further Assurances. The Pledgor shall make, procure, execute and deliver
all acts, things, writings and assurances as Secured Party may at any time
reasonably request, to protect, assure or enforce its interests, rights and
remedies pursuant to this Agreement.

 

ARTICLE VI

 

 EVENTS OF DEFAULT; RIGHTS AND REMEDIES OF SECURED PARTY

 

6.1 Events of Default. The occurrence of an Event of Default under the Loan
Agreement shall constitute an “Event of Default” under this Agreement.

 

6.2 Remedies. Upon the occurrence and continuance of an Event of Default:

 

(a) Secured Party shall have the rights and remedies provided in the UCC in
force in the State of New York or other applicable jurisdiction;

 

(b) Secured Party shall have the rights and remedies provided in the Loan
Agreement, any other Loan Document and any security instruments or financing
statements executed in connection therewith;

 

(c) in addition to, or in conjunction with, the rights and remedies provided
pursuant to clauses (a)-(b) of this Section 6.2, Secured Party may in accordance
with applicable law:

 

(i) in its discretion, sell, assign, transfer and deliver the whole of the
Collateral or any part thereof, or any additions thereto, or substitutes
therefor, as a whole or in parcels, in such order as Secured Party may elect, at
public or private sale, through brokers or otherwise, with such commercially
reasonable notice or advertisement as may be required by the UCC;

 

  D-vii

   



 

(ii) bid and become purchaser at any public sale of the Collateral or any part
thereof;

 

(iii) apply the net proceeds of disposition of all or any part of the Collateral
available for application on the Obligations in the manner set for in the Loan
Agreement, and the Pledgor shall remain liable for any deficiency, but only if
the Pledgor is a Borrower;

 

(iv) demand, collect and receive all or any part of the Collateral thereafter
due and payable to the Pledgor;

 

(v) transfer to itself or to its nominee all or any part of the Collateral, and
receive the monies, interest, income or benefits attributable or accruing to the
Collateral, and hold the same as security for the Obligations, whether or not
then due;

 

(d) Secured Party shall be entitled to immediate possession of all books and
records evidencing any Collateral and it or its representatives shall have the
authority to enter upon any premises upon which any of the same, or any
Collateral, may be situated and remove the same therefrom without liability; and

 

(e) the Pledgor specifically understands and agrees that any sale by Secured
Party of all or part of the Collateral pursuant to the terms of this Agreement
may be effected by Secured Party at times and in manners which could result in
the proceeds of such sale being significantly and materially less than might
have been received if such sale had occurred at different times or in different
manners, and Pledgor hereby releases Secured Party and its officers and
representatives from and against any and all obligations and liabilities arising
out of or related to the timing or manner of any such sale, except as may be
caused through fraud, willful misconduct or gross negligence of Secured Party or
any of its officers or representatives.

 

6.3 Subrogation. Notwithstanding a foreclosure sale, transfer, assignment or
other disposition of any of the Collateral hereunder or exercise of any other
remedy by Secured Party in connection with an Event of Default, the Pledgor
shall not be subrogated to any rights of Secured Party against the Collateral or
any other security for the Obligations, nor shall the Pledgor be deemed to be
the owner of any interest in any of the Obligations, nor shall the Pledgor
exercise any rights or remedies with respect to the Collateral or any other
security for the Obligations until the Obligations have been finally paid in
full and all Commitments have been terminated.

 

6.4 Waivers. The Pledgor waives demand, notice, protest, notice of intent to
accelerate, acceleration, and all demands and notices of any action taken by
Secured Party under this Agreement except as is specifically elsewhere provided
herein and except as to notices which are required, and which may not be waived,
under the UCC.

 

  D-viii

   



 

6.5 Negation of Liability. Secured Party shall not be responsible in any way for
any depreciation or diminution in the value or price of the Collateral, nor
shall Secured Party have any duty or responsibility whatsoever to enforce
collection of the Collateral by legal proceedings or otherwise, the sole duty of
Secured Party being to receive collections, remittances and payments on the
Collateral if and when tendered to Secured Party, and at Secured Party’s option
to apply the amount or amounts so received, after deduction of any collection
costs incurred, as payment upon the Obligations in the order and manner
prescribed in Section 6.2.

 

ARTICLE VII

 

MISCELLANEOUS

 

7.1 Assignment. The rights of Secured Party hereunder may be assigned at any
time and from time to time, whether in whole or in part, and in such case the
assignee shall be entitled to all of the rights, privileges and remedies granted
in this Agreement.

 

7.2 Waiver. No delay of Secured Party in exercising any power or right shall
operate as a waiver thereof; nor shall any single or partial exercise of any
power or right preclude other or further exercise thereof or the exercise of any
other power or right. No waiver by Secured Party of any right hereunder or of
any default by the Pledgor shall be binding upon Secured Party unless in
writing, and no failure by Secured Party to exercise any power or right
hereunder or waiver of any default by the Pledgor shall operate as a waiver of
any other or further exercise of such right or power or of any further default.
The exercise or beginning of the exercise by Secured Party of any one or more of
such rights, powers or remedies shall not preclude the simultaneous or later
exercise by Secured Party of any or all other such rights, powers or remedies.
No indulgence by Secured Party, or waiver of compliance with any provision
hereof, shall be construed as a waiver of the right of Secured Party to
subsequently require strict performance hereof by the Pledgor.

 

7.3 Release of Lien. After Obligations have been finally paid in full and all
Commitments have been terminated, within a reasonable time after the Pledgor’s
request and at the Pledgor’s expense, Secured Party shall (a) execute and
deliver release or termination instruments and (b) return to the Pledgor all
certificates and other instruments evidencing the Collateral in the possession
or control of Secured Party, and take other reasonable action that the Pledgor
reasonably requests in order to release Secured Party’s security interest in the
Collateral.

 

7.4 Remedies Cumulative. Each right, power and remedy of Secured Party as
provided for herein, at law or in equity or by statute or otherwise, shall be
cumulative and in addition to every other such right, power or remedy, and the
exercise of any one or more of the remedies provided for herein shall not be
construed as a waiver of any of the other remedies of Secured Party.

 

7.5 Parties in Interest. The terms “Secured Party” and “Pledgor” as used in this
instrument include the respective heirs, executors, administrators, successors,
representatives, trustees and permitted assigns of such parties.

 

  D-ix

   



 

7.6 Reasonable Notice. Notice mailed to the Pledgor’s address or to Pledgor’s
most recent changed address on file with Secured Party, at least ten (10)
calendar days prior to the related action, or if the UCC specifies a longer
period, such longer period prior to the related action, shall be deemed
reasonable.

 

7.7 Waiver Of Rights To Jury Trial. The parties hereby knowingly, voluntarily,
intentionally, irrevocably, and unconditionally waive all rights to trial by
jury in any action, suit, proceeding, counterclaim, or other litigation based
on, or arising out of, under or in connection with this Agreement or any
document executed in connection with this Agreement, or any course of conduct,
course of dealing, statements (whether verbal or written) or actions of any
party with respect hereto.

 

7.8 Venue and Jurisdiction. The parties agree that New York, New York County,
New York is proper venue for any action or proceeding brought by either party
under, in connection with, or relating to this Agreement, whether in contract,
tort or otherwise. Any action or proceeding must be brought in state or federal
court in such county to the extent not prohibited by applicable law. To the
extent permitted by applicable law, each party hereto irrevocably (a) submits to
the exclusive jurisdiction of such courts and (b) waives all objection and
defenses he may now or hereafter have as to the venue of any such action or
proceeding brought in any such court or that any such court is an inconvenient
forum.

 

7.9 Governing Law. This Agreement and any issues related to it (including,
without limitation, the validity, enforceability, interpretation, and
construction of this Agreement and any issues related to it) shall be governed
by the laws of the state of New York (without regard to conflict of law rules)
and the laws of the United States applicable to transactions in New York.

 

7.10 Notices. All notices, demands, requests and other communications required
or permitted hereunder shall be in writing and delivered in the manner set forth
in the Loan Agreement. For purposes hereof, the address for notice to the
Pledgor shall be as set forth in the preamble hereof and the address for notice
to Secured Party shall be as set forth in the Loan Agreement. The Pledgor and
Secured Party shall have the right to change its address by designating a new
address in a written notice to the other as herein required.

 

7.11 Invalidity of Certain Provisions. In the event any one or more of the
provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.

 

7.12 Counterparts. This Agreement may be executed by the parties hereto in any
number of separate counterparts, each of which shall be deemed an original, but
all of which shall constitute one and the same instrument. In this regard, each
of the parties hereto acknowledges that a counterpart of this Agreement
containing a set of counterpart execution pages reflecting the execution of each
party hereto shall be sufficient to reflect the execution of this Agreement by
each party hereto and shall constitute one instrument.

 

  D-x

   



 

7.13 Controlling Agreement. In the event of a conflict between any provision of
this Agreement and a provision of the Loan Agreement, the provision of the Loan
Agreement shall control; provided, however, the inclusion in this Agreement of a
provision with respect to which there is no corresponding provision in the Loan
Agreement shall not constitute a conflict with any provision of this Agreement.

 

7.14 No Oral Agreements. This Agreement and the documents executed concurrently
herewith represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

 

(Signatures appear on following pages)

 



  D-xi

   



 

IN WITNESS WHEREOF, Pledgor and Secured Party have executed this Agreement as of
the date first above written.



 

PLEDGOR:

 

 

 

 

 

[______]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

(Signatures continue on following page)

 



  D-xii

   



 



 

SECURED PARTY:

 

 

 

 

 

405 PETRODOME LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 



  D-xiii

   



 

SCHEDULE I

 

 

 

 

 



  D-xiv

   



 

Execution Version

 

EXHIBIT E

 

[FORM OF SECURITY AGREEMENT]

 

This SECURITY AGREEMENT (this “Security Agreement”) is made and entered into as
of [________________] (the “Effective Date”), PETRODOME AROUND THE HORN, LLC, a
Louisiana limited liability company, PETRODOME BAYOU CHOCTAW, LLC, a Louisiana
limited liability company, PETRODOME BLOOMINGTON, LLC, a Texas limited liability
company, PETRODOME BUCKEYE, LLC, a Texas limited liability company, PETRODOME
DIETZEL, LLC, a Texas limited liability company, PETRODOME EAST CREOLE, LLC, a
Louisiana limited liability company, PETRODOME EC, LLC, a Texas limited
liability company, PETRODOME ENERGY, LLC, a Texas limited liability company,
PETRODOME LIBERTY, LLC, a Texas limited liability company, PETRODOME LONE STAR,
LLC, a Texas limited liability company, PETRODOME LOUISIANA PIPELINE, LLC, a
Texas limited liability company, PETRODOME MAURICE, LLC, a Texas limited
liability company, PETRODOME NAPOLEONVILLE, LLC, a Louisiana limited liability
company, PETRODOME OPERATING, LLC, a Texas limited liability company, PETRODOME
PHEASANT BLESSING, LLC, a Texas limited liability company, PETRODOME PINEVILLE,
LLC, a Mississippi limited liability company, PETRODOME PINTAIL, LLC, a
Louisiana limited liability company, PETRODOME QUAIL RIDGE, LLC, a Texas limited
liability company, PETRODOME RIO RANCH, LLC, a Texas limited liability company,
PETRODOME ST. GABRIEL II, LLC, a Louisiana limited liability company, PETRODOME
THUNDERBOLT, LLC, a Texas limited liability company, and PETRODOME WHARTON, LLC,
a Texas limited liability company, (individually a “Debtor” and, collectively
the “Debtors”), the addresses for each such Debtor, for purposes hereof, being
those set forth in Schedule 3.4A, in favor of 405 PETRODOME LLC, a Delaware
limited liability company (“405 Petrodome”), as administrative agent for itself
as administrative agent and a lender, and each other lender (in such capacity,
“Secured Party”), the address for which, for purposes hereof, being 405
Lexington Avenue, 59th Floor, New York, NY 10174, Attention: Greg White, for the
pro rata benefit of the lenders (individually, a “Lender” and collectively, the
“Lenders”) party to that certain Term Loan Agreement dated of December 22, 2017
by and among the Debtors, such Lenders and Secured Party (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).

 

RECITALS

 

WHEREAS, the Debtors, the Lenders and Secured Party are parties to the Loan
Agreement, pursuant to which, upon the terms and conditions stated therein, the
Secured Party and the Lenders agreed to extend credit to Debtors; and

 

WHEREAS, to secure the Obligations, the Debtors have agreed to assign to Secured
Party, and grant to Secured Party a security interest in, all right, title and
interest in and to the property hereinafter described;



  E-i

   



 

NOW, THEREFORE, (i) in order to comply with the terms and conditions of the Loan
Agreement, (ii) for and in consideration of the premises and the agreements
herein contained and (iii) for other good and valuable consideration, the
receipt and sufficiency of all of which is hereby acknowledged, the Debtors
hereby agree as follows:

 

ARTICLE I

 

GENERAL TERMS

 

1.1 Terms Defined Above. As used in this Security Agreement, each of the terms
defined in the preamble hereto and the above recital paragraphs shall have the
meaning assigned to such term above.

 

1.2 Definitions Contained in Loan Agreement. Each term used herein beginning
with a capital letter which is not defined herein shall have the meaning
assigned to such term in the Loan Agreement, unless the context hereof otherwise
requires.

 

1.3 Certain Definitions. As used in this Security Agreement, each of the
following terms shall have the meaning set forth for such term below, unless the
context otherwise requires:

 

“Code” shall mean the Uniform Commercial Code as in effect in the State of New
York or any other relevant jurisdiction from time to time.

 

“Collateral” shall mean all Property, including, without limitation, cash or
other proceeds, in which Secured Party shall have a security interest pursuant
to Article II of this Security Agreement.

 

“Gas” shall have the meaning assigned to such term in Article II hereof.

 

“Related Rights” shall mean all chattel papers, documents and instruments
relating to the Accounts or the General Intangibles and all rights now or
hereafter existing in and to all security agreements, leases, and other
contracts securing or otherwise relating to any Accounts or General Intangibles
or any such chattel papers, documents or instruments.

 

“Secured Obligations” shall mean the Obligations and all renewals and extensions
thereof.

 

1.4 Terms Defined in Code. All terms used herein which are defined in the Code
shall have the same meaning herein, unless the context otherwise requires.

 



  E-ii

   



 

ARTICLE II

 

SECURITY INTEREST

 

To secure the Secured Obligations, the Debtors hereby grant to Secured Party,
for the pro rata benefit of the Lenders, a continuing security interest in, a
general lien upon, and a right of set-off against, the following described
Property of the Debtors:

 

(a) all now existing and hereafter acquired or arising Accounts, Goods, General
Intangibles, Payment Intangibles, Deposit Accounts, Securities Accounts, Chattel
Paper (including, without limitation, Electronic Chattel Paper), Documents,
Instruments, Software, Investment Property, letters of credit, Letter of Credit
Rights, advices of credit, money, As-Extracted Collateral (including
As-Extracted Collateral from the Debtors’ present and future operations,
regardless of whether such mineral or gas interests are presently owned or
hereafter acquired by the Debtors), Commercial Tort Claims, Equipment,
Inventory, Fixtures and Supporting Obligations, together with all products of
and Accessions to any of the foregoing and all Proceeds of any of the foregoing
(including, without limitation, all insurance policies and proceeds thereof);

 

(b) to the extent, if any, not included in clause (a) above, the Debtors’
present and future contracts, agreements, arrangements or understandings (i) for
the sale, supply, provision or disposition of any natural gas, casinghead gas,
all other hydrocarbons not defined as oil, carbon dioxide, and helium or other
substances of a gaseous nature (“Gas”), oil or other minerals by the Debtors or
any one or more of its agents, representatives, successors or assigns to any
purchaser or acquirer thereof, and all products, replacements and proceeds
thereof (including, without limitation, all Gas or oil sales contracts) and (ii)
relating to the mining, drilling or recovery of any mineral, crude oil or gas
reserves for the benefit of or on behalf of the Debtors or any of its agents,
representatives, successors or assigns (including, without limitation, all
contract mining, drilling or recovery agreements and arrangements), and all
products and Proceeds thereof and payments thereunder, together with all
products and Proceeds (including, without limitation, all insurance policies and
proceeds) of and any Accessions to any of the foregoing;

 

(c) to the extent, if any, not included in above, all Gas, oil and other
minerals severed or extracted from the ground (specifically including all
“As-Extracted Collateral” of the Debtors and all severed or extracted Gas
purchased, acquired or obtained from other parties), and all Accounts, General
Intangibles and products and Proceeds thereof or related thereto, regardless of
whether any such Gas, oil or other minerals are in raw form or processed for
sale;

 

(d) to the extent, if any, not included above, each and every other item of
personal Property and Fixtures, whether now existing or hereafter arising or
acquired, including, without limitation, all licenses, contracts and agreements
(including, without limitation, Commodity Hedge Agreements), and all collateral
for the payment or performance of any contract or agreement, together with all
products and Proceeds (including all insurance policies and proceeds) and any
Accessions to any of the foregoing;

 

(e) all present and future business records and information, including, without
limitation, computer tapes and other storage media containing the same and
computer programs and software (including, without limitation, source code,
object code and related manuals and documentation and all licenses to use such
software) for accessing and manipulating such information; and

 

(f) any additional Property of the Debtors from time to time delivered to or
deposited with Secured Party as security for the Secured Obligations or
otherwise pursuant to the terms of this Security Agreement.

 



  E-iii

   



 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce Secured Party to accept this Security Agreement, the Debtors
represent and warrant to Secured Party (which representations and warranties
will survive the creation of the Secured Obligations and any other extension of
credit under the Loan Agreement) that:

 

3.1 Ownership and Liens. Except for the security interest of Secured Party
granted in this Security Agreement and other Permitted Liens, the Debtors own
good and marketable title to the Collateral free and clear of any other Liens.
The Debtors have full right, power and authority to grant a security interest in
the Collateral to Secured Party in the manner provided herein, free and clear of
any other Liens, adverse claims and options other than Permitted Liens. No other
Lien created by the Debtors or is known by the Debtors to exist with respect to
any Collateral; and to no financing statement or other security instrument is on
file in any jurisdiction covering such Collateral, other than those in favor of
Secured Party and other Permitted Liens. At the time the security interest in
favor of Secured Party attaches, good and marketable title to all after-acquired
Property included within the Collateral, free and clear of any other Liens,
other than Permitted Liens, will be vested in Debtors.

 

3.2 Status of Accounts. Each Account now existing represents, and each Account
hereafter arising will represent, the valid and legally enforceable indebtedness
of a bona fide account debtor arising from the sale or lease or rendition by the
Debtors of goods or services and is not and will not be subject to contra
accounts, set-offs, defenses or counterclaims by or available to account debtors
obligated on the Accounts except as disclosed to Secured Party in writing; such
goods will have been delivered to, or be in the process of being delivered to,
the Debtors, and such services will have been rendered by the Debtors to the
account debtor and accepted by the account debtor; and the amount shown as to
each Account of the Debtors on the Debtors’ books will be the true and
undisputed amount owing and unpaid thereon, subject to any discounts,
allowances, rebates, credits and adjustments to which the account debtor has a
right and which have been disclosed to Secured Party in writing.

 

3.3 Status of Related Rights. All Related Rights of the Debtors are, and those
hereafter arising will be, valid and genuine.

 

3.4 Location. The office where the Debtors keep their records concerning their
Accounts and the General Intangibles and the originals of all of the Related
Rights of each such Debtor is [_________________________________]. No Equipment
or Inventory is covered by a certificate of title. The jurisdiction of
organization for each Debtor is set out in Schedule 3.4A to this Security
Agreement. The chief executive office and chief place of business for each
Debtor is set out in Schedule 3.4B to this Security Agreement.

 

  E-iv

   



 

3.5 Secured Party’s Security Interest. This Security Agreement creates a valid
and binding security interest in the Collateral securing the Secured
Obligations. All filings (which filings with Governmental Authorities are
described in Article IV of this Security Agreement) and other actions necessary
to perfect or protect such security interest will be promptly taken by the
Debtors. No further or subsequent filing, recording, registration or other
public notice of such security interest is necessary in any governmental office
or jurisdiction in order to perfect such security interest or to continue,
preserve or protect such security interest except for continuation statements or
for filings upon the occurrence of any of the events stated in Article IV of
this Security Agreement. Such perfected security interest in the Collateral
constitutes a first-priority (except as to Permitted Liens) security interest
under the Code.

 

ARTICLE IV

 

COVENANTS AND AGREEMENTS

 

4.1 A deviation from the provisions of this Article IV shall not constitute a
default under this Security Agreement if such deviation is consented to in
writing by Secured Party. Without the prior written consent of Secured Party,
the Debtors will at all times comply with the covenants contained in this
Article IV, from the date hereof and for so long as any part of the Secured
Obligations are outstanding.

 

4.2 The Debtors recognize that one or more financing statement pertaining to the
Collateral will be filed in one or more filing offices. The Debtors will
promptly notify Secured Party of any condition or event that may change the
proper location for the filing of any financing statement or other public notice
or recordings for the purpose of perfecting a security interest in the
Collateral. Without limiting the foregoing, the Debtors will (a) promptly notify
Secured Party of any change (i) in the location of the office where the Debtors
keep their records concerning their Accounts or (ii) in the “location” of any
Debtor within the meaning set forth in the Code of each such Debtor’s
jurisdiction of formation; (b) prior to any of the Collateral provided by the
Debtors becoming so related to any particular real estate so as to become a
fixture on such real estate, notify Secured Party of the description of such
real estate and the name of the record owner thereof, to the extent such real
estate is not already encumbered in favor or for the benefit of Secured Party to
secure the Secured Obligations; and (c) promptly notify Secured Party of any
change in the Debtors’ names, identities or structures. In any notice furnished
pursuant to this paragraph, the Debtors will expressly state that the notice is
required by this Security Agreement and contains facts that will or may require
additional filings of financing statements or other notices for the purpose of
continuing perfection of Secured Party’s security interest in the Collateral.
Further, the Debtors authorize Secured Party to file, at the expense of the
Debtors, any and all financing statements, pursuant to Article 9 of the Code, as
Secured Party deems necessary, in its sole discretion, in conjunction with this
Security Agreement.

 



  E-v

   



 

ARTICLE V

 

RIGHTS, REMEDIES AND WARRANTIES

 

5.1 With Respect to Collateral. Upon the occurrence of and during the
continuance of an Event of Default under the Loan Agreement has occurred,
Secured Party is hereby fully authorized and empowered (without the necessity of
any further consent or authorization from the Debtors) and the right is
expressly granted to Secured Party, and Debtors hereby appoint Secured Party as
their attorney-in-fact and agent to act for them and in their name, place and
stead, with full power of substitution, in Secured Party’s name or the Debtors’
names or otherwise, for the sole use and benefit of Secured Party, but at the
Debtors’ cost and expense, to exercise, without notice, all or any of the
following powers at any time with respect to all or any of the Collateral:

 

(a) to notify account debtors or the obligors on the Accounts, the General
Intangibles and the Related Rights to make and deliver payment to Secured Party;

 

(b) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due by virtue thereof and otherwise deal with proceeds;

 

(c) to receive, take, endorse, assign and deliver any and all checks, notes,
drafts, Documents and other negotiable and non-negotiable Instruments and
Chattel Paper taken or received by Secured Party in connection therewith;

 

(d) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto;

 

(e) to sell, transfer, assign or otherwise deal in or with the same or the
Proceeds or avails thereof or the relative goods, as fully and effectively as if
Secured Party were the absolute owner thereof; and

 

(f) to extend the time of payment of any or all thereof and to grant waivers and
make any allowance or other adjustment with reference thereto;

 

provided, however, Secured Party shall be under no obligation or duty to
exercise any of the powers hereby conferred upon it and shall be without
liability for any act or failure to act in connection with the collection of, or
the preservation of any rights under, any Collateral.

 

5.2 Default Remedies. Upon the occurrence and during the continuance of any
Event of Default, Secured Party may then, or at any time thereafter and from
time to time, apply, set-off, collect, sell in one or more sales, lease, or
otherwise dispose of, any or all of the Collateral, in its then condition or
following any commercially reasonable preparation or processing, in such order
as Secured Party may elect, and any such sale may be made either at public or
private sale at its place of business or elsewhere, or at any brokers’ board or
securities exchange, either for cash or upon credit or for future delivery, at
such price as Secured Party may deem fair, and Secured Party may be the
purchaser of any or all Collateral so sold and may hold the same thereafter in
its own name free from any claim of the Debtors or right of redemption. No such
purchase or holding by Secured Party shall be deemed a retention by Secured
Party in satisfaction of the Secured Obligations. All demands, notices and
advertisements and the presentment of Property at sale are hereby waived. If,
notwithstanding the foregoing provisions, any applicable provision of the Code
or other law requires Secured Party to give reasonable notice of any such sale
or disposition or other action, the Debtors hereby agree that ten (10) calendar
days’ prior written notice shall constitute reasonable notice. Secured Party may
require the Debtors to assemble the Collateral and make it available to Secured
Party at a place designated by Secured Party which is reasonably convenient to
Secured Party and the Debtors. Any sale hereunder may be conducted by an
auctioneer or any officer or agent of Secured Party.

 



  E-vi

   



 

5.3 Right of Set-Off. Upon the occurrence of and during the continuance of any
Event of Default, Secured Party is hereby authorized to then, or at any time
thereafter and from time to time, without notice to the Debtors (any such notice
being expressly waived by the Debtors), apply and set-off against the Secured
Obligations (i) any and all deposits (general or special, time or demand,
provisional or final) of Debtors at any time held by Secured Party; (ii) any and
all other claims of the Debtors against Secured Party, now or hereafter
existing, (iii) any and all other indebtedness at any time owing by Secured
Party to or for the account of the Debtors; (iv) any and all money, Instruments,
securities, Documents, Chattel Paper, credits, claims, demands and other
Property, rights or interests of the Debtors which at any time shall come into
the possession or custody or under the control of Secured Party, for any
purpose; and (v) the Proceeds of any of the foregoing Property, in accordance
with the Loan Agreement, as if the same were included in the Collateral, and the
Debtors hereby grant to Secured Party a security interest in, a general lien
upon and a right of set-off against the foregoing described Property as security
for the Secured Obligations. Secured Party shall have the right to so set-off
and apply such Property against the Secured Obligations regardless of whether or
not Secured Party shall have made any demand for payment of any of the Secured
Obligations or shall have given any other notice. Secured Party agrees to
promptly notify the Debtors after any such set-off and application; provided,
however, the failure of Secured Party to give any such notice shall not affect
the validity of such set-off and application. The rights of Secured Party under
this Section 5.3 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which Secured Party may have.

 

5.4 Proceeds. Following the occurrence of any Event of Default, the proceeds of
any sale or other disposition of the Collateral and all sums received or
collected by Secured Party from or on account of the Collateral shall be applied
by Secured Party in the manner set forth in the Loan Agreement.

 

5.5 Secured Party’s Lack of Duties. The powers conferred upon Secured Party by
this Security Agreement are solely to protect its interest in the Collateral and
shall not impose any duty upon Secured Party to exercise any such powers.
Secured Party shall be under no duty whatsoever to make or give any presentment,
demand for performance, notice of nonperformance, protest, notice of protest,
notice of dishonor or other notice or demand in connection with any Collateral
or the Secured Obligations, or to take any steps necessary to preserve any
rights against prior parties. Secured Party shall not be liable for failure to
collect or realize upon any or all of the Secured Obligations or Collateral, or
for any delay in so doing, nor shall Secured Party be under any duty to take any
action whatsoever with regard thereto. Secured Party shall use reasonable care
in the custody and preservation of any Collateral in its possession, but need
not take any steps to keep the Collateral identifiable. Secured Party shall have
no duty to comply with any recording, filing or other legal requirements
necessary to establish or maintain the validity, priority or enforceability of,
or Secured Party’s rights in or to, any of the Collateral.

 

  E-vii

   



 

5.6 Secured Party’s Actions. To the extent permitted by applicable law, the
Debtors waive any right to require Secured Party to marshal or proceed against
any Person, exhaust any Collateral or pursue any other remedy in Secured Party’s
power, and the Debtors waive any and all notice of acceptance of this Security
Agreement or of creation, modification, rearrangement, renewal or extension for
any period of any of the Secured Obligations from time to time. All dealings
between the Debtors and Secured Party, whether or not resulting in the creation
of the Secured Obligations, shall conclusively be presumed to have been had or
consummated in reliance upon this Security Agreement. Until all the Secured
Obligations shall have been indefeasibly paid in full, whether then due or
contingent, and the Commitments of the Lenders terminated, the Debtors shall not
have any right to subrogation, and the Debtors waive any benefit of and any
right to participate in any Collateral or security whatsoever now or hereafter
held by Secured Party. The Debtors authorize Secured Party, without notice or
demand and without any reservation of rights against the Debtors and without
affecting the Debtors’ liability hereunder or on the Secured Obligations, from
time to time to (a) take and hold any other Property as collateral, other than
the Collateral, as security for any or all of the Secured Obligations and
exchange, enforce, waive and release any or all of the Collateral or such other
Property to the Secured Obligations; and (b) apply the Collateral or such other
Property and direct the order or manner of sale thereof as Secured Party in its
discretion may determine, subject, however, to the provisions of the Loan
Agreement.

 

5.7 Transfer of Secured Obligations and Collateral. Any of the Secured
Obligations may be transferred, in whole or in part, in accordance with the
provisions of the Loan Documents, and, upon any such transfer, Secured Party may
transfer any or all of the Collateral and shall be fully discharged thereafter
from all liability with respect to the Collateral so transferred, and the
transferee shall be vested with all rights, powers and remedies of Secured Party
hereunder with respect to Collateral so transferred; but with respect to any
Collateral not so transferred, Secured Party shall retain all rights, powers and
remedies hereby given. Secured Party may at any time deliver any or all of the
Collateral to the Debtors, whose receipt shall be a complete and full
acquittance for the Collateral so delivered, and Secured Party shall thereafter
be discharged from any liability therefor.

 

5.8 Cumulative Security. The execution and delivery of this Security Agreement
in no manner shall impair or affect any other security (by endorsement or
otherwise) for the Secured Obligations. No security taken hereafter as security
for the Secured Obligations shall impair in any manner or affect this Security
Agreement. All such present and future additional security is to be considered
as cumulative security.

 

5.9 Continuing Agreement. This is a continuing Security Agreement and the grant
of the security interest hereunder shall remain in full force and effect and all
the rights, powers and remedies of Secured Party hereunder shall continue to
exist until the Secured Obligations are indefeasibly paid in full as the same
become due and payable, whether then due or contingent, and the Commitments are
terminated, until the Debtors are entitled to obtain the release hereof pursuant
to the Loan Agreement and until Secured Party, upon request of the Debtors, has
executed a written termination statement, reassigned to the Debtors, without
recourse, the Collateral and all rights conveyed hereby and returned possession
of the Collateral in its possession to Debtors.

 

  E-viii

   



 

5.10 Cumulative Rights. The rights, powers and remedies of Secured Party
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of any other rights, powers and remedies of Secured Party. Furthermore,
regardless of whether or not the Code is in effect in the jurisdiction where
such rights, powers and remedies are asserted, Secured Party shall have the
rights, powers and remedies of a secured party under the Code. Secured Party may
exercise its bankers’ lien or right of set-off with respect to the Secured
Obligations in the same manner as if the Secured Obligations were unsecured.

 

5.11 Exercise of Rights. Time shall be of the essence for the performance by the
Debtors of any act under this Security Agreement or in respect of the Secured
Obligations, but neither Secured Party’s acceptance of partial or delinquent
payments nor any forbearance, failure or delay by Secured Party in exercising
any right, power or remedy shall be deemed a waiver of any obligation of the
Debtors or of any right, power or remedy of Secured Party or preclude any other
or further exercise thereof; and no single or partial exercise of any right,
power or remedy shall preclude any other or further exercise thereof, or the
exercise of any other right, power or remedy.

 

5.12 Remedy and Waiver. Secured Party may remedy any Default and may waive any
Default without waiving the Default remedied or waiving any prior or subsequent
Default.

 

5.13 Non-Judicial Remedies. Secured Party may enforce its rights hereunder
without prior judicial process or judicial hearing, and the Debtors expressly
waive, renounce and knowingly relinquish any and all legal rights which might
otherwise require Secured Party to enforce its rights by judicial process. In so
providing for non-judicial remedies, the Debtors recognize and concede that such
remedies are consistent with the usage of the trade, are responsive to
commercial necessity and are the result of bargain at arm’s length. Nothing
herein is intended to prevent Secured Party from resorting to judicial process
at its option.

 

ARTICLE VI

 

MISCELLANEOUS

 

6.1 Preservation of Liability. Neither this Security Agreement nor the exercise
by Secured Party of (or the failure to so exercise) any right, power or remedy
conferred herein or by law shall be construed as relieving any Person liable on
the Secured Obligations from liability on the Secured Obligations and for any
deficiency thereon.

 

6.2 Notices. Any notice or demand under this Security Agreement or in connection
with this Security Agreement may be given as provided in the Loan Agreement, but
actual notice, however given or received, shall always be effective.

 

  E-ix

   



 

6.3 Governing Law. This Security Agreement and the security interest granted
hereby shall be governed by the laws of the State of New York, without giving
effect to principles thereof relating to conflicts of law.

 

6.4 Amendment and Waiver. This Security Agreement may not be amended (nor may
any of its terms be waived) except in the manner provided in the Loan Agreement.

 

6.5 Invalidity. In case any provision of this Security Agreement is invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

6.6 Survival of Agreements. All covenants and agreements of the Debtors herein
not fully performed before the effective date of this Security Agreement shall
survive such date.

 

6.7 Successors and Assigns. All representations and warranties of the Debtors
herein, and the covenants and agreements herein contained by or on behalf of the
Debtors, shall bind the Debtors and the Debtors’ legal representatives,
successors and assigns and shall inure to the benefit of Secured Party, its
successors and assigns.

 

6.8 Titles of Articles, Sections and Subsections. All titles or headings to
articles, sections, subsections or other divisions of this Security Agreement
are only for the convenience of the parties and shall not be construed to have
any effect or meaning with respect to the other content of such articles,
sections, subsections or other divisions, such other content being controlling
as to the agreement between the parties hereto.

 

6.9 Counterparts. This Security Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument and shall be enforceable as of the date hereof upon the execution of
one or more counterparts hereof by each of the parties hereto. In this regard,
each of the parties hereto acknowledges that a counterpart of this Security
Agreement containing a set of counterpart execution pages reflecting the
execution of each party hereto shall be sufficient to reflect the execution of
this Security Agreement by each party hereto and shall constitute one
instrument.

 

6.10 Conflict with Loan Agreement. In the event of a conflict between any
provision of this Security Agreement and a provision that is in the Loan
Agreement, the provision of the Loan Agreement shall control; provided, however,
the inclusion in this Security Agreement of a provision with respect to which
there is no corresponding provision in the Loan Agreement shall not constitute a
conflict with any provision of the Loan Agreement.

 

6.11 No Oral Agreements. This Security Agreement and the documents executed
concurrently herewith represent the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

 

  E-x

   



 

6.12 Louisiana Specific Provisions. To the extent that this Security Agreement
is being enforced under the laws of the State of Louisiana, this Section 6.12
shall apply.

 

(a) Judicial Remedies. Upon the occurrence and during the continuance of an
Event of Default, each Debtor, to the extent applicable to it, for itself, its
successors and assigns does by these presents agree and stipulate that it shall
be lawful for, and each Debtor does hereby authorize, Secured Party, without
making a demand or putting in default, putting in default being expressly
waived, to cause all and singular the Property to be seized and sold by
executory or other legal process without appraisement (appraisement being hereby
expressly waived) either in its entirety or in lots, or parcels as Secured Party
may determine to the highest bidder for cash or on such terms as Secured Party
may direct, each Debtor for itself, its successors and assigns hereby confessing
judgment for the full amount of the Secured Obligations secured and to be
secured hereby, whether now existing or arising hereafter.

 

(b) Waivers. Each Debtor, to the extent applicable to it, hereby expressly
waives: (i) the benefit of appraisement as provided in Louisiana Code of Civil
Procedure Articles 2332, 2336, 2723 and 2724, and all other laws conferring the
same; (ii) the notice of seizure required by Louisiana Code of Civil Procedure
Articles 2293 and 2721; (iii) the three days delay provided by Louisiana Code of
Civil Procedure Articles 2331 and 2772; and (e) the benefit of the other
provisions of Louisiana Code of Civil Procedure Articles 2331, 2722 and 2723,
not specifically mentioned above.

 

(c) Future Advances. To the extent that this Security Agreement is being
enforced under the laws of the State of Louisiana, the term “Secured
Obligations” shall also include the following:

 

(i) Any and all obligations, liabilities, or indebtedness of any Debtor to
Secured Party or any other Lender, whether now existing or hereafter arising,
due or to become due, including without limitation and individually,
collectively and interchangeably any and all present and future advances or
other value of whatever class or for whatever purpose, at any time hereafter
made or given by Secured Party or any of the other Lenders to any Debtor or any
of their respective Subsidiaries, whether or not the advances or value are given
pursuant to a commitment, whether or not the advances or value are presently
contemplated by the parties hereto, and whether or not any Debtor is indebted to
Secured Party or any Lender at the time of such events, as well as any and all
other obligations that any Debtor may now or in the future owe to or incur in
favor of Secured Party or any other Lender, whether fixed or contingent,
liquidated or unliquidated, joint or several, direct or indirect, primary or
secondary, and regardless of how created or evidenced. This Agreement shall have
effect as of the date hereof to secure all Secured Obligations, regardless of
whether any amounts are advanced on the date hereof or on a later date or,
whether having been advanced, are later repaid in part or in whole and further
advances made at a later date.

 

(ii) Any and all renewals, extensions, modifications, amendments, rearrangements
and substitutions of all or any part of the above whether or not any Debtor
executes any agreement or instrument.

 

(Signature pages follow)

 



  E-xi

   



 

This Security Agreement has been executed by each Debtor and Secured Party as of
the date first above written.

 



 

DEBTORS:

 

 

 

 

 

 

BORROWERS:

 

 

 

 

 

 

PETRODOME AROUND THE HORN, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME BAYOU CHOCTAW, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME BLOOMINGTON, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME BUCKEYE, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME DIETZEL, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME EAST CREOLE, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

(Signatures continue on following pages)

 



  E-xii

   



 



 

PETRODOME EC, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME ENERGY, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME LIBERTY, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME LONE STAR, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME LOUISIANA PIPELINE, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME MAURICE, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME NAPOLEONVILLE, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

(Signatures continue on following pages)

 



  E-xiii

   



 



 

PETRODOME OPERATING, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME PHEASANT BLESSING, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME PINEVILLE, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME PINTAIL, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME QUAIL RIDGE, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME RIO RANCH, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME ST. GABRIEL II, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

(Signatures continue on following pages)

 



  E-xiv

   



 



 

PETRODOME THUNDERBOLT, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PETRODOME WHARTON, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

(Signatures continue on following pages)

 



  E-xv

   



 



 

SECURED PARTY:

 

 

 

 

 

 

405 PETRODOME LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

(End of Signatures Pages)

 



  E-xvi

   



 

Execution Version

 

[                                                              County], Texas

 

EXHIBIT F

 

[FORM OF TEXAS DEED OF TRUST]

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
LICENSE NUMBER.

 

FIRST LIEN DEED OF TRUST, SECURITY AGREEMENT, FINANCING
STATEMENT, FIXTURE FILING AND ASSIGNMENT OF PRODUCTION

 

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY AND FUTURE ADVANCE PROVISIONS.
THIS INSTRUMENT COVERS THE INTEREST OF MORTGAGOR IN MINERALS OR THE LIKE
(INCLUDING OIL AND GAS) BEFORE EXTRACTION AND THE SECURITY INTEREST CREATED BY
THIS INSTRUMENT ATTACHES TO SUCH MINERALS AS EXTRACTED AND TO THE ACCOUNTS
RESULTING FROM THE SALE THEREOF AT THE WELLHEAD. THIS INSTRUMENT COVERS THE
INTEREST OF MORTGAGOR IN FIXTURES. THIS FINANCING STATEMENT IS TO BE FILED FOR
RECORD, AMONG OTHER PLACES, IN THE REAL ESTATE RECORDS. PRODUCTS OF THE
COLLATERAL ARE ALSO COVERED.

 

A POWER OF SALE HAS BEEN GRANTED IN THIS DEED OF TRUST. A POWER OF SALE MAY
ALLOW THE TRUSTEE OR MORTGAGEE TO TAKE THE COLLATERAL AND SELL IT WITHOUT GOING
TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY MORTGAGOR UNDER THIS DEED OF
TRUST

 

FROM

 

[_________________________]

 

(Mortgagor, Debtor and Grantor)

 

TO

 

Michael D. Cuda, Esq., as Trustee for the benefit of

 

405 PETRODOME LLC as Administrative Agent (Mortgagee, Secured Party and Grantee)

 

[Insert Date]

 

For purposes of filing this Deed of Trust as a financing statement, the mailing
address for Debtor is [Insert Address and Facsimile]. [__________________’s]
jurisdiction of organization is the State of [_______], and its organizational
number is [______]. The mailing address of Mortgagee is 405 Lexington Avenue,
59th Floor, New York, New York, 10174, Attn: Greg White, Facsimile: (212)
612-3207.

 



  F-i

   



 

***********************************

 

This instrument, prepared by Michael D. Cuda, K&L Gates LLP, 1717 Main Street,
Suite 2800, Dallas, Texas 75201, Facsimile: (214) 939-5849, contains
after-acquired property provisions and covers future advances and proceeds to
the fullest extent allowed by applicable law.

 

ATTENTION RECORDING OFFICER: This instrument is a mortgage of both real and
personal property and is, among other things, a Security Agreement and Financing
Statement under the Uniform Commercial Code in effect in the State of Texas.
This instrument creates a lien on rights in or relating to lands of Mortgagor
which are described in Exhibit A hereto or in documents described in such
Exhibit A.

 

RECORDED DOCUMENT SHOULD BE RETURNED TO:

 

K&L Gates LLP

1717 Main Street

Suite 2800

Dallas, Texas 75201

Attn: Michael D. Cuda, Esq.

 



  F-ii

   



 

FIRST LIEN DEED OF TRUST, SECURITY AGREEMENT, FINANCING
STATEMENT, FIXTURE FILING AND ASSIGNMENT OF PRODUCTION

 

WHEREAS, this instrument (the "Deed of Trust") is made as of [__________] (the
"Effective Date") and executed and delivered by [__________], a [insert state of
organization and legal entity type] ("Mortgagor", "Debtor", and "Grantor"), to
Michael D. Cuda, Esq., as Trustee, for the benefit of 405 Petrodome LLC in its
capacity as the Agent (as hereinafter defined) under the Credit Agreement (as
hereinafter defined) and on behalf of the Credit Parties (as hereinafter
defined) (the "Mortgagee"). The addresses of Mortgagor, Mortgagee, and the
Trustee appear in Section 7.13 of this Deed of Trust.

 

WHEREAS, Petrodome Around the Horn, LLC (“Horn”), a Louisiana limited liability
company, Petrodome Bayou Choctaw, LLC (“Choctaw”), a Louisiana limited liability
company, Petrodome Bloomington, LLC (“Bloomington”), a Texas limited liability
company, Petrodome Buckeye, LLC (“Buckeye”), a Texas limited liability company,
Petrodome Dietzel, LLC (“Dietzel”), a Texas limited liability company, Petrodome
East Creole, LLC (“East Creole”), a Texas limited liability company, Petrodome
EC, LLC (“EC”), a Texas limited liability company, Petrodome Energy, LLC
(“Energy”), a Texas limited liability company, Petrodome Liberty, LLC
(“Liberty”), a Texas limited liability company, Petrodome Lone star, LLC (“Lone
Star”), a Texas limited liability company, Petrodome Louisiana Pipeline, LLC
(“Pipeline”), a Texas limited liability company, Petrodome Maurice, LLC
(“Maurice”), a Texas limited liability company, Petrodome Napoleonville, LLC
(“Napoleonville”), a Louisiana limited liability company, Petrodome Operating,
LLC (“Operating”), a Texas limited liability company, Petrodome Pheasant
Blessing, LLC (“Pheasant Blessing”), a Texas limited liability company,
Petrodome Pineville, LLC (“Pineville”), a Mississippi limited liability company,
Petrodome Pintail, LLC (“Pintail”), a Louisiana limited liability company,
Petrodome Quail Ridge, LLC (“Quail Ridge”), a Texas limited liability company,
Petrodome Rio Ranch (“Rio Ranch”), a Texas limited liability company, Petrodome
St. Gabriel II, LLC (“St. Gabriel”), a Louisiana limited liability company,
Petrodome Thunderbolt, LLC (“Thunderbolt”), a Texas limited liability company,
and Petrodome Wharton, LLC (“Wharton”), a Texas limited liability company, (each
of Horn, Choctaw, Bloomington, Buckeye, Dietzel, East Creole, EC, Energy,
Liberty, Lone Star, Pipeline, Maurice, Napoleonville, Operating, Pheasant
Blessing, Pineville, Pintail, Quail Ridge, Rio Ranch, St. Gabriel, Thunderbolt
and Wharton, a “Borrower” and, collectively, the “Borrowers”) have agreed to
enter into a certain Term Loan Agreement dated as of December 22, 2017 among the
Borrowers, the various financial institutions and other Persons from time to
time parties thereto (individually a “Lender” and collectively, the "Lenders"),
405 Petrodome LLC, in its capacity as administrative agent itself and for
Lenders (in such capacity, the "Agent") (as amended, supplemented, restated or
otherwise modified from time to time, the "Credit Agreement").

 

WHEREAS, it is a requirement under the Credit Agreement that the Mortgagor shall
secure the due payment and performance of all Obligations (as defined in the
Credit Agreement) by the Deed of Trust as set forth herein.

 

WHEREAS, the Mortgagee, the Lenders and the Agent are referred to herein as
individually, a “Credit Party” and collectively, the "Credit Parties".

 

  F-iii

   



 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor and the Mortgagee wish to enter into this Deed of
Trust and hereby agrees as follows:

 

ARTICLE I

Definitions

 

1.1 "Collateral" means the Realty Collateral, Personalty Collateral and Fixture
Collateral.

 

1.2 "Contracts" means all contracts, agreements, operating agreements, farm-out
or farm-in agreements, sharing agreements, mineral purchase agreements,
contracts for the purchase, exchange, transportation, processing or sale of
Hydrocarbons, rights-of-way, easements, surface leases, equipment leases,
subleases, permits, franchises, licenses, bidding, pooling, unitization or
communization agreements, and unit or pooling designations and orders now or
hereafter affecting any of the Oil and Gas Properties, Operating Equipment,
Fixture Operating Equipment, or Hydrocarbons now or hereafter covered hereby, or
which are useful or appropriate in drilling for, producing, treating, handling,
storing, transporting or marketing oil, gas or other minerals produced from any
of the Oil and Gas Properties, and all as such contracts and agreements as they
may be amended, restated, modified, substituted or supplemented from
time-to-time.

 

1.3 "Event of Default'' shall have the meaning set forth in Article V hereof.

 

1.4 "Fixture Collateral" means all of Mortgagor's interest now owned or
hereafter acquired in and to all Fixture Operating Equipment and all proceeds,
products, renewals, increases, profits, substitutions, replacements, additions,
amendments and accessions thereof, thereto or therefor.

 

1.5 "Fixture Operating Equipment" means any of the items described in the first
sentence of the definition of "Operating Equipment" set forth below and which as
a result of being incorporated into realty or structures or improvements located
therein or thereon, with the intent that they remain there permanently,
constitute fixtures under the laws of the state in which such equipment is
located.

 

1.6 "Obligations" means

 

(a) The "Obligations", as that term is defined in the Credit Agreement,
including all indebtedness evidenced by the Notes;

 

(b) All other indebtedness, obligations, and liabilities of Borrowers or any of
their respective Subsidiaries arising under the Credit Agreement, this Deed of
Trust, any Commodity Hedge Agreement (but excluding the Excluded Swap
Obligations) with an Approved Hedge Counterparty or any of the other Loan
Documents;

 

(c) All other indebtedness, obligations and liabilities of any kind of
Mortgagor, any Borrower or any of their Subsidiaries owing to any of the Credit
Parties now existing or hereafter arising under or pursuant to any Loan
Document, whether fixed or contingent, joint or several, direct or indirect,
primary or secondary, and regardless of how created or evidenced;

 

  F-iv

   



 

(d) All sums advanced or costs or expenses incurred by Mortgagee or any of the
other Credit Parties (whether by it directly or on its behalf by the Trustee),
which are made or incurred pursuant to, or allowed by, the terms of this Deed of
Trust plus interest thereon from the date of the advance or incurrence until
reimbursement of Mortgagee or such Credit Party charged at the Reimbursement
Rate;

 

(e) All future advances or other value, of whatever class or for whatever
purpose, at any time hereafter made or given by Mortgagee or any of the other
Credit Parties to any Borrower or any of their respective Subsidiaries under or
pursuant to any Loan Document, whether or not the advances or value are given
pursuant to a commitment, whether or not the advances or value are presently
contemplated by the parties hereto, and whether or not Mortgagor is indebted to
any Credit Party at the time of such events; and

 

(f) All renewals, extensions, modifications, amendments, rearrangements and
substitutions of all or any part of the above whether or not Mortgagor executes
any agreement or instrument.

 

1.7 "Oil and Gas Property" or "Oil and Gas Properties" means (a) the Hydrocarbon
Interests described in Exhibit A attached hereto and made a part hereof for all
purposes including the net revenue interests warranted in Exhibit A and any
reversionary or carried interests relating to any of the foregoing; (b) the
Properties now or hereafter pooled or unitized with such Hydrocarbon Interests;
(c) all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby that may affect all
or any portion of the Hydrocarbon Interests, including without limitation, all
production units, and drilling and spacing units (and the Properties covered
thereby), those units which may be described, inferred from or referred to on
Exhibit A and any other units created by agreement or designation or under
orders, regulations, rules or other official acts of any Governmental Authority;
(d) the surface leases described in Exhibit A; (e) any and all non-consent
interests owned or held by, or otherwise benefiting, Mortgagor and arising out
of, or pursuant to, any of the Contracts; (f) all Hydrocarbons in and under and
that may be produced and saved or attributable to the Hydrocarbon Interests,
including all oil in tanks, and all rents, issues, profits, proceeds, products,
net revenue interests, revenues and other incomes from or attributable to the
Hydrocarbon Interests; (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, salt water disposal wells
injection wells or other wells, buildings, structures, fuel separators, liquid
extraction plants, plant compressors, pumps, pumping units, field gathering
systems, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements and servitudes together with proceeds from and all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing; (h) any other interest in, to or relating to (i) all or
any part of the land described in Exhibit A, the land relating to, or described
in, the leases set forth in Exhibit A or in the documents described in Exhibit
A, or (ii) any of the estates, property rights or other interests referred to
above, (i) any instrument executed in amendment, correction, modification,
confirmation, renewal or extension of the interests described in clause (a)
above, and (i) all tenements, hereditaments, appurtenances and Properties,
whether now existing or hereafter obtained, but in any manner appertaining,
belonging, affixed or incidental to in connection with any of the aforesaid.

 



  F-v

   



 

1.8 "Operating Equipment" means, whether now owned or hereafter acquired, the
following owned by the Mortgagor: all surface or subsurface machinery,
equipment, facilities, supplies or other Property of whatsoever kind or nature
now or hereafter located on any of the Property affected by the Oil and Gas
Properties which are useful for the production, treatment, storage or
transportation of Hydrocarbons, including, but not limited to, all oil wells,
gas wells, water wells, injection wells, salt water disposal wells, casing,
tubing, rods, pumps, foundations, warehouses, pumping units and engines, trees,
derricks, separators, gun barrels, flow lines, pipelines, tanks, boilers, gas
systems (for gathering, treating and compression), water systems (for treating,
disposal and injection), supplies, derricks, wells, power plants, poles, cables,
wires, meters, processing plants, compressors, dehydration units, lines,
transformers, starters and controllers, machine shops, tools, storage yards and
equipment stored therein, buildings and camps, telegraph, telephone and other
communication systems, roads, loading racks, shipping facilities and all
additions, substitutes and replacements for, and accessories and attachments to,
any of the foregoing. Operating Equipment shall not include any items
incorporated into realty or structures or improvements located therein or
thereon in such a manner that they no longer remain personalty under the laws of
the state in which such equipment is located.

 

1.9 "Personalty Collateral" means all of Mortgagor's right, title and interest
now owned or hereafter acquired in and to (a) all Operating Equipment, (b) all
Hydrocarbons severed and extracted from or attributable to the Oil and Gas
Properties, including oil in tanks and all other “as-extracted collateral”, as
such term is defined in the UCC, from or attributable to the Oil and Gas
Properties, (c) all accounts (including accounts resulting from the sale of
Hydrocarbons at the wellhead), contract rights and general intangibles,
including all accounts, contract rights, Commodity Hedge Agreements (but
excluding the Excluded Swap Obligations) and general intangibles now or
hereafter arising from any of the Contracts regardless of whether any of the
foregoing is in connection with the sale or other disposition of any
Hydrocarbons or otherwise, including all Liens securing the same, (d) all
accounts, contract rights and general intangibles now or hereafter arising
regardless of whether any of the foregoing is in connection with or resulting
from any of the Contracts, including all Liens securing the same, (e) all
proceeds and products of the Realty Collateral and any other contracts or
agreements, (f) all information concerning the Oil and Gas Properties and all
wells located thereon, including abstracts of title, title opinions, geological
and geophysical information and logs, lease files, well files, and other books
and records (including computerized records and data), (g) any deposit or time
accounts with any Credit Party or any other Person, including Mortgagor's
operating bank account and all funds and investments therein, (h) any options or
rights of first refusal to acquire any Realty Collateral, and (i) all proceeds,
products, renewals, increases, profits, substitutions, replacements, additions,
amendments and accessions of, to or for any of the foregoing.

 

  F-vi

   



 

1.10 "Property" means any property of any kind, whether real, personal, or mixed
and whether tangible or intangible.

 

1.11 "Realty Collateral" means all of Mortgagor's right, title and interest now
owned or hereafter acquired in and to the Oil and Gas Properties, including any
access rights, water and water rights, and all unsevered and unextracted
Hydrocarbons (even though Mortgagor's interest therein may be incorrectly
described in, or a description of a part or all of such interest may be omitted
from, Exhibit A).

 

1.12 "Reimbursement Rate" means a per annum rate equal to the lesser of (a) the
Highest Lawful Rate and (b) the Contract Rate.

 

1.13 "Security Termination" means such time at which each of the following
events shall have occurred on or prior to such time: (a) the indefeasible
payment in full of all Obligations, whether then due and owing, matured,
unmatured, contingent or otherwise, in cash and all other amounts payable under
the Loan Documents, (b) the termination of all Commodity Hedge Agreements with
Approved Hedge Counterparties, and (c) the termination of all the Commitments.

 

1.14 All other capitalized terms defined in the Credit Agreement which are used
in this Deed of Trust and which are not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. All meanings to defined
terms, unless otherwise indicated, are to be equally applicable to both the
singular and plural forms of the terms defined. Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Deed of Trust, unless otherwise specified. All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified. The words
"hereof", "herein" and "hereunder" and words of similar import when used in this
Deed of Trust shall refer to this Deed of Trust as a whole and not to any
particular provision of this Deed of Trust. As used herein, the term "including"
means "including, without limitation". Exhibit A when referenced herein include
any subparts thereof (e.g. Exhibit "A-1", Exhibit "A-2").

 

ARTICLE II

CREATION OF SECURITY

 

2.1 Conveyance and Grant of Lien. In consideration of the advances or extensions
by the Credit Parties to the Borrowers of the funds or credit constituting the
Obligations (including the making of the loans), and in further consideration of
the mutual covenants contained herein, Mortgagor, by this Deed of Trust does
hereby confirm that it has GRANTED, BARGAINED, CONVEYED, SOLD, TRANSFERRED and
ASSIGNED, and does hereby GRANT, BARGAIN, CONVEY, SELL, TRANSFER and ASSIGN with
a general warranty of title for the uses, purposes and conditions hereinafter
set forth all of its right, title and interest in and to the Realty Collateral,
the Personalty Collateral and the Fixture Collateral, wherever located, unto
Trustee, and to his successor or successors or substitutes IN TRUST, WITH POWER
OF SALE, to secure the payment and performance of the Obligations for the
benefit of Mortgagee on behalf of the Credit Parties.

 



  F-vii

   



 

TO HAVE AND TO HOLD the Realty Collateral, the Personalty Collateral and Fixture
Collateral unto the Trustee and his successors or substitutes in trust and to
his and their successors and assigns forever for the benefit of the Mortgagee on
behalf of the Credit Parties, together with all and singular the rights,
hereditaments and appurtenances thereto in anywise appertaining or belonging, to
secure payment of the Obligations and the performance of the covenants of
Mortgagor contained in this Deed of Trust. Mortgagor does hereby bind itself,
its successors and permitted assigns, to warrant and forever defend all and
singular the Realty Collateral, the Personalty Collateral and the Fixture
Collateral unto the Trustee and his successors or substitutes in trust, and
their successors and assigns, against every Person whomsoever lawfully claiming
or to claim the same, or any part thereof.

 

Notwithstanding any provision in this Deed of Trust to the contrary, in no event
is any Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of "Realty Collateral", "Personalty
Collateral" or "Fixture Collateral" and no Building or Manufactured (Mobile)
Home is hereby encumbered by this Deed of Trust. As used herein, "Flood
Insurance Regulations" shall mean (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statue thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC 4001, et seq.), as the same may be amended or recodified from time to
time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

 

Subject, however, to the condition that none of the Mortgagee nor the Credit
Parties shall be liable in any respect for the performance of any covenant or
obligation of the Mortgagor in respect of the Collateral. Any reference in
Exhibit A to the name of a well shall not be construed to limit the Collateral
to the well bore of such well or in the proration units. It is the Mortgagor's
intention that this instrument cover Mortgagor's entire right, title and
interest in the lands, leases, units and other interests set forth in Exhibit A
or located in any state, county or parish in which the Mortgagor has any such
interest.

 

2.2 Security Interest. For the same consideration and to further secure the
Obligations, Mortgagor confirms that it has granted and does hereby grant to
Mortgagee for its benefit and the ratable benefit of the other Credit Parties a
security interest in and to the Collateral.

 

2.3 Future Advances and Maximum Principal Amount Secured. It is contemplated and
acknowledged that the Obligations may include additional loans and advances from
time to time, and that this Deed of Trust shall have effect as of the date
hereof to secure all Obligations, regardless of whether any amounts are advanced
on the date hereof or on a later date or, whether having been advanced, are
later repaid in part or in whole and further advances made at a later date. This
Deed of Trust secures all future advances and obligations constituting
Obligations.

 

2.4 Assignment of Liens and Security Interests. For the same consideration and
to further secure the Obligations, Mortgagor hereby assigns and conveys to
Mortgagee for its benefit and the benefit of the other Credit Parties any
security interests held by Mortgagor arising under Section 9.343(a) of the Texas
Business and Commerce Code and the Liens granted to Mortgagor pursuant to
Section 9.343(d) attributable to the interest of Mortgagor in the Hydrocarbons.

 



  F-viii

   



 

ARTICLE III

PROCEEDS FROM PRODUCTION

 

3.1 Assignment of Production.

 

(a) In order to further secure the Obligations, Mortgagor has assigned,
transferred, conveyed and delivered and does hereby assign, transfer, convey and
deliver unto Mortgagee, effective as of the Effective Date at 7:00 a.m. Houston,
Texas time, all Hydrocarbons produced from, and which are attributable to,
Mortgagor's interest, now owned or hereafter acquired, in and to the Oil and Gas
Properties, or are allocated thereto pursuant to pooling or unitization orders,
agreements or designations, and all proceeds therefrom.

 

(b) Subject to the provisions of subsections (c) and (f) below, all parties
producing, purchasing, taking, possessing, processing or receiving any
production from the Oil and Gas Properties, or having in their possession any
such production, or the proceeds therefrom, for which they or others are
accountable to Mortgagee by virtue of the provisions of this Section 3.1, are
authorized and directed by Mortgagor to treat and regard Mortgagee as the
assignee and transferee of Mortgagor and entitled in its place and stead to
receive such Hydrocarbons and the proceeds therefrom.

 

(c) Mortgagor directs and instructs each of such parties to pay to Mortgagee,
for its benefit and the ratable benefit of the other Credit Parties, all of the
proceeds of such Hydrocarbons until such time as such party has been furnished
evidence that all of the Obligations have been paid and that the Lien evidenced
hereby has been released; provided, however, that until Mortgagee shall have
exercised the rights as herein to instruct such parties to deliver such
Hydrocarbons and all proceeds therefrom directly to Mortgagee, such parties
shall be entitled to deliver such Hydrocarbons and all proceeds therefrom to
Mortgagor for Mortgagor's use and enjoyment, and Mortgagor shall be entitled to
execute division orders, transfer orders and other instruments as may be
required to direct all proceeds to Mortgagor without the necessity of joinder by
Mortgagee in such division orders, transfer orders or other instruments.
Mortgagor agrees to perform all such acts, and to execute all such further
assignments, transfers and division orders, and other instruments as may be
reasonably required or desired by Mortgagee or any party in order to have said
revenues and proceeds so paid to Mortgagee. None of such parties shall have any
responsibility for the application of any such proceeds received by Mortgagee.
Subject to the provisions of subsection (f) below, Mortgagor authorizes
Mortgagee to receive and collect all proceeds of such Hydrocarbons.

 

(d) Subject to the provisions of subsection (f) below, Mortgagor will execute
and deliver to Mortgagee any instruments Mortgagee may from time to time
reasonably request for the purpose of effectuating this assignment and the
payment to Mortgagee of the proceeds assigned.

 

  F-ix

   



 

(e) Neither the foregoing assignment nor the exercise by Mortgagee of any of its
rights herein shall be deemed to make Mortgagee a "mortgagee-in-possession" or
otherwise responsible or liable in any manner with respect to the Oil and Gas
Properties or the use, occupancy, enjoyment or operation of all or any portion
thereof, unless and until Mortgagee, in person or by agent, assumes actual
possession thereof, nor shall appointment of a receiver for the Oil and Gas
Properties by any court at the request of Mortgagee or by agreement with
Mortgagor or the entering into possession of the Oil and Gas Properties or any
part thereof by such receiver be deemed to make Mortgagee a
"mortgagee-in-possession" or otherwise responsible or liable in any manner with
respect to the Oil and Gas Properties or the use, occupancy, enjoyment or
operation of all or any portion thereof.

 

(f) Reserved.

 

(g) Mortgagee may endorse and cash any and all checks and drafts payable to the
order of Mortgagor or Mortgagee for the account of Mortgagor, received from or
in connection with the proceeds of the Hydrocarbons affected hereby, and the
same may be applied as provided herein. Mortgagee may execute any transfer or
division orders in the name Of Mortgagor or otherwise, with warranties and
indemnities binding on Mortgagor; provided that Mortgagee shall not be held
liable to Mortgagor for, nor be required to verify the accuracy of, Mortgagor's
interests as represented therein.

 

(h) Mortgagee shall have the right at Mortgagee's election and in the name of
Mortgagor, or otherwise, to prosecute and defend any and all actions or legal
proceedings deemed advisable by Mortgagee in order to collect such proceeds and
to protect the interests of Mortgagee or Mortgagor, with all costs, expenses and
attorneys fees incurred in connection therewith being paid by Mortgagor. In
addition, should any purchaser taking production from the Oil and Gas Properties
fail to pay promptly to Mortgagee in accordance with this Article, Mortgagee
shall have the right to demand a change of connection and to designate another
purchaser with whom a new connection may be made without any liability on the
part of Mortgagee in making such election, so long as ordinary care is used in
the making thereof, and upon failure of Mortgagor to consent to such change of
connection, the entire amount of all the Obligations may, at the option of
Mortgagee, be immediately declared to be due and payable and subject to
foreclosure hereunder.

 

(i) Without in any way limiting the effectiveness of the foregoing provisions,
if Mortgagor receives any proceeds which under this Section 3.1 are payable to
Mortgagee, Mortgagor shall hold the same in trust and remit such proceeds, or
cause them to be remitted, immediately, to Mortgagee.

 

3.2 Application of Proceeds. All payments received by Mortgagee pursuant to this
Article III attributable to the interest of Mortgagor in and to the Hydrocarbons
shall be applied in the order set forth in Section 7.2(f) of the Credit
Agreement.

 

3.3 Mortgagor's Payment Duties. Except as provided in Section 7.18 hereof,
nothing contained herein will limit Mortgagor's absolute duty to make payment of
the Obligations regardless of whether the proceeds assigned by this Article III
are sufficient to pay the same, and the receipt by Mortgagee of proceeds from
Hydrocarbons under this Deed of Trust will be in addition to all other security
now or hereafter existing to secure payment of the Obligations.

 

  F-x

   



 

3.4 Liability of Mortgagee. Mortgagee is hereby absolved from all liability for
failure to enforce collection of any of such proceeds, and from all other
responsibility in connection therewith except the responsibility to account to
Mortgagor for proceeds actually received by Mortgagee.

 

3.5 Actions to Effect Assignment. Subject to the provisions of Sections 3.l(c)
and 3.1(f), Mortgagor covenants to cause all operators, pipeline companies,
production purchasers and other remitters of said proceeds to pay promptly to
Mortgagee the proceeds from such Hydrocarbons in accordance with the terms of
this Deed of Trust, and to execute, acknowledge and deliver to said remitters
such division orders, transfer orders, certificates and other documents as may
be necessary, requested or proper to effect the intent of this assignment; and
Mortgagee shall not be required at any time, as a condition to its right to
obtain the proceeds of such Hydrocarbons, to warrant its title thereto or to
make any guaranty whatsoever. In addition, Mortgagor covenants to provide to
Mortgagee the name and address of every such remitter of proceeds from such
Hydrocarbons, together with a copy of the applicable division orders, transfer
orders, sales contracts and governing instruments. All expenses incurred by the
Trustee or Mortgagee in the collection of said proceeds shall be repaid promptly
by Mortgagor; and prior to such repayment, such expenses shall be a part of the
Obligations secured hereby. If under any existing Contracts for the sale of
Hydrocarbons, other than division orders or transfer orders, any proceeds of
Hydrocarbons are required to be paid by the remitter direct to Mortgagor so that
under such existing Contracts payment cannot be made of such proceeds to
Mortgagee in the absence of foreclosure, Mortgagor's interest in all proceeds of
Hydrocarbons under such existing Contracts shall, when received by Mortgagor,
constitute trust funds in Mortgagor's hands for the benefit of the Mortgagee,
and shall be immediately paid over to Mortgagee.

 

3.6 Power of Attorney. Without limitation upon any of the foregoing, Mortgagor
hereby designates and appoints Mortgagee as true and lawful agent and
attorney-in-fact (with full power of substitution, either generally or for such
periods or purposes as Mortgagee may from time to time prescribe), with full
power and authority, for and on behalf of and in the name of Mortgagor, to
execute, acknowledge and deliver all such division orders, transfer orders,
certificates and other documents of every nature, with such provisions as may
from time to time, in the opinion of Mortgagee, be necessary or proper to effect
the intent and purpose of the assignment contained in this Article III; and
Mortgagor shall be bound thereby as fully and effectively as if Mortgagor had
personally executed, acknowledged and delivered any of the foregoing orders,
certificates or documents. The powers and authorities herein conferred on
Mortgagee may be exercised by Mortgagee through any Person who, at the time of
exercise, is the president, a senior vice president, a vice president or the
organizational equivalent thereof of Mortgagee. The power of attorney conferred
by this Section 3.6 is granted for valuable consideration and coupled with an
interest and is irrevocable so long as Security Termination has not occurred.
Any Person dealing with Mortgagee, or any substitute, shall be fully protected
in treating the powers and authorities conferred by this Section 3.6 as
continuing in full force and effect until advised by Mortgagee that Security
Termination has occurred.

 

  F-xi

   



 

3.7 Indemnification. MORTGAGOR AGREES TO INDEMNIFY MORTGAGEE, THE TRUSTEE AND
THE OTHER CREDIT PARTIES, AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, PROFESSIONALS, AND AGENTS (COLLECTIVELY, THE "INDEMNIFIED PARTIES")
FROM, AND DISCHARGE, RELEASE AND HOLD EACH OF THEM HARMLESS AGAINST ALL LOSSES,
DAMAGES, CLAIMS, ACTIONS, LIABILITIES, JUDGMENTS, COSTS, ATTORNEYS FEES OR OTHER
CHARGES OF WHATSOEVER KIND OR NATURE (HEREAFTER REFERRED TO AS "CLAIMS") MADE
AGAINST, IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY OF THEM IF ANY AS A
CONSEQUENCE OF THE ASSERTION EITHER BEFORE OR AFTER THE PAYMENT IN FULL OF THE
OBLIGATIONS THAT ANY OF THE INDEMNIFIED PARTIES RECEIVED HYDROCARBONS OR
PROCEEDS PURSUANT TO THIS DEED OF TRUST OR PURSUANT TO ANY RIGHT TO COLLECT
PROCEEDS DIRECTLY FROM ACCOUNT DEBTORS WHICH ARE CLAIMED BY THIRD PERSONS. THE
INDEMNIFIED PARTIES WILL HAVE THE RIGHT TO EMPLOY ATTORNEYS AND TO DEFEND
AGAINST ANY SUCH CLAIMS AND UNLESS FURNISHED WITH REASONABLE INDEMNITY, THE
INDEMNIFIED PARTIES WILL HAVE THE RIGHT TO PAY OR COMPROMISE AND ADJUST ALL SUCH
CLAIMS. MORTGAGOR WILL INDEMNIFY AND PAY TO THE INDEMNIFIED PARTIES ALL SUCH
AMOUNTS AS MAY BE PAID IN RESPECT THEREOF, OR AS MAY BE SUCCESSFULLY ADJUDICATED
AGAINST ANY OF THE INDEMNIFIED PARTIES. THE INDEMNITY UNDER THIS SECTION SHALL
APPLY TO CLAIMS ARISING OR INCURRED BY REASON OF THE PERSON BEING INDEMNIFIED'S
OWN NEGLIGENCE BUT SHALL NOT APPLY TO CLAIMS ARISING OR INCURRED BY REASON OF
THE PERSON BEING INDEMNIFIED'S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. THE
LIABILITIES OF MORTGAGOR AS SET FORTH IN THIS SECTION 3.7 SHALL SURVIVE THE
TERMINATION OF THIS DEED OF TRUST.

 

ARTICLE IV

MORTGAGOR'S WARRANTIES AND COVENANTS

 

4.1 Payment of Obligations. Mortgagor covenants that Mortgagor shall timely pay
and perform the Obligations secured by this Deed of Trust.

 

4.2 Representations and Warranties. Mortgagor represents and warrants as
follows:

 

(a) Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties applicable to Mortgagor and to its Properties
contained in Article IV of the Credit Agreement are hereby confirmed and
restated, each such representation and warranty, together with all related
definitions and ancillary provisions, being hereby incorporated into this Deed
of Trust by reference as though specifically set forth in this Section.

 

(b) Title to Collateral. Mortgagor has good and defensible title to its
Properties constituting Realty Collateral, and good title to its Properties
constituting Personalty Collateral and Fixture Collateral, in each case, free
from all Liens other than Permitted Liens. The descriptions set forth in Exhibit
A of the quantum and nature of the interests of Mortgagor in and to the Oil and
Gas Properties include the entire interests of Mortgagor in the Oil and Gas
Properties and are complete and accurate in all respects. There are no "back-in"
or "reversionary" interests held by third parties or otherwise which could
reduce the interests of Mortgagor in the Oil and Gas Properties. No operating or
other agreement to which Mortgagor is a party or by which Mortgagor is bound
affecting any part of the Collateral requires Mortgagor to bear any of the costs
relating to the Collateral greater than the leasehold interest of Mortgagor in
such portion of the Collateral.

 

  F-xii

   



 

(c) Status of Leases, Term Mineral Interests and Contracts. All of the leases
and term mineral interests in the Oil and Gas Properties are valid, subsisting
and in full force and effect in all material respects, and Mortgagor has no
knowledge that a default exists under any of the terms or provisions, express or
implied, of any of such leases or interests or under any agreement to which the
same are subject. All of the Contracts and obligations of Mortgagor that relate
to the Oil and Gas Properties are in full force and effect in all material
respects and constitute legal, valid and binding obligations of Mortgagor.
Neither Mortgagor nor, to the knowledge of Mortgagor, any other party to any
leases or term mineral interests in the Oil and Gas Properties or any Contract
(i) is in breach of or default, or with the lapse of time or the giving of
notice, or both, would be in breach or default, with respect to any obligations
thereunder, whether express or implied, or (ii) has given or threatened to give
notice of any default under or inquiry into any possible default under, or
action to alter, terminate, rescind or procure a judicial reformation of, any
lease in the Oil and Gas Properties or any Contract, other than, in any case, to
the extent such default or such action could not, individually or in the
aggregate, be expected to result in a Material Adverse Effect.

 

(d) Production Burdens, Taxes. Expenses and Revenues. Except as otherwise
permitted under, or as qualified by, the Credit Agreement, (i) all rentals,
royalties, overriding royalties, shut-in royalties and other payments due under
or with respect to the Oil and Gas Properties have been properly and timely
paid, except as otherwise permitted under the Credit Agreement, (ii) all taxes
have been properly and timely paid except as otherwise permitted under the
Credit Agreement, (iii) all expenses payable under the terms of the Contracts
have been properly and timely paid, and (iv) all of the proceeds from the sale
of Hydrocarbons produced from the Realty Collateral are being properly and
timely paid to Mortgagor by the purchasers or other remitters of production
proceeds without suspense. Mortgagor's ownership of the Hydrocarbons and the
undivided interests therein as specified on attached Exhibit A will, after
giving full effect to all Liens permitted hereby and after giving full effect to
the agreements or instruments set forth on attached Exhibit A, and any other
instruments or agreements affecting Mortgagor's ownership of such Hydrocarbons,
afford Mortgagor not less than those net interests (expressed as a fraction,
percentage or decimal) in the production from or which is allocated to such
Hydrocarbons specified as net revenue interest on attached Exhibit A and will
cause Mortgagor to bear not more than that portion (expressed as a fraction,
percentage or decimal), specified as working interest on attached Exhibit A, of
the costs of drilling, developing and operating the wells identified on Exhibit
A.

 

(e) Pricing. The prices being received for the production of Hydrocarbons do not
violate any Contract or any law or regulation. Where applicable, all of the
wells located on the Oil and Gas Properties and production of Hydrocarbons
therefrom have been properly classified under appropriate governmental
regulations.

 

  F-xiii

   



 

(f) Gas Regulatory Matters. Mortgagor has filed with the appropriate state and
federal agencies all necessary rate and collection filings and all necessary
applications for well determinations under the Natural Gas Act of 1938, as
amended, the Natural Gas Policy Act of 1978, as amended, and the rules and
regulations of the Federal Energy Regulatory Commission thereunder, and each
such application has been approved by or is pending before the appropriate state
or federal agency.

 

(g) Production Balances. Except as permitted by the Credit Agreement, none of
the purchasers under any production sales contracts are entitled to "make-up" or
otherwise receive deliveries of Hydrocarbons at any time after the date hereof
without paying at such time the full contract price therefor. Except as set
forth below, no Person is entitled to receive any portion of the interest of
Mortgagor in any Hydrocarbons or to receive cash or other payments to "balance"
any disproportionate allocation of Hydrocarbons under any operating agreement,
gas balancing and storage agreement, gas processing or dehydration agreement, or
other similar agreements.

 

(h) Drilling Obligations. There are no obligations under any Oil and Gas
Property or Contract which require the drilling of additional wells or
operations to earn or to continue to hold any of the Oil and Gas Properties in
force and effect, except for oil and gas leases and term assignments that are
still within their primary term (each of which will require drilling operations
to perpetuate it beyond its primary term) and the standard provision in certain
oil and gas leases and term assignments that requires either production or
operations to perpetuate each respective lease after the expiration of its
primary term.

 

(i) Allowables. All production and sales of Hydrocarbons produced or sold from
the Oil and Gas Properties have been made in accordance with any applicable
allowances (plus permitted tolerances) imposed by any Governmental Authorities,
except to the extent that the right of operation of such Oil and Gas Properties
is vested in others, in which case, the Mortgagor has exercised its best efforts
to cause such operator to produce and sell Hydrocarbons in accordance with any
applicable allowables (plus permitted tolerances) imposed by any Governmental
Authorities.

 

(j) Refund Obligations. Mortgagor has not collected any proceeds from the sale
of Hydrocarbons produced from the Oil and Gas Properties which are subject to
any refund obligation.

 

(k) Mortgagor's Address. The address of Mortgagor's place of business, chief
executive office and office where Mortgagor keeps its records concerning
accounts, contract rights and general intangibles is as set forth in Section
7.13, and there has been no change in the location of Mortgagor's place of
business, chief executive office and office where it keeps such records and no
change of Mortgagor's name during the four months immediately preceding the
Effective Date. Mortgagor hereby represents and warrants that its organizational
number is [______], the state of its formation is [_______], and the correct
spelling of its name is as set forth in its signature block below.

 



  F-xiv

   



 

4.3 Further Assurances.

 

(a) Mortgagor covenants that Mortgagor shall execute and deliver such other and
further instruments, and shall do such other and further acts as in the opinion
of Mortgagee may be necessary or desirable to carry out more effectively the
purposes of this Deed of Trust, including without limiting the generality of the
foregoing, (i) prompt correction of any defect in the execution or
acknowledgment of this Deed of Trust, any written instrument comprising part or
all of the Obligations, or any other document used in connection herewith; (ii)
prompt correction of any defect which may hereafter be discovered in the title
to the Collateral; (iii) prompt execution and delivery of all division or
transfer orders or other instruments which in Mortgagee's opinion are required
to transfer to Mortgagee, for its benefit and the ratable benefit of the other
Credit Parties, the assigned proceeds from the sale of Hydrocarbons from the Oil
and Gas Properties; and (iv) prompt payment when due and owing of all taxes,
assessments and governmental charges imposed on this Deed of Trust, upon the
interest of Mortgagee or the Trustee, or upon the income and profits from any of
the Collateral.

 

(b) Other than as permitted under the Credit Agreement, Mortgagor covenants that
Mortgagor shall maintain and preserve the Lien and security interest herein
created as a perfected first priority security interest so long as Security
Termination has not occurred.

 

4.4 Operation of Oil and Gas Properties. As long as Security Termination has not
occurred, Mortgagor shall (at Mortgagor's own expense):

 

(a) not enter into any operating agreement, contract or agreement which
materially adversely affects the Collateral;

 

(b) neither abandon, forfeit, surrender, release, sell, assign, sublease,
farmout or convey, nor agree to sell, assign, sublease, farmout or convey, nor
mortgage or grant security interests in, nor otherwise dispose of or encumber
any of the Collateral or any interest therein, and do all other things necessary
to keep unimpaired, except for Permitted liens, its rights with respect to the
Collateral and prevent any forfeiture thereof or a default thereunder, except to
the extent a portion of such Properties is undeveloped or is no longer capable
of producing Hydrocarbons in economically reasonable amounts and except for
dispositions permitted by Section 6.4 of the Credit Agreement;

 

(c) operate the Oil and Gas Properties in such a manner as to cause the
Collateral to be maintained, developed and protected against drainage and
continuously operated for the production and marketing of Hydrocarbons in a good
and workmanlike manner as a prudent operator would in accordance with (i)
generally accepted practices, (ii) applicable oil and gas leases and Contracts,
and (iii) all applicable Federal, state and local laws, rules and regulations;
except to the extent such Properties are no longer capable of producing
Hydrocarbons in economically reasonable amounts and except for Oil and Gas
Properties disposed of as permitted by Section 6.4 of the Credit Agreement;

 

  F-xv

   



 

(d) promptly pay or, to the extent that the right of operation is vested in
others, exercise its best efforts to cause to be paid, when due and owing (i)
all rentals and royalties payable in respect of the Collateral; (ii) all
expenses incurred in or arising from the operation or development of the
Collateral; (iii) all taxes, assessments and governmental charges imposed upon
the Collateral, upon the income and profits from any of the Collateral, or upon
Mortgagee because of its interest therein; and (iv) all local, state and federal
taxes, payments and contributions for which Mortgagor may be liable except to
the extent as permitted under the Credit Agreement;

 

(e) other than as otherwise permitted under the terms of the Credit Agreement,
cause the Operating Equipment and the Fixture Operating Equipment to be kept in
good and effective operating condition, ordinary wear and tear excepted, and
cause to be made all repairs, renewals, replacements, additions and improvements
thereof or thereto, necessary or appropriate in connection with the production
of Hydrocarbons from the Oil and Gas Properties;

 

(f) permit and do all things necessary or proper to enable the Trustee and
Mortgagee (through any of their respective agents and employees) to enter upon
the Oil and Gas Properties for the purpose of investigating and inspecting, in
accordance with and subject to Section 5.18 of the Credit Agreement, the
condition and operations of the Collateral in accordance with the terms of the
Credit Agreement; and

 

(g) cause the Collateral to be kept free and clear of Liens of every character
other than the Permitted Liens.

 

Notwithstanding the foregoing, to the extent any Borrower or any Subsidiary of a
Borrower is not the operator of any Oil and Gas Property (other than to the
extent that such operator is an Affiliate of a Borrower), Mortgagor will, and
will cause each of the Borrowers and their Subsidiaries to, use reasonable
efforts to cause the operator to comply with this Section 4.4.

 

4.5 Recording. Mortgagor hereby authorizes Mortgagee to, at Mortgagor's own
expense, record, register, deposit and file this Deed of Trust and every other
instrument in addition or supplement hereto, including applicable financing
statements which have been delivered to the Mortgagor prior to filing, in such
offices and places within the state where the Collateral is located and in the
state where the Mortgagor is registered as a limited liability company or other
entity and at such times and as often as may be necessary to preserve, protect
and renew the Lien and security interest herein created as a perfected first
priority security interest on real or personal property as the case may be, and
otherwise shall do and perform all matters or things necessary or expedient to
be done or observed by reason of any Requirement of Law for the purpose of
effectively creating, perfecting, maintaining and preserving the Lien and
security interest created hereby in and on the Collateral.

 

4.6 Records, Statements and Reports. Mortgagor shall keep proper books of record
and account in which complete and correct entries shall be made of Mortgagor's
transactions in accordance with the method of accounting required in the Credit
Agreement and shall furnish or cause to be furnished to Mortgagee the reports
required to be delivered pursuant to the terms of the Credit Agreement.

 

  F-xvi

   



 

4.7 Insurance. To the extent that insurance is carried by a third-party operator
on behalf of Mortgagor, upon request by Mortgagee, Mortgagor shall use its
reasonable efforts to obtain and provide Mortgagee with copies of certificates
of insurance showing Mortgagor as a named insured. Mortgagor hereby assigns to
Mortgagee for its benefit and the benefit of the other Credit Parties any and
all monies that may become payable under any such policies of insurance by
reason of damage, loss or destruction of any of the Collateral and Mortgagee may
receive such monies and apply all or any part of the sums so collected, at its
election, toward payment of the Obligations, whether or not such Obligations are
then due and payable, in such manner as Mortgagee may elect. Subject to the
terms of the Credit Agreement, any insurance proceeds received by Mortgagor
shall be held in trust for the benefit of Mortgagee, shall be segregated from
other funds of Mortgagor and shall be forthwith paid over to Mortgagee.

 

ARTICLE V

DEFAULT

 

5.1 Events of Default. An Event of Default under the terms of the Credit
Agreement shall constitute an "Event of Default" under this Deed of Trust.

 

5.2 Acceleration Upon Default. Upon the occurrence and during the continuance of
any Event of Default (other than pursuant to Section 7.1(f) and Section 7.1(g)
of the Credit Agreement), Mortgagee may, or shall at the request of the Required
Lenders, declare the entire unpaid principal of, and the interest accrued on,
and all other amounts owed in connection with, the Obligations to be forthwith
due and payable, whereupon the same shall become immediately due and payable
without any protest, presentment, demand, notice of intent to accelerate, notice
of acceleration or further notice of any kind, all of which are hereby expressly
waived by Mortgagor. If an Event of Default pursuant to Section 7.1(f) and
Section 7.1(g) of the Credit Agreement has occurred, the entire unpaid principal
of and interest accrued on, and all other amounts owed in connection with, the
Obligations, shall immediately and automatically become and be due and payable
in full, without presentment, demand, protest or any notice of any kind
(including, without limitation, any notice of intent to accelerate or notice of
acceleration) all of which are hereby expressly waived by Mortgagor. Whether or
not Mortgagee or the Required Lenders elect to accelerate as herein provided,
Mortgagee may simultaneously, or thereafter, without any further notice to
Mortgagor, exercise any other right or remedy provided in this Deed of Trust or
otherwise existing under the Credit Agreement or any other Loan Document or any
other agreement, document, or instrument evidencing obligations owing from
Mortgagor to any of the Credit Parties.

 

ARTICLE VI

MORTGAGEE'S RIGHTS

 

6.1 Rights to Realty Collateral Upon Default.

 

(a) Operation of Property by Mortgagee. Upon the occurrence and during the
continuance of an Event of Default, and in addition to all other rights of
Mortgagee, Mortgagee shall have the following rights and powers (but no
obligation):

 

(i) To enter upon and take possession of any of the Realty Collateral and
exclude Mortgagor therefrom;

 

  F-xvii

   



 

(ii) To hold, use, administer, manage and operate the Realty Collateral to the
extent that Mortgagor could do so, and without any liability to Mortgagor in
connection with such operations; and

 

(iii) To the extent that Mortgagor could do so, to collect, receive and receipt
for all Hydrocarbons produced and sold from the Realty Collateral, to make
repairs, to purchase machinery and equipment, to conduct workover operations, to
drill additional wells, and to exercise every power, right and privilege of
Mortgagor with respect to the Realty Collateral.

 

Mortgagee may designate any person, firm, corporation or other entity to act on
its behalf in exercising the foregoing rights and powers. When and if the
expenses of such operation and development (including costs of unsuccessful
workover operations or additional wells) have been paid, and Security
Termination has occurred, the Realty Collateral shall be returned to Mortgagor
(providing there has been no foreclosure sale).

 

(b) Judicial Proceedings. Upon the occurrence and during the continuance of an
Event of Default, the Trustee and/or Mortgagee, in lieu of or in addition to
exercising the power of sale hereafter given, may proceed by a suit or suits, in
equity or at law (i) for the specific performance of any covenant or agreement
herein contained or in aid of the execution of any power herein granted, (ii)
for the appointment of a receiver whether there is then pending any foreclosure
hereunder or the sale of the Realty Collateral, or (iii) for the enforcement of
any other appropriate legal or equitable remedy; and further, in lieu of the
non-judicial power of sale granted herein for Collateral located in the State of
Texas, the Trustee may proceed by suit for a sale of the Realty Collateral.

 

(c) Foreclosure by Private Power of Sale of Collateral. Upon the occurrence and
during the continuance of an Event of Default, the Trustee shall have the right
and power to sell, as the Trustee may elect, all or a portion of the Collateral
at one or more sales as an entirety or in parcels, in accordance with Section
51.002 of the Texas Property Code, as amended from time to time (or any
successor provisions of Texas governing real property foreclosure sales) or with
any applicable state law. Mortgagor hereby designates as Mortgagor's address for
the purpose of notice the address set out in Section 7.13; provided that
Mortgagor may by written notice to Mortgagee designate a different address for
notice purposes. Any purchaser or purchasers will be provided with a special
warranty conveyance binding Mortgagor and Mortgagor's successors and assigns.
Sale of a part of the Realty Collateral will not exhaust the power of sale, and
sales may be made from time to time until all of the Realty Collateral is sold
or Security Termination has occurred.

 

  F-xviii

   



 

(d) Certain Aspects of Sale. Mortgagee will have the right to become the
purchaser at any foreclosure sale and to credit the then outstanding balance of
the Obligations against the amount payable by Mortgagee as purchaser at such
sale. Statements of fact or other recitals contained in any conveyance to any
purchaser or purchasers at any sale made hereunder will conclusively establish
the occurrence of an Event of Default, any acceleration of the maturity of the
Obligations, the advertisement and conduct of such sale in the manner provided
herein, the appointment of any successor-Trustee hereunder and the truth and
accuracy of all other matters stated therein. Mortgagor does hereby ratify and
confirm all legal acts that the Trustee may do in carrying out the Trustee's
duties and obligations under this Deed of Trust, and Mortgagor hereby
irrevocably appoints Mortgagee to be the attorney-in-fact of Mortgagor and in
the name and on behalf of Mortgagor to execute and deliver any deeds, transfers,
conveyances, assignments, assurances and notices which Mortgagor ought to
execute and deliver and do and perform any and all such acts and things which
Mortgagor ought to do and perform under the covenants herein contained and
generally to use the name of Mortgagor in the exercise of all or any of the
powers hereby conferred on Trustee. Upon any sale, whether under the power of
sale hereby given or by virtue of judicial proceedings, it shall not be
necessary for Trustee or any public officer acting under execution or by order
of court, to have physically present or constructively in his possession any of
the Collateral, and Mortgagor hereby agrees to deliver to the purchaser or
purchasers at such sale on the date of sale the Collateral purchased by such
purchasers at such sale and if it should be impossible or impracticable to make
actual delivery of such Collateral, then the title and right of possession to
such Collateral shall pass to the purchaser or purchasers at such sale as
completely as if the same had been actually present and delivered.

 

(e) Receipt to Purchaser. Upon any sale made under the power of sale herein
granted, the receipt of the Trustee will be sufficient discharge to the
purchaser or purchasers at any sale for its purchase money, and such purchaser
or purchasers, will not, after paying such purchase money and receiving such
receipt of the Trustee, be obligated to see to the application of such purchase
money or be responsible for any loss, misapplication or non-application thereof.

 

(f) Effect of Sale. Any sale or sales of the Realty Collateral will operate to
divest all right, title, interest, claim and demand whatsoever, either at law or
in equity, of Mortgagor in and to the premises and the Realty Collateral sold,
and will be a perpetual bar, both at law and in equity, against Mortgagor,
Mortgagor's successors or assigns, and against any and all Persons claiming or
who shall thereafter claim all or any of the Realty Collateral sold by, through
or under Mortgagor, or Mortgagor's successors or assigns. Nevertheless, if
requested by the Trustee so to do, Mortgagor shall join in the execution and
delivery of all proper conveyances, assignments and transfers of the Property so
sold. The purchaser or purchasers at the foreclosure sale will receive as
incident to his, her, its or their own ownership, immediate possession of the
Realty Collateral purchased and Mortgagor agrees that if Mortgagor retains
possession of the Realty Collateral or any part thereof subsequent to such sale,
Mortgagor will be considered a tenant at sufferance of the purchaser or
purchasers and will be subject to eviction and removal by any lawful means, with
or without judicial intervention, and all damages by reason thereof are hereby
expressly waived by Mortgagor,

 

(g) Application of Proceeds. The proceeds of any sale of the Realty Collateral
or any part thereof, whether under the power of sale herein granted and
conferred or by virtue of judicial proceedings, shall either be, at the option
of Mortgagee, applied at the time of receipt, or held by Mortgagee in a cash
collateral account as additional Collateral, and in either case, applied in the
order set forth in Section 7.2(f) of the Credit Agreement.

 

  F-xix

   



 

(h) Mortgagor's Waiver of Appraisement and Marshalling. Mortgagor agrees, to the
full extent that Mortgagor may lawfully so agree, that Mortgagor will not at any
time insist upon or plead or in any manner whatever claim the benefit of any
appraisement, valuation, stay, extension or redemption law, now or hereafter in
force, in order to prevent or hinder the enforcement or foreclosure of this Deed
of Trust, the absolute sale of the Collateral, including the Realty Collateral,
or the possession thereof by any purchaser at any sale made pursuant to this
Deed of Trust or pursuant to the decree of any court of competent jurisdiction;
and Mortgagor, for Mortgagor and all who may claim through or under Mortgagor,
hereby waives the benefit of all such laws and, to the extent that Mortgagor may
lawfully do so under any applicable law, any and all rights to have the
Collateral, including the Realty Collateral, marshaled upon any foreclosure of
the Lien hereof or sold in inverse order of alienation. Mortgagor agrees that
the Trustee may sell the Collateral, including the Realty Collateral, in part,
in parcels or as an entirety as directed by Mortgagee.

 

6.2 Rights to Personalty Collateral Upon Default. Upon the occurrence and during
the continuance of an Event of Default, or at any time thereafter, Mortgagee or
the Trustee may proceed against the Personalty Collateral in accordance with the
rights and remedies granted herein with respect to the Realty Collateral, or
will have all rights and remedies granted by the Uniform Commercial Code as in
effect in Texas and this Deed of Trust. Mortgagee shall have the right to take
possession of the Personalty Collateral, and for this purpose Mortgagee may
enter upon any premises on which any or all of the Personalty Collateral is
situated and, to the extent that Mortgagor could do so, take possession of and
operate the Personalty Collateral or remove it therefrom. Mortgagee may require
Mortgagor to assemble the Personalty Collateral and make it available to
Mortgagee at a place to be designated by Mortgagee which is reasonably
convenient to both parties. Unless the Personalty Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Mortgagee will send Mortgagor reasonable notice of the time
and place of any public sale or of the time after which any private sale or
other disposition of the Personalty Collateral is to be made. This requirement
of sending reasonable notice will be met if such notice is mailed, postage
prepaid, to Mortgagor at the address designated in Section 7.13 hereof (or such
other address as has been designated as provided herein) at least ten days
before the time of the sale or disposition. In addition to the expenses of
retaking, holding, preparing for sale, selling and the like, Mortgagee will be
entitled to recover attorney's fees and legal expenses as provided for in this
Deed of Trust and in the writings evidencing the Obligations before applying the
balance of the proceeds from the sale or other disposition toward satisfaction
of the Obligations. Mortgagor will remain liable for any deficiency remaining
after the sale or other disposition. Mortgagor hereby consents and agrees that
any disposition of all or a part of the Collateral may be made without warranty
of any kind whether expressed or implied.

 

6.3 Rights to Fixture Collateral Upon Default. Upon the occurrence and during
the continuance of an Event of Default, Mortgagee may elect to treat the Fixture
Collateral as either Realty Collateral or as Personalty Collateral (but not
both) and proceed to exercise such rights as apply to the type of Collateral
selected.

 

6.4 Account Debtors. Mortgagee may, in its discretion, after the occurrence and
during the continuance of an Event of Default, (a) notify any account debtor on
any accounts constituting Collateral to make payments directly to Mortgagee, (b)
instruct any party described in Section 3.1(b) to deliver all Hydrocarbons
assigned to Mortgagee as described in Section 3.l(a) and all proceeds therefrom
directly to Mortgagee, and (c) contact such account debtors and other parties
directly to verify information furnished by Mortgagor with respect to such
account debtors and such accounts. Mortgagee shall not have any obligation to
preserve any rights against prior parties.

 

  F-xx

   



 

6.5 Costs and Expenses. All sums advanced or costs or expenses incurred by
Mortgagee (either by it directly or on its behalf by the Trustee or any receiver
appointed hereunder) in protecting and enforcing its rights hereunder shall
constitute a demand obligation owing by Mortgagor to Mortgagee as part of the
Obligations. Mortgagor hereby agrees to repay such sums on demand plus interest
thereon from the date of the advance or incurrence until reimbursement of
Mortgagee at the Reimbursement Rate.

 

6.6 Set-Off. Upon the occurrence and during the continuance of any Event of
Default, Mortgagee shall have the right to set-off any funds of Mortgagor in the
possession of Mortgagee against any amounts then due by Mortgagor to Mortgagee
pursuant to this Deed of Trust.

 

ARTICLE VII

MISCELLANEOUS

 

7.1 Successor Trustees. The Trustee may resign in writing addressed to Mortgagee
or be removed at any time with or without cause by an instrument in writing duly
executed by Mortgagee. In case of the death, resignation or removal of the
Trustee, a successor Trustee may be appointed by Mortgagee by instrument of
substitution complying with any applicable requirements of law, and in the
absence of any requirement, without other formality other than an appointment
and designation in writing. The appointment and designation will vest in the
named successor Trustee all the estate and title of the Trustee in all of the
Collateral and all of the rights, powers, privileges, immunities and duties
hereby conferred upon the Trustee. All references herein to the Trustee will be
deemed to refer to any successor Trustee from time to time acting hereunder.

 

7.2 Advances by Mortgagee or The Trustee. Each and every covenant of Mortgagor
herein contained shall be performed and kept by Mortgagor solely at Mortgagor's
expense. If Mortgagor fails to perform or keep any of the covenants of
whatsoever kind or nature contained in this Deed of Trust, Mortgagee (either by
it directly or on its behalf by the Trustee or any receiver appointed hereunder)
may, but will not be obligated to, make advances to perform the same on
Mortgagor's behalf, and Mortgagor hereby agrees to repay such sums and any
attorneys' fees incurred in connection therewith on demand plus interest thereon
from the date of the advance until reimbursement of Mortgagee at the
Reimbursement Rate. In addition, Mortgagor hereby agrees to repay on demand any
costs, expenses and attorney's fees incurred by Mortgagee or the Trustee which
are to be obligations of Mortgagor pursuant to, or allowed by, the terms of this
Deed of Trust, including such costs, expenses and attorney's fees incurred
pursuant to Section 3.l(h), Section 6.5 or Section 7.3 hereof, plus interest
thereon from the date of the advance by Mortgagee or the Trustee until
reimbursement of Mortgagee or the Trustee, respectively, at the Reimbursement
Rate. Such amounts will be in addition to any sum of money which may, pursuant
to the terms and conditions of the written instruments comprising part of the
Obligations, be due and owing. No such advance will be deemed to relieve
Mortgagor from any default hereunder.

 

  F-xxi

   



 

7.3 Defense of Claims. Mortgagor shall promptly notify Mortgagee in writing of
the commencement of any legal proceedings affecting Mortgagor's title to the
Collateral or Mortgagee's Lien or security interest in the Collateral, or any
part thereof, and shall take such action, employing attorneys agreeable to
Mortgagee, as may be necessary to preserve Mortgagor's, the Trustee's and
Mortgagee's rights affected thereby. If Mortgagor fails or refuses to adequately
or vigorously, in the sole judgment of Mortgagee, defend Mortgagor's, the
Trustee's or Mortgagee's rights to the Collateral, the Trustee or Mortgagee may
take such action on behalf of and in the name of Mortgagor and at Mortgagor's
expense. Moreover, Mortgagee or the Trustee, on behalf of Mortgagee, may take
such independent action in connection therewith as they may in their discretion
deem proper, including the right to employ independent counsel and to intervene
in any suit affecting the Collateral. All costs, expenses and attorneys' fees
incurred by Mortgagee or the Trustee pursuant to this Section 7.3 or in
connection with the defense by Mortgagee of any claims, demands or litigation
relating to Mortgagor, the Collateral or the transactions contemplated in this
Deed of Trust shall be paid by Mortgagor on demand plus interest thereon from
the date of such demand by Mortgagee or Trustee until reimbursement of Mortgagee
or Trustee at the Reimbursement Rate.

 

7.4 Termination. If Security Termination has occurred and the covenants herein
contained are well and fully performed then all of the Collateral will revert to
Mortgagor to the extent not otherwise transferred or sold as permitted under
Requirements of Law or under this Deed of Trust and the entire estate, right,
title and interest of the Trustee and Mortgagee will thereupon cease; and
Mortgagee in such case shall, upon the request of Mortgagor and the payment by
Mortgagor of all attorneys' fees and other expenses, deliver to Mortgagor proper
recordable instruments acknowledging the termination and release of this Deed of
Trust.

 

7.5 Renewals, Amendments and Other Security. Without notice or consent of
Mortgagor, renewals and extensions of the written instruments constituting part
or all of the Obligations may be given at any time and amendments may be made to
agreements relating to any part of such written instruments or the Collateral.
Mortgagee may take or hold other security for the Obligations without notice to
or consent of Mortgagor. The acceptance of this Deed of Trust by Mortgagee shall
not waive or impair any other security Mortgagee may have or hereafter acquire
to secure the payment of the Obligations nor shall the taking of any such
additional security waive or impair the Lien and security interests herein
granted. The Trustee or Mortgagee may resort first to such other security or any
part thereof, or first to the security herein given or any part thereof, or from
time to time to either or both, even to the partial or complete abandonment of
either security, and such action will not be a waiver of any rights conferred by
this Deed of Trust. This Deed of Trust may not be amended, waived or modified
except in a written instrument executed by both Mortgagor and Mortgagee.

 

  F-xxii

   



 

7.6 Security Agreement, Financing Statement and Fixture Filing. This Deed of
Trust will be deemed to be and may be enforced from time to time as an
assignment, chattel mortgage, contract, deed of trust, financing statement, real
estate mortgage, or security agreement, and from time to time as any one or more
thereof if appropriate under applicable state law. AS A FINANCING STATEMENT,
THIS DEED OF TRUST IS INTENDED TO COVER ALL PERSONALTY COLLATERAL INCLUDING
MORTGAGOR'S INTEREST IN ALL HYDROCARBONS AS AND AFTER THEY ARE EXTRACTED AND ALL
ACCOUNTS ARISING FROM THE SALE THEREOF AT THE WELLHEAD. THIS DEED OF TRUST SHALL
BE EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING WITH RESPECT TO
FIXTURE COLLATERAL INCLUDED WITHIN THE COLLATERAL. This Deed of Trust shall be
filed in the real estate records or other appropriate records of the county or
counties in the state in which any part of the Realty Collateral and Fixture
Collateral is located as well as the Uniform Commercial Code records of the
Secretary of State or other appropriate office of the state in which any
Collateral is located. At Mortgagee's request, Mortgagor shall deliver financing
statements covering the Personalty Collateral, including all Hydrocarbons sold
at the wellhead, and Fixture Collateral, which financing statements may be filed
in the Uniform Commercial Code records or other appropriate office of the county
or state in which any of the Collateral is located or in any other location
permitted or required to perfect Mortgagee's security interest under the Uniform
Commercial Code. In addition, Mortgagor hereby irrevocably authorizes Mortgagee
and any affiliate, employee or agent thereof, at any time and from time to time,
to file in any Uniform Commercial Code jurisdiction any financing statement or
document and amendments thereto, without the signature of Mortgagor where
permitted by law, in order to perfect or maintain the perfection of any security
interest granted under this Deed of Trust. A photographic or other reproduction
of this Deed of Trust shall be sufficient as a financing statement.

 

7.7 Unenforceable or Inapplicable Provisions. If any term, covenant, condition
or provision hereof is invalid, illegal or unenforceable in any respect, the
other provisions hereof will remain in full force and effect and will be
liberally construed in favor of the Trustee and Mortgagee in order to carry out
the provisions hereof.

 

7.8 Rights Cumulative. Each and every right, power and remedy herein given to
the Trustee or Mortgagee will be cumulative and not exclusive, and each and
every right, power and remedy whether specifically herein given or otherwise
existing may be exercised from time to time and as often and in such order as
may be deemed expedient by the Trustee, or Mortgagee, as the case may be, and
the exercise, or the beginning of the exercise, of any such right, power or
remedy will not be deemed a waiver of the right to exercise, at the same time or
thereafter, any other right, power or remedy. No delay or omission by the
Trustee or by Mortgagee in the exercise of any right, power or remedy will
impair any such right, power or remedy or operate as a waiver thereof or of any
other right, power or remedy then or thereafter existing.

 

7.9 Waiver by Mortgagee. Any and all covenants in this Deed of Trust may from
time to time by instrument in writing by Mortgagee (acting upon the direction of
the Required Lenders), be waived to such extent and in such manner as the
Trustee or Mortgagee may desire, but no such waiver will ever affect or impair
either the Trustee's or Mortgagee's rights hereunder, except to the extent
specifically stated in such written instrument.

 

7.10 Terms. The term "Mortgagor" as used in this Deed of Trust will be construed
as singular or plural to correspond with the number of Persons executing this
Deed of Trust as Mortgagor. If more than one Person executes this Deed of Trust
as Mortgagor, his, her, its, or their duties and liabilities under this Deed of
Trust will be joint and several. The terms "Mortgagee", "Mortgagor", and
"Trustee" as used in this Deed of Trust include the heirs, executors or
administrators, successors, representatives, receiver, trustees and assigns of
those parties. Unless the context otherwise requires, terms used in this Deed of
Trust which are defined in the Uniform Commercial Code of Texas are used with
the meanings therein defined.

 

  F-xxiii

   



 

7.11 Counterparts. This Deed of Trust may be executed in any number of
counterparts, each of which will for all purposes be deemed to be an original,
and all of which are identical except that, to facilitate recordation, in any
particular counties counterpart portions of Exhibit A hereto which describe
Properties situated in counties other than the counties in which such
counterpart is to be recorded may have been omitted.

 

7.12 Governing Law. This Deed of Trust shall be governed by and construed in
accordance with the laws of the State of Texas.

 

7.13 Notice. All notices required or permitted to be given by Mortgagor,
Mortgagee or the Trustee shall be made in the manner set forth in the Credit
Agreement and shall be addressed as follows:

 



 

Mortgagor:

[_________________]

 

 

[Address]

 

 

Attention: [____________]

 

 

Email: [____________]

 

 

Facsimile: [____________]

 

 

 

 

 

with a copy to:

 

 

 

 

 

Viking Energy Group, Inc.

 

 

1330 Avenue of the Americas, Suite 23A

 

 

New York, New York 10019

 

 

Attention: James A. Doris

 

 

Email: jdoris@vikingenergygroup.com

 

 

Facsimile: (646) 356-7034 

 

 

 

 

Mortgagee:

405 Lexington Avenue

 

 

59th Floor

 

 

New York, New York 10174

 

 

Attn: Greg White

 

 

Email: gwhite@arenaco.com

 

 

Facsimile: (212) 612-3207

 

 

 

with a copy to:

 

 

 

reporting@arenaco.com and gpaulsen@arenaco.com

 

 

 

 

Trustee:

K&L Gates LLP

1717 Main Street

 

 

Suite 2800

Dallas, TX 75201

Attention: Michael Cuda

E-mail: michael.cuda@klgates.com

 

 

Facsimile: (214) 939-5849



 



  F-xxiv

   



 

7.14 Duties of Trustee. It shall be no part of the duty of the Trustee to see to
any recording, filing or registration of this Deed of Trust or any other
instrument in addition or supplemental hereto, or to see to the payment of or be
under any duty with respect to any tax or assessment or other governmental
charge which may be levied or assessed on the Collateral, any part thereof, or
against Mortgagor, or to see to the performance or observance by Mortgagor of
any of the covenants and agreements contained herein. Trustee shall not be
responsible for the execution, acknowledgment or validity of this Deed of Trust
or of any instrument in addition or supplemental hereto or for the sufficiency
of the security purported to be created hereby, and makes no representation in
respect thereof or in respect of the rights of Mortgagee. Trustee shall have the
right to seek the advice of counsel upon any matters arising hereunder and shall
be fully protected in relying as to legal matters on the advice of counsel.
Trustee shall not incur any personal liability hereunder except for his own
willful misconduct; and the Trustee shall have the right to rely on any
instrument, document or signature authorizing or supporting any action taken or
proposed to be taken by him hereunder, believed by him in good faith to be
genuine.

 

7.15 Condemnation. All awards and payments heretofore and hereafter made for the
taking of or injury to the Collateral or any portion thereof whether such taking
or injury be done under the power of eminent domain or otherwise, are hereby
assigned, and shall be paid to Mortgagee. Mortgagee is hereby authorized to
collect and receive the proceeds of such awards and payments and to give proper
receipts and acquittances therefor. Mortgagor hereby agrees to make, execute and
deliver, upon request, any and all assignments and other instruments sufficient
for the purpose of confirming this assignment of the awards and payments to
Mortgagee free and clear of any encumbrances of any kind or nature whatsoever.
Any such award or payment may, at the option of Mortgagee, be retained and
applied by Mortgagee after payment of attorneys' fees, costs and expenses
incurred in connection with the collection of such award or payment toward
payment of all or a portion of the Obligations, whether or not the Obligations
are then due and payable, or be paid over wholly or in part to Mortgagor for the
purpose of altering, restoring or rebuilding any part of the Collateral which
may have been altered, damaged or destroyed as a result of any such taking, or
other injury to the Collateral.

 

7.16 Successors and Assigns.

 

(a) This Deed of Trust is binding upon Mortgagor, Mortgagor's successors and
assigns, and shall inure to the benefit of each Credit Party (other than as set
forth below) and each of its successors and assigns, and the provisions hereof
shall likewise be covenants running with the land.

 

(b) This Deed of Trust shall be transferable and negotiable, with the same force
and effect and to the same extent as the Obligations may be transferable, it
being understood that, upon the legal transfer or assignment by the Credit
Parties (or any of them) of any of the Obligations, the legal holder of such
Obligations shall have all of the rights granted to the Mortgagee for the
benefit of the Credit Parties under this Deed of Trust. The Mortgagor
specifically agrees that upon any transfer of all or any portion of the
Obligations, this Deed of Trust shall secure with retroactive rank the existing
Obligations of the Mortgagor to the transferee and any and all Obligations to
such transferee thereafter arising.

 

  F-xxv

   



 

(c) The Mortgagor hereby recognizes and agrees that the Credit Parties (or any
of them) may, from time to time, one or more times, transfer all or any portion
of the Obligations to one or more third parties. Such transfers may include, but
are not limited to, sales of participation interests in such Obligations in
favor of one or more third parties. Upon any transfer of all or any portion of
the Obligations, the Mortgagee may transfer and deliver any and/or all of the
Collateral to the transferee of such Obligations and such Collateral shall
secure any and all of the Obligations in favor of such a transferee then
existing and thereafter arising, and after any such transfer has taken place,
the Mortgagee shall be fully discharged from any and all future liability and
responsibility to the Mortgagor with respect to such Collateral, and transferee
thereafter shall be vested with all the powers, rights and duties with respect
such Collateral.

 

7.17 Article and Section Headings. The article and section headings in this Deed
of Trust are inserted for convenience of reference and shall not be considered a
part of this Deed of Trust or used in its interpretation.

 

7.18 Usury Not Intended. It is the intent of Mortgagor and Mortgagee in the
execution and performance of this Deed of Trust, the Credit Agreement and the
other Loan Documents to contract in strict compliance with applicable usury laws
governing the Obligations including such applicable usury laws of the State of
New York and the United States of America as are from time-to-time in effect. In
furtherance thereof, Mortgagee and Mortgagor stipulate and agree that none of
the terms and provisions contained in this Deed of Trust, the Credit Agreement
or the other Loan Documents shall ever be construed to create a contract to pay,
as consideration for the use, forbearance or detention of money, interest at a
rate in excess of the maximum non-usurious rate permitted by applicable law and
that for purposes hereof "interest" shall include the aggregate of all charges
which constitute interest under such laws that are contracted for, charged or
received under this Deed of Trust, the Credit Agreement and the other Loan
Documents; and in the event that, notwithstanding the foregoing, under any
circumstances the aggregate amounts taken, reserved, charged, received or paid
on the Obligations, include amounts which by applicable law are deemed interest
which would exceed the maximum non-usurious rate permitted by applicable law,
then such excess shall be deemed to be a mistake and Mortgagee shall credit the
same on the principal of the Obligations (or if the Obligations shall have been
paid in full, refund said excess to Mortgagor). In the event that the maturity
of the Obligations is accelerated by reason of any election of Mortgagee
resulting from an Event of Default, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the maximum non-usurious rate permitted by applicable law and excess
interest, if any, provided for in this Deed of Trust, the Credit Agreement or
other Loan Documents shall be canceled automatically as of the date of such
acceleration and prepayment and, if theretofore paid, shall be credited on the
Obligations or, if the Obligations shall have been paid in full, refunded to
Mortgagor. In determining whether or not the interest paid or payable under any
specific contingencies exceeds the maximum non-usurious rate permitted by
applicable law, Mortgagor and Mortgagee shall to the maximum extent permitted
under applicable law amortize, prorate, allocate and spread in equal part during
the period of the full stated term of the Obligations, all amounts considered to
be interest under applicable law of any kind contracted for, charged, received
or reserved in connection with the Obligation.

 

  F-xxvi

   



 

7.19 Credit Agreement. To the fullest extent possible, the terms and provisions
of the Credit Agreement shall be read together with the terms and provisions of
this Deed of Trust so that the terms and provisions of this Deed of Trust do not
conflict with the terms and provisions of the Credit Agreement; provided,
however, notwithstanding the foregoing, in the event that any of the terms or
provisions of this Deed of Trust conflict with any terms or provisions of the
Credit Agreement, the terms or provisions of the Credit Agreement shall govern
and control for all purposes; provided that the inclusion in this Deed of Trust
of terms and provisions, supplemental rights or remedies in favor of the
Mortgagee not addressed in the Credit Agreement shall not be deemed to be a
conflict with the Credit Agreement and all such additional terms, provisions,
supplemental rights or remedies contained herein shall be given full force and
effect.

 

7.20 Due Authorization. Mortgagor hereby represents, warrants and covenants to
Mortgagee and the Trustee that the obligations of Mortgagor under this Deed of
Trust are the valid, binding and legally enforceable obligations of Mortgagor,
that the execution, ensealing and delivery of this Deed of Trust by Mortgagor
has been duly and validly authorized in all respects by Mortgagor; and that the
persons who are executing and delivering this Deed of Trust on behalf of
Mortgagor have full power, authority and legal right to so do, and to observe
and perform all of the terms and conditions of this Deed of Trust on Mortgagor's
part to be observed or performed.

 

7.21 No Offsets, Etc. Mortgagor hereby represents, warrants, and covenants to
Mortgagee and the Trustee that there are no offsets, counterclaims or defenses
at law or in equity against this Deed of Trust or the indebtedness secured
hereby.

 

7.22 Bankruptcy Limitation. Notwithstanding anything contained herein to the
contrary, it is the intention of the Mortgagor, the Mortgagee and the other
Credit Parties that the amount of the Obligation secured by the Mortgagor's
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to the
Mortgagor. Accordingly, notwithstanding anything to the contrary contained in
this Deed of Trust in any other agreement or instrument executed in connection
with the payment of any of the Obligations, the amount of the Obligations
secured by the Mortgagor's interests in any of its Property pursuant to this
Deed of Trust shall be limited to an aggregate amount equal to the largest
amount that would not render the Mortgagor's obligations hereunder or the Liens
and security interest granted to the Mortgagee hereunder subject to avoidance
under Section 548 of the United States Bankruptcy Code or any comparable
provision of any other applicable law.

 

7.23 DEFICIENCY JUDGMENT. MORTGAGEE HAS THE RIGHT TO PROCEED TO OBTAIN AND
COLLECT DEFICIENCY JUDGMENT, TOGETHER WITH FORECLOSURE OF THE COLLATERAL UNDER
APPLICABLE TEXAS LAW.

 

THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of this page intentionally left blank.]

 



  F-xxvii

   



 

EXECUTED AND DELIVERED effective as of the date first written above.

 



 

MORTGAGORS:

 

 

 

 

 

 

[_____________________________]

 

 

 

 

 

 

By:

 

 

 

 

[Name]

 

 

 

[Title]

 



 

THE STATE OF ____________   §

                                                            §

COUNTY OF _______________ §

 

This instrument was acknowledged before me on this ___ day of [_____________,
____], by [insert name], as [insert title] of [_____________], a [_____] limited
liability company, on behalf of said limited liability company.

 

_______________________________________

 

Notary Public in and for

 

The State of __________________

 

[SEAL]

 



  F-xxviii

   



 



 

MORTGAGEE:

 

 

 

 

405 PETRODOME LLC

 

        By:

 

 

[Name]

     

[Title]

 



 

THE STATE OF ________________§

                                                                   §

COUNTY OF __________________§

 

This instrument was acknowledged before me on this ___ day of ___________, ____,
by ______________________, as ______________ of 405 Petrodome LLC, a Delaware
limited liability company, on behalf of said limited liability company.

 



 

Notary Public in and for

 

 

 

the State of _________________



 

[SEAL]

 



  F-xxix

   



 

Schedule I

 

Deed of Trust Recording Information

 

First Lien Deed of Trust, Security Agreement, Financing Statement, Fixture
Filing and Assignment of Production from [___________] to Michael D. Cuda, as
Trustee for the benefit of 405 Petrodome LLC, dated [______________], duly filed
for record on the following dates, under the following file numbers, and in the
following counties:

 

Debtor

Jurisdiction

File Date

File No

 



  F-xxx

   



 

Exhibit A

 

Oil and Gas Properties and Other Properties

 

The designation "Working Interest" or "WI" or "GWI" when used in this Exhibit A
means an interest owned in an oil, gas, and mineral lease that determines the
cost-bearing percentage of the owner of such interest. The designation "Net
Revenue Interest" or "NRI" or "NRIO" or "NRIG" means that portion of the
production attributable to the owner of a working interest after deduction for
all royalty burdens, overriding royalty burdens or other burdens on production,
except severance, production, and other similar taxes. The designation
"Overriding Royalty Interest" "ORRI" means an interest in production which is
free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance, production, and other
similar taxes and, in instances where the document creating the overriding
royalty interest so provides, costs associated with compression, dehydration,
other treating or processing, or transportation of production of oil, gas, or
other minerals relating to the marketing of such production. The designation
"Royalty Interest" or "RI" means an interest in production which results from an
ownership in the mineral fee estate or royalty estate in the relevant land and
which is free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance, production, and other
similar taxes and, in instances where the document creating the royalty interest
so provides, costs associated with compression, dehydration, other treating or
processing or transportation of production of oil, gas, or other minerals
relating to the marketing of such production. Each amount set forth as "Working
Interest" or "WI" or "GWI" or "Net Revenue Interest" or "NRI" or "NRIO" or
"NRIG" is the Mortgagor's interest after giving full effect to, among other
things, all Liens permitted by the Credit Agreement and after giving full effect
to the agreements or instruments set forth in this Exhibit A and any other
instruments or agreements affecting Mortgagor's ownership of the Hydrocarbons.

 

Some of the land descriptions in this Exhibit A may refer only to a portion of
the land covered by a particular oil and gas lease. This Deed of Trust is not
limited to the land described in this Exhibit A but is intended to cover the
entire interest of the Mortgagor in any lease described in this Exhibit A even
if such interest relates to land not described in this Exhibit A. Reference is
made to the land descriptions contained in the documents of title recorded as
described in this Exhibit A. To the extent that the land descriptions in this
Exhibit A are incomplete, incorrect or not legally sufficient, the land
descriptions contained in the documents so recorded are incorporated herein by
this reference.

 

Any reference in this Exhibit A to wells or units is for warranty of interest,
administrative convenience, and identification and shall not limit or restrict
the right, title, interest, or Properties covered by this Deed of Trust. All
right, title, and interest of Mortgagor in the Properties described herein and
in this Exhibit A are and shall be subject to this Deed of Trust, regardless of
the presence of any units or wells not described herein.

 

References in this Exhibit A to instruments on file in the public records are
made for all purposes. Unless provided otherwise, all recording references in
this Exhibit A are to the official real property records of the county or
counties (or parish or parishes) in which the mortgaged property is located and
in which records such documents are or in the past have been customarily
recorded, whether Deed Records, Oil and Gas Records, Oil and Gas Lease Records
or other records.

 

Mortgagor conveys and grants a Lien on all its rights, titel and interest in Oil
and Gas Properties and other Properties located in every county and parish in
each state in which Mortgagor has any interest in such Properties.

 



  F-xxxi

   



 

Execution Version

 

EXHIBIT G

[FORM OF LOUISIANA MORTGAGE]

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
LICENSE NUMBER.

 

ACT OF FIRST LIEN MORTGAGE, ,SECURITY AGREEMENT, FINANCING

STATEMENT, FIXTURE FILING AND ASSIGNMENT OF PRODUCTION

 

THIS INSTRUMENT IS A MULTIPLE INDEBTEDNESS MORTGAGE.

 

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY AND FUTURE ADVANCE PROVISIONS.
THIS INSTRUMENT COVERS THE INTEREST OF MORTGAGOR IN MINERALS OR THE LIKE
(INCLUDING OIL AND GAS) AFTER EXTRACTION AND THE SECURITY INTEREST CREATED BY
THIS INSTRUMENT ATTACHES TO SUCH MINERALS AS EXTRACTED AND TO THE ACCOUNTS
RESULTING FROM THE SALE THEREOF AT THE WELLHEAD. THIS INSTRUMENT COVERS THE
INTEREST OF MORTGAGOR IN FIXTURES. A FINANCING STATEMENT IS TO BE FILED FOR
RECORD, AMONG OTHER PLACES, IN THE UCC RECORDS. PRODUCTS OF THE COLLATERAL ARE
ALSO COVERED.

 

FROM

 

[______________________]

 

(Mortgagor, Debtor and Grantor)

 

TO

 

405 PETRODOME LLC as Administrative Agent

(Mortgagee, Secured Party and Grantee)

 

[______________________]

 

For purposes of filing this Mortgage as a financing statement, the mailing
address for Mortgagor is [______________________]. [______________’s]
jurisdiction of organization is the State of [________], and its organizational
number is [_____________]. The mailing address of Mortgagee is 405 Lexington
Avenue, 59th Floor, New York, New York, 10174, Attn: Greg White, Facsimile:
(212) 612-3207.

 



  G-i

   



 

***********************************

 

This instrument, prepared by Michael D. Cuda, K&L Gates LLP, 1717 Main Street,
Suite 2800, Dallas, Texas 75201, Facsimile: (214) 939-5849, contains
after-acquired property provisions and covers future advances and proceeds to
the fullest extent allowed by applicable law.

 

ATTENTION RECORDING OFFICER: This instrument is a mortgage of both
immovable/real and movable/personal property and is, among other things, a
Security Agreement and Financing Statement under the Uniform Commercial Code in
effect in the State of Louisiana This instrument creates a lien on rights in or
relating to lands of Mortgagor which are described in Exhibit A hereto or in
documents described in such Exhibit A.

 

RECORDED DOCUMENT SHOULD BE RETURNED TO:

 

K&L Gates LLP

1717 Main Street

Suite 2800

Dallas, Texas 75201

Attn: Michael D. Cuda, Esq.

 



  G-ii

   



 

ACT OF FIRST LIEN MORTGAGE, SECURITY AGREEMENT, FINANCING

STATEMENT, FIXTURE FILING AND ASSIGNMENT OF PRODUCTION

 



ACT OF FIRST LIEN MORTGAGE, SECURITY

§

UNITED STATES OF AMERICA

AGREEMENT, FIXTURE FILING AND

§

 

FINANCING STATEMENT

§

 

 

§

 

BY: [_________________________]

§

STATE OF ______

 

§

COUNTY OF ________

 

§

 

TO: 405 PETRODOME LLC, AS AGENT

§

STATE OF ___________

 

§

COUNTY OF _________



 

BE IT KNOWN, that on the __ day of [__________, ____], as to Mortgagor (as
defined below) and on the ___ day of [__________, ____], as to Mortgagee (as
defined below) in each case, to be effective as of [__________, ____] (the
“Effective Date”), before the respective undersigned Notaries Public, duly
commissioned and qualified in and for the State and Counties aforesaid, and in
the presence of the undersigned respective competent witnesses, personally came
and appeared:

 

[__________, ____], with offices at [Insert Address], (“Mortgagor”) represented
herein by its undersigned officer, duly authorized by the resolutions attached
hereto as Exhibit “B”; whose Taxpayer Identification Number is ______ and whose
organizational number is _____, State of ______; and

 

405 PETRODOME LLC, with offices at 405 Lexington Avenue, 59th Floor, New York,
New York 10174, in its capacity as the Agent (as hereinafter defined) under the
Credit Agreement (as hereinafter defined) and on behalf of the Credit Parties
(as hereinafter defined) (the “Mortgagee”);

 

who, being duly sworn did declare and say that, for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged by
Mortgagor, does hereby agree as follows:

 

RECITALS

 

WHEREAS, this instrument (the "Mortgage") is executed and delivered by Mortgagor
to Mortgagee, for its benefit and the benefit of the Credit Parties (as
hereinafter defined) in connection with, and pursuant to the terms and
conditions of, the Credit Agreement (as hereinafter defined) in favor of
Mortgagee. The addresses of Mortgagor and Mortgagee appear in Section 7.12 of
this Mortgage.

 



  G-iii

   



 

WHEREAS, Petrodome Around the Horn, LLC (“Horn”), a Louisiana limited liability
company, Petrodome Bayou Choctaw, LLC (“Choctaw”), a Louisiana limited liability
company, Petrodome Bloomington, LLC (“Bloomington”), a Texas limited liability
company, Petrodome Buckeye, LLC (“Buckeye”), a Texas limited liability company,
Petrodome Dietzel, LLC (“Dietzel”), a Texas limited liability company, Petrodome
East Creole, LLC (“East Creole”), a Texas limited liability company, Petrodome
EC, LLC (“EC”), a Texas limited liability company, Petrodome Energy, LLC
(“Energy”), a Texas limited liability company, Petrodome Liberty, LLC
(“Liberty”), a Texas limited liability company, Petrodome Lone star, LLC (“Lone
Star”), a Texas limited liability company, Petrodome Louisiana Pipeline, LLC
(“Pipeline”), a Texas limited liability company, Petrodome Maurice, LLC
(“Maurice”), a Texas limited liability company, Petrodome Napoleonville, LLC
(“Napoleonville”), a Louisiana limited liability company, Petrodome Operating,
LLC (“Operating”), a Texas limited liability company, Petrodome Pheasant
Blessing, LLC (“Pheasant Blessing”), a Texas limited liability company,
Petrodome Pineville, LLC (“Pineville”), a Mississippi limited liability company,
Petrodome Pintail, LLC (“Pintail”), a Louisiana limited liability company,
Petrodome Quail Ridge, LLC (“Quail Ridge”), a Texas limited liability company,
Petrodome Rio Ranch (“Rio Ranch”), a Texas limited liability company, Petrodome
St. Gabriel II, LLC (“St. Gabriel”), a Louisiana limited liability company,
Petrodome Thunderbolt, LLC (“Thunderbolt”), a Texas limited liability company,
and Petrodome Wharton, LLC (“Wharton”), a Texas limited liability company, (each
of Horn, Choctaw, Bloomington, Buckeye, Dietzel, East Creole, EC, Energy,
Liberty, Lone Star, Pipeline, Maurice, Napoleonville, Operating, Pheasant
Blessing, Pineville, Pintail, Quail Ridge, Rio Ranch, St. Gabriel, Thunderbolt
and Wharton, a “Borrower” and, collectively, the “Borrowers”) have agreed to
enter into a certain Term Loan Agreement dated as of December 22, 2017 among the
Borrowers, the various financial institutions and other Persons from time to
time parties thereto (individually a “Lender” and collectively, the "Lenders"),
405 Petrodome LLC, in its capacity as administrative agent itself and for
Lenders (in such capacity, the "Agent") (as amended, supplemented, restated or
otherwise modified from time to time, the "Credit Agreement").

 

WHEREAS, it is a requirement under the Credit Agreement that the Mortgagor shall
secure the due payment and performance of all Obligations (as defined in the
Credit Agreement) by the Mortgage as set forth herein.

 

WHEREAS, the Mortgagee, the Lenders and the Agent are referred to herein as
individually, a “Credit Party” and collectively, the "Credit Parties".

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor and the Mortgagee wish to enter into this Mortgage
and hereby agrees as follows:

 

ARTICLE VIII

DEFINITIONS

 

For all purposes of this Mortgage, unless the context otherwise requires:

 

8.1 "Collateral" means the Realty Collateral, Personalty Collateral and Fixture
Collateral.

 

8.2 "Contracts" means all contracts, agreements, operating agreements, farm-out
or farm-in agreements, sharing agreements, mineral purchase agreements,
contracts for the purchase, exchange, transportation, processing or sale of
Hydrocarbons, rights-of-way, easements, surface leases, equipment leases,
subleases, permits, franchises, licenses, bidding, pooling, unitization or
communization agreements, and unit or pooling designations and orders now or
hereafter affecting any of the Oil and Gas Properties, Operating Equipment,
Fixture Operating Equipment, or Hydrocarbons now or hereafter covered hereby, or
which are useful or appropriate in drilling for, producing, treating, handling,
storing, transporting or marketing oil, gas or other minerals produced from any
of the Oil and Gas Properties, and all as such contracts and agreements as they
may be amended, restated, modified, substituted or supplemented from
time-to-time.

 



  G-iv

   



 

8.3 "Event of Default'' shall have the meaning set forth in Article V hereof.

 

8.4 "Fixture Collateral" means all of Mortgagor's interest now owned or
hereafter acquired in and to all Fixture Operating Equipment and all proceeds,
products, renewals, increases, profits, substitutions, replacements, additions,
amendments and accessions thereof, thereto or therefor.

 

8.5 "Fixture Operating Equipment" means any of the items described in the first
sentence of the definition of "Operating Equipment" set forth below and which as
a result of being incorporated into realty or structures or improvements located
therein or thereon, with the intent that they remain there permanently,
constitute fixtures under the laws of the state in which such equipment is
located.

 

8.6 "Hydrocarbons" shall mean oil, gas, coal seam gas, casinghead gas, drip
gasoline, natural gasoline, condensate, distillate and all other liquid or
gaseous hydrocarbons produced or to be produced in conjunction therewith from a
wellbore and all products, by-products and all other substances produced in
conjunction with such substances, including sulfur, geothermal steam, water,
carbon dioxide, helium, and any and all minerals, oars, or substances of value
and all products refined or separated therefrom and the proceeds
therefrom."Hydrocarbon Interests" means rights, titles, interests and estates
now or hereafter acquired in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous hydrocarbon leases, mineral fee interests,
mineral term interests, subleases, farm-outs, overriding royalty and royalty
interests, net profit interests, carried interests, back-in interests,
reversionary interests, production payment interests, and other similar mineral
interests, including any reserved or residual interests of whatever nature,
including, but not limited to, all such interests described on Exhibit “A”
hereto.

 

8.7 "Obligations" means

 

(a) The "Obligations", as that term is defined in the Credit Agreement,
including all indebtedness evidenced by the Notes;

 

(b) All other indebtedness, obligations, and liabilities of Borrowers or any of
their respective Subsidiaries arising under the Credit Agreement, this Mortgage,
any Commodity Hedge Agreement (but excluding the Excluded Swap Obligations) with
an Approved Hedge Counterparty or any of the other Loan Documents;

 

(c) All other indebtedness, obligations and liabilities of any kind of
Mortgagor, any Borrower or any of their Subsidiaries owing to any of the Credit
Parties now existing or hereafter arising under or pursuant to any Loan
Document, whether fixed or contingent, joint or several, direct or indirect,
primary or secondary, and regardless of how created or evidenced;

 



  G-v

   



 

(d) All sums advanced or costs or expenses incurred by Mortgagee or any of the
other Credit Parties, which are made or incurred pursuant to, or allowed by, the
terms of this Mortgage plus interest thereon from the date of the advance or
incurrence until reimbursement of Mortgagee or such Credit Party charged at the
Reimbursement Rate;

 

(e) All future advances or other value, of whatever class or for whatever
purpose, at any time hereafter made or given by Mortgagee or any of the other
Credit Parties to any Borrower or any of their respective Subsidiaries under or
pursuant to any Loan Document, whether or not the advances or value are given
pursuant to a commitment, whether or not the advances or value are presently
contemplated by the parties hereto, and whether or not Mortgagor is indebted to
any Credit Party at the time of such events; and

 

(f) All renewals, extensions, modifications, amendments, rearrangements and
substitutions of all or any part of the above whether or not Mortgagor executes
any agreement or instrument.

 

8.8 "Oil and Gas Property" or "Oil and Gas Properties" means (a) the Hydrocarbon
Interests described in Exhibit A attached hereto and made a part hereof for all
purposes including the net revenue interests warranted in Exhibit A and any
reversionary or carried interests relating to any of the foregoing; (b) the
Properties now or hereafter pooled or unitized with such Hydrocarbon Interests;
(c) all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby that may affect all
or any portion of the Hydrocarbon Interests, including without limitation, all
production units, and drilling and spacing units (and the Properties covered
thereby), those units which may be described, inferred from or referred to on
Exhibit A and any other units created by agreement or designation or under
orders, regulations, rules or other official acts of any Governmental Authority;
(d) the surface leases described in Exhibit A; (e) any and all non-consent
interests owned or held by, or otherwise benefiting, Mortgagor and arising out
of, or pursuant to, any of the Contracts; (f) all Hydrocarbons in and under and
that may be produced and saved or attributable to the Hydrocarbon Interests,
including all oil in tanks, and all rents, issues, profits, proceeds, products,
net revenue interests, revenues and other incomes from or attributable to the
Hydrocarbon Interests; (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, salt water disposal wells
injection wells or other wells, buildings, structures, fuel separators, liquid
extraction plants, plant compressors, pumps, pumping units, field gathering
systems, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements and servitudes together with proceeds from and all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing; (h) any other interest in, to or relating to (i) all or
any part of the land described in Exhibit A, the land relating to, or described
in, the leases set forth in Exhibit A or in the documents described in Exhibit
A, or (ii) any of the estates, property rights or other interests referred to
above, (i) any instrument executed in amendment, correction, modification,
confirmation, renewal or extension of the interests described in clause (a)
above, and (i) all tenements, hereditaments, appurtenances and Properties,
whether now existing or hereafter obtained, but in any manner appertaining,
belonging, affixed or incidental to in connection with any of the aforesaid.

 



  G-vi

   



 

8.9 "Operating Equipment" means, whether now owned or hereafter acquired, the
following owned by the Mortgagor: all surface or subsurface machinery,
equipment, facilities, supplies or other Property of whatsoever kind or nature
now or hereafter located on any of the Property affected by the Oil and Gas
Properties which are useful for the exploration, production, treatment, storage
or transportation of Hydrocarbons, including, but not limited to, all oil wells,
gas wells, water wells, injection wells, salt water disposal wells, casing,
tubing, rods, pumps, foundations, warehouses, pumping units and engines, trees,
derricks, separators, gun barrels, flow lines, pipelines, tanks, boilers, gas
systems (for gathering, treating and compression), water systems (for treating,
disposal and injection), supplies, derricks, wells, power plants, poles, cables,
wires, meters, processing plants, compressors, dehydration units, lines,
transformers, starters and controllers, machine shops, tools, storage yards and
equipment stored therein, buildings and camps, telegraph, telephone and other
communication systems, roads, loading racks, shipping facilities and all
additions, substitutes and replacements for, and accessories and attachments to,
any of the foregoing. Operating Equipment shall not include any items
incorporated into realty or structures or improvements located therein or
thereon in such a manner that they no longer remain personalty under the laws of
the state in which such equipment is located.

 

8.10 "Personalty Collateral" means all of Mortgagor's right, title and interest
now owned or hereafter acquired in and to (a) all Operating Equipment, (b) all
Hydrocarbons severed and extracted from or attributable to the Oil and Gas
Properties, including oil in tanks and all other “as-extracted collateral”, as
such term is defined in the UCC, from or attributable to the Oil and Gas
Properties, (c) all accounts (including accounts resulting from the sale of
Hydrocarbons at the wellhead), contract rights and general intangibles,
including all accounts, contract rights, Commodity Hedge Agreements (but
excluding the Excluded Swap Obligations) and general intangibles now or
hereafter arising from any of the Contracts regardless of whether any of the
foregoing is in connection with the sale or other disposition of any
Hydrocarbons or otherwise, including all Liens securing the same, (d) all
accounts, contract rights and general intangibles now or hereafter arising
regardless of whether any of the foregoing is in connection with or resulting
from any of the Contracts, including all Liens securing the same, (e) all
proceeds and products of the Realty Collateral and any other contracts or
agreements, (f) all information concerning the Oil and Gas Properties and all
wells located thereon, including abstracts of title, title opinions, geological
and geophysical information and logs, lease files, well files, and other books
and records (including computerized records and data), (g) any deposit or time
accounts with any Credit Party or any other Person, including Mortgagor's
operating bank account and all funds and investments therein, (h) any options or
rights of first refusal to acquire any Realty Collateral, and (i) all Goods
(including, without limitation, all inventory, equipment and fixtures),
Accounts, Documents, Instruments, Money, Chattel Paper (whether tangible chattel
paper or electronic chattel paper), and General Intangibles, as each such term
is defined in the UCC, and any and all other personal/movable Property of any
kind or character subject to the UCC constituting part of, relating to or
arising out of the Collateral described and defined herein, and (j) all proceeds
and products of any of the foregoing, regardless of whether such proceeds and
products are goods, money, documents, instruments, chattel paper (whether
tangible chattel paper or electronic chattel paper), securities, accounts,
general intangibles, fixtures, real/immovable Property, or other assets, and any
and all renewals, increases, profits, substitutions, replacements, additions,
amendments and accessions of, to or for any of the foregoing.

 



  G-vii

   



 

8.11 "Property" means any property of any kind, whether real, personal, or mixed
and whether tangible or intangible.

 

8.12 "Realty Collateral" means all of Mortgagor's right, title and interest now
owned or hereafter acquired in and to the Oil and Gas Properties, including any
access rights, water and water rights (even though Mortgagor's interest therein
may be incorrectly described in, or a description of a part or all of such
interest may be omitted from, Exhibit A) and all improvements and other
constructions, including the Operating Equipment, now or hereafter located on
any of the immovable property affected by the Oil and Gas Properties to the
extent (a) any such improvements and other constructions should constitute or be
deemed to constitute immovable property for the purposes of Louisiana law,
including any buildings, platforms, structures, towers, rigs or other immovable
property or component part thereof, or (b) any such property is otherwise
susceptible of mortgage pursuant to Louisiana Civil Code Article 3286 or
Louisiana Mineral Code Article 203.

 

8.13 "Reimbursement Rate" means a per annum rate equal to the lesser of (a) the
Highest Lawful Rate and (b) the Contract Rate.

 

8.14 "Security Termination" means such time at which each of the following
events shall have occurred on or prior to such time: (a) the indefeasible
payment in full of all Obligations, whether then due and owing, matured,
unmatured, contingent or otherwise, in cash and all other amounts payable under
the Loan Documents, (b) the termination of all Commodity Hedge Agreements with
Approved Hedge Counterparties, and (c) the termination of all the Commitments.

 

8.15 “UCC” shall mean the Uniform Commercial Code from time to time in effect in
each of the jurisdictions where the Collateral or a portion thereof is situated.

 

8.16 Other Terms.

 

(a) All other capitalized terms defined in the Credit Agreement which are used
in this Mortgage and which are not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. All meanings to defined
terms, unless otherwise indicated, are to be equally applicable to both the
singular and plural forms of the terms defined. Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Mortgage, unless otherwise specified. All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified. The words
"hereof", "herein" and "hereunder" and words of similar import when used in this
Mortgage shall refer to this Mortgage as a whole and not to any particular
provision of this Mortgage. As used herein, the term "including" means
"including, without limitation". Exhibit A when referenced herein include any
subparts thereof (e.g. Exhibit "A-1", Exhibit "A-2").

 



  G-viii

   



 

(b) Except as otherwise expressly provided in this Mortgage, and notwithstanding
the foregoing, all terms in this Mortgage relating to the Collateral and the
grant of the foregoing security interest which are defined in the UCC shall have
the meanings assigned to them in Article 9 (or, absent definition in Article 9,
in any other Article) of the UCC, as those meanings may be amended, revised or
replaced from time to time. Notwithstanding the foregoing, the parties intend
that the terms used herein which are defined in the UCC have, at all times, the
broadest and most inclusive meanings possible. Accordingly, if the UCC shall in
the future be amended or held by a court to define any term used herein more
broadly or inclusively than the UCC in effect on the date of this Mortgage, then
such term, as used herein, shall be given such broadened meaning. If the UCC
shall in the future be amended or held by a court to define any term used herein
more narrowly, or less inclusively, than the UCC in effect on the date of this
Mortgage, such amendment or holding shall be disregarded in defining terms used
in this Mortgage.

 

ARTICLE IX

CREATION OF SECURITY

 

9.1 Grant of Lien. In consideration of the advances or extensions by the Credit
Parties to the Borrowers of the funds or credit constituting the Obligations
(including the making of the loans), and in further consideration of the mutual
covenants contained herein, and to secure payment of, and performance of the
Obligations, and the performance of the covenants and obligations herein
contained and in consideration of other valuable consideration in hand paid by
the Credit Parties to Borrowers and in consideration of the debts and trusts
hereinafter mentioned, the receipt and sufficiency of all of which is hereby
acknowledged Mortgagor, by this Mortgage does hereby specifically GRANT,
HYPOTHECATE, PLEDGE, MORTGAGE ASSIGN, and grant a security interest unto and in
favor of Mortgagee for its benefit and the benefit of the other Credit Parties,
and its successors and assigns, the Realty Collateral, the Fixture Collateral,
and the Personalty Collateral, including all the real/immovable property,
personal/movable property, rights, titles, interests and estates in each case to
the extent constituting Realty Collateral, Fixture Collateral or Personalty
Collateral. This grant is intended, to the extent applicable, as a grant of a
mortgage of the portion of the Collateral constituting a corporeal immovable
with its component parts, a security interest in the portion of the Collateral
in which a security interest can be granted under the UCC, and an assignment of
the products of and from the Collateral to the extent provided pursuant to
Louisiana law.

 

This Mortgage is intended to secure the Obligations, whether now existing or
arising at any time hereafter. As to all Obligations, whether now existing or
arising at any time hereafter, this Mortgage has effect between the parties from
the time the Mortgage is established and as to third parties from the time the
Mortgage is filed for registry, all as provided by Louisiana Civil Code article
3298

 



  G-ix

   



 

TO HAVE AND TO HOLD the Realty Collateral, the Personalty Collateral and Fixture
Collateral unto the Mortgagee and its successors and assigns forever, together
with all and singular the rights, hereditaments and appurtenances thereto in
anywise appertaining or belonging, to secure payment of the Obligations and the
performance of the covenants of Mortgagor contained in this Mortgage.

 

Notwithstanding any provision in this Mortgage to the contrary, in no event is
any Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of "Realty Collateral", "Personalty
Collateral" or "Fixture Collateral" and no Building or Manufactured (Mobile)
Home is hereby encumbered by this Mortgage. As used herein, "Flood Insurance
Regulations" shall mean (a) the National Flood Insurance Act of 1968 as now or
hereafter in effect or any successor statue thereto, (b) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statute
thereto, (c) the National Flood Insurance Reform Act of 1994 (amending 42 USC
4001, et seq.), as the same may be amended or recodified from time to time, and
(d) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder.

 

Subject, however, to the condition that none of the Mortgagee nor the Credit
Parties shall be liable in any respect for the performance of any covenant or
obligation of the Mortgagor in respect of the Collateral. Any reference in
Exhibit A to the name of a well shall not be construed to limit the Collateral
to the well bore of such well or in the proration units. It is the Mortgagor's
intention that this instrument cover Mortgagor's entire right, title and
interest in the lands, leases, units and other interests set forth in Exhibit A
in which the Mortgagor now owns or hereafter may acquire.

 

9.2 Security Interest. For the same consideration and to further secure the
Obligations, Mortgagor confirms that it has granted and does hereby grant to
Mortgagee for its benefit and the ratable benefit of the other Credit Parties a
security interest in and to the Collateral.

 

9.3 Future Advances and Maximum Principal Amount Secured. It is contemplated and
acknowledged that the Obligations may include additional loans and advances from
time to time, and that this Mortgage shall have effect as of the date hereof to
secure all Obligations, regardless of whether any amounts are advanced on the
date hereof or on a later date or, whether having been advanced, are later
repaid in part or in whole and further advances made at a later date. This
Mortgage secures all future advances and obligations constituting Obligations.
THE TOTAL AMOUNT OF OBLIGATIONS AND ADVANCES SECURED HEREBY MAY DECREASE OR
INCREASE FROM TIME TO TIME, BUT AT NO TIME SHALL THE TOTAL AMOUNT OF OBLIGATIONS
AND ADVANCES SECURED HEREBY EXCEED THE SUM OF $75,000,000.00.

 



  G-x

   



 

9.4 Fixture Filing. The Personalty Collateral and Fixture Collateral in which
Mortgagee has a security interest include goods which shall become fixtures on
the Realty Collateral. This Mortgage is intended to serve as a fixture filing
pursuant to the terms of Sections 10:9-310 and 10:9-502 of the UCC and as a
fixture filing should also be recorded in the appropriate UCC records in the
State of Louisiana. This filing remains in effect as a fixture filing until this
Mortgage is released or satisfied of record or its effectiveness otherwise
terminates. In that regard, the following information is provided:

 

Name of Mortgagor: [______________]

 

Address of Mortgagor: See Section 7.12 hereof.

 

Name of Mortgagee: 405 PETRODOME LLC

 

Address of Mortgagee: See Section 7.12 hereof.

 

Mortgagor is the owner of a record interest in the real estate concerned.
Mortgagor warrants and agrees that there is no financing statement covering the
foregoing Collateral, or any part thereof, on file in any public office except
such as have been filed in favor of the Mortgagee for its benefit and the
benefit of the Credit Parties pursuant to this Mortgage, the Loan Documents or
as are otherwise permitted by the Credit Agreement, or as to which a duly
authorized termination statement relating to such financing statement has been
delivered to the Mortgagee on or before the Effective Date.

 

In addition, Mortgagor hereby assigns and transfers to Mortgagee all damages,
royalties and revenue of every kind, nature and description whatsoever that
Mortgagor may be entitled to receive from any person or entity owning or having
or hereafter acquiring a right to the oil, gas or mineral rights and
reservations of the Collateral, with the right of Mortgagee to receive and
receipt therefor, and apply the same to the indebtedness secured hereby either
before or after any default hereunder, and Mortgagee may demand, sue for and
recover any such payments but shall have no duty to do so.

 

ARTICLE X

PROCEEDS FROM PRODUCTION

 

10.1 Assignment of Production.

 

(a) In order to further secure the Obligations, Mortgagor has assigned,
transferred, conveyed and delivered and does hereby assign, transfer, convey and
deliver unto Mortgagee, effective as of the Effective Date at 7:00 a.m. Houston,
Texas time, all Hydrocarbons produced from, and which are attributable to,
Mortgagor's interest, now owned or hereafter acquired, in and to the Oil and Gas
Properties, or are allocated thereto pursuant to pooling or unitization orders,
agreements or designations, and all proceeds therefrom.

 



  G-xi

   



 

(b) Subject to the provisions of subsection (c), all parties producing,
purchasing, taking, possessing, processing or receiving any production from the
Oil and Gas Properties, or having in their possession any such production, or
the proceeds therefrom, for which they or others are accountable to Mortgagee by
virtue of the provisions of this Section 3.1, are authorized and directed by
Mortgagor to treat and regard Mortgagee as the assignee and transferee of
Mortgagor and entitled in its place and stead to receive such Hydrocarbons and
the proceeds therefrom, including, without limitation, all As-Extracted
Collateral relating to the Hydrocarbon Interests, the Hydrocarbons and all
products obtained or processed therefrom.

 

(c) Mortgagor directs and instructs each of such parties to pay to Mortgagee,
for its benefit and the ratable benefit of the other Credit Parties, all of the
proceeds of such Hydrocarbons until such time as such party has been furnished
evidence that all of the Obligations have been paid and that the Lien evidenced
hereby has been released; provided, however, that until Mortgagee shall have
exercised the rights as herein to instruct such parties to deliver such
Hydrocarbons and all proceeds therefrom directly to Mortgagee, such parties
shall be entitled to deliver such Hydrocarbons and all proceeds therefrom to
Mortgagor for Mortgagor's use and enjoyment, and Mortgagor shall be entitled to
execute division orders, transfer orders and other instruments as may be
required to direct all proceeds to Mortgagor without the necessity of joinder by
Mortgagee in such division orders, transfer orders or other instruments.
Mortgagor agrees to perform all such acts, and to execute all such further
assignments, transfers and division orders, and other instruments as may be
reasonably required or desired by Mortgagee or any party in order to have said
revenues and proceeds so paid to Mortgagee. None of such parties shall have any
responsibility for the application of any such proceeds received by Mortgagee.
Subject to the provisions of subsection (f) below, Mortgagor authorizes
Mortgagee to receive and collect all proceeds of such Hydrocarbons.

 

(d) Mortgagor will execute and deliver to Mortgagee any instruments Mortgagee
may from time to time reasonably request for the purpose of effectuating this
assignment and the payment to Mortgagee of the proceeds assigned.

 

(e) Neither the foregoing assignment nor the exercise by Mortgagee of any of its
rights herein shall be deemed to make Mortgagee a "mortgagee-in-possession" or
otherwise responsible or liable in any manner with respect to the Oil and Gas
Properties or the use, occupancy, enjoyment or operation of all or any portion
thereof, unless and until Mortgagee, in person or by agent, assumes actual
possession thereof, nor shall appointment of a receiver for the Oil and Gas
Properties by any court at the request of Mortgagee or by agreement with
Mortgagor or the entering into possession of the Oil and Gas Properties or any
part thereof by such receiver be deemed to make Mortgagee a
"mortgagee-in-possession" or otherwise responsible or liable in any manner with
respect to the Oil and Gas Properties or the use, occupancy, enjoyment or
operation of all or any portion thereof.

 

(f) Reserved.

 



  G-xii

   



 

(g) Mortgagee may endorse and cash any and all checks and drafts payable to the
order of Mortgagor or Mortgagee for the account of Mortgagor, received from or
in connection with the proceeds of the Hydrocarbons affected hereby, and the
same may be applied as provided herein. Mortgagee may execute any transfer or
division orders in the name of Mortgagor or otherwise, with warranties and
indemnities binding on Mortgagor; provided that Mortgagee shall not be held
liable to Mortgagor for, nor be required to verify the accuracy of, Mortgagor's
interests as represented therein.

 

(h) Mortgagee shall have the right at Mortgagee's election and in the name of
Mortgagor, or otherwise, to prosecute and defend any and all actions or legal
proceedings deemed advisable by Mortgagee in order to collect such proceeds and
to protect the interests of Mortgagee or Mortgagor, with all costs, expenses and
attorneys fees incurred in connection therewith being paid by Mortgagor. In
addition, should any purchaser taking production from the Oil and Gas Properties
fail to pay promptly to Mortgagee in accordance with this Article, Mortgagee
shall have the right to demand a change of connection and to designate another
purchaser with whom a new connection may be made without any liability on the
part of Mortgagee in making such election, so long as ordinary care is used in
the making thereof, and upon failure of Mortgagor to consent to such change of
connection, the entire amount of all the Obligations may, at the option of
Mortgagee, be immediately declared to be due and payable and subject to
foreclosure hereunder.

 

(i) Without in any way limiting the effectiveness of the foregoing provisions,
if Mortgagor receives any proceeds which under this Section 3.1 are payable to
Mortgagee, Mortgagor shall hold the same in trust and remit such proceeds, or
cause them to be remitted, immediately, to Mortgagee.

 

10.2 Application of Proceeds. All payments received by Mortgagee pursuant to
this Article III attributable to the interest of Mortgagor in and to the
Hydrocarbons shall be applied in the order set forth in Section 7.2(f) of the
Credit Agreement.

 

10.3 Mortgagor's Payment Duties. Except as provided in Section 7.18 hereof,
nothing contained herein will limit Mortgagor's absolute duty to make payment of
the Obligations regardless of whether the proceeds assigned by this Article III
are sufficient to pay the same, and the receipt by Mortgagee of proceeds from
Hydrocarbons under this Mortgage will be in addition to all other security now
or hereafter existing to secure payment of the Obligations.

 

10.4 Liability of Mortgagee. Mortgagee is hereby absolved from all liability for
failure to enforce collection of any of such proceeds, and from all other
responsibility in connection therewith except the responsibility to account to
Mortgagor for proceeds actually received by Mortgagee.

 



  G-xiii

   



 

10.5 Actions to Effect Assignment. Subject to the provisions of Section 3.l(c),
Mortgagor covenants to cause all operators, pipeline companies, production
purchasers and other remitters of said proceeds to pay promptly to Mortgagee the
proceeds from such Hydrocarbons in accordance with the terms of this Mortgage,
and to execute, acknowledge and deliver to said remitters such division orders,
transfer orders, certificates and other documents as may be necessary, requested
or proper to effect the intent of this assignment; and Mortgagee shall not be
required at any time, as a condition to its right to obtain the proceeds of such
Hydrocarbons, to warrant its title thereto or to make any guaranty whatsoever.
In addition, Mortgagor covenants to provide to Mortgagee the name and address of
every such remitter of proceeds from such Hydrocarbons, together with a copy of
the applicable division orders, transfer orders, sales contracts and governing
instruments. All expenses incurred by Mortgagee in the collection of said
proceeds shall be repaid promptly by Mortgagor; and prior to such repayment,
such expenses shall be a part of the Obligations secured hereby. If under any
existing Contracts for the sale of Hydrocarbons, other than division orders or
transfer orders, any proceeds of Hydrocarbons are required to be paid by the
remitter direct to Mortgagor so that under such existing Contracts payment
cannot be made of such proceeds to Mortgagee in the absence of foreclosure,
Mortgagor's interest in all proceeds of Hydrocarbons under such existing
Contracts shall, when received by Mortgagor, constitute trust funds in
Mortgagor's hands for the benefit of the Mortgagee, and shall be immediately
paid over to Mortgagee.

 

10.6 Power of Attorney. Without limitation upon any of the foregoing, Mortgagor
hereby designates and appoints Mortgagee as true and lawful agent and
attorney-in-fact (with full power of substitution, either generally or for such
periods or purposes as Mortgagee may from time to time prescribe), with full
power and authority, for and on behalf of and in the name of Mortgagor, to
execute, acknowledge and deliver all such division orders, transfer orders,
certificates and other documents of every nature, with such provisions as may
from time to time, in the opinion of Mortgagee, be necessary or proper to effect
the intent and purpose of the assignment contained in this Article III; and
Mortgagor shall be bound thereby as fully and effectively as if Mortgagor had
personally executed, acknowledged and delivered any of the foregoing orders,
certificates or documents. The powers and authorities herein conferred on
Mortgagee may be exercised by Mortgagee through any Person who, at the time of
exercise, is the president, a senior vice president, a vice president or the
organizational equivalent thereof of Mortgagee. The power of attorney conferred
by this Section 3.6 is granted for valuable consideration and coupled with an
interest and is irrevocable so long as Security Termination has not occurred.
Any Person dealing with Mortgagee, or any substitute, shall be fully protected
in treating the powers and authorities conferred by this Section 3.6 as
continuing in full force and effect until advised by Mortgagee that Security
Termination has occurred.

 

10.7 Indemnification. MORTGAGOR AGREES TO INDEMNIFY MORTGAGEEAND THE OTHER
CREDIT PARTIES, AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
PROFESSIONALS, AND AGENTS (COLLECTIVELY, THE "INDEMNIFIED PARTIES") FROM, AND
DISCHARGE, RELEASE AND HOLD EACH OF THEM HARMLESS AGAINST ALL LOSSES, DAMAGES,
CLAIMS, ACTIONS, LIABILITIES, JUDGMENTS, COSTS, ATTORNEYS FEES OR OTHER CHARGES
OF WHATSOEVER KIND OR NATURE (HEREAFTER REFERRED TO AS "CLAIMS") MADE AGAINST,
IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY OF THEM IF ANY AS A CONSEQUENCE
OF THE ASSERTION EITHER BEFORE OR AFTER THE PAYMENT IN FULL OF THE OBLIGATIONS
THAT ANY OF THE INDEMNIFIED PARTIES RECEIVED HYDROCARBONS OR PROCEEDS PURSUANT
TO THIS MORTGAGE OR PURSUANT TO ANY RIGHT TO COLLECT PROCEEDS DIRECTLY FROM
ACCOUNT DEBTORS WHICH ARE CLAIMED BY THIRD PERSONS. THE INDEMNIFIED PARTIES WILL
HAVE THE RIGHT TO EMPLOY ATTORNEYS AND TO DEFEND AGAINST ANY SUCH CLAIMS AND
UNLESS FURNISHED WITH REASONABLE INDEMNITY, THE INDEMNIFIED PARTIES WILL HAVE
THE RIGHT TO PAY OR COMPROMISE AND ADJUST ALL SUCH CLAIMS. MORTGAGOR WILL
INDEMNIFY AND PAY TO THE INDEMNIFIED PARTIES ALL SUCH AMOUNTS AS MAY BE PAID IN
RESPECT THEREOF, OR AS MAY BE SUCCESSFULLY ADJUDICATED AGAINST ANY OF THE
INDEMNIFIED PARTIES. THE INDEMNITY UNDER THIS SECTION SHALL APPLY TO CLAIMS
ARISING OR INCURRED BY REASON OF THE PERSON BEING INDEMNIFIED'S OWN NEGLIGENCE
BUT SHALL NOT APPLY TO CLAIMS ARISING OR INCURRED BY REASON OF THE PERSON BEING
INDEMNIFIED'S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. THE LIABILITIES OF
MORTGAGOR AS SET FORTH IN THIS SECTION 3.7 SHALL SURVIVE THE TERMINATION OF THIS
MORTGAGE.

 



  G-xiv

   



 

ARTICLE XI

MORTGAGOR'S WARRANTIES AND COVENANTS

 

11.1 Payment of Obligations. Mortgagor covenants that Mortgagor shall timely pay
and perform the Obligations secured by this Mortgage.

 

11.2 Representations and Warranties. Mortgagor represents and warrants as
follows:

 

(a) Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties applicable to Mortgagor and to its Properties
contained in Article IV of the Credit Agreement are hereby confirmed and
restated, each such representation and warranty, together with all related
definitions and ancillary provisions, being hereby incorporated into this
Mortgage by reference as though specifically set forth in this Section.

 

(b) Title to Collateral. Mortgagor has good and defensible title to its
Properties constituting Realty Collateral, and good title to its Properties
constituting Personalty Collateral and Fixture Collateral, in each case, free
from all Liens other than Permitted Liens. The descriptions set forth in Exhibit
A of the quantum and nature of the interests of Mortgagor in and to the Oil and
Gas Properties include the entire interests of Mortgagor in the Oil and Gas
Properties and are complete and accurate in all respects. There are no "back-in"
or "reversionary" interests held by third parties or otherwise which could
reduce the interests of Mortgagor in the Oil and Gas Properties. No operating or
other agreement to which Mortgagor is a party or by which Mortgagor is bound
affecting any part of the Collateral requires Mortgagor to bear any of the costs
relating to the Collateral greater than the leasehold interest of Mortgagor in
such portion of the Collateral.

 

(c) Status of Leases, Term Mineral Interests and Contracts. All of the leases
and term mineral interests in the Oil and Gas Properties are valid, subsisting
and in full force and effect in all material respects, and Mortgagor has no
knowledge that a default exists under any of the terms or provisions, express or
implied, of any of such leases or interests or under any agreement to which the
same are subject. All of the Contracts and obligations of Mortgagor that relate
to the Oil and Gas Properties are in full force and effect in all material
respects and constitute legal, valid and binding obligations of Mortgagor.
Neither Mortgagor nor, to the knowledge of Mortgagor, any other party to any
leases or term mineral interests in the Oil and Gas Properties or any Contract
(i) is in breach of or default, or with the lapse of time or the giving of
notice, or both, would be in breach or default, with respect to any obligations
thereunder, whether express or implied, or (ii) has given or threatened to give
notice of any default under or inquiry into any possible default under, or
action to alter, terminate, rescind or procure a judicial reformation of, any
lease in the Oil and Gas Properties or any Contract, other than, in any case, to
the extent such default or such action could not, individually or in the
aggregate, be expected to result in a Material Adverse Effect.

 



  G-xv

   



 

(d) Production Burdens, Taxes. Expenses and Revenues. Except as otherwise
permitted under, or as qualified by, the Credit Agreement, (i) all rentals,
royalties, overriding royalties, shut-in royalties and other payments due under
or with respect to the Oil and Gas Properties have been properly and timely
paid, except as otherwise permitted under the Credit Agreement, (ii) all taxes
have been properly and timely paid except as otherwise permitted under the
Credit Agreement, (iii) all expenses payable under the terms of the Contracts
have been properly and timely paid, and (iv) all of the proceeds from the sale
of Hydrocarbons produced from the Realty Collateral are being properly and
timely paid to Mortgagor by the purchasers or other remitters of production
proceeds without suspense. Mortgagor's ownership of the Hydrocarbons and the
undivided interests therein as specified on attached Exhibit A will, after
giving full effect to all Liens permitted hereby and after giving full effect to
the agreements or instruments set forth on attached Exhibit A, and any other
instruments or agreements affecting Mortgagor's ownership of such Hydrocarbons,
afford Mortgagor not less than those net interests (expressed as a fraction,
percentage or decimal) in the production from or which is allocated to such
Hydrocarbons specified as net revenue interest on attached Exhibit A and will
cause Mortgagor to bear not more than that portion (expressed as a fraction,
percentage or decimal), specified as working interest on attached Exhibit A, of
the costs of drilling, developing and operating the wells identified on Exhibit
A.

 

(e) Pricing. The prices being received for the production of Hydrocarbons do not
violate any Contract or any law or regulation. Where applicable, all of the
wells located on the Oil and Gas Properties and production of Hydrocarbons
therefrom have been properly classified under appropriate governmental
regulations.

 

(f) Gas Regulatory Matters. Mortgagor has filed with the appropriate state and
federal agencies all necessary rate and collection filings and all necessary
applications for well determinations under the Natural Gas Act of 1938, as
amended, the Natural Gas Policy Act of 1978, as amended, and the rules and
regulations of the Federal Energy Regulatory Commission thereunder, and each
such application has been approved by or is pending before the appropriate state
or federal agency.

 

(g) Production Balances. Except as permitted by the Credit Agreement, none of
the purchasers under any production sales contracts are entitled to "make-up" or
otherwise receive deliveries of Hydrocarbons at any time after the date hereof
without paying at such time the full contract price therefor. Except as set
forth below, no Person is entitled to receive any portion of the interest of
Mortgagor in any Hydrocarbons or to receive cash or other payments to "balance"
any disproportionate allocation of Hydrocarbons under any operating agreement,
gas balancing and storage agreement, gas processing or dehydration agreement, or
other similar agreements.

 



  G-xvi

   



 

(h) Drilling Obligations. There are no obligations under any Oil and Gas
Property or Contract which require the drilling of additional wells or
operations to earn or to continue to hold any of the Oil and Gas Properties in
force and effect, except for oil and gas leases and term assignments that are
still within their primary term (each of which will require drilling operations
to perpetuate it beyond its primary term) and the standard provision in certain
oil and gas leases and term assignments that requires either production or
operations to perpetuate each respective lease after the expiration of its
primary term.

 

(i) Allowables. All production and sales of Hydrocarbons produced or sold from
the Oil and Gas Properties have been made in accordance with any applicable
allowances (plus permitted tolerances) imposed by any Governmental Authorities,
except to the extent that the right of operation of such Oil and Gas Properties
is vested in others, in which case, the Mortgagor has exercised its best efforts
to cause such operator to produce and sell Hydrocarbons in accordance with any
applicable allowables (plus permitted tolerances) imposed by any Governmental
Authorities.

 

(j) Refund Obligations. Mortgagor has not collected any proceeds from the sale
of Hydrocarbons produced from the Oil and Gas Properties which are subject to
any refund obligation.

 

(k) Mortgagor's Address. The address of Mortgagor's place of business, chief
executive office and office where Mortgagor keeps its records concerning
accounts, contract rights and general intangibles is as set forth in Section
7.12, and there has been no change in the location of Mortgagor's place of
business, chief executive office and office where it keeps such records and no
change of Mortgagor's name during the four months immediately preceding the
Effective Date. Mortgagor hereby represents and warrants that its organizational
number is [___], the state of its formation is [_____], and the correct spelling
of its name is as set forth in its signature block below

 

11.3 Further Assurances.

 

(a) Mortgagor covenants that Mortgagor shall execute and deliver such other and
further instruments, and shall do such other and further acts as in the opinion
of Mortgagee may be necessary or desirable to carry out more effectively the
purposes of this Mortgage, including without limiting the generality of the
foregoing, (i) prompt correction of any defect in the execution or
acknowledgment of this Mortgage, any written instrument comprising part or all
of the Obligations, or any other document used in connection herewith; (ii)
prompt correction of any defect which may hereafter be discovered in the title
to the Collateral; (iii) prompt execution and delivery of all division or
transfer orders or other instruments which in Mortgagee's opinion are required
to transfer to Mortgagee, for its benefit and the ratable benefit of the other
Credit Parties, the assigned proceeds from the sale of Hydrocarbons from the Oil
and Gas Properties; and (iv) prompt payment when due and owing of all taxes,
assessments and governmental charges imposed on this Mortgage, upon the interest
of Mortgagee or the Mortgagee, or upon the income and profits from any of the
Collateral.

 



  G-xvii

   



 

(b) Other than as permitted under the Credit Agreement, Mortgagor covenants that
Mortgagor shall maintain and preserve the Lien and security interest herein
created as a perfected first priority security interest so long as Security
Termination has not occurred.

 

11.4 Operation of Oil and Gas Properties. As long as Security Termination has
not occurred, Mortgagor shall (at Mortgagor's own expense):

 

(a) not enter into any operating agreement, contract or agreement which
materially adversely affects the Collateral;

 

(b) neither abandon, forfeit, surrender, release, sell, assign, sublease,
farmout or convey, nor agree to sell, assign, sublease, farmout or convey, nor
mortgage or grant security interests in, nor otherwise dispose of or encumber
any of the Collateral or any interest therein, and do all other things necessary
to keep unimpaired, except for Permitted lLens, its rights with respect to the
Collateral and prevent any forfeiture thereof or a default thereunder, except to
the extent a portion of such Properties is undeveloped or is no longer capable
of producing Hydrocarbons in economically reasonable amounts and except for
dispositions permitted by Section 6.4 of the Credit Agreement;

 

(c) operate the Oil and Gas Properties in such a manner as to cause the
Collateral to be maintained, developed and protected against drainage and
continuously operated for the production and marketing of Hydrocarbons in a good
and workmanlike manner as a prudent operator would in accordance with (i)
generally accepted practices, (ii) applicable oil and gas leases and Contracts,
and (iii) all applicable Federal, state and local laws, rules and regulations;
except to the extent such Properties are no longer capable of producing
Hydrocarbons in economically reasonable amounts and except for Oil and Gas
Properties disposed of as permitted by Section 6.4 of the Credit Agreement;

 

(d) promptly pay or, to the extent that the right of operation is vested in
others, exercise its best efforts to cause to be paid, when due and owing (i)
all rentals and royalties payable in respect of the Collateral; (ii) all
expenses incurred in or arising from the operation or development of the
Collateral; (iii) all taxes, assessments and governmental charges imposed upon
the Collateral, upon the income and profits from any of the Collateral, or upon
Mortgagee because of its interest therein; and (iv) all local, state and federal
taxes, payments and contributions for which Mortgagor may be liable except to
the extent as permitted under the Credit Agreement;

 

(e) other than as otherwise permitted under the terms of the Credit Agreement,
cause the Operating Equipment and the Fixture Operating Equipment to be kept in
good and effective operating condition, ordinary wear and tear excepted, and
cause to be made all repairs, renewals, replacements, additions and improvements
thereof or thereto, necessary or appropriate in connection with the production
of Hydrocarbons from the Oil and Gas Properties;

 

(f) permit and do all things necessary or proper to enable Mortgagee (through
any of its respective agents and employees) to enter upon the Oil and Gas
Properties for the purpose of investigating and inspecting, in accordance with
and subject to Section 5.18 of the Credit Agreement, the condition and
operations of the Collateral in accordance with the terms of the Credit
Agreement; and

 



  G-xviii

   



 

(g) cause the Collateral to be kept free and clear of Liens of every character
other than the Permitted Liens.

 

Notwithstanding the foregoing, to the extent any Borrower or any Subsidiary of a
Borrower is not the operator of any Oil and Gas Property (other than to the
extent that such operator is an Affiliate of a Borrower), Mortgagor will, and
will cause each of the Borrowers and their Subsidiaries to, use reasonable
efforts to cause the operator to comply with this Section 4.4.

 

11.5 Recording. Mortgagor hereby authorizes Mortgagee to, at Mortgagor's own
expense, record, register, deposit and file this Mortgage and every other
instrument in addition or supplement hereto, including applicable financing
statements which have been delivered to the Mortgagor prior to filing, in such
offices and places within the state where the Collateral is located and in the
state where the Mortgagor is registered as a limited liability company or other
entity and at such times and as often as may be necessary to preserve, protect
and renew the Lien and security interest herein created as a perfected first
priority security interest on real or personal property as the case may be, and
otherwise shall do and perform all matters or things necessary or expedient to
be done or observed by reason of any Requirement of Law for the purpose of
effectively creating, perfecting, maintaining and preserving the Lien and
security interest created hereby in and on the Collateral.

 

11.6 Records, Statements and Reports. Mortgagor shall keep proper books of
record and account in which complete and correct entries shall be made of
Mortgagor's transactions in accordance with the method of accounting required in
the Credit Agreement and shall furnish or cause to be furnished to Mortgagee the
reports required to be delivered pursuant to the terms of the Credit Agreement.

 

11.7 Insurance. To the extent that insurance is carried by a third-party
operator on behalf of Mortgagor, upon request by Mortgagee, Mortgagor shall use
its reasonable efforts to obtain and provide Mortgagee with copies of
certificates of insurance showing Mortgagor as a named insured. Mortgagor hereby
assigns to Mortgagee for its benefit and the benefit of the other Credit Parties
any and all monies that may become payable under any such policies of insurance
by reason of damage, loss or destruction of any of the Collateral and Mortgagee
may receive such monies and apply all or any part of the sums so collected, at
its election, toward payment of the Obligations, whether or not such Obligations
are then due and payable, in such manner as Mortgagee may elect. Subject to the
terms of the Credit Agreement, any insurance proceeds received by Mortgagor
shall be held in trust for the benefit of Mortgagee, shall be segregated from
other funds of Mortgagor and shall be forthwith paid over to Mortgagee.

 

11.8 Right of Access. To the extent required by the Credit Agreement, Mortgagor
will permit Mortgagee, or the agents or designated representatives of Mortgagee,
to enter upon all or any portion of the Realty Collateral or other tangible
Property for the purposes of investigating and inspecting the condition and
operation thereof.

 



  G-xix

   



 

ARTICLE XII

DEFAULT

 

12.1 Events of Default. An Event of Default under the terms of the Credit
Agreement shall constitute an "Event of Default" under this Mortgage.

 

12.2 Acceleration Upon Default. Upon the occurrence and during the continuance
of any Event of Default (other than pursuant to Section 7.1(f) and Section
7.1(g) of the Credit Agreement), Mortgagee may, or shall at the request of the
Required Lenders, declare the entire unpaid principal of, and the interest
accrued on, and all other amounts owed in connection with, the Obligations to be
forthwith due and payable, whereupon the same shall become immediately due and
payable without any protest, presentment, demand, notice of intent to
accelerate, notice of acceleration or further notice of any kind, all of which
are hereby expressly waived by Mortgagor. If an Event of Default pursuant to
Section 7.1(f) and Section 7.1(g) of the Credit Agreement has occurred, the
entire unpaid principal of and interest accrued on, and all other amounts owed
in connection with, the Obligations, shall immediately and automatically become
and be due and payable in full, without presentment, demand, protest or any
notice of any kind (including, without limitation, any notice of intent to
accelerate or notice of acceleration) all of which are hereby expressly waived
by Mortgagor. Whether or not Mortgagee or the Required Lenders elect to
accelerate as herein provided, Mortgagee may simultaneously, or thereafter,
without any further notice to Mortgagor, exercise any other right or remedy
provided in this Mortgage or otherwise existing under the Credit Agreement or
any other Loan Document or any other agreement, document, or instrument
evidencing obligations owing from Mortgagor to any of the Credit Parties.

 



  G-xx

   



 

ARTICLE XIII

MORTGAGEE'S RIGHTS

 

Mortgagee’s rights under this Article VI are provided to the full extent
permitted by applicable law.

 

13.1 Rights to Realty Collateral Upon Default.

 

(a) Operation of Property by Mortgagee. Upon the occurrence and during the
continuance of an Event of Default, and in addition to all other rights of
Mortgagee, Mortgagee shall have the following rights and powers (but no
obligation):

 

(i) To enter upon and take possession of any of the Realty Collateral and
exclude Mortgagor therefrom;

 

(ii) To hold, use, administer, manage and operate the Realty Collateral to the
extent that Mortgagor could do so, and without any liability to Mortgagor in
connection with such operations; and

 

(iii) To the extent that Mortgagor could do so, to collect, receive and receipt
for all Hydrocarbons produced and sold from the Realty Collateral, to make
repairs, to purchase machinery and equipment, to conduct workover operations, to
drill additional wells, and to exercise every power, right and privilege of
Mortgagor with respect to the Realty Collateral.

 

Mortgagee may designate any person, firm, corporation or other entity to act on
its behalf in exercising the foregoing rights and powers. When and if the
expenses of such operation and development (including costs of unsuccessful
workover operations or additional wells) have been paid, and Security
Termination has occurred, the Realty Collateral shall be returned to Mortgagor
(providing there has been no foreclosure sale).

 

(b) Judicial Proceedings. Upon the occurrence and during the continuance of an
Event of Default, Mortgagee, in lieu of or in addition to exercising the power
of sale hereafter given, may proceed by a suit or suits, in equity or at law (i)
for the specific performance of any covenant or agreement herein contained or in
aid of the execution of any power herein granted, (ii) for the appointment of a
receiver whether there is then pending any foreclosure hereunder or the sale of
the Realty Collateral, or (iii) for the enforcement of any other appropriate
legal or equitable remedy; and further, in lieu of the non-judicial power of
sale granted herein for Collateral located in the State of Louisiana, Mortgagee
may proceed by suit for a sale of the Realty Collateral.

 

(c) Foreclosure by Private Power of Sale of Collateral. Upon the occurrence and
during the continuance of an Event of Default, Mortgagee shall have the right
and power to sell, as Mortgagee may elect, all or a portion of the Collateral at
one or more sales as an entirety or in parcels, in accordance with applicable
state law. Mortgagor hereby designates as Mortgagor's address for the purpose of
notice the address set out in Section 7.12; provided that Mortgagor may by
written notice to Mortgagee designate a different address for notice purposes.
Any purchaser or purchasers will be provided with a special warranty conveyance
binding Mortgagor and Mortgagor's successors and assigns. Sale of a part of the
Realty Collateral will not exhaust the power of sale, and sales may be made from
time to time until all of the Realty Collateral is sold or Security Termination
has occurred.

 



  G-xxi

   



 

(d) Certain Aspects of Sale. Mortgagee will have the right to become the
purchaser at any foreclosure sale and to credit the then outstanding balance of
the Obligations against the amount payable by Mortgagee as purchaser at such
sale. Statements of fact or other recitals contained in any conveyance to any
purchaser or purchasers at any sale made hereunder will conclusively establish
the occurrence of an Event of Default, any acceleration of the maturity of the
Obligations, the advertisement and conduct of such sale in the manner provided
herein, the appointment of any successor-Mortgagee hereunder and the truth and
accuracy of all other matters stated therein. Mortgagor does hereby ratify and
confirm all legal acts that the Mortgagee may do in carrying out Mortgagee's
duties and obligations under this Mortgage, and Mortgagor hereby irrevocably
appoints Mortgagee to be the attorney-in-fact of Mortgagor and in the name and
on behalf of Mortgagor to execute and deliver any deeds, transfers, conveyances,
assignments, assurances and notices which Mortgagor ought to execute and deliver
and do and perform any and all such acts and things which Mortgagor ought to do
and perform under the covenants herein contained and generally to use the name
of Mortgagor in the exercise of all or any of the powers hereby conferred on
Mortgagee. Upon any sale, whether under the power of sale hereby given or by
virtue of judicial proceedings, it shall not be necessary for Mortgagee or any
public officer acting under execution or by order of court, to have physically
present or constructively in his possession any of the Collateral, and Mortgagor
hereby agrees to deliver to the purchaser or purchasers at such sale on the date
of sale the Collateral purchased by such purchasers at such sale and if it
should be impossible or impracticable to make actual delivery of such
Collateral, then the title and right of possession to such Collateral shall pass
to the purchaser or purchasers at such sale as completely as if the same had
been actually present and delivered.

 

(e) Receipt to Purchaser. Upon any sale made under the power of sale herein
granted, the receipt of Mortgagee will be sufficient discharge to the purchaser
or purchasers at any sale for its purchase money, and such purchaser or
purchasers, will not, after paying such purchase money and receiving such
receipt of Mortgagee, be obligated to see to the application of such purchase
money or be responsible for any loss, misapplication or non-application thereof.

 

(f) Effect of Sale. Any sale or sales of the Realty Collateral will operate to
divest all right, title, interest, claim and demand whatsoever, either at law or
in equity, of Mortgagor in and to the premises and the Realty Collateral sold,
and will be a perpetual bar, both at law and in equity, against Mortgagor,
Mortgagor's successors or assigns, and against any and all Persons claiming or
who shall thereafter claim all or any of the Realty Collateral sold by, through
or under Mortgagor, or Mortgagor's successors or assigns. Nevertheless, if
requested by Mortgagee so to do, Mortgagor shall join in the execution and
delivery of all proper conveyances, assignments and transfers of the Property so
sold. The purchaser or purchasers at the foreclosure sale will receive as
incident to his, her, its or their own ownership, immediate possession of the
Realty Collateral purchased and Mortgagor agrees that if Mortgagor retains
possession of the Realty Collateral or any part thereof subsequent to such sale,
Mortgagor will be considered a tenant at sufferance of the purchaser or
purchasers and will be subject to eviction and removal by any lawful means, with
or without judicial intervention, and all damages by reason thereof are hereby
expressly waived by Mortgagor,

 



  G-xxii

   



 

(g) Application of Proceeds. The proceeds of any sale of the Realty Collateral
or any part thereof, whether under the power of sale herein granted and
conferred or by virtue of judicial proceedings, shall either be, at the option
of Mortgagee, applied at the time of receipt, or held by Mortgagee in a cash
collateral account as additional Collateral, and in either case, applied in the
order set forth in Section 7.2(f) of the Credit Agreement.

 

(h) Mortgagor's Waiver of Appraisement and Marshalling. Mortgagor agrees, to the
full extent that Mortgagor may lawfully so agree, that Mortgagor will not at any
time insist upon or plead or in any manner whatever claim the benefit of any
appraisement, valuation, stay, extension or redemption law, now or hereafter in
force, in order to prevent or hinder the enforcement or foreclosure of this
Mortgage, the absolute sale of the Collateral, including the Realty Collateral,
or the possession thereof by any purchaser at any sale made pursuant to this
Mortgage or pursuant to the decree of any court of competent jurisdiction; and
Mortgagor, for Mortgagor and all who may claim through or under Mortgagor,
hereby waives the benefit of all such laws and, to the extent that Mortgagor may
lawfully do so under any applicable law, any and all rights to have the
Collateral, including the Realty Collateral, marshaled upon any foreclosure of
the Lien hereof or sold in inverse order of alienation. Mortgagor agrees that
Mortgagee may sell the Collateral, including the Realty Collateral, in part, in
parcels or as an entirety as directed by Mortgagee.

 

(i) Other Waivers. Mortgagee may resort to any security given by this Mortgage
or to any other security now existing or hereafter given to secure the payment
of any of the Obligations secured hereby, in whole or in part, and in such
portions and in such order as may seem best to Mortgagee in its sole and
uncontrolled discretion, and any such action shall not in any manner be
considered as a waiver of any of the rights, benefits or Liens created by this
Mortgage.

 

(j) Executory Process.

 

(i) Mortgagor for itself, its successors and assigns does by these presents
agree and stipulate that, upon the occurrence and during the continuance of an
Event of Default, it shall be lawful for and Mortgagor does hereby authorize
Mortgagee without making a demand or putting in default, putting in default
being expressly waived, to cause all and singular the Collateral to be seized
and sold by executory or other legal process without appraisement (appraisement
being hereby expressly waived) either in its entirety or in lots, or parcels as
Mortgagee may determine to the highest bidder for cash or on such terms as
Mortgagee may direct, Mortgagor for itself, its successors and assigns hereby
confessing judgment for the full amount of the Obligations secured and to be
secured hereby, whether now existing or arising hereafter.

 

(ii) Mortgagor hereby expressly waives: (a) the benefit of appraisement as
provided in Louisiana Code of Civil Procedure Articles 2332, 2336, 2723 and
2724, and all other laws conferring the same; (b) the notice of seizure required
by Louisiana Code of Civil Procedure Articles 2293 and 2721; (c) the three days
delay provided by Louisiana Code of Civil Procedure Articles 2331 and 2772; and
(e) the benefit of the other provisions of Louisiana Code of Civil Procedure
Articles 2331, 2722 and 2723, not specifically mentioned above.

 



  G-xxiii

   



 

(k) Applicable Law. If any law referred to herein and now in force, of which
Mortgagor or its successor or successors might take advantage despite the
provisions hereof, shall hereafter be repealed or cease, to be in force, such
law shall not thereafter be deemed to constitute any part of the contract herein
contained or to preclude the operation or application of the provisions hereof.
The rights and remedies of the Mortgagee provided by this Section 6.1 are
limited to extent provided by applicable law.

 

13.2 Rights to Personalty Collateral Upon Default. Upon the occurrence and
during the continuance of an Event of Default, or at any time thereafter,
Mortgagee or the Trustee may proceed against the Personalty Collateral in
accordance with the rights and remedies granted herein with respect to the
Realty Collateral, or will have all rights and remedies granted by the UCC as in
effect in Louisiana UCC (La. Rev. Stat. 10:9-101 et seq) as amended, modified or
succeeded, and under all other applicable laws of Louisiana and this Mortgage.
Mortgagee shall have the right to take possession of the Personalty Collateral,
and for this purpose Mortgagee may enter upon any premises on which any or all
of the Personalty Collateral is situated and, to the extent that Mortgagor could
do so, take possession of and operate the Personalty Collateral or remove it
therefrom. Mortgagee may require Mortgagor to assemble the Personalty Collateral
and make it available to Mortgagee at a place to be designated by Mortgagee
which is reasonably convenient to both parties. Unless the Personalty Collateral
is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market, Mortgagee will send Mortgagor
reasonable notice of the time and place of any public sale or of the time after
which any private sale or other disposition of the Personalty Collateral is to
be made. This requirement of sending reasonable notice will be met if such
notice is mailed, postage prepaid, to Mortgagor at the address designated in
Section 7.12 hereof (or such other address as has been designated as provided
herein) at least ten days before the time of the sale or disposition. In
addition to the expenses of retaking, holding, preparing for sale, selling and
the like, Mortgagee will be entitled to recover attorney's fees and legal
expenses as provided for in this Deed of Trust and in the writings evidencing
the Obligations before applying the balance of the proceeds from the sale or
other disposition toward satisfaction of the Obligations. Mortgagor will remain
liable for any deficiency remaining after the sale or other disposition.
Mortgagor hereby consents and agrees that any disposition of all or a part of
the Collateral may be made without warranty of any kind whether expressed or
implied.

 

13.3 Rights to Fixture Collateral Upon Default. Upon the occurrence and during
the continuance of an Event of Default, Mortgagee may elect to treat the Fixture
Collateral as either Realty Collateral or as Personalty Collateral (but not
both) and proceed to exercise such rights as apply to the type of Collateral
selected.

 



  G-xxiv

   



 

13.4 Other Rights. In addition to the rights as described in Sections 6.1, 6.2
and 6.3, upon the occurrence and during the continuance of any Event of Default,
Mortgagee may take such other action, without notice or demand, as it deems
advisable to protect and enforce its rights against Mortgagor and in and to the
Collateral, including the following actions, each of which may be pursued
concurrently or otherwise, at such time and in such order as Mortgagee may
determine, in its sole discretion, without impairing or otherwise affecting the
other rights and remedies of Mortgagee: (i) institute proceedings for the
complete foreclosure of this Mortgage in which case the Collateral or any part
thereof may be sold for cash or upon credit in one or more portions; or (ii) to
the extent permitted and pursuant to the procedures provided by applicable law,
institute proceedings for the partial foreclosure of this Mortgage for the
portion of the Obligations then due and payable, subject to the continuing Lien
of this Mortgage for the balance of the Obligations not then due; or (iii)
institute an action, suit or proceeding in equity for the specific performance
of any covenant, condition or agreement contained in this Mortgage; or (iv)
apply for the appointment of a trustee, receiver, liquidator or conservator of
the Collateral, without regard for the adequacy of the security for the
Obligations and without regard for the solvency of Mortgagor or of any Person
liable for the payment of the Obligations; or (v) pursue such other remedies as
Mortgagee may have under applicable law. The rights and remedies of the
Mortgagee provided by this Section 6.4 are limited to the extent provided by
applicable law.

 

13.5 Keeper. In the event the Collateral, or any part thereof, is seized as an
incident to an action for the recognition or enforcement of this Mortgage by
executory process, ordinary process, sequestration, writ of fieri facias or
otherwise, the Mortgagor and the Mortgagee agree that the court issuing any such
order shall, if petitioned for by Mortgagee, direct the applicable sheriff to
appoint as a keeper of the Collateral, the Mortgagee or any agent designated by
Mortgagee or any person named by Mortgagee at the time such seizure is effected.
This designation is pursuant to Louisiana Revised Statutes 9:5136 through
5140.2, inclusive, as the same may be amended, and the Mortgagee shall be
entitled to all the rights and benefits afforded thereunder. It is hereby agreed
that the keeper shall be entitled to receive as compensation, in excess of its
reasonable costs and expenses incurred in the administration or preservation of
the Collateral, an amount equal to five (5%) percent of the gross revenues of
the Collateral, which shall be included as indebtedness secured by this
Mortgage. The designation of keeper made herein shall not be deemed to require
the Mortgagee to provoke the appointment of such a keeper.

 

13.6 Account Debtors. Mortgagee may, in its discretion, after the occurrence and
during the continuance of an Event of Default, (a) notify any account debtor on
any accounts constituting Collateral to make payments directly to Mortgagee, (b)
instruct any party described in Section 3.1(b) to deliver all Hydrocarbons
assigned to Mortgagee as described in Section 3.l(a) and all proceeds therefrom
directly to Mortgagee, and (c) contact such account debtors and other parties
directly to verify information furnished by Mortgagor with respect to such
account debtors and such accounts. Mortgagee shall not have any obligation to
preserve any rights against prior parties.

 

13.7 Costs and Expenses. All sums advanced or costs or expenses incurred by
Mortgagee (either by it directly or on its behalf by Mortgagee or any receiver
appointed hereunder) in protecting and enforcing its rights hereunder shall
constitute a demand obligation owing by Mortgagor to Mortgagee as part of the
Obligations. Mortgagor hereby agrees to repay such sums on demand plus interest
thereon from the date of the advance or incurrence until reimbursement of
Mortgagee at the Reimbursement Rate.

 



  G-xxv

   



 

13.8 Set-Off. Upon the occurrence and during the continuance of any Event of
Default, Mortgagee shall have the right to set-off any funds of Mortgagor in the
possession of Mortgagee against any amounts then due by Mortgagor to Mortgagee
pursuant to this Mortgage.

 

ARTICLE XIV

MISCELLANEOUS

 

14.1 Advances by Mortgagee. Each and every covenant of Mortgagor herein
contained shall be performed and kept by Mortgagor solely at Mortgagor's
expense. If Mortgagor fails to perform or keep any of the covenants of
whatsoever kind or nature contained in this Mortgage, Mortgagee (either by it
directly or any receiver appointed hereunder) may, but will not be obligated to,
make advances to perform the same on Mortgagor's behalf, and Mortgagor hereby
agrees to repay such sums and any attorneys' fees incurred in connection
therewith on demand plus interest thereon from the date of the advance until
reimbursement of Mortgagee at the Reimbursement Rate. In addition, Mortgagor
hereby agrees to repay on demand any costs, expenses and attorney's fees
incurred by Mortgagee which are to be obligations of Mortgagor pursuant to, or
allowed by, the terms of this Mortgage, including such costs, expenses and
attorney's fees incurred pursuant to Section 3.l(h), Section 6.7 or Section 7.2
hereof, plus interest thereon from the date of the advance by Mortgagee until
reimbursement of Mortgagee, respectively, at the Reimbursement Rate. Such
amounts will be in addition to any sum of money which may, pursuant to the terms
and conditions of the written instruments comprising part of the Obligations, be
due and owing. No such advance will be deemed to relieve Mortgagor from any
default hereunder.

 

14.2 Defense of Claims. Mortgagor shall promptly notify Mortgagee in writing of
the commencement of any legal proceedings affecting Mortgagor's title to the
Collateral or Mortgagee's Lien or security interest in the Collateral, or any
part thereof, and shall take such action, employing attorneys agreeable to
Mortgagee, as may be necessary to preserve Mortgagor's and Mortgagee's rights
affected thereby. If Mortgagor fails or refuses to adequately or vigorously, in
the sole judgment of Mortgagee, defend Mortgagor's or Mortgagee's rights to the
Collateral, Mortgagee may take such action on behalf of and in the name of
Mortgagor and at Mortgagor's expense. Moreover, Mortgagee may take such
independent action in connection therewith as they may in their discretion deem
proper, including the right to employ independent counsel and to intervene in
any suit affecting the Collateral. All costs, expenses and attorneys' fees
incurred by Mortgagee pursuant to this Section 7.2 or in connection with the
defense by Mortgagee of any claims, demands or litigation relating to Mortgagor,
the Collateral or the transactions contemplated in this Mortgage shall be paid
by Mortgagor on demand plus interest thereon from the date of such demand by
Mortgagee until reimbursement of Mortgagee at the Reimbursement Rate.

 

14.3 Termination. If Security Termination has occurred and the covenants herein
contained are well and fully performed then all of the Collateral will revert to
Mortgagor to the extent not otherwise transferred or sold as permitted under
Requirements of Law or under this Mortgage and the entire estate, right, title
and interest of Mortgagee will thereupon cease; and Mortgagee in such case
shall, upon the request of Mortgagor and the payment by Mortgagor of all
attorneys' fees and other expenses, deliver to Mortgagor proper recordable
instruments acknowledging the termination and release of this Mortgage.

 



  G-xxvi

   



 

14.4 Renewals, Amendments and Other Security. Without notice or consent of
Mortgagor, renewals and extensions of the written instruments constituting part
or all of the Obligations may be given at any time and amendments may be made to
agreements relating to any part of such written instruments or the Collateral.
Mortgagee may take or hold other security for the Obligations without notice to
or consent of Mortgagor. The acceptance of this Mortgage by Mortgagee shall not
waive or impair any other security Mortgagee may have or hereafter acquire to
secure the payment of the Obligations nor shall the taking of any such
additional security waive or impair the Lien and security interests herein
granted. Mortgagee may resort first to such other security or any part thereof,
or first to the security herein given or any part thereof, or from time to time
to either or both, even to the partial or complete abandonment of either
security, and such action will not be a waiver of any rights conferred by this
Mortgage. This Mortgage may not be amended, waived or modified except in a
written instrument executed by both Mortgagor and Mortgagee. The provisions of
this Section 7.4 are granted to the extent permissible by applicable law.

 

14.5 Security Agreement, Financing Statement Covering As-Extracted Collateral
and Fixture Filing. This Mortgage will be deemed to be and may be enforced from
time to time as an assignment, contract, financing statement, real estate
mortgage, or security agreement, and from time to time as any one or more
thereof if appropriate under applicable state law. As a financing statement and
as a fixture filing with respect to fixture collateral, and subject to
Subsection (4) of Section 9-301 of the UCC (La. Rev. Stat 10:9-301(4)), as
amended, modified or succeeded, this Mortgage is intended to cover all
Personalty Collateral including, but not limited to, Mortgagor's interest in all
Collateral, all Hydrocarbons as and after they are extracted, all “as-extracted”
Collateral, and all accounts arising from the sale thereof at the wellhead. This
Mortgage shall be effective as a financing statement filed as a fixture filing
with respect to Fixture Collateral included within the Collateral. This Mortgage
shall be filed in the real estate records or other appropriate records of the
parish or parishes in the state in which any part of the Realty Collateral is
located. At Mortgagee's request, Mortgagor shall deliver financing statements
covering the Personalty Collateral, including all Hydrocarbons sold at the
wellhead, and Fixture Collateral, which financing statements may be filed in the
UCC records or other appropriate office of the parish or state in which any of
the Collateral is located or in any other location permitted or required to
perfect Mortgagee's security interest under the UCC. In addition, Mortgagor
hereby irrevocably authorizes Mortgagee and any affiliate, employee or agent
thereof, at any time and from time to time, to file in any UCC jurisdiction any
financing statement or document and amendments thereto, without the signature of
Mortgagor where permitted by law, in order to perfect or maintain the perfection
of any security interest granted under this Mortgage. A photographic or other
reproduction of this Mortgage shall be sufficient as a financing statement.

 

14.6 Unenforceable or Inapplicable Provisions. If any term, covenant, condition
or provision hereof is invalid, illegal or unenforceable in any respect, the
other provisions hereof will remain in full force and effect and will be
liberally construed in favor of Mortgagee in order to carry out the provisions
hereof.

 

14.7 Rights Cumulative. Each and every right, power and remedy herein given to
Mortgagee will be cumulative and not exclusive, and each and every right, power
and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by Mortgagee and the exercise, or the beginning of the exercise, of
any such right, power or remedy will not be deemed a waiver of the right to
exercise, at the same time or thereafter, any other right, power or remedy. No
delay or omission by Mortgagee in the exercise of any right, power or remedy
will impair any such right, power or remedy or operate as a waiver thereof or of
any other right, power or remedy then or thereafter existing.

 



  G-xxvii

   



 

14.8 Waiver by Mortgagee. Any and all covenants in this Mortgage may from time
to time by instrument in writing by Mortgagee (acting upon the direction of the
Required Lenders), be waived to such extent and in such manner as Mortgagee may
desire, but no such waiver will ever affect or impair either Mortgagee's rights
hereunder, except to the extent specifically stated in such written instrument.

 

14.9 Terms. The term "Mortgagor" as used in this Mortgage will be construed as
singular or plural to correspond with the number of Persons executing this
Mortgage as Mortgagor. If more than one Person executes this Mortgage as
Mortgagor, his, her, its, or their duties and liabilities under this Mortgage
will be joint and several. The terms "Mortgagee" and "Mortgagor" as used in this
Mortgage include the heirs, executors or administrators, successors,
representatives, receiver, trustees and assigns of those parties. Unless the
context otherwise requires, terms used in this Mortgage which are defined in the
UCC of Louisiana are used with the meanings therein defined.

 

14.10 Counterparts. This Mortgage may be executed in any number of counterparts,
each of which will for all purposes be deemed to be an original, and all of
which are identical except that, to facilitate recordation, in any particular
parish(es) counterpart portions of Exhibit A hereto which describe Properties
situated in parishes other than the parish in which such counterpart is to be
recorded may have been omitted.

 

14.11 Governing Law. This Mortgage shall be governed by and construed in
accordance with the laws of the State of Louisiana.

 

14.12 Notice. All notices required or permitted to be given by Mortgagor or
Mortgagee shall be made in the manner set forth in the Credit Agreement and
shall be addressed as follows:

 

Mortgagor:                            [________________]

[Address]

Attention: [__________]

Email: [__________]

Facsimile: [__________]

 

with a copy to:

 

Viking Energy Group, Inc.

1330 Avenue of the Americas, Suite 23A

New York, New York 10019

Attention: James A. Doris

Email: jdoris@vikingenergygroup.com

Facsimile: (646) 356-7034

 



  G-xxviii

   



 

 

Mortgagee:                        405 Lexington Avenue

59th Floor

New York, New York 10174

Attn: Greg White

Email: gwhite@arenaco.com

Facsimile: (212) 612-3207

 

with a copy to:

 

reporting@arenaco.com and gpaulsen@arenaco.com

 

and

 

K&L Gates LLP

1717 Main Street

Suite 2800

Dallas, TX 75201

Attention: Michael Cuda

E-mail: michael.cuda@klgates.com

Facsimile: (214) 939-5849

 

14.13 Condemnation. All awards and payments heretofore and hereafter made for
the taking of or injury to the Collateral or any portion thereof whether such
taking or injury be done under the power of eminent domain or otherwise, are
hereby assigned, and shall be paid to Mortgagee. Mortgagee is hereby authorized
to collect and receive the proceeds of such awards and payments and to give
proper receipts and acquittances therefor. Mortgagor hereby agrees to make,
execute and deliver, upon request, any and all assignments and other instruments
sufficient for the purpose of confirming this assignment of the awards and
payments to Mortgagee free and clear of any encumbrances of any kind or nature
whatsoever. Any such award or payment may, at the option of Mortgagee, be
retained and applied by Mortgagee after payment of attorneys' fees, costs and
expenses incurred in connection with the collection of such award or payment
toward payment of all or a portion of the Obligations, whether or not the
Obligations are then due and payable, or be paid over wholly or in part to
Mortgagor for the purpose of altering, restoring or rebuilding any part of the
Collateral which may have been altered, damaged or destroyed as a result of any
such taking, or other injury to the Collateral.

 

14.14 Insurance Proceeds. Pursuant to La. R.S. 9:5386, Mortgagor hereby agrees
and irrevocably pledges to Mortgagee, for its benefit and the benefit of the
Credit Parties, and its successors and assigns, for the purpose of securing the
Obligations, Mortgagor's rights under policies of insurance covering any
Collateral, including the right to receive any proceeds attributable insurance
loss of such property.

 

14.15 No Paraphed Notes. Mortgagor acknowledges that no promissory note or other
instrument has been presented to the undersigned notary public(s) to be paraphed
for identification herewith.

 



  G-xxix

   



 

14.16 Successors and Assigns.

 

(a) This Mortgage is binding upon Mortgagor, Mortgagor's successors and assigns,
and shall inure to the benefit of each Credit Party (other than as set forth
below) and each of its successors and assigns, and the provisions hereof shall
likewise be covenants running with the land.

 

(b) This Mortgage shall be transferable and negotiable, with the same force and
effect and to the same extent as the Obligations may be transferable, it being
understood that, upon the legal transfer or assignment by the Credit Parties (or
any of them) of any of the Obligations, the legal holder of such Obligations
shall have all of the rights granted to the Mortgagee for the benefit of the
Credit Parties under this Mortgage. The Mortgagor specifically agrees that upon
any transfer of all or any portion of the Obligations, this Mortgage shall
secure with retroactive rank the existing Obligations of the Mortgagor to the
transferee and any and all Obligations to such transferee thereafter arising.

 

(c) The Mortgagor hereby recognizes and agrees that the Credit Parties (or any
of them) may, from time to time, one or more times, transfer all or any portion
of the Obligations to one or more third parties. Such transfers may include, but
are not limited to, sales of participation interests in such Obligations in
favor of one or more third parties. Upon any transfer of all or any portion of
the Obligations, the Mortgagee may transfer and deliver any and/or all of the
Collateral to the transferee of such Obligations and such Collateral shall
secure any and all of the Obligations in favor of such a transferee then
existing and thereafter arising, and after any such transfer has taken place,
the Mortgagee shall be fully discharged from any and all future liability and
responsibility to the Mortgagor with respect to such Collateral, and transferee
thereafter shall be vested with all the powers, rights and duties with respect
such Collateral.

 

14.17 Article and Section Headings. The article and section headings in this
Mortgage are inserted for convenience of reference and shall not be considered a
part of this Mortgage or used in its interpretation.

 

14.18 Usury Not Intended. It is the intent of Mortgagor and Mortgagee in the
execution and performance of this Mortgage, the Credit Agreement and the other
Loan Documents to contract in strict compliance with applicable usury laws
governing the Obligations including such applicable usury laws of the State of
New York and the United States of America as are from time-to-time in effect. In
furtherance thereof, Mortgagee and Mortgagor stipulate and agree that none of
the terms and provisions contained in this Mortgage, the Credit Agreement or the
other Loan Documents shall ever be construed to create a contract to pay, as
consideration for the use, forbearance or detention of money, interest at a rate
in excess of the maximum non-usurious rate permitted by applicable law and that
for purposes hereof "interest" shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, charged or received
under this Mortgage, the Credit Agreement and the other Loan Documents; and in
the event that, notwithstanding the foregoing, under any circumstances the
aggregate amounts taken, reserved, charged, received or paid on the Obligations,
include amounts which by applicable law are deemed interest which would exceed
the maximum non-usurious rate permitted by applicable law, then such excess
shall be deemed to be a mistake and Mortgagee shall credit the same on the
principal of the Obligations (or if the Obligations shall have been paid in
full, refund said excess to Mortgagor). In the event that the maturity of the
Obligations is accelerated by reason of any election of Mortgagee resulting from
an Event of Default, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest may never include more than
the maximum non-usurious rate permitted by applicable law and excess interest,
if any, provided for in this Mortgage, the Credit Agreement or other Loan
Documents shall be canceled automatically as of the date of such acceleration
and prepayment and, if theretofore paid, shall be credited on the Obligations
or, if the Obligations shall have been paid in full, refunded to Mortgagor. In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the maximum non-usurious rate permitted by applicable law,
Mortgagor and Mortgagee shall to the maximum extent permitted under applicable
law amortize, prorate, allocate and spread in equal part during the period of
the full stated term of the Obligations, all amounts considered to be interest
under applicable law of any kind contracted for, charged, received or reserved
in connection with the Obligation.

 



  G-xxx

   



 

14.19 Credit Agreement. To the fullest extent possible, the terms and provisions
of the Credit Agreement shall be read together with the terms and provisions of
this Mortgage so that the terms and provisions of this Mortgage do not conflict
with the terms and provisions of the Credit Agreement; provided, however,
notwithstanding the foregoing, in the event that any of the terms or provisions
of this Mortgage conflict with any terms or provisions of the Credit Agreement,
the terms or provisions of the Credit Agreement shall govern and control for all
purposes; provided that the inclusion in this Mortgage of terms and provisions,
supplemental rights or remedies in favor of the Mortgagee not addressed in the
Credit Agreement shall not be deemed to be a conflict with the Credit Agreement
and all such additional terms, provisions, supplemental rights or remedies
contained herein shall be given full force and effect.

 

14.20 Due Authorization. Mortgagor hereby represents, warrants and covenants to
Mortgagee that the obligations of Mortgagor under this Mortgage are the valid,
binding and legally enforceable obligations of Mortgagor, that the execution,
ensealing and delivery of this Mortgage by Mortgagor has been duly and validly
authorized in all respects by Mortgagor; and that the persons who are executing
and delivering this Mortgage on behalf of Mortgagor have full power, authority
and legal right to so do, and to observe and perform all of the terms and
conditions of this Mortgage on Mortgagor's part to be observed or performed.

 

14.21 No Offsets, Etc. Mortgagor hereby represents, warrants, and covenants to
Mortgagee that there are no offsets, counterclaims or defenses at law or in
equity against this Mortgage or the indebtedness secured hereby.

 

14.22 Bankruptcy Limitation. Notwithstanding anything contained herein to the
contrary, it is the intention of the Mortgagor, the Mortgagee and the other
Credit Parties that the amount of the Obligation secured by the Mortgagor's
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to the
Mortgagor. Accordingly, notwithstanding anything to the contrary contained in
this Mortgage in any other agreement or instrument executed in connection with
the payment of any of the Obligations, the amount of the Obligations secured by
the Mortgagor's interests in any of its Property pursuant to this Mortgage shall
be limited to an aggregate amount equal to the largest amount that would not
render the Mortgagor's obligations hereunder or the Liens and security interest
granted to the Mortgagee hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provision of any other
applicable law.

 



  G-xxxi

   



 

14.23 DEFICIENCY JUDGMENT. MORTGAGEE HAS THE RIGHT TO PROCEED TO OBTAIN AND
COLLECT DEFICIENCY JUDGMENT, TOGETHER WITH FORECLOSURE OF THE COLLATERAL UNDER
APPLICABLE LOUISIANA LAW.

 

14.24 Additions to Mortgaged Property. It is understood and agreed that
Mortgagor may periodically subject additional properties to the lien of this
Mortgage. In the event that additional properties are to be subjected to this
Mortgage, the parties hereto agree to execute a supplemental mortgage,
satisfactory in form and substance to Mortgagee, together with any security
agreement, financing statement or other security instrument required by
Mortgagee, all in form and substance satisfactory to Mortgagee and in a
sufficient number of executed (and, where necessary or appropriate,
acknowledged) counterparts for recording purposes. Upon execution of such
supplemental mortgage, all additional properties thereby subjected to this
Mortgage shall become part of the Mortgaged Property for all purposes.

 

14.25 Certain Louisiana References. Each reference to a "lien" will include a
reference to a "privilege", "mortgage", "collateral assignment pledge", and/or
"security interest", as appropriate. Each reference to an "easement" or
"easements" will include a reference to a "servitude" and "servitudes". Each
reference to a county will include a reference to a Louisiana parish. The terms
"real property", and "real estate" will mean "immovable property" as that term
is used in the Louisiana Civil Code. The term "Personalty Collateral" will mean
"movable property" as that term is used in the Louisiana Civil Code. The term
"intangible" will mean "incorporeal" as that term is used in the Louisiana Civil
Code. Reference to "receiver" shall be deemed to be a keeper appointed by the
Mortgagee as provided herein. The term "fee estate" or "fee simple title" will
mean "full ownership interest" as that term is used in the Louisiana Civil Code.
The term "condemnation" will include "expropriation" as that term is used in
Louisiana law. The term "conveyance in lieu of foreclosure" or "action in lieu
thereof" will mean "giving in payment" as that term is used in the Louisiana
Civil Code and "dation en paiement". The term "joint and several" will include
"solidary" as that term is used in the Louisiana Civil Code.

 

THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of this page intentionally left blank.]

 



  G-xxxii

   



 

THUS DONE AND PASSED, in multiple originals before me, the undersigned Notary
Public in and for the State of Texas, and in the presence of the undersigned
competent witnesses, who hereunto signed their names with the undersigned
appearer, and me, Notary Public, after due reading of the whole, on the date
above first written to be effective as of the Effective Date.

 

MORTGAGOR:

  [__________________]

a [Insert state of organization and legal entity type]

 

WITNESSES:

 

________________________________

Name: ___________________________

 

________________________________

Name: ___________________________

 

_____________________________

NOTARY PUBLIC

 

Full name as appears in notarial commission: _________________

Notarial Identification Number: ________

 

My Commission Expires on: _________________

 



  G-xxxiii

   



 

THUS DONE AND PASSED, in multiple originals before me, the undersigned Notary
Public in and for the State of Texas, and in the presence of the undersigned
competent witnesses, who hereunto signed their names with the undersigned
appearer, and me, Notary Public, after due reading of the whole, on the date
above first written to be effective as of the Effective Date.

 

MORTGAGEE:

 

405 PETRODOME LLC

 

By: ______________________________________

[Name]

[Title]

 

WITNESSES:

 

__________________________

Name: _____________________

 

__________________________

Name: _____________________

 

_____________________________

NOTARY PUBLIC

 

Full name as appears in notarial commission: _________________

Notarial Identification Number: ________

 

My Commission Expires on: _________________

 



  G-xxxiv

   



 

EXHIBIT A

 

Oil and Gas Properties and Other Properties

 

The designation "Working Interest" or "WI" or "GWI" when used in this Exhibit A
means an interest owned in an oil, gas, and mineral lease that determines the
cost-bearing percentage of the owner of such interest. The designation "Net
Revenue Interest" or "NRI" or "NRIO" or "NRIG" means that portion of the
production attributable to the owner of a working interest after deduction for
all royalty burdens, overriding royalty burdens or other burdens on production,
except severance, production, and other similar taxes. The designation
"Overriding Royalty Interest" "ORRI" means an interest in production which is
free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance, production, and other
similar taxes and, in instances where the document creating the overriding
royalty interest so provides, costs associated with compression, dehydration,
other treating or processing, or transportation of production of oil, gas, or
other minerals relating to the marketing of such production. The designation
"Royalty Interest" or "RI" means an interest in production which results from an
ownership in the mineral fee estate or royalty estate in the relevant land and
which is free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance, production, and other
similar taxes and, in instances where the document creating the royalty interest
so provides, costs associated with compression, dehydration, other treating or
processing or transportation of production of oil, gas, or other minerals
relating to the marketing of such production. Each amount set forth as "Working
Interest" or "WI" or "GWI" or "Net Revenue Interest" or "NRI" or "NRIO" or
"NRIG" is the Mortgagor's interest after giving full effect to, among other
things, all Liens permitted by the Credit Agreement and after giving full effect
to the agreements or instruments set forth in this Exhibit A and any other
instruments or agreements affecting Mortgagor's ownership of the Hydrocarbons.

 

Some of the land descriptions in this Exhibit A may refer only to a portion of
the land covered by a particular oil and gas lease. This Mortgage is not limited
to the land described in this Exhibit A but is intended to cover the entire
interest of the Mortgagor in any lease described in this Exhibit A even if such
interest relates to land not described in this Exhibit A. Reference is made to
the land descriptions contained in the documents of title recorded as described
in this Exhibit A. To the extent that the land descriptions in this Exhibit A
are incomplete, incorrect or not legally sufficient, the land descriptions
contained in the documents so recorded are incorporated herein by this
reference.

 

Any reference in this Exhibit A to wells or units is for warranty of interest,
administrative convenience, and identification and shall not limit or restrict
the right, title, interest, or Properties covered by this Mortgage. All right,
title, and interest of Mortgagor in the Properties described herein and in this
Exhibit A are and shall be subject to this Mortgage, regardless of the presence
of any units or wells not described herein.

 

The reference to book or volume and page in this Exhibit A refer to recording
location of each respective Realty Collateral described in Exhibit A in the
parish where the land covered by the Realty Collateral is located or, with
respect to the Realty Collateral that covers land located on the outer
continental shelf offshore Louisiana, the parish or parishes adjacent to such
Realty Collateral.

 

Mortgagor conveys and grants a Lien on all its rights, title and interest in Oil
and Gas Properties and other Properties located in every parish in Louisiana in
which Mortgagor has any interest in such Properties.

 



  G-xxxv

   



 

LEASE LISTING

 

 

 

 

 



  G-xxxvi

   



 

WELL LISTING

 

 

 

 

 



  G-xxxvii

   



 

Execution Version

 

EXHIBIT H

FORM OF MISSISSIPPI DEED OF TRUST

 

Prepared By & Return To:

After Consultation for Mississippi Law

Michael D. Cuda

Requirements With:

K&L Gates LLP

John M. Flynt, MS Bar Number 10455

1717 Main Street, Suite 2800

Brunini, Grantham, Grower & Hewes, PLLC

Dallas, Texas 75201

190 E. Capitol Street, Suite 100

(214) 939-5500

Jackson, Mississippi 39211

 

(601) 948-3101

 

Indexing Instructions: This instrument covers interests in real property
situated in [______] County, Mississippi. Pursuant to Section 89-5-33(3)(b) of
the Mississippi Code of 1972, as amended, please make marginal notations on the
instruments identified in Schedule I that were previously recorded in [_______]
County, as applicable.

 

With regard to the wells referenced on Schedule I hereto, please index this
instrument in the following Sections of [Insert Location Information].

 

FIRST LIEN DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT,

FIXTURE FILING AND ASSIGNMENT OF PRODUCTION

 

FROM

 

[                              , as grantor (Mortgagor, Debtor and Grantor)]

[Insert Address]

[(____) ____-_____]

 

TO

 

MICHAEL D. CUDA, Esq., as Trustee

1717 Main Street, Suite 2800, Dallas, Texas 75201

(214) 939-5500

 

FOR THE BENEFIT OF

 

405 PETRODOME LLC as Administrative Agent

(Mortgagee, Secured Party and Grantee)

405 Lexington Avenue, 59th Floor, New York, New York, 10174

(212) 612 - 3207

[__________, ____]

 



  H-i

   



 

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY AND FUTURE ADVANCE PROVISIONS.
THIS INSTRUMENT COVERS THE INTEREST OF MORTGAGOR IN MINERALS OR THE LIKE
(INCLUDING OIL AND GAS) BEFORE EXTRACTION AND THE SECURITY INTEREST CREATED BY
THIS INSTRUMENT ATTACHES TO SUCH MINERALS AS EXTRACTED AND TO THE ACCOUNTS
RESULTING FROM THE SALE THEREOF AT THE WELLHEAD. THIS INSTRUMENT COVERS THE
INTEREST OF MORTGAGOR IN FIXTURES. THIS FINANCING STATEMENT IS TO BE FILED FOR
RECORD, AMONG OTHER PLACES, IN THE REAL ESTATE RECORDS. PRODUCTS OF THE
COLLATERAL ARE ALSO COVERED.

 

For purposes of filing this Deed of Trust as a financing statement, the mailing
address for Debtor is [Insert Address and Facsimile Information]. [Insert
Debtor’s Legal Name] jurisdiction of organization is the State of [________].
The mailing address of Mortgagee is 405 Lexington Avenue, 59th Floor, New York,
New York, 10174, Attn: Greg White, Facsimile: (212) 612-3207.

 

The final maturity date of the obligations secured by this instrument is
December 22, 2019.

 

[This Space Intentionally Blank]

 



  H-ii

   



 

FIRST LIEN DEED OF TRUST, SECURITY AGREEMENT, FINANCING

STATEMENT, FIXTURE FILING AND ASSIGNMENT OF PRODUCTION

 

WHEREAS, this instrument (the "Deed of Trust") has been executed on the date on
the signature page hereof to be effective as of [_________, ____] (the
"Effective Date") and executed and delivered by [ ], a [insert state of
organization and legal entity type] ("Mortgagor", "Debtor", and "Grantor"), to
Michael D. Cuda, Esq., as Trustee, for the benefit of 405 PETRODOME LLC in its
capacity as the Agent (as hereinafter defined) under the Credit Agreement (as
hereinafter defined) and on behalf of the Credit Parties (as hereinafter
defined) (the "Mortgagee"). The addresses of Mortgagor, Mortgagee, and the
Trustee appear in Section 7.13 of this Deed of Trust.

 

WHEREAS, Petrodome Around the Horn, LLC (“Horn”), a Louisiana limited liability
company, Petrodome Bayou Choctaw, LLC (“Choctaw”), a Louisiana limited liability
company, Petrodome Bloomington, LLC (“Bloomington”), a Texas limited liability
company, Petrodome Buckeye, LLC (“Buckeye”), a Texas limited liability company,
Petrodome Dietzel, LLC (“Dietzel”), a Texas limited liability company, Petrodome
East Creole, LLC (“East Creole”), a Texas limited liability company, Petrodome
EC, LLC (“EC”), a Texas limited liability company, Petrodome Energy, LLC
(“Energy”), a Texas limited liability company, Petrodome Liberty, LLC
(“Liberty”), a Texas limited liability company, Petrodome Lone star, LLC (“Lone
Star”), a Texas limited liability company, Petrodome Louisiana Pipeline, LLC
(“Pipeline”), a Texas limited liability company, Petrodome Maurice, LLC
(“Maurice”), a Texas limited liability company, Petrodome Napoleonville, LLC
(“Napoleonville”), a Louisiana limited liability company, Petrodome Operating,
LLC (“Operating”), a Texas limited liability company, Petrodome Pheasant
Blessing, LLC (“Pheasant Blessing”), a Texas limited liability company,
Petrodome Pineville, LLC (“Pineville”), a Mississippi limited liability company,
Petrodome Pintail, LLC (“Pintail”), a Louisiana limited liability company,
Petrodome Quail Ridge, LLC (“Quail Ridge”), a Texas limited liability company,
Petrodome Rio Ranch (“Rio Ranch”), a Texas limited liability company, Petrodome
St. Gabriel II, LLC (“St. Gabriel”), a Louisiana limited liability company,
Petrodome Thunderbolt, LLC (“Thunderbolt”), a Texas limited liability company,
and Petrodome Wharton, LLC (“Wharton”), a Texas limited liability company, (each
of Horn, Choctaw, Bloomington, Buckeye, Dietzel, East Creole, EC, Energy,
Liberty, Lone Star, Pipeline, Maurice, Napoleonville, Operating, Pheasant
Blessing, Pineville, Pintail, Quail Ridge, Rio Ranch, St. Gabriel, Thunderbolt
and Wharton, a “Borrower” and, collectively, the “Borrowers”) have agreed to
enter into a certain Term Loan Agreement dated as of December 22, 2017 among the
Borrowers, the various financial institutions and other Persons from time to
time parties thereto (individually a “Lender” and collectively, the "Lenders"),
405 Petrodome LLC, in its capacity as administrative agent itself and for
Lenders (in such capacity, the "Agent") (as amended, supplemented, restated or
otherwise modified from time to time, the "Credit Agreement").

 

WHEREAS, it is a requirement under the Credit Agreement that the Mortgagor shall
secure the due payment and performance of all Obligations (as defined in the
Credit Agreement) by the Deed of Trust as set forth herein.

 

WHEREAS, the Mortgagee, the Lenders and the Agent are referred to herein as
individually, a “Credit Party” and collectively, the "Credit Parties".

 



  H-iii

   



 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor and the Mortgagee wish to enter into this Deed of
Trust and hereby agrees as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 "Collateral" means the Realty Collateral, Personalty Collateral and Fixture
Collateral.

 

1.2 "Contracts" means all contracts, agreements, operating agreements, farm-out
or farm-in agreements, sharing agreements, mineral purchase agreements,
contracts for the purchase, exchange, transportation, processing or sale of
Hydrocarbons, rights-of-way, easements, surface leases, equipment leases,
subleases, permits, franchises, licenses, bidding, pooling, unitization or
communization agreements, and unit or pooling designations and orders now or
hereafter affecting any of the Oil and Gas Properties, Operating Equipment,
Fixture Operating Equipment, or Hydrocarbons now or hereafter covered hereby, or
which are useful or appropriate in drilling for, producing, treating, handling,
storing, transporting or marketing oil, gas or other minerals produced from any
of the Oil and Gas Properties, and all as such contracts and agreements as they
may be amended, restated, modified, substituted or supplemented from
time-to-time.

 

1.3 "Event of Default'' shall have the meaning set forth in Article V hereof.

 

1.4 "Fixture Collateral" means all of Mortgagor's interest now owned or
hereafter acquired in and to all Fixture Operating Equipment and all proceeds,
products, renewals, increases, profits, substitutions, replacements, additions,
amendments and accessions thereof, thereto or therefor.

 

1.5 "Fixture Operating Equipment" means any of the items described in the first
sentence of the definition of "Operating Equipment" set forth below and which as
a result of being incorporated into realty or structures or improvements located
therein or thereon, with the intent that they remain there permanently,
constitute fixtures under the laws of the state in which such equipment is
located.

 

1.6 "Obligations" means

 

(a) The "Obligations", as that term is defined in the Credit Agreement,
including all indebtedness evidenced by the Notes in the original aggregate
principal amount of $8,000,000.00;

 

(b) All other indebtedness, obligations, and liabilities of Borrowers or any of
their respective Subsidiaries arising under the Credit Agreement, this Deed of
Trust, any Commodity Hedge Agreement (but excluding the Excluded Swap
Obligations) with an Approved Hedge Counterparty or any of the other Loan
Documents;

 

(c) All other indebtedness, obligations and liabilities of any kind of
Mortgagor, any Borrower or any of their Subsidiaries owing to any of the Credit
Parties now existing or hereafter arising under or pursuant to any Loan
Document, whether fixed or contingent, joint or several, direct or indirect,
primary or secondary, and regardless of how created or evidenced;

 



  H-iv

   



 

(d) All sums advanced or costs or expenses incurred by Mortgagee or any of the
other Credit Parties (whether by it directly or on its behalf by the Trustee),
which are made or incurred pursuant to, or allowed by, the terms of this Deed of
Trust plus interest thereon from the date of the advance or incurrence until
reimbursement of Mortgagee or such Credit Party charged at the Reimbursement
Rate;

 

(e) All future advances or other value, of whatever class or for whatever
purpose, at any time hereafter made or given by Mortgagee or any of the other
Credit Parties to any Borrower or any of their respective Subsidiaries under or
pursuant to any Loan Document, whether or not the advances or value are given
pursuant to a commitment, whether or not the advances or value are presently
contemplated by the parties hereto, and whether or not Mortgagor is indebted to
any Credit Party at the time of such events; and

 

(f) All renewals, extensions, modifications, amendments, rearrangements and
substitutions of all or any part of the above whether or not Mortgagor executes
any agreement or instrument.

 

1.7 “Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances produced in conjunction
with such substances, including sulfur, geothermal steam, water, carbon dioxide,
helium, and any and all minerals, ores, or substances of value and all products
refined or separated therefrom and the proceeds therefrom.

 

1.8 "Oil and Gas Property" or "Oil and Gas Properties" means (a) the Hydrocarbon
Interests described in Exhibit A attached hereto and made a part hereof for all
purposes including the net revenue interests warranted in Exhibit A and any
reversionary or carried interests relating to any of the foregoing; (b) the
Properties now or hereafter pooled or unitized with such Hydrocarbon Interests;
(c) all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby that may affect all
or any portion of the Hydrocarbon Interests, including without limitation, all
production units, and drilling and spacing units (and the Properties covered
thereby), those units which may be described, inferred from or referred to on
Exhibit A and any other units created by agreement or designation or under
orders, regulations, rules or other official acts of any Governmental Authority;
(d) the surface leases described in Exhibit A; (e) any and all non-consent
interests owned or held by, or otherwise benefiting, Mortgagor and arising out
of, or pursuant to, any of the Contracts; (f) all Hydrocarbons in and under and
that may be produced and saved or attributable to the Hydrocarbon Interests,
including all oil in tanks, and all rents, issues, profits, proceeds, products,
net revenue interests, revenues and other incomes from or attributable to the
Hydrocarbon Interests; (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, salt water disposal wells
injection wells or other wells, buildings, structures, fuel separators, liquid
extraction plants, plant compressors, pumps, pumping units, field gathering
systems, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements and servitudes together with proceeds from and all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing; (h) any other interest in, to or relating to (i) all or
any part of the land described in Exhibit A, the land relating to, or described
in, the leases set forth in Exhibit A or in the documents described in Exhibit
A, or (ii) any of the estates, property rights or other interests referred to
above, (i) any instrument executed in amendment, correction, modification,
confirmation, renewal or extension of the interests described in clause (a)
above, and (i) all tenements, hereditaments, appurtenances and Properties,
whether now existing or hereafter obtained, but in any manner appertaining,
belonging, affixed or incidental to in connection with any of the aforesaid.

 



  H-v

   



 

1.9 "Operating Equipment" means, whether now owned or hereafter acquired, the
following owned by the Mortgagor: all surface or subsurface machinery,
equipment, facilities, supplies or other Property of whatsoever kind or nature
now or hereafter located on any of the Property affected by the Oil and Gas
Properties which are useful for the production, treatment, storage or
transportation of Hydrocarbons, including, but not limited to, all oil wells,
gas wells, water wells, injection wells, salt water disposal wells, casing,
tubing, rods, pumps, foundations, warehouses, pumping units and engines, trees,
derricks, separators, gun barrels, flow lines, pipelines, tanks, boilers, gas
systems (for gathering, treating and compression), water systems (for treating,
disposal and injection), supplies, derricks, wells, power plants, poles, cables,
wires, meters, processing plants, compressors, dehydration units, lines,
transformers, starters and controllers, machine shops, tools, storage yards and
equipment stored therein, buildings and camps, telegraph, telephone and other
communication systems, roads, loading racks, shipping facilities and all
additions, substitutes and replacements for, and accessories and attachments to,
any of the foregoing. Operating Equipment shall not include any items
incorporated into realty or structures or improvements located therein or
thereon in such a manner that they no longer remain personalty under the laws of
the state in which such equipment is located.

 

1.10 "Personalty Collateral" means all of Mortgagor's right, title and interest
now owned or hereafter acquired in and to (a) all Operating Equipment, (b) all
Hydrocarbons severed and extracted from or attributable to the Oil and Gas
Properties, including oil in tanks and all other “as-extracted collateral”, as
such term is defined in the UCC, from or attributable to the Oil and Gas
Properties, (c) all accounts (including accounts resulting from the sale of
Hydrocarbons at the wellhead), contract rights and general intangibles,
including all accounts, contract rights, Commodity Hedge Agreements (but
excluding the Excluded Swap Obligations) and general intangibles now or
hereafter arising from any of the Contracts regardless of whether any of the
foregoing is in connection with the sale or other disposition of any
Hydrocarbons or otherwise, including all Liens securing the same, (d) all
accounts, contract rights and general intangibles now or hereafter arising
regardless of whether any of the foregoing is in connection with or resulting
from any of the Contracts, including all Liens securing the same, (e) all
proceeds and products of the Realty Collateral and any other contracts or
agreements, (f) all information concerning the Oil and Gas Properties and all
wells located thereon, including abstracts of title, title opinions, geological
and geophysical information and logs, lease files, well files, and other books
and records (including computerized records and data), (g) any deposit or time
accounts with any Credit Party or any other Person, including Mortgagor's
operating bank account and all funds and investments therein, (h) any options or
rights of first refusal to acquire any Realty Collateral, and (i) all proceeds,
products, renewals, increases, profits, substitutions, replacements, additions,
amendments and accessions of, to or for any of the foregoing.

 



  H-vi

   



 

1.11 "Property" means any property of any kind, whether real, personal, or mixed
and whether tangible or intangible.

 

1.12 "Realty Collateral" means all of Mortgagor's right, title and interest now
owned or hereafter acquired in and to the Oil and Gas Properties, including any
access rights, water and water rights, and all unsevered and unextracted
Hydrocarbons (even though Mortgagor's interest therein may be incorrectly
described in, or a description of a part or all of such interest may be omitted
from, Exhibit A).

 

1.13 "Reimbursement Rate" means a per annum rate equal to the lesser of (a) the
Highest Lawful Rate and (b) the Contract Rate.

 

1.14 "Security Termination" means such time at which each of the following
events shall have occurred on or prior to such time: (a) the indefeasible
payment in full of all Obligations, whether then due and owing, matured,
unmatured, contingent or otherwise, in cash and all other amounts payable under
the Loan Documents, (b) the termination of all Commodity Hedge Agreements with
Approved Hedge Counterparties, and (c) the termination of all the Commitments.

 

1.15 “UCC” means the Uniform Commercial Code in effect from time to time in the
Mississippi Code of 1972, as amended.

 

1.16 All other capitalized terms defined in the Credit Agreement which are used
in this Deed of Trust and which are not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. All meanings to defined
terms, unless otherwise indicated, are to be equally applicable to both the
singular and plural forms of the terms defined. Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Deed of Trust, unless otherwise specified. All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified. The words
"hereof", "herein" and "hereunder" and words of similar import when used in this
Deed of Trust shall refer to this Deed of Trust as a whole and not to any
particular provision of this Deed of Trust. As used herein, the term "including"
means "including, without limitation". Exhibit A when referenced herein include
any subparts thereof (e.g. Exhibit "A-1", Exhibit "A-2").

 



  H-vii

   



 

ARTICLE II

CREATION OF SECURITY

 

2.1 Conveyance and Grant of Lien. In consideration of the advances or extensions
by the Credit Parties to the Borrowers of the funds or credit constituting the
Obligations (including the making of the loans), and in further consideration of
the mutual covenants contained herein, Mortgagor, by this Deed of Trust does
hereby confirm that it has GRANTED, BARGAINED, CONVEYED, SOLD, TRANSFERRED and
ASSIGNED, and does hereby GRANT, BARGAIN, CONVEY, SELL, TRANSFER and ASSIGN with
a general warranty of title for the uses, purposes and conditions hereinafter
set forth all of its right, title and interest in and to the Realty Collateral,
the Personalty Collateral and the Fixture Collateral, wherever located, unto
Trustee, and to his successor or successors or substitutes IN TRUST, WITH POWER
OF SALE, to secure the payment and performance of the Obligations for the
benefit of Mortgagee on behalf of the Credit Parties.

 

TO HAVE AND TO HOLD the Realty Collateral, the Personalty Collateral and Fixture
Collateral unto the Trustee and his successors or substitutes in trust and to
his and their successors and assigns forever for the benefit of the Mortgagee on
behalf of the Credit Parties, together with all and singular the rights,
hereditaments and appurtenances thereto in anywise appertaining or belonging, to
secure payment of the Obligations and the performance of the covenants of
Mortgagor contained in this Deed of Trust. Mortgagor does hereby bind itself,
its successors and permitted assigns, to warrant and forever defend all and
singular the Realty Collateral, the Personalty Collateral and the Fixture
Collateral unto the Trustee and his successors or substitutes in trust, and
their successors and assigns, against every Person whomsoever lawfully claiming
or to claim the same, or any part thereof.

 

Notwithstanding any provision in this Deed of Trust to the contrary, in no event
is any Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of "Realty Collateral", "Personalty
Collateral" or "Fixture Collateral" and no Building or Manufactured (Mobile)
Home is hereby encumbered by this Deed of Trust. As used herein, "Flood
Insurance Regulations" shall mean (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statue thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC 4001, et seq.), as the same may be amended or recodified from time to
time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

 

Subject, however, to the condition that none of the Mortgagee nor the Credit
Parties shall be liable in any respect for the performance of any covenant or
obligation of the Mortgagor in respect of the Collateral. Any reference in
Exhibit A to the name of a well shall not be construed to limit the Collateral
to the well bore of such well or in the proration units. It is the Mortgagor's
intention that this instrument cover Mortgagor's entire right, title and
interest in the lands, leases, units and other interests set forth in Exhibit A
or located in any state, county or parish in which the Mortgagor has any such
interest.

 



  H-viii

   



 

2.2 Security Interest. For the same consideration and to further secure the
Obligations, Mortgagor, as debtor, confirms that it has granted and does hereby
grant to Mortgagee, as secured party, and its successors and assigns, for its
benefit and the ratable benefit of the other Credit Parties a security interest
in and to the Collateral. This grant is intended as a grant of a security
interest in that portion of the Collateral in which a security interest can be
granted under the UCC and for this Deed of Trust to also be a security
agreement.

 

2.3 Future Advances and Maximum Principal Amount Secured. It is contemplated and
acknowledged that the Obligations may include additional loans and advances from
time to time, and that this Deed of Trust shall have effect as of the date
hereof to secure all Obligations, regardless of whether any amounts are advanced
on the date hereof or on a later date or, whether having been advanced, are
later repaid in part or in whole and further advances made at a later date,
including lines of credit (as defined in Mississippi Code Ann. Sections 89-1-49
and 89-5-21), future advances (whether obligatory or optional or both),
revolving credit advances and/or re-advances. This Deed of Trust secures all
future advances and obligations constituting Obligations.

 

2.4 Assignment of Liens and Security Interests. For the same consideration and
to further secure the Obligations, Mortgagor hereby assigns and conveys to
Mortgagee for its benefit and the benefit of the other Credit Parties any
security interests held by Mortgagor arising under MCA Section 53-3-41 and the
Liens granted to Mortgagor pursuant to Section 53-3-41 attributable to the
interest of Mortgagor in the Hydrocarbons.

 

ARTICLE III

PROCEEDS FROM PRODUCTION

 

3.1 Assignment of Production.

 

(a) In order to further secure the Obligations, Mortgagor has assigned,
transferred, conveyed and delivered and does hereby assign, transfer, convey and
deliver unto Mortgagee, effective as of the Effective Date at 7:00 a.m. Houston,
Texas time, all Hydrocarbons produced from, and which are attributable to,
Mortgagor's interest, now owned or hereafter acquired, in and to the Oil and Gas
Properties, or are allocated thereto pursuant to pooling or unitization orders,
agreements or designations, and all proceeds therefrom.

 

(b) Subject to the provisions of subsections (c) and (f) below, all parties
producing, purchasing, taking, possessing, processing or receiving any
production from the Oil and Gas Properties, or having in their possession any
such production, or the proceeds therefrom, for which they or others are
accountable to Mortgagee by virtue of the provisions of this Section 3.1, are
authorized and directed by Mortgagor to treat and regard Mortgagee as the
assignee and transferee of Mortgagor and entitled in its place and stead to
receive such Hydrocarbons and the proceeds therefrom.

 



  H-ix

   



 

(c) Mortgagor directs and instructs each of such parties to pay to Mortgagee,
for its benefit and the ratable benefit of the other Credit Parties, all of the
proceeds of such Hydrocarbons until such time as such party has been furnished
evidence that all of the Obligations have been paid and that the Lien evidenced
hereby has been released; provided, however, that until Mortgagee shall have
exercised the rights as herein to instruct such parties to deliver such
Hydrocarbons and all proceeds therefrom directly to Mortgagee, such parties
shall be entitled to deliver such Hydrocarbons and all proceeds therefrom to
Mortgagor for Mortgagor's use and enjoyment, and Mortgagor shall be entitled to
execute division orders, transfer orders and other instruments as may be
required to direct all proceeds to Mortgagor without the necessity of joinder by
Mortgagee in such division orders, transfer orders or other instruments.
Mortgagor agrees to perform all such acts, and to execute all such further
assignments, transfers and division orders, and other instruments as may be
reasonably required or desired by Mortgagee or any party in order to have said
revenues and proceeds so paid to Mortgagee. None of such parties shall have any
responsibility for the application of any such proceeds received by Mortgagee.
Subject to the provisions of subsection (f) below, Mortgagor authorizes
Mortgagee to receive and collect all proceeds of such Hydrocarbons.

 

(d) Subject to the provisions of subsection (f) below, Mortgagor will execute
and deliver to Mortgagee any instruments Mortgagee may from time to time
reasonably request for the purpose of effectuating this assignment and the
payment to Mortgagee of the proceeds assigned.

 

(e) Neither the foregoing assignment nor the exercise by Mortgagee of any of its
rights herein shall be deemed to make Mortgagee a "mortgagee-in-possession" or
otherwise responsible or liable in any manner with respect to the Oil and Gas
Properties or the use, occupancy, enjoyment or operation of all or any portion
thereof, unless and until Mortgagee, in person or by agent, assumes actual
possession thereof, nor shall appointment of a receiver for the Oil and Gas
Properties by any court at the request of Mortgagee or by agreement with
Mortgagor or the entering into possession of the Oil and Gas Properties or any
part thereof by such receiver be deemed to make Mortgagee a
"mortgagee-in-possession" or otherwise responsible or liable in any manner with
respect to the Oil and Gas Properties or the use, occupancy, enjoyment or
operation of all or any portion thereof.

 

(f) Reserved.

 

(g) Mortgagee may endorse and cash any and all checks and drafts payable to the
order of Mortgagor or Mortgagee for the account of Mortgagor, received from or
in connection with the proceeds of the Hydrocarbons affected hereby, and the
same may be applied as provided herein. Mortgagee may execute any transfer or
division orders in the name of Mortgagor or otherwise, with warranties and
indemnities binding on Mortgagor; provided that Mortgagee shall not be held
liable to Mortgagor for, nor be required to verify the accuracy of, Mortgagor's
interests as represented therein.

 

(h) Mortgagee shall have the right at Mortgagee's election and in the name of
Mortgagor, or otherwise, to prosecute and defend any and all actions or legal
proceedings deemed advisable by Mortgagee in order to collect such proceeds and
to protect the interests of Mortgagee or Mortgagor, with all costs, expenses and
attorneys fees incurred in connection therewith being paid by Mortgagor. In
addition, should any purchaser taking production from the Oil and Gas Properties
fail to pay promptly to Mortgagee in accordance with this Article, Mortgagee
shall have the right to demand a change of connection and to designate another
purchaser with whom a new connection may be made without any liability on the
part of Mortgagee in making such election, so long as ordinary care is used in
the making thereof, and upon failure of Mortgagor to consent to such change of
connection, the entire amount of all the Obligations may, at the option of
Mortgagee, be immediately declared to be due and payable and subject to
foreclosure hereunder.

 



  H-x

   



 

(i) Without in any way limiting the effectiveness of the foregoing provisions,
if Mortgagor receives any proceeds which under this Section 3.1 are payable to
Mortgagee, Mortgagor shall hold the same in trust and remit such proceeds, or
cause them to be remitted, immediately, to Mortgagee.

 

3.2 Application of Proceeds. All payments received by Mortgagee pursuant to this
Article III attributable to the interest of Mortgagor in and to the Hydrocarbons
shall be applied in the order set forth in Section 7.2(f) of the Credit
Agreement.

 

3.3 Mortgagor's Payment Duties. Except as provided in Section 7.18 hereof,
nothing contained herein will limit Mortgagor's absolute duty to make payment of
the Obligations regardless of whether the proceeds assigned by this Article III
are sufficient to pay the same, and the receipt by Mortgagee of proceeds from
Hydrocarbons under this Deed of Trust will be in addition to all other security
now or hereafter existing to secure payment of the Obligations.

 

3.4 Liability of Mortgagee. Mortgagee is hereby absolved from all liability for
failure to enforce collection of any of such proceeds, and from all other
responsibility in connection therewith except the responsibility to account to
Mortgagor for proceeds actually received by Mortgagee.

 

3.5 Actions to Effect Assignment. Subject to the provisions of Sections 3.l(c)
and 3.1(f), Mortgagor covenants to cause all operators, pipeline companies,
production purchasers and other remitters of said proceeds to pay promptly to
Mortgagee the proceeds from such Hydrocarbons in accordance with the terms of
this Deed of Trust, and to execute, acknowledge and deliver to said remitters
such division orders, transfer orders, certificates and other documents as may
be necessary, requested or proper to effect the intent of this assignment; and
Mortgagee shall not be required at any time, as a condition to its right to
obtain the proceeds of such Hydrocarbons, to warrant its title thereto or to
make any guaranty whatsoever. In addition, Mortgagor covenants to provide to
Mortgagee the name and address of every such remitter of proceeds from such
Hydrocarbons, together with a copy of the applicable division orders, transfer
orders, sales contracts and governing instruments. All expenses incurred by the
Trustee or Mortgagee in the collection of said proceeds shall be repaid promptly
by Mortgagor; and prior to such repayment, such expenses shall be a part of the
Obligations secured hereby. If under any existing Contracts for the sale of
Hydrocarbons, other than division orders or transfer orders, any proceeds of
Hydrocarbons are required to be paid by the remitter direct to Mortgagor so that
under such existing Contracts payment cannot be made of such proceeds to
Mortgagee in the absence of foreclosure, Mortgagor's interest in all proceeds of
Hydrocarbons under such existing Contracts shall, when received by Mortgagor,
constitute trust funds in Mortgagor's hands for the benefit of the Mortgagee,
and shall be immediately paid over to Mortgagee.

 



  H-xi

   



 

3.6 Power of Attorney. Without limitation upon any of the foregoing, Mortgagor
hereby designates and appoints Mortgagee as Mortgagor’s true and lawful agent
and attorney-in-fact (with full power of substitution, either generally or for
such periods or purposes as Mortgagee may from time to time prescribe), with
full power and authority, for and on behalf of and in the name of Mortgagor, to
execute, acknowledge and deliver all such division orders, transfer orders,
certificates and other documents of every nature, with such provisions as may
from time to time, in the opinion of Mortgagee, be necessary or proper to effect
the intent and purpose of the assignment contained in this Article III; and
Mortgagor shall be bound thereby as fully and effectively as if Mortgagor had
personally executed, acknowledged and delivered any of the foregoing orders,
certificates or documents. The powers and authorities herein conferred on
Mortgagee may be exercised by Mortgagee through any Person who, at the time of
exercise, is the president, a senior vice president, a vice president or the
organizational equivalent thereof of Mortgagee. The power of attorney conferred
by this Section 3.6 is granted for valuable consideration and coupled with an
interest and is irrevocable so long as Security Termination has not occurred.
Any Person dealing with Mortgagee, or any substitute, shall be fully protected
in treating the powers and authorities conferred by this Section 3.6 as
continuing in full force and effect until advised by Mortgagee that Security
Termination has occurred.

 

3.7 Indemnification. MORTGAGOR AGREES TO INDEMNIFY MORTGAGEE, THE TRUSTEE AND
THE OTHER CREDIT PARTIES, AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, PROFESSIONALS, AND AGENTS (COLLECTIVELY, THE "INDEMNIFIED PARTIES")
FROM, AND DISCHARGE, RELEASE AND HOLD EACH OF THEM HARMLESS AGAINST ALL LOSSES,
DAMAGES, CLAIMS, ACTIONS, LIABILITIES, JUDGMENTS, COSTS, ATTORNEYS FEES OR OTHER
CHARGES OF WHATSOEVER KIND OR NATURE (HEREAFTER REFERRED TO AS "CLAIMS") MADE
AGAINST, IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY OF THEM IF ANY AS A
CONSEQUENCE OF THE ASSERTION EITHER BEFORE OR AFTER THE PAYMENT IN FULL OF THE
OBLIGATIONS THAT ANY OF THE INDEMNIFIED PARTIES RECEIVED HYDROCARBONS OR
PROCEEDS PURSUANT TO THIS DEED OF TRUST OR PURSUANT TO ANY RIGHT TO COLLECT
PROCEEDS DIRECTLY FROM ACCOUNT DEBTORS WHICH ARE CLAIMED BY THIRD PERSONS. THE
INDEMNIFIED PARTIES WILL HAVE THE RIGHT TO EMPLOY ATTORNEYS AND TO DEFEND
AGAINST ANY SUCH CLAIMS AND UNLESS FURNISHED WITH REASONABLE INDEMNITY, THE
INDEMNIFIED PARTIES WILL HAVE THE RIGHT TO PAY OR COMPROMISE AND ADJUST ALL SUCH
CLAIMS. MORTGAGOR WILL INDEMNIFY AND PAY TO THE INDEMNIFIED PARTIES ALL SUCH
AMOUNTS AS MAY BE PAID IN RESPECT THEREOF, OR AS MAY BE SUCCESSFULLY ADJUDICATED
AGAINST ANY OF THE INDEMNIFIED PARTIES. THE INDEMNITY UNDER THIS SECTION SHALL
APPLY TO CLAIMS ARISING OR INCURRED BY REASON OF THE PERSON BEING INDEMNIFIED'S
OWN NEGLIGENCE BUT SHALL NOT APPLY TO CLAIMS ARISING OR INCURRED BY REASON OF
THE PERSON BEING INDEMNIFIED'S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. THE
LIABILITIES OF MORTGAGOR AS SET FORTH IN THIS SECTION 3.7 SHALL SURVIVE THE
TERMINATION OF THIS DEED OF TRUST.

 



  H-xii

   



 

ARTICLE IV

MORTGAGOR'S WARRANTIES AND COVENANTS

 

4.1 Payment of Obligations. Mortgagor covenants that Mortgagor shall timely pay
and perform the Obligations secured by this Deed of Trust.

 

4.2 Representations and Warranties. Mortgagor represents and warrants as
follows:

 

(a) Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties applicable to Mortgagor and to its Properties
contained in Article IV of the Credit Agreement are hereby confirmed and
restated, each such representation and warranty, together with all related
definitions and ancillary provisions, being hereby incorporated into this Deed
of Trust by reference as though specifically set forth in this Section.

 

(b) Title to Collateral. Mortgagor has good and defensible title to its
Properties constituting Realty Collateral, and good title to its Properties
constituting Personalty Collateral and Fixture Collateral, in each case, free
from all Liens other than Permitted Liens. The descriptions set forth in Exhibit
A of the quantum and nature of the interests of Mortgagor in and to the Oil and
Gas Properties include the entire interests of Mortgagor in the Oil and Gas
Properties and are complete and accurate in all respects. There are no "back-in"
or "reversionary" interests held by third parties or otherwise which could
reduce the interests of Mortgagor in the Oil and Gas Properties. No operating or
other agreement to which Mortgagor is a party or by which Mortgagor is bound
affecting any part of the Collateral requires Mortgagor to bear any of the costs
relating to the Collateral greater than the leasehold interest of Mortgagor in
such portion of the Collateral.

 

(c) Status of Leases, Term Mineral Interests and Contracts. All of the leases
and term mineral interests in the Oil and Gas Properties are valid, subsisting
and in full force and effect in all material respects, and Mortgagor has no
knowledge that a default exists under any of the terms or provisions, express or
implied, of any of such leases or interests or under any agreement to which the
same are subject. All of the Contracts and obligations of Mortgagor that relate
to the Oil and Gas Properties are in full force and effect in all material
respects and constitute legal, valid and binding obligations of Mortgagor.
Neither Mortgagor nor, to the knowledge of Mortgagor, any other party to any
leases or term mineral interests in the Oil and Gas Properties or any Contract
(i) is in breach of or default, or with the lapse of time or the giving of
notice, or both, would be in breach or default, with respect to any obligations
thereunder, whether express or implied, or (ii) has given or threatened to give
notice of any default under or inquiry into any possible default under, or
action to alter, terminate, rescind or procure a judicial reformation of, any
lease in the Oil and Gas Properties or any Contract, other than, in any case, to
the extent such default or such action could not, individually or in the
aggregate, be expected to result in a Material Adverse Effect.

 



  H-xiii

   



 

(d) Production Burdens, Taxes. Expenses and Revenues. Except as otherwise
permitted under, or as qualified by, the Credit Agreement, (i) all rentals,
royalties, overriding royalties, shut-in royalties and other payments due under
or with respect to the Oil and Gas Properties have been properly and timely
paid, except as otherwise permitted under the Credit Agreement, (ii) all taxes
have been properly and timely paid except as otherwise permitted under the
Credit Agreement, (iii) all expenses payable under the terms of the Contracts
have been properly and timely paid, and (iv) all of the proceeds from the sale
of Hydrocarbons produced from the Realty Collateral are being properly and
timely paid to Mortgagor by the purchasers or other remitters of production
proceeds without suspense. Mortgagor's ownership of the Hydrocarbons and the
undivided interests therein as specified on attached Exhibit A will, after
giving full effect to all Liens permitted hereby and after giving full effect to
the agreements or instruments set forth on attached Exhibit A, and any other
instruments or agreements affecting Mortgagor's ownership of such Hydrocarbons,
afford Mortgagor not less than those net interests (expressed as a fraction,
percentage or decimal) in the production from or which is allocated to such
Hydrocarbons specified as net revenue interest on attached Exhibit A and will
cause Mortgagor to bear not more than that portion (expressed as a fraction,
percentage or decimal), specified as working interest on attached Exhibit A, of
the costs of drilling, developing and operating the wells identified on Exhibit
A.

 

(e) Pricing. The prices being received for the production of Hydrocarbons do not
violate any Contract or any law or regulation. Where applicable, all of the
wells located on the Oil and Gas Properties and production of Hydrocarbons
therefrom have been properly classified under appropriate governmental
regulations.

 

(f) Gas Regulatory Matters. Mortgagor has filed with the appropriate state and
federal agencies all necessary rate and collection filings and all necessary
applications for well determinations under the Natural Gas Act of 1938, as
amended, the Natural Gas Policy Act of 1978, as amended, and the rules and
regulations of the Federal Energy Regulatory Commission thereunder, and each
such application has been approved by or is pending before the appropriate state
or federal agency.

 

(g) Production Balances. Except as permitted by the Credit Agreement, none of
the purchasers under any production sales contracts are entitled to "make-up" or
otherwise receive deliveries of Hydrocarbons at any time after the date hereof
without paying at such time the full contract price therefor. Except as set
forth below, no Person is entitled to receive any portion of the interest of
Mortgagor in any Hydrocarbons or to receive cash or other payments to "balance"
any disproportionate allocation of Hydrocarbons under any operating agreement,
gas balancing and storage agreement, gas processing or dehydration agreement, or
other similar agreements.

 

(h) Drilling Obligations. There are no obligations under any Oil and Gas
Property or Contract which require the drilling of additional wells or
operations to earn or to continue to hold any of the Oil and Gas Properties in
force and effect, except for oil and gas leases and term assignments that are
still within their primary term (each of which will require drilling operations
to perpetuate it beyond its primary term) and the standard provision in certain
oil and gas leases and term assignments that requires either production or
operations to perpetuate each respective lease after the expiration of its
primary term.

 

(i) Allowables. All production and sales of Hydrocarbons produced or sold from
the Oil and Gas Properties have been made in accordance with any applicable
allowances (plus permitted tolerances) imposed by any Governmental Authorities,
except to the extent that the right of operation of such Oil and Gas Properties
is vested in others, in which case, the Mortgagor has exercised its best efforts
to cause such operator to produce and sell Hydrocarbons in accordance with any
applicable allowables (plus permitted tolerances) imposed by any Governmental
Authorities.

 



  H-xiv

   



 

(j) Refund Obligations. Mortgagor has not collected any proceeds from the sale
of Hydrocarbons produced from the Oil and Gas Properties which are subject to
any refund obligation.

 

(k) Mortgagor's Address. The address of Mortgagor's place of business, chief
executive office and office where Mortgagor keeps its records concerning
accounts, contract rights and general intangibles is as set forth in Section
7.13, and there has been no change in the location of Mortgagor's place of
business, chief executive office and office where it keeps such records and no
change of Mortgagor's name during the four months immediately preceding the
Effective Date. Mortgagor hereby represents and warrants that its organizational
number is 1014877, the state of its formation is Mississippi, and the correct
spelling of its name is as set forth in its signature block below.

 

4.3 Further Assurances.

 

(a) Mortgagor covenants that Mortgagor shall execute and deliver such other and
further instruments, and shall do such other and further acts as in the opinion
of Mortgagee may be necessary or desirable to carry out more effectively the
purposes of this Deed of Trust, including without limiting the generality of the
foregoing, (i) prompt correction of any defect in the execution or
acknowledgment of this Deed of Trust, any written instrument comprising part or
all of the Obligations, or any other document used in connection herewith; (ii)
prompt correction of any defect which may hereafter be discovered in the title
to the Collateral; (iii) prompt execution and delivery of all division or
transfer orders or other instruments which in Mortgagee's opinion are required
to transfer to Mortgagee, for its benefit and the ratable benefit of the other
Credit Parties, the assigned proceeds from the sale of Hydrocarbons from the Oil
and Gas Properties; and (iv) prompt payment when due and owing of all taxes,
assessments and governmental charges imposed on this Deed of Trust, upon the
interest of Mortgagee or the Trustee, or upon the income and profits from any of
the Collateral.

 

(b) Other than as permitted under the Credit Agreement, Mortgagor covenants that
Mortgagor shall maintain and preserve the Lien and security interest herein
created as a perfected first priority security interest so long as Security
Termination has not occurred.

 

4.4 Operation of Oil and Gas Properties. As long as Security Termination has not
occurred, Mortgagor shall (at Mortgagor's own expense):

 

(a) not enter into any operating agreement, contract or agreement which
materially adversely affects the Collateral;

 

(b) neither abandon, forfeit, surrender, release, sell, assign, sublease,
farmout or convey, nor agree to sell, assign, sublease, farmout or convey, nor
mortgage or grant security interests in, nor otherwise dispose of or encumber
any of the Collateral or any interest therein, and do all other things necessary
to keep unimpaired, except for Permitted liens, its rights with respect to the
Collateral and prevent any forfeiture thereof or a default thereunder, except to
the extent a portion of such Properties is undeveloped or is no longer capable
of producing Hydrocarbons in economically reasonable amounts and except for
dispositions permitted by Section 6.4 of the Credit Agreement;

 



  H-xv

   



 

(c) operate the Oil and Gas Properties in such a manner as to cause the
Collateral to be maintained, developed and protected against drainage and
continuously operated for the production and marketing of Hydrocarbons in a good
and workmanlike manner as a prudent operator would in accordance with (i)
generally accepted practices, (ii) applicable oil and gas leases and Contracts,
and (iii) all applicable Federal, state and local laws, rules and regulations;
except to the extent such Properties are no longer capable of producing
Hydrocarbons in economically reasonable amounts and except for Oil and Gas
Properties disposed of as permitted by Section 6.4 of the Credit Agreement;

 

(d) promptly pay or, to the extent that the right of operation is vested in
others, exercise its best efforts to cause to be paid, when due and owing (i)
all rentals and royalties payable in respect of the Collateral; (ii) all
expenses incurred in or arising from the operation or development of the
Collateral; (iii) all taxes, assessments and governmental charges imposed upon
the Collateral, upon the income and profits from any of the Collateral, or upon
Mortgagee because of its interest therein; and (iv) all local, state and federal
taxes, payments and contributions for which Mortgagor may be liable except to
the extent as permitted under the Credit Agreement;

 

(e) other than as otherwise permitted under the terms of the Credit Agreement,
cause the Operating Equipment and the Fixture Operating Equipment to be kept in
good and effective operating condition, ordinary wear and tear excepted, and
cause to be made all repairs, renewals, replacements, additions and improvements
thereof or thereto, necessary or appropriate in connection with the production
of Hydrocarbons from the Oil and Gas Properties;

 

(f) permit and do all things necessary or proper to enable the Trustee and
Mortgagee (through any of their respective agents and employees) to enter upon
the Oil and Gas Properties for the purpose of investigating and inspecting, in
accordance with and subject to Section 5.18 of the Credit Agreement, the
condition and operations of the Collateral in accordance with the terms of the
Credit Agreement; and

 

(g) cause the Collateral to be kept free and clear of Liens of every character
other than the Permitted Liens.

 

Notwithstanding the foregoing, to the extent any Borrower or any Subsidiary of a
Borrower is not the operator of any Oil and Gas Property (other than to the
extent that such operator is an Affiliate of a Borrower), Mortgagor will, and
will cause each of the Borrowers and their Subsidiaries to, use reasonable
efforts to cause the operator to comply with this Section 4.4.

 



  H-xvi

   



 

4.5 Recording. Mortgagor hereby authorizes Mortgagee to, at Mortgagor's own
expense, record, register, deposit and file this Deed of Trust and every other
instrument in addition or supplement hereto, including applicable financing
statements which have been delivered to the Mortgagor prior to filing, in such
offices and places within the state where the Collateral is located and in the
state where the Mortgagor is registered as a limited liability company or other
entity and at such times and as often as may be necessary to preserve, protect
and renew the Lien and security interest herein created as a perfected first
priority security interest on real or personal property as the case may be, and
otherwise shall do and perform all matters or things necessary or expedient to
be done or observed by reason of any Requirement of Law for the purpose of
effectively creating, perfecting, maintaining and preserving the Lien and
security interest created hereby in and on the Collateral.

 

4.6 Records, Statements and Reports. Mortgagor shall keep proper books of record
and account in which complete and correct entries shall be made of Mortgagor's
transactions in accordance with the method of accounting required in the Credit
Agreement and shall furnish or cause to be furnished to Mortgagee the reports
required to be delivered pursuant to the terms of the Credit Agreement.

 

4.7 Insurance. To the extent that insurance is carried by a third-party operator
on behalf of Mortgagor, upon request by Mortgagee, Mortgagor shall use its
reasonable efforts to obtain and provide Mortgagee with copies of certificates
of insurance showing Mortgagor as a named insured. Mortgagor hereby assigns to
Mortgagee for its benefit and the benefit of the other Credit Parties any and
all monies that may become payable under any such policies of insurance by
reason of damage, loss or destruction of any of the Collateral and Mortgagee may
receive such monies and apply all or any part of the sums so collected, at its
election, toward payment of the Obligations, whether or not such Obligations are
then due and payable, in such manner as Mortgagee may elect. Subject to the
terms of the Credit Agreement, any insurance proceeds received by Mortgagor
shall be held in trust for the benefit of Mortgagee, shall be segregated from
other funds of Mortgagor and shall be forthwith paid over to Mortgagee.

 

ARTICLE V

DEFAULT

 

5.1 Events of Default. An Event of Default under the terms of the Credit
Agreement shall constitute an "Event of Default" under this Deed of Trust.

 

5.2 Acceleration Upon Default. Upon the occurrence and during the continuance of
any Event of Default (other than pursuant to Section 7.1(f) and Section 7.1(g)
of the Credit Agreement), Mortgagee may, or shall at the request of the Required
Lenders, declare the entire unpaid principal of, and the interest accrued on,
and all other amounts owed in connection with, the Obligations to be forthwith
due and payable, whereupon the same shall become immediately due and payable
without any protest, presentment, demand, notice of intent to accelerate, notice
of acceleration or further notice of any kind, all of which are hereby expressly
waived by Mortgagor. If an Event of Default pursuant to Section 7.1(f) and
Section 7.1(g) of the Credit Agreement has occurred, the entire unpaid principal
of and interest accrued on, and all other amounts owed in connection with, the
Obligations, shall immediately and automatically become and be due and payable
in full, without presentment, demand, protest or any notice of any kind
(including, without limitation, any notice of intent to accelerate or notice of
acceleration) all of which are hereby expressly waived by Mortgagor. Whether or
not Mortgagee or the Required Lenders elect to accelerate as herein provided,
Mortgagee may simultaneously, or thereafter, without any further notice to
Mortgagor, exercise any other right or remedy provided in this Deed of Trust or
otherwise existing under the Credit Agreement or any other Loan Document or any
other agreement, document, or instrument evidencing obligations owing from
Mortgagor to any of the Credit Parties or available at law or in equity.

 



  H-xvii

   



 

ARTICLE VI

MORTGAGEE'S RIGHTS

 

6.1 Rights to Collateral, Including Realty Collateral, Upon Default.

 

(a) Operation of Property by Mortgagee. Upon the occurrence and during the
continuance of an Event of Default, and in addition to all other rights of
Mortgagee, Mortgagee shall have the following rights and powers (but no
obligation):

 

(i) To enter upon and take possession of any of the Realty Collateral and
exclude Mortgagor therefrom;

 

(ii) To hold, use, administer, manage and operate the Realty Collateral to the
extent that Mortgagor could do so, and without any liability to Mortgagor in
connection with such operations; and

 

(iii) To the extent that Mortgagor could do so, to collect, receive and receipt
for all Hydrocarbons produced and sold from the Realty Collateral, to make
repairs, to purchase machinery and equipment, to conduct workover operations, to
drill additional wells, and to exercise every power, right and privilege of
Mortgagor with respect to the Realty Collateral.

 

Mortgagee may designate any person, firm, corporation or other entity to act on
its behalf in exercising the foregoing rights and powers. When and if the
expenses of such operation and development (including costs of unsuccessful
workover operations or additional wells) have been paid, and Security
Termination has occurred, the Realty Collateral shall be returned to Mortgagor
(providing there has been no foreclosure sale).

 

(b) Judicial Proceedings. Upon the occurrence and during the continuance of an
Event of Default, the Mortgagee, in lieu of or in addition to exercising the
power of sale hereafter given, may proceed by a suit or suits, in equity or at
law (i) for the specific performance of any covenant or agreement herein
contained or in aid of the execution of any power herein granted, (ii) for the
appointment of a receiver whether there is then pending any foreclosure
hereunder or the sale of the Collateral, including the Realty Collateral, or
(iii) for the enforcement of any other appropriate legal or equitable remedy;
and further, in lieu of the non-judicial power of sale granted herein for
Collateral located in the State of Mississippi, the Mortgagee may proceed by
suit for a sale of the Collateral, including the Realty Collateral.

 



  H-xviii

   



 

(c) Foreclosure Sale/Power of Sale of Collateral; Time and Place; Notices. Upon
the occurrence and during the continuance of an Event of Default, and in
addition to all other rights of Mortgagee, at the option of Mortgagee, this Deed
of Trust may be foreclosed in any manner now provided by Mississippi law, and
the Trustee, or the agent or successor of Trustee, at the request of Mortgagee,
may sell, in accordance with Miss. Code Ann. Section 89-1-55, and any amendments
or replacements thereof, the Collateral, or any part thereof, at one or more
public sales at the courthouse of the county in which all or any part of the
Collateral is situated, at public outcry, to the highest bidder for cash, and in
bar of the right and equity of redemption, statutory right of redemption,
homestead, dower, appraisement, stay, elective share and all other rights and
exemptions of every kind, all of which are hereby expressly waived by Mortgagor,
in order to pay the Obligations and all expenses of sale and of all proceedings
in connection therewith, including reasonable attorney’s fees and trustees’
fees, after advertising the time, place and terms of sale at least once a week
for three consecutive weeks preceding the date of such sale in some newspaper
published in the county in which the Collateral is located, or if no newspaper
is printed in such county, then in a newspaper of general circulation therein,
and by posting one notice of such sale at the courthouse where such sale is to
be held. At any such public sale, Trustee may execute and deliver to the
purchaser a conveyance of the Collateral, or any part thereof, in fee simple.
Mortgagee shall have the right to enforce any of its remedies set forth herein
without notice to Mortgagor, except for such notice as may be required by law.
In the event of any sale under this Deed of Trust by virtue of the exercise of
the powers herein granted, or pursuant to any order in any judicial proceedings
or otherwise, the Collateral may be sold in such manner or order as Mortgagee,
in its sole discretion, may elect, and one or more exercises of the powers
herein granted shall not extinguish or exhaust such powers, until the entire
Collateral is sold or the Obligations are paid in full. Any person, including
the Mortgagee, may purchase at any sale. If the Obligations are now or hereafter
further secured by any security agreement, chattel mortgage, pledges, contracts
of guaranty, assignments of lease, assignments or other security instruments,
Mortgagee, at its option, may exhaust the remedies granted under any of said
security instruments or this Deed of Trust either concurrently or independently,
and in such order as Mortgagee may determine. Said sale may be adjourned by
Trustee, or his agent or successors, and reset at a later date without
additional publication; provided that an announcement to that effect be made at
the scheduled place of sale at the time and on the date the sale is originally
set or last adjourned. Any sale or sales may be made by an agent acting for
Trustee, and his appointment need not be in writing. In the event of any such
foreclosure sale or sale under the powers herein granted, Mortgagor (if
Mortgagor shall remain in possession) shall be deemed a tenant holding over and
shall forthwith deliver possession to the purchaser or purchasers at such sale
or be summarily dispossessed according to provisions of law applicable to
tenants holding over. In the event of any sale of the Collateral as authorized
herein, all prerequisites of such sale shall be presumed to have been performed,
and, in any conveyance given hereunder, all statements of facts or other
recitals therein made, as to the non-payment of the Obligations or as to the
advertisement of sale, or the time, place and manner of sale, or as to any other
fact or thing, shall be taken in all courts of law or equity as prima facie
evidence that the facts so stated or recited are true.

 

(d) Waiver of Sale Restrictions. Mortgagor waives the provisions of Section 111
of the Mississippi Constitution and Miss. Code Ann. Section 89-1-55, as amended,
if any, as far as this section restricts the right of Trustee to offer at sale
more than 160 acres at a time. If any portion of the Collateral is situated in
two or more counties, or in two judicial districts of the same county, Trustee
shall have full power to select in which county, or judicial district, the sale
of that portion of the Collateral is to be made, newspaper advertisement
published and notice of sale posted, and Trustee’s selection shall be binding
upon Mortgagor and Mortgagee.

 



  H-xix

   



 

(e) Mortgagee May Require Abandonment and Recommencement of Sale. In case
Mortgagee or the Trustee, on behalf of Mortgagee, shall have proceeded to invoke
any right, remedy or recourse permitted hereunder, under the Credit Agreement or
under any of the Loan Documents and shall thereafter elect to discontinue or
abandon same for any reason, Mortgagee or the Trustee, on behalf of Mortgagee,
as applicable, shall have the unqualified right so to do and, in such event,
Mortgagor, Mortgagee and the Trustee shall be restored to their former positions
with respect to the Obligations and other obligations secured hereby, this Deed
of Trust, the Credit Agreement, the Loan Documents and the Collateral and
otherwise, and the rights, remedies, recourses and powers of Mortgagee and the
Trustee, on behalf of Mortgagee, shall continue as if same had never been
invoked. If the Trustee or his substitute or successor should commence the sale,
Mortgagee may at any time before the sale is completed direct the Trustee to
abandon the sale, and may at any time or times thereafter direct the Trustee to
again commence foreclosure; or, irrespective of whether foreclosure is commenced
by the Trustee, Mortgagee may at any time after an Event of Default institute
suit for collection of the Obligations or foreclosure of this Deed of Trust. If
Mortgagee should institute suit for collection of the Obligations or foreclosure
of this Mortgage, Mortgagee may at any time before the entry of final judgment
dismiss it and require the Trustee to sell the Collateral in accordance with the
provisions of this Deed of Trust.

 

(f) Multiple Sales; Mortgage Continues in Effect. In case of a Trustee’s sale or
other foreclosure sale, the Collateral may be sold, at Mortgagee’s election, in
one parcel or in more than one parcel and Mortgagee is specifically empowered
(without being required to do so, and in its sole and absolute discretion) to
cause successive sales of portions of the Collateral to be held. No single sale
or series of sales by the Trustee or by any substitute or successor and no
judicial foreclosure shall extinguish the lien or exhaust the power of sale
under this Deed of Trust except with respect to the items of property sold, nor
shall it extinguish, terminate or impair Mortgagor’s contractual obligations
under this Deed of Trust, but such lien and power shall exist for so long as,
and may be exercised in any manner by law or in this Deed of Trust provided as
often as the circumstances require to give Mortgagee full relief under this Deed
of Trust, and such contractual obligations shall continue in full force and
effect until final termination of this Deed of Trust.

 

(g) Mortgagee May Bid and Purchase; Credit Sale. Mortgagee shall have the right
to become the purchaser at any sale made under this Deed of Trust, being the
highest bidder, and credit given upon all or any part of the Obligations shall
be the exact equivalent of cash paid for the purposes of this Mortgage. As such,
upon the occurrence of any sale made under this Mortgage, whether made under the
power of sale or by virtue of judicial proceedings or of a judgment or decree of
foreclosure and sale, Mortgagee may bid for and acquire the Collateral or any
part thereof. In lieu of paying cash therefor, Mortgagee may make settlement for
the purchase price by crediting upon the Obligations or other sums secured by
this Mortgage the net sales price after deducting therefrom the expenses of sale
and the cost of the action and any other sums which Mortgagee is authorized to
deduct under this Deed of Trust. In such event, this Deed of Trust and any
documents evidencing expenditures secured hereby may be, but are not required to
be, presented to the person or persons conducting the sale in order that the
amount so used or applied may be credited upon the Obligations as having been
paid. Should Mortgagee be a corporation or other non-natural entity, then any
officer thereof may declare Mortgagor to be in default and request Trustee to
sell the Collateral. Mortgagee shall have the same right to purchase the
Collateral at the foreclosure sale as would a purchaser who is not a party to
this Mortgage and credit the amount of its bid to the amounts owed under the
Credit Agreement, Notes and other Loan Documents.

 



  H-xx

   



 

(h) Tenants at Will. Mortgagor agrees for itself and its heirs, legal
representatives, successors and assigns, that if any of them shall hold
possession of the Collateral or any part thereof subsequent to foreclosure
hereunder, Mortgagor, or the parties so holding possession, shall become and be
considered as tenants at will of the purchaser or purchasers at such foreclosure
sale; and any such tenant failing or refusing to surrender possession upon
demand shall be guilty of forcible detainer and shall be liable to such
purchaser or purchasers for rental on said premises, and shall be subject to
eviction and removal, forcible or otherwise, with or without process of law, all
damages which may be sustained by any such tenant as a result thereof being
hereby expressly waived.

 

(i) Notice to Tenants. In the event that Mortgagee initiates a foreclosure
proceeding, directs Trustee to exercise its power of sale or otherwise exercises
any of its rights or remedies hereunder, the failure of Mortgagee or Trustee to
provide notice to any tenants or make tenants parties to any action shall not be
asserted by Mortgagor as a defense to any such proceeding, sale or remedy, and
Mortgagor hereby waives any right to do so, whether statutory or otherwise.

 

(j) No Merger of Title. Unless expressly provided otherwise herein, in the event
that Mortgagee’s interest in this Deed of Trust and title to the Collateral or
any estate therein shall become vested in the same person or entity, this Deed
of Trust shall not merge in such title, but shall continue as a valid lien on
the Collateral for the amount secured hereby.

 

(k) Application of Proceeds. The proceeds of any sale of the Realty Collateral
or any part thereof, whether under the power of sale herein granted and
conferred or by virtue of judicial proceedings, shall either be, at the option
of Mortgagee, applied at the time of receipt, or held by Mortgagee in a cash
collateral account as additional Collateral, and in either case, applied in the
order set forth in Section 7.2(f) of the Credit Agreement.

 

(l) Mortgagor's Waiver of Appraisement and Marshalling. Mortgagor agrees, to the
full extent that Mortgagor may lawfully so agree, that Mortgagor will not at any
time insist upon or plead or in any manner whatever claim the benefit of any
appraisement, valuation, stay, extension or redemption law, now or hereafter in
force, in order to prevent or hinder the enforcement or foreclosure of this Deed
of Trust, the absolute sale of the Collateral, including the Realty Collateral,
or the possession thereof by any purchaser at any sale made pursuant to this
Deed of Trust or pursuant to the decree of any court of competent jurisdiction;
and Mortgagor, for Mortgagor and all who may claim through or under Mortgagor,
hereby waives the benefit of all such laws and, to the extent that Mortgagor may
lawfully do so under any applicable law, any and all rights to have the
Collateral, including the Realty Collateral, marshaled upon any foreclosure of
the Lien hereof or sold in inverse order of alienation. Mortgagor agrees that
the Trustee may sell the Collateral, including the Realty Collateral, in part,
in parcels or as an entirety as directed by Mortgagee. Upon any sale, whether
under the power of sale hereby given or by virtue of judicial proceedings, it
shall not be necessary for Mortgagee or any public officer acting under
execution or by order of court, to have physically present or constructively in
his possession any of the Collateral, and Mortgagor hereby agrees to deliver to
the purchaser or purchasers at such sale on the date of sale the Collateral
purchased by such purchasers at such sale and if it should be impossible or
impracticable to make actual delivery of such Collateral, then the title and
right of possession to such Collateral shall pass to the purchaser or purchasers
at such sale as completely as if the same had been actually present and
delivered.

 



  H-xxi

   



 

6.2 Rights to Personalty Collateral Upon Default. Upon the occurrence and during
the continuance of an Event of Default, or at any time thereafter, Mortgagee or
the Trustee may proceed against the Personalty Collateral in accordance with the
rights and remedies granted herein with respect to the Realty Collateral, or
will have all rights and remedies granted by the UCC and this Deed of Trust.
Mortgagee shall have the right to take possession of the Personalty Collateral,
and for this purpose Mortgagee may enter upon any premises on which any or all
of the Personalty Collateral is situated and, to the extent that Mortgagor could
do so, take possession of and operate the Personalty Collateral or remove it
therefrom. Mortgagee may require Mortgagor to assemble the Personalty Collateral
and make it available to Mortgagee at a place to be designated by Mortgagee
which is reasonably convenient to both parties. Unless the Personalty Collateral
is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market, Mortgagee will send Mortgagor
reasonable notice of the time and place of any public sale or of the time after
which any private sale or other disposition of the Personalty Collateral is to
be made. This requirement of sending reasonable notice will be met if such
notice is mailed, postage prepaid, to Mortgagor at the address designated in
Section 7.13 hereof (or such other address as has been designated as provided
herein) at least ten days before the time of the sale or disposition. In
addition to the expenses of retaking, holding, preparing for sale, selling and
the like, Mortgagee will be entitled to recover attorney's fees and legal
expenses as provided for in this Deed of Trust and in the writings evidencing
the Obligations before applying the balance of the proceeds from the sale or
other disposition toward satisfaction of the Obligations. Mortgagor will remain
liable for any deficiency remaining after the sale or other disposition.
Mortgagor hereby consents and agrees that any disposition of all or a part of
the Collateral may be made without warranty of any kind whether expressed or
implied.

 

6.3 Rights to Fixture Collateral Upon Default. Upon the occurrence and during
the continuance of an Event of Default, Mortgagee may elect to treat the Fixture
Collateral as either Realty Collateral or as Personalty Collateral (but not
both) and proceed to exercise such rights as apply to the type of Collateral
selected.

 

6.4 Account Debtors. Mortgagee may, in its discretion, after the occurrence and
during the continuance of an Event of Default, (a) notify any account debtor on
any accounts constituting Collateral to make payments directly to Mortgagee, (b)
instruct any party described in Section 3.1(b) to deliver all Hydrocarbons
assigned to Mortgagee as described in Section 3.l(a) and all proceeds therefrom
directly to Mortgagee, and (c) contact such account debtors and other parties
directly to verify information furnished by Mortgagor with respect to such
account debtors and such accounts. Mortgagee shall not have any obligation to
preserve any rights against prior parties.

 

6.5 Costs and Expenses. All sums advanced or costs or expenses incurred by
Mortgagee (either by it directly or on its behalf by the Trustee or any receiver
appointed hereunder) in protecting and enforcing its rights hereunder shall
constitute a demand obligation owing by Mortgagor to Mortgagee as part of the
Obligations. Mortgagor hereby agrees to repay such sums on demand plus interest
thereon from the date of the advance or incurrence until reimbursement of
Mortgagee at the Reimbursement Rate.

 



  H-xxii

   



 

6.6 Set-Off. Upon the occurrence and during the continuance of any Event of
Default, Mortgagee shall have the right to set-off any funds of Mortgagor in the
possession of Mortgagee against any amounts then due by Mortgagor to Mortgagee
pursuant to this Deed of Trust.

 

ARTICLE VII

MISCELLANEOUS

 

7.1 Successor Trustees. The Trustee may resign in writing addressed to Mortgagee
or be removed at any time with or without cause by an instrument in writing duly
executed by Mortgagee. In case of the death, resignation or removal of the
Trustee, a successor Trustee may be appointed by Mortgagee by instrument of
substitution complying with any applicable requirements of law, and in the
absence of any requirement, without other formality other than an appointment or
designation in writing, which writing shall be executed by Mortgagee,
acknowledged, and recorded in the land records of the county in which this Deed
of Trust is recorded, and which writing shall contain the names, addresses and
telephone numbers of the original Mortgagee, Trustee, Mortgagor, the book and
page number (and/or instrument number) where this Deed of Trust is recorded and
the name, address and telephone number of the substitute Trustee designation in
writing. Such writing, upon recordation, shall be conclusive proof of proper
substitution of each such substitute Trustee or Trustees, who shall thereupon
and without conveyance from the predecessor Trustee, automatically succeed to
all its title, estate, rights, powers and duties hereunder, and any conveyance
by such substitute Trustee to the purchaser at any such sale shall be equally
valid and effective as if made by the Trustee originally named in this Deed of
Trust. Such right to appoint a substitute Trustee shall exist and may be
exercised as often and whenever from any of said causes, or without cause, as
aforesaid, Mortgagee or Mortgagee’s agent or attorney-in-fact elects to exercise
it. The making of oath and giving bond by Trustee or any substitute Trustee is
hereby expressly waived by Mortgagor. All references herein to the Trustee will
be deemed to refer to any successor Trustee from time to time acting hereunder.

 

7.2 Advances by Mortgagee or The Trustee. Each and every covenant of Mortgagor
herein contained shall be performed and kept by Mortgagor solely at Mortgagor's
expense. If Mortgagor fails to perform or keep any of the covenants of
whatsoever kind or nature contained in this Deed of Trust, Mortgagee (either by
it directly or on its behalf by the Trustee or any receiver appointed hereunder)
may, but will not be obligated to, make advances to perform the same on
Mortgagor's behalf, and Mortgagor hereby agrees to repay such sums and any
attorneys' fees incurred in connection therewith on demand plus interest thereon
from the date of the advance until reimbursement of Mortgagee at the
Reimbursement Rate. In addition, Mortgagor hereby agrees to repay on demand any
costs, expenses and attorney's fees incurred by Mortgagee or the Trustee which
are to be obligations of Mortgagor pursuant to, or allowed by, the terms of this
Deed of Trust, including such costs, expenses and attorney's fees incurred
pursuant to Section 3.l(h), Section 6.5 or Section 7.3 hereof, plus interest
thereon from the date of the advance by Mortgagee or the Trustee until
reimbursement of Mortgagee or the Trustee, respectively, at the Reimbursement
Rate. Such amounts will be in addition to any sum of money which may, pursuant
to the terms and conditions of the written instruments comprising part of the
Obligations, be due and owing. No such advance will be deemed to relieve
Mortgagor from any default hereunder.

 



  H-xxiii

   



 

7.3 Defense of Claims. Mortgagor shall promptly notify Mortgagee in writing of
the commencement of any legal proceedings affecting Mortgagor's title to the
Collateral or Mortgagee's Lien or security interest in the Collateral, or any
part thereof, and shall take such action, employing attorneys agreeable to
Mortgagee, as may be necessary to preserve Mortgagor's, the Trustee's and
Mortgagee's rights affected thereby. If Mortgagor fails or refuses to adequately
or vigorously, in the sole judgment of Mortgagee, defend Mortgagor's, the
Trustee's or Mortgagee's rights to the Collateral, the Mortgagee may take such
action on behalf of and in the name of Mortgagor and at Mortgagor's expense.
Moreover, Mortgagee or the Trustee, on behalf of Mortgagee, may take such
independent action in connection therewith as they may in their discretion deem
proper, including the right to employ independent counsel and to intervene in
any suit affecting the Collateral. All costs, expenses and attorneys' fees
incurred by Mortgagee or the Trustee pursuant to this Section 7.3 or in
connection with the defense by Mortgagee of any claims, demands or litigation
relating to Mortgagor, the Collateral or the transactions contemplated in this
Deed of Trust shall be paid by Mortgagor on demand plus interest thereon from
the date of such demand by Mortgagee until reimbursement of Mortgagee at the
Reimbursement Rate.

 

7.4 Termination. If Security Termination has occurred and the covenants herein
contained are well and fully performed then all of the Collateral will revert to
Mortgagor to the extent not otherwise transferred or sold as permitted under
Requirements of Law or under this Deed of Trust and the entire estate, right,
title and interest of the Trustee and Mortgagee will thereupon cease; and
Mortgagee in such case shall, upon the request of Mortgagor and the payment by
Mortgagor of all attorneys' fees and other expenses, deliver to Mortgagor proper
recordable instruments acknowledging the termination and release of this Deed of
Trust. Termination of this Deed of Trust shall terminate the Assignment of
Production and any security interests granted in this Deed of Trust.

 

7.5 Renewals, Amendments and Other Security. Without notice or consent of
Mortgagor, renewals and extensions of the written instruments constituting part
or all of the Obligations may be given at any time and amendments may be made to
agreements relating to any part of such written instruments or the Collateral.
Mortgagee may take or hold other security for the Obligations without notice to
or consent of Mortgagor. The acceptance of this Deed of Trust by Mortgagee shall
not waive or impair any other security Mortgagee may have or hereafter acquire
to secure the payment of the Obligations nor shall the taking of any such
additional security waive or impair the Lien and security interests herein
granted. The Trustee or Mortgagee may resort first to such other security or any
part thereof, or first to the security herein given or any part thereof, or from
time to time to either or both, even to the partial or complete abandonment of
either security, and such action will not be a waiver of any rights conferred by
this Deed of Trust. This Deed of Trust may not be amended, waived or modified
except in a written instrument executed by both Mortgagor and Mortgagee.

 



  H-xxiv

   



 

7.6 Security Agreement, Financing Statement and Fixture Filing. This Deed of
Trust will be deemed to be and may be enforced from time to time as an
assignment, chattel mortgage, contract, deed of trust, financing statement, real
estate mortgage, or security agreement, and from time to time as any one or more
thereof if appropriate under applicable state law. AS A FINANCING STATEMENT,
THIS DEED OF TRUST IS INTENDED TO COVER ALL PERSONALTY COLLATERAL INCLUDING
MORTGAGOR'S INTEREST IN ALL HYDROCARBONS AS AND AFTER THEY ARE EXTRACTED, ALL
“AS EXTRACTED” COLLATERAL, AND ALL ACCOUNTS ARISING FROM THE SALE THEREOF AT THE
WELLHEAD. THIS DEED OF TRUST SHALL BE EFFECTIVE AS A FINANCING STATEMENT FILED
AS A FIXTURE FILING WITH RESPECT TO FIXTURE COLLATERAL INCLUDED WITHIN THE
COLLATERAL. The Personalty Collateral and Fixture Collateral in which Mortgagee
has a security interest include goods which are and shall become fixtures on the
Realty Collateral. Mortgagor is the owner of a record interest in the real
estate concerned. Mortgagor warrants and agrees that there is no financing
statement covering the foregoing Collateral, or any part thereof, on file in any
public office, except such as have been filed in favor of the Mortgagee for the
ratable benefit of the Credit Parties pursuant to the Credit Agreement, or as to
which a duly authorized termination statement relating to such financing
statement has been delivered to the Mortgagee on the Effective Date. This Deed
of Trust shall be filed in the real estate records or other appropriate records
of the county or counties in the state in which any part of the Realty
Collateral and Fixture Collateral is located. At Mortgagee's request, Mortgagor
shall deliver financing statements covering the Personalty Collateral, including
all Hydrocarbons sold at the wellhead, and Fixture Collateral, which financing
statements may be filed in the UCC records or other appropriate office of the
county or state in which any of the Collateral is located or in any other
location permitted or required to perfect Mortgagee's security interest under
the UCC. In addition, Mortgagor hereby irrevocably authorizes Mortgagee and any
affiliate, employee or agent thereof, at any time and from time to time, to file
in any UCC jurisdiction any financing statement or document and amendments
thereto, without the signature of Mortgagor where permitted by law, in order to
perfect or maintain the perfection of any security interest granted under this
Deed of Trust. A photographic or other reproduction of this Deed of Trust shall
be sufficient as a financing statement.

 

7.7 Unenforceable or Inapplicable Provisions. If any term, covenant, condition
or provision hereof is invalid, illegal or unenforceable in any respect, the
other provisions hereof will remain in full force and effect and will be
liberally construed in favor of the Trustee and Mortgagee in order to carry out
the provisions hereof.

 

7.8 Rights Cumulative. Each and every right, power and remedy herein given to
the Trustee or Mortgagee will be cumulative and not exclusive, and each and
every right, power and remedy whether specifically herein given or otherwise
existing may be exercised from time to time and as often and in such order as
may be deemed expedient by the Trustee, or Mortgagee, as the case may be, and
the exercise, or the beginning of the exercise, of any such right, power or
remedy will not be deemed a waiver of the right to exercise, at the same time or
thereafter, any other right, power or remedy. No delay or omission by the
Trustee or by Mortgagee in the exercise of any right, power or remedy will
impair any such right, power or remedy or operate as a waiver thereof or of any
other right, power or remedy then or thereafter existing.

 

7.9 Waiver by Mortgagee. Any and all covenants in this Deed of Trust may from
time to time by instrument in writing by Mortgagee (acting upon the direction of
the Required Lenders), be waived to such extent and in such manner as the
Trustee or Mortgagee may desire, but no such waiver will ever affect or impair
either the Trustee's or Mortgagee's rights hereunder, except to the extent
specifically stated in such written instrument.

 



  H-xxv

   



 

7.10 Terms. The term "Mortgagor" as used in this Deed of Trust will be construed
as singular or plural to correspond with the number of Persons executing this
Deed of Trust as Mortgagor. If more than one Person executes this Deed of Trust
as Mortgagor, his, her, its, or their duties and liabilities under this Deed of
Trust will be joint and several. The terms "Mortgagee", "Mortgagor", and
"Trustee" as used in this Deed of Trust include the heirs, executors or
administrators, successors, representatives, receiver, trustees and assigns of
those parties. Unless the context otherwise requires, terms used in this Deed of
Trust which are defined in the Uniform Commercial Code of Texas are used with
the meanings therein defined.

 

7.11 Counterparts. This Deed of Trust may be executed in any number of
counterparts, each of which will for all purposes be deemed to be an original,
and all of which are identical except that, to facilitate recordation, in any
particular counties counterpart portions of Exhibit A hereto which describe
Properties situated in counties other than the counties in which such
counterpart is to be recorded may have been omitted.

 

7.12 Governing Law. This Deed of Trust shall be governed by and construed in
accordance with the laws of the State of Mississippi.

 

7.13 Notice. All notices required or permitted to be given by Mortgagor,
Mortgagee or the Trustee shall be made in the manner set forth in the Credit
Agreement and shall be addressed as follows:

 

Mortgagor:                         [Insert Name of Mortgagor]

[Address]

Attention: [______________________]

Email: [______________________]

Facsimile: [______________________]

 

with a copy to:

 

Viking Energy Group, Inc.

1330 Avenue of the Americas, Suite 23A

New York, New York 10019

Attention: James A. Doris

Email: jdoris@vikingenergygroup.com

Facsimile: (646) 356-7034

 

Mortgagee:                        405 PETRODOME LLC

405 Lexington Avenue

59th Floor

New York, New York 10174

Attn: Greg White

Email: gwhite@arenaco.com

Facsimile: (212) 612-3207

 

with a copy to:

 

reporting@arenaco.com and gpaulsen@arenaco.com

 



  H-xxvi

   



 

Trustee:                              K&L Gates LLP 1717 Main Street

Suite 2800

Dallas, TX 75201

Attention: Michael Cuda

E-mail: michael.cuda@klgates.com

Facsimile: (214) 939-5849

 

7.14 Duties of Trustee. It shall be no part of the duty of the Trustee to see to
any recording, filing or registration of this Deed of Trust or any other
instrument in addition or supplemental hereto, or to see to the payment of or be
under any duty with respect to any tax or assessment or other governmental
charge which may be levied or assessed on the Collateral, any part thereof, or
against Mortgagor, or to see to the performance or observance by Mortgagor of
any of the covenants and agreements contained herein. Trustee shall not be
responsible for the execution, acknowledgment or validity of this Deed of Trust
or of any instrument in addition or supplemental hereto or for the sufficiency
of the security purported to be created hereby, and makes no representation in
respect thereof or in respect of the rights of Mortgagee. Trustee shall have the
right to seek the advice of counsel upon any matters arising hereunder and shall
be fully protected in relying as to legal matters on the advice of counsel.
Trustee shall not incur any personal liability hereunder except for his own
willful misconduct; and the Trustee shall have the right to rely on any
instrument, document or signature authorizing or supporting any action taken or
proposed to be taken by him hereunder, believed by him in good faith to be
genuine.

 

7.15 Condemnation. All awards and payments heretofore and hereafter made for the
taking of or injury to the Collateral or any portion thereof whether such taking
or injury be done under the power of eminent domain or otherwise, are hereby
assigned, and shall be paid to Mortgagee. Mortgagee is hereby authorized to
collect and receive the proceeds of such awards and payments and to give proper
receipts and acquittances therefor. Mortgagor hereby agrees to make, execute and
deliver, upon request, any and all assignments and other instruments sufficient
for the purpose of confirming this assignment of the awards and payments to
Mortgagee free and clear of any encumbrances of any kind or nature whatsoever.
Any such award or payment may, at the option of Mortgagee, be retained and
applied by Mortgagee after payment of attorneys' fees, costs and expenses
incurred in connection with the collection of such award or payment toward
payment of all or a portion of the Obligations, whether or not the Obligations
are then due and payable, or be paid over wholly or in part to Mortgagor for the
purpose of altering, restoring or rebuilding any part of the Collateral which
may have been altered, damaged or destroyed as a result of any such taking, or
other injury to the Collateral.

 



  H-xxvii

   



 

7.16 Successors and Assigns.

 

(a) This Deed of Trust is binding upon Mortgagor, Mortgagor's successors and
assigns, and shall inure to the benefit of each Credit Party (other than as set
forth below) and each of its successors and assigns, and the provisions hereof
shall likewise be covenants running with the land.

 

(b) This Deed of Trust shall be transferable and negotiable, with the same force
and effect and to the same extent as the Obligations may be transferable, it
being understood that, upon the legal transfer or assignment by the Credit
Parties (or any of them) of any of the Obligations, the legal holder of such
Obligations shall have all of the rights granted to Trustee and/or Mortgagee for
the benefit of the Credit Parties under this Deed of Trust. The Mortgagor
specifically agrees that upon any transfer of all or any portion of the
Obligations, this Deed of Trust shall secure with retroactive rank the existing
Obligations of the Mortgagor to the transferee and any and all Obligations to
such transferee thereafter arising.

 

(c) The Mortgagor hereby recognizes and agrees that the Credit Parties (or any
of them) may, from time to time, one or more times, transfer all or any portion
of the Obligations to one or more third parties. Such transfers may include, but
are not limited to, sales of participation interests in such Obligations in
favor of one or more third parties. Upon any transfer of all or any portion of
the Obligations, the Mortgagee may transfer and deliver any and/or all of the
Collateral to the transferee of such Obligations and such Collateral shall
secure any and all of the Obligations in favor of such a transferee then
existing and thereafter arising, and after any such transfer has taken place,
the Mortgagee shall be fully discharged from any and all future liability and
responsibility to the Mortgagor with respect to such Collateral, and transferee
thereafter shall be vested with all the powers, rights and duties with respect
such Collateral.

 

7.17 Article and Section Headings. The article and section headings in this Deed
of Trust are inserted for convenience of reference and shall not be considered a
part of this Deed of Trust or used in its interpretation.

 



  H-xxviii

   



 

7.18 Usury Not Intended. It is the intent of Mortgagor and Mortgagee in the
execution and performance of this Deed of Trust, the Credit Agreement and the
other Loan Documents to contract in strict compliance with applicable usury laws
governing the Obligations including such applicable usury laws of the State of
Mississippi, State of New York and the United States of America as are from
time-to-time in effect. In furtherance thereof, Mortgagee and Mortgagor
stipulate and agree that none of the terms and provisions contained in this Deed
of Trust, the Credit Agreement or the other Loan Documents shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the maximum non-usurious
rate permitted by applicable law and that for purposes hereof "interest" shall
include the aggregate of all charges which constitute interest under such laws
that are contracted for, charged or received under this Deed of Trust, the
Credit Agreement and the other Loan Documents; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Obligations, include amounts
which by applicable law are deemed interest which would exceed the maximum
non-usurious rate permitted by applicable law, then such excess shall be deemed
to be a mistake and Mortgagee shall credit the same on the principal of the
Obligations (or if the Obligations shall have been paid in full, refund said
excess to Mortgagor). In the event that the maturity of the Obligations is
accelerated by reason of any election of Mortgagee resulting from an Event of
Default, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest may never include more than the maximum
non-usurious rate permitted by applicable law and excess interest, if any,
provided for in this Deed of Trust, the Credit Agreement or other Loan Documents
shall be canceled automatically as of the date of such acceleration and
prepayment and, if theretofore paid, shall be credited on the Obligations or, if
the Obligations shall have been paid in full, refunded to Mortgagor. In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the maximum non-usurious rate permitted by applicable law,
Mortgagor and Mortgagee shall to the maximum extent permitted under applicable
law amortize, prorate, allocate and spread in equal part during the period of
the full stated term of the Obligations, all amounts considered to be interest
under applicable law of any kind contracted for, charged, received or reserved
in connection with the Obligation.

 

7.19 Credit Agreement. To the fullest extent possible, the terms and provisions
of the Credit Agreement shall be read together with the terms and provisions of
this Deed of Trust so that the terms and provisions of this Deed of Trust do not
conflict with the terms and provisions of the Credit Agreement; provided,
however, notwithstanding the foregoing, in the event that any of the terms or
provisions of this Deed of Trust conflict with any terms or provisions of the
Credit Agreement, the terms or provisions of the Credit Agreement shall govern
and control for all purposes; provided that the inclusion in this Deed of Trust
of terms and provisions, supplemental rights or remedies in favor of the
Mortgagee not addressed in the Credit Agreement shall not be deemed to be a
conflict with the Credit Agreement and all such additional terms, provisions,
supplemental rights or remedies contained herein shall be given full force and
effect.

 

7.20 Due Authorization. Mortgagor hereby represents, warrants and covenants to
Mortgagee and the Trustee that the obligations of Mortgagor under this Deed of
Trust are the valid, binding and legally enforceable obligations of Mortgagor,
that the execution, ensealing and delivery of this Deed of Trust by Mortgagor
has been duly and validly authorized in all respects by Mortgagor; and that the
persons who are executing and delivering this Deed of Trust on behalf of
Mortgagor have full power, authority and legal right to so do, and to observe
and perform all of the terms and conditions of this Deed of Trust on Mortgagor's
part to be observed or performed.

 

7.21 No Offsets, Etc. Mortgagor hereby represents, warrants, and covenants to
Mortgagee and the Trustee that there are no offsets, counterclaims or defenses
at law or in equity against this Deed of Trust or the indebtedness secured
hereby.

 



  H-xxix

   



 

7.22 Bankruptcy Limitation. Notwithstanding anything contained herein to the
contrary, it is the intention of the Mortgagor, the Mortgagee and the other
Credit Parties that the amount of the Obligation secured by the Mortgagor's
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to the
Mortgagor. Accordingly, notwithstanding anything to the contrary contained in
this Deed of Trust in any other agreement or instrument executed in connection
with the payment of any of the Obligations, the amount of the Obligations
secured by the Mortgagor's interests in any of its Property pursuant to this
Deed of Trust shall be limited to an aggregate amount equal to the largest
amount that would not render the Mortgagor's obligations hereunder or the Liens
and security interest granted to the Mortgagee hereunder subject to avoidance
under Section 548 of the United States Bankruptcy Code or any comparable
provision of any other applicable law.

 

7.23 DEFICIENCY JUDGMENT. MORTGAGEE HAS THE RIGHT TO PROCEED TO OBTAIN AND
COLLECT DEFICIENCY JUDGMENT, TOGETHER WITH FORECLOSURE OF THE COLLATERAL UNDER
APPLICABLE MISSISSIPPI LAW.

 

THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of this page intentionally left blank.]

 



  H-xxx

   



 

IN WITNESS WHEREOF, this Deed of Trust has been executed on the date set forth
in the acknowledgment below of Mortgagor’s signature, effective as of the
Effective Date.

 



  MORTGAGOR:

 

 

 

 

[______________________]

 

        By:

 

 

[Name]

     

[Title]

 



 

THE STATE OF ______________   §

§

COUNTY OF _________________ §

 

Personally appeared before me, the undersigned authority in and for the said
county and state, on this __ day of [________________, ____], within my
jurisdiction, the within named [__________________], who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed in the
above and foregoing instrument and acknowledged that he executed the same in his
representative capacity, and that by his signature on the instrument, and as the
act and deed of the person or entity upon behalf of which he acted, executed the
above and foregoing instrument, after first having been duly authorized so to
do.

 

_______________________________________

 

Notary Public in and for

 

The State of ____________________________

 

[SEAL]

 



  H-xxxi

   



 

Schedule I

 

Deed of Trust Recording Information

 

First Lien Deed of Trust, Security Agreement, Financing Statement, Fixture
Filing and Assignment of Production from [______________________] to Michael D.
Cuda, as Trustee for the benefit of 405 PETRODOME LLC, dated [____________ __,
____].

 

LEASES

 

 

 

WELLS

 

 

 



  H-xxxii

   



 

Exhibit A

 

Oil and Gas Properties and Other Properties

 

The designation "Working Interest" or "WI" or "GWI" when used in this Exhibit A
means an interest owned in an oil, gas, and mineral lease that determines the
cost-bearing percentage of the owner of such interest. The designation "Net
Revenue Interest" or "NRI" or "NRIO" or "NRIG" means that portion of the
production attributable to the owner of a working interest after deduction for
all royalty burdens, overriding royalty burdens or other burdens on production,
except severance, production, and other similar taxes. The designation
"Overriding Royalty Interest" "ORRI" means an interest in production which is
free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance, production, and other
similar taxes and, in instances where the document creating the overriding
royalty interest so provides, costs associated with compression, dehydration,
other treating or processing, or transportation of production of oil, gas, or
other minerals relating to the marketing of such production. The designation
"Royalty Interest" or "RI" means an interest in production which results from an
ownership in the mineral fee estate or royalty estate in the relevant land and
which is free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance, production, and other
similar taxes and, in instances where the document creating the royalty interest
so provides, costs associated with compression, dehydration, other treating or
processing or transportation of production of oil, gas, or other minerals
relating to the marketing of such production. Each amount set forth as "Working
Interest" or "WI" or "GWI" or "Net Revenue Interest" or "NRI" or "NRIO" or
"NRIG" is the Mortgagor's interest after giving full effect to, among other
things, all Liens permitted by the Credit Agreement and after giving full effect
to the agreements or instruments set forth in this Exhibit A and any other
instruments or agreements affecting Mortgagor's ownership of the Hydrocarbons.

 

Some of the land descriptions in this Exhibit A may refer only to a portion of
the land covered by a particular oil and gas lease. This Deed of Trust is not
limited to the land described in this Exhibit A but is intended to cover the
entire interest of the Mortgagor in any lease described in this Exhibit A even
if such interest relates to land not described in this Exhibit A. Reference is
made to the land descriptions contained in the documents of title recorded as
described in this Exhibit A. To the extent that the land descriptions in this
Exhibit A are incomplete, incorrect or not legally sufficient, the land
descriptions contained in the documents so recorded are incorporated herein by
this reference.

 

Any reference in this Exhibit A to wells or units is for warranty of interest,
administrative convenience, and identification and shall not limit or restrict
the right, title, interest, or Properties covered by this Deed of Trust. All
right, title, and interest of Mortgagor in the Properties described herein and
in this Exhibit A are and shall be subject to this Deed of Trust, regardless of
the presence of any units or wells not described herein.

 

References in this Exhibit A to instruments on file in the public records are
made for all purposes. Unless provided otherwise, all recording references in
this Exhibit A are to the official real property records of the county or
counties (or parish or parishes) in which the mortgaged property is located and
in which records such documents are or in the past have been customarily
recorded, whether Deed Records, Oil and Gas Records, Oil and Gas Lease Records
or other records.

 

Mortgagor conveys and grants a Lien on all its rights, title and interest in Oil
and Gas Properties and other Properties located in every county and parish in
each state in which Mortgagor has any interest in such Properties.

 



  H-xxxiii

   



 

Execution Version

 

EXHIBIT I

[FORM OF ASSIGNMENT OF ORRI (TEXAS)]

 

 

 

CONVEYANCE OF OVERRIDING ROYALTY INTEREST

 

FROM

 

[__________________________],

 

TO

 

405 PETRODOME LLC

 

DATED AS OF [______________]

 

 

 



  I-i

   



 

Execution Version

 

CONVEYANCE OF OVERRIDING ROYALTY INTEREST

 

THIS CONVEYANCE OF OVERRIDING ROYALTY INTEREST (the “Conveyance”), dated
effective [______________, ____] (the “Effective Date”), is from
[______________], a [Insert state of organization and legal entity type], having
of address [__________________________] (“WI Owner”), to 405 PETRODOME LLC, a
Delaware limited liability company, having an address of 405 Lexington Avenue,
59th Floor, New York, NY 10174 (the “Agent”) under the Term Loan Agreement (as
defined below) (in such capacity, the “Assignee”).

 

RECITALS:

 

WHEREAS, the execution and delivery of this Conveyance by WI Owner is, among
other conditions, a condition precedent under that certain Term Loan Agreement
dated of even date herewith by and among WI Owner, certain other parties, the
lenders party thereto and Assignee (the “Term Loan Agreement”);

 

WHEREAS, WI Owner owns an undivided working interest in and to the leases and
those lands covered thereby described in Exhibit A-1 attached hereto and in and
to the wells and lands and depths unitized or pooled therewith described in
Exhibit A-2 attached hereto, collectively (the “Subject Interests”); and

 

WHEREAS, to secure the Obligations under the Term Loan Agreement, and to induce
Assignee to execute the Term Loan Agreement, WI Owner has agreed to assign the
Overriding Royalty (as defined in Section 1.1) to Assignee;

 

NOW, THEREFORE, WI Owner and Assignee hereby agree as follows:

 

ARTICLE I

CONVEYANCE

 

1.1 Grant. For and in consideration of TEN AND NO/100 DOLLARS ($10.00)] cash and
other good and valuable consideration paid to WI Owner, the receipt and
sufficiency of which are hereby acknowledged, WI Owner hereby GRANTS, BARGAINS,
SELLS, CONVEYS, TRANSFERS, ASSIGNS, SETS OVER, AND DELIVERS unto Assignee an
overriding royalty in the amount of an undivided two and one-half percent (2.5%)
of 8/8 of all Overriding Royalty Hydrocarbons (as defined below) produced,
saved, sold and marketed from or attributable to the Subject Interests (the
“Overriding Royalty”).

 

1.2 Habendum. TO HAVE AND TO HOLD the Overriding Royalty unto Assignee, and
Assignee’s successors and assigns, as set forth herein.

 

ARTICLE II

DEFINITIONS

 

2.1 Terms Defined in the Term Loan Agreement. Any capitalized term used and not
defined herein shall have the meaning assigned to such term in the Term Loan
Agreement.

 



  I-ii

   



 

Execution Version

 

2.2 Additional Defined Terms. The following terms, as used in this Conveyance,
shall have the meanings indicated below:

 

(a) “Business Day” means any day which is not a day on which national banking
institutions in New York, New York are closed as authorized or required by law.

 

(b) “Central Time” means Central Standard Time or Central Daylight Savings Time
on the Day in question.

 

(c) “COPAS Accounting Practices” means the accounting procedures and guidelines
promulgated by the Council of Petroleum Accountants’ Societies (“COPAS”) and in
effect from time to time under joint operating agreements or similar agreements
in effect with respect to the Leases, or, if no COPAS accounting procedures or
guidelines are in effect under any such agreement, the COPAS accounting
procedures and guidelines set forth in the 2005 promulgated form of such
accounting procedures and guidelines.

 

(d) “Day” means each period of twenty-four (24) consecutive hours beginning and
ending at 7:00 A.M., Central Time. The reference date for any Day shall be the
calendar date upon which the twenty-four (24) hour period commences.

 

(e) “Due Date” shall have the meaning set forth in Section 3.3.

 

(f) “Month” means each period beginning at 7:00 A.M., Central Time, on the first
Day of a calendar month and ending at 7:00 A.M., Central Time, on the first Day
of the next calendar month.

 

(g) “Overriding Royalty Hydrocarbons” means all Hydrocarbons if, as, and when
produced, saved, and marketed from or allocable to the Subject Interests, and
that are attributable to the Overriding Royalty.

 

(h) “Permitted Encumbrances” means the following:

 

(i) all royalties, overriding royalties (other than the Overriding Royalty),
production payments, net profits interests, and other similar interests
constituting burdens upon, measured by, or payable out of Hydrocarbons produced
and saved from or attributable to the Subject Interests that are in effect as of
the Effective Date;

 

(ii) division orders;

 

(iii) all rights reserved to or vested in any governmental authority having
jurisdiction or control;

 

(iv) liens and security interests encumbering the Subject Interests in favor of
Assignee pursuant to the Term Loan Agreement;

 

(v) liens for Taxes or assessments not yet delinquent; and

 

(vi) easements, rights-of-way, servitudes, permits, surface leases, and other
rights pertaining to surface operations, to the extent the same do not
materially interfere with operations on, or the operation, value, or use of any
Subject Interest.

 



  I-iii

   



 

Execution Version

 

(i) “Taxes” means any and all taxes, levies or other like assessments, including
but not limited to income tax, franchise tax, profits tax, windfall profits tax,
surtax, gross receipts tax, capital gains tax, remittance tax, withholding tax,
sales tax, use tax, value added tax, goods and services tax, presumptive tax,
net worth tax, special contribution, production tax, pipeline transportation
tax, severance tax, excise tax, ad valorem tax, property tax (real, personal or
intangible), inventory tax, transfer tax, premium tax, environmental tax
(including taxes under Section 59A of the Internal Revenue Code of 1986, as
amended from time to time, and any successor statute), customs duty, stamp tax
or duty, capital stock tax, margin tax, occupation tax, payroll tax, employment
tax, social security tax, unemployment tax, disability tax, alternative or
add-on minimum tax, estimated tax, and any similar tax or assessment imposed by
any Governmental Authority or other taxing authority, together with any
interest, fine or penalty, or addition thereto, whether disputed or not.

 

ARTICLE III

CALCULATION AND PAYMENT OF OVERRIDING ROYALTY

 

3.1 Determination of Overriding Royalty.

 

(a) Payment of the Overriding Royalty shall be made based upon the aggregate
proceeds received from the sale of the Overriding Royalty Hydrocarbons in
accordance with the price or prices established in the production sale,
purchase, exchange, or other marketing contracts pursuant to which the
Overriding Royalty Hydrocarbons are sold, including any and all modifications or
amendments of such price or prices. WI Owner shall never be responsible to
Assignee for the payment of the Overriding Royalty on any price basis higher
than the price received under the terms of the production sale, purchase,
exchange, or other marketing contracts applicable to the Overriding Royalty
Hydrocarbons. Assignee shall have the right to take in kind and separately
dispose of the Overriding Royalty Hydrocarbons. WI Owner shall market, or cause
to be marketed, all Hydrocarbons attributable to the Subject Interests
(including, without limitation, the Overriding Royalty Hydrocarbons) with due
diligence, at the best prices, and on the best terms reasonably obtainable under
the circumstances, with due regard to the interests of both WI Owner and
Assignee, and in any event at prices and on terms at least as favorable as WI
Owner obtains for Hydrocarbons of the same character and delivered in the same
geographic area but that are not subject to this Conveyance. WI Owner shall
collect and receive the proceeds from the sale of all such production. WI Owner
will perform all obligations binding on it under all Hydrocarbon sales,
purchase, exchange, or other marketing agreements relating to the Overriding
Royalty Hydrocarbons in accordance with the terms thereof, and will use
reasonable commercial efforts to enforce performance of the obligations of third
parties thereunder.

 

(b) WI Owner shall pay Assignee the value of the Overriding Royalty of all
Hydrocarbons lost from the Subject Interests after making the customary
adjustments for temperature, water and sediment at the posted available market
price at the well for oil of like gravity and quality on the day the oil is so
removed and sold. If WI Owner or other operator utilizes gas off the Subject
Interests, or where, due to operations, gas shall be lost from the Subject
Interests in volumes that would have been marketable had such volumes been
captured, the Overriding Royalty shall be based upon the market price of such
gas at the wellhead. If casinghead gasoline is extracted from the Subject
Interests by WI Owner or other operator from the natural gas produced from wells
on the leases or lands, then WI Owner shall pay Assignee the value of the
Overriding Royalty of the market price of the gasoline and the value of the
market price of other Hydrocarbons (including residual dry gas) credited to the
Subject Interests from the gas so treated.

 



  I-iv

   



 

Execution Version

 

3.2 Costs and Taxes. The Overriding Royalty shall be free of all costs and
expenses, either direct or indirect, of owning, maintaining, exploring,
drilling, deepening, sidetracking, reworking, plugging back, completing and
equipping for production, or plugging and abandoning any well located on the
Subject Interests or any unit into which any portion of the Subject Interests
may be pooled or unitized, or any costs or expenses of developing or operating
the Subject Interests or lifting and producing Hydrocarbons therefrom or
allocable thereto. For the avoidance of doubt, the Overriding Royalty shall be
computed without any deduction or charge on account of any Taxes, or cost
related to cleaning, dehydration, treatment, processing, extraction,
compression, transportation or delivery, or any other deduction or charge
whatsoever, whether of the same or a different character. WI OWNER HEREBY
COVENANTS AND AGREES TO INDEMNIFY AND TO HOLD HARMLESS ASSIGNEE AND ITS
SHAREHOLDERS, OFFICERS, AGENTS, PROFESSIONALS, EMPLOYEES, SUCCESSORS AND ASSIGNS
FROM AND AGAINST ANY AND ALL CLAIMS OF THIRD PERSONS SUFFERED BY ASSIGNEE AND
CAUSED BY, ARISING OUT OF, RESULTING FROM, OR RELATING IN ANY WAY TO SUCH
OWNERSHIP, MAINTENANCE, EXPLORATION, DRILLING OR OTHER OPERATIONS, DEVELOPMENT,
AND OPERATION OF THE LEASES, AND THE PRODUCTION OF HYDROCARBONS THEREFROM.

 

3.3 Payment of Overriding Royalty. On natural gas sales or related natural gas
liquid sales, payment of proceeds shall be made by WI Owner on or before the
first Business Day of each Month (the “Due Date”) with the first payment being
due on or before March 1, 2018. The payment shall be based upon all proceeds
that have accrued to the Overriding Royalty during the Month immediately
preceding the Due Date commencing with the Effective Date. On oil or condensate
sales, if the WI Owner receives the proceeds of sale attributable to the
Overriding Royalty then WI Owner will make payment on or before the first
Business Day of each Month with the first payment being due on or before
February 1, 2018. The payment shall be based upon all proceeds that have accrued
to the Overriding Royalty during the Month immediately preceding the Due Date
commencing with the Effective Date. If any amount due from WI Owner to Assignee
hereunder is not paid by the applicable Due Date, then such amount shall bear
interest from such Due Date through the date of receipt of such amount by
Assignee at the Default Rate (as defined in the Term Loan Agreement). If, at any
time, WI Owner inadvertently pays Assignee more than the amount due under this
Conveyance, Assignee shall not be obligated to refund any such overpayment, but
the amount or amounts otherwise payable for any subsequent Month or Months shall
be reduced by the amount of such overpayment.

 

3.4 Audit. The books of account and records of WI Owner relating to the
Overriding Royalty shall be open and made available to Assignee and its
representatives at all reasonable times for examination, inspection, copying,
and audit by Assignee and its representatives, at Assignee’s sole expense. If
Assignee desires to audit such books of account and records, Assignee or its
representative shall give written notice thereof to WI Owner, and WI Owner shall
make the same available to Assignee or its representative during normal business
hours no later than ten (10) calendar Days following such notice.

 



  I-v

   



 

Execution Version

 

ARTICLE IV

GOVERNING DOCUMENTS

 

Assignee hereby accepts this Conveyance, and agrees that the Overriding Royalty
is expressly made subject to the terms, conditions, and provisions contained in
the Term Loan Agreement, including but not limited to Section 4.5 of the Term
Loan Agreement. The delivery of this Conveyance shall not affect, enlarge,
diminish, or otherwise impair any of the representations, warranties, covenants,
conditions, indemnities, terms, or provisions of the Term Loan Agreement. In the
event of a conflict between the terms of this Conveyance and the terms of the
Term Loan Agreement, the terms of the Term Loan Agreement shall govern and
control; provided, however, that the inclusion in this Conveyance of terms not
addressed in the Term Loan Agreement shall not be deemed a conflict, and all
such additional terms contained in this Conveyance shall be given full force and
effect, subject to the provisions of this Article IV.

 

ARTICLE V

WARRANTY OF TITLE

 

WI Owner warrants and agrees forever to defend title to the Overriding Royalty
unto Assignee against every person who now or at any time hereafter lawfully
claims the same or any part thereof, but limited to claims arising by, through,
or under WI Owner, and not otherwise; provided, however, that the foregoing
warranty shall not be breached in any manner by the existence of the Permitted
Encumbrances. WI Owner warrants and represents to Assignee and its successors
and assigns that: (i) unless expressly noted otherwise with respect to the
interests shown on Exhibit A which is attached hereto, WI Owner is the true and
lawful owner of an undivided one hundred percent (100%) working interest in and
to the Subject Interests; (ii) WI Owner has not transferred, assigned, or
conveyed the Subject Interests to any other party, and has full right and
authority to sell and convey, as herein provided, the Overriding Royalty; (iii)
the leases described in the Subject Interests are valid and subsisting and in
full force and effect; (iv) all rentals, royalties, and other amounts due and
payable under such leases have been duly paid or provided for, and no default
now exists under any of such leases; and (v) WI Owner has not taken any action,
or omitted to take any action, that would cause the Subject Interests to become
subject to any lien, mortgage, security interest, or other encumbrance of any
kind or character, except for Permitted Encumbrances.

 

ARTICLE VI

COVENANTS

 

6.1 Access. Assignee and its representatives shall, at their risk and expense,
have access to the Subject Interests at all times, including but not limited to
use and access to any and all related easement and land subject to surface use
agreements, and to the derrick floor of each Hydrocarbon well drilled or being
drilled thereon and the right to observe all operations conducted thereon. If
the Subject Interests are operated by a third party operator, WI Owner shall
utilize its commercially reasonable efforts to permit such access by Assignee
and its representatives.

 



  I-vi

   



 

Execution Version

 

6.2 Operational Matters.

 

(a) WI Owner agrees: (i) to comply with the terms and provisions of the leases
and all operating agreements, unit operating agreements, contracts for
development, and other agreements applicable to the Subject Interests; (ii) to
drill, complete, produce, and operate (or, if the Subject Interests are operated
by a party other than WI Owner, to use reasonable efforts to cause to be
drilled, completed, produced, and operated) all wells located on the Subject
Interests or on lands pooled therewith in good faith, at legal locations, in a
good and workmanlike manner consistent with the standard of a prudent operator
whose interest is not burdened with the Overriding Royalty, and in accordance
with the provisions of the Subject Interests, the provisions of all applicable
operating agreements, unit operating agreements, contracts for development, or
similar agreements, and all applicable federal, state, and local laws, statutes,
ordinances, rules, regulations, and orders; (iii) to maintain the capacity of
each well located on the Subject Interests or on lands pooled therewith to
produce at the maximum efficient rate of flow (subject to applicable field rules
or other applicable laws, statutes, ordinances, rules, regulations, or orders
relating to the allowable rate of production); (iv) to cause all wells,
machinery, equipment, facilities, fixtures, and other personal property located
on or used in connection with the Subject Interests or any unit into which the
Subject Interests are pooled or unitized to be provided and maintained in good
operating condition and repair and to cause all repairs, replacements,
additions, and improvements thereto to be performed in a timely manner
consistent with the standard of the prudent operator; (v) to pay, or to use
reasonable efforts to cause to be paid, when due, all royalties, overriding
royalties, and other burdens upon or payable out of production from or allocable
to the Subject Interests (in addition to the Overriding Royalty); (vi) to pay,
or to cause to be paid, when due, all costs and expenses of operations on the
Subject Interests or any unit into which the Subject Interests are pooled or
unitized which are properly invoiced under the applicable operating agreements,
unit operating agreements, contracts for development, or similar agreements and
which are allocable to the Subject Interests, except to the extent being
contested in good faith by appropriate proceedings; (vii) to maintain, or to
cause to be maintained, the insurance coverage for the Subject Interests
required under the terms of the applicable operating agreements, unit operating
agreements, contracts for development, or similar agreements; (viii) to pay, or
cause to be paid, before delinquency all Taxes assessed against or attributable
to the Subject Interests, the Hydrocarbons attributable thereto, except to the
extent being contested in good faith by appropriate proceedings, (ix) to keep
the Subject Interests free and clear of any and all liens, mortgages, security
interests, defects of title, and other encumbrances of any kind or character,
except for Permitted Encumbrances; and (x) to give prompt written notice to
Assignee of any material adverse claim, demand, or proceeding of which WI Owner
becomes aware relating to the Subject Interests, any well located thereon, or
the Hydrocarbons produced therefrom or allocable thereto, and to keep Assignee
informed of the progress of WI Owner’s response thereto and defense thereof.

 

(b) Nothing contained in this Conveyance shall obligate WI Owner to continue to
operate and produce, or prevent WI Owner from plugging and abandoning, any well
that WI Owner, exercising good faith and without regard to the burden of the
Overriding Royalty, determines no longer to be capable of production in paying
quantities. All operations, if any, on the Subject Interests, and the extent and
duration thereof, as well as the preservation of the Subject Interests by rental
payments or otherwise, shall, subject to the other terms hereof (including,
without limitation, Section 6.2(a) and Section 6.3 herein), be solely at the
discretion of WI Owner, exercised in good faith and without regard to the burden
of the Overriding Royalty.

 



  I-vii

   



 

Execution Version

 

6.3 Pooling and Unitization. Assignee hereby agrees that the owner of the
Subject Interests shall have the right, without further approval by Assignee, to
pool and unitize the Subject Interests, Overriding Royalty and the lands
affected thereby, or portions thereof, with other lands or leases to form one or
more pooled units in accordance with the pooling authority granted in the
Leases, any agreement subsequently obtained by the owner of the Subject
Interests from any lessor with reference to pooling or unitization, and
applicable laws, rules, and regulations of any state or federal governmental
authority having jurisdiction over the Subject Interests prescribes or permits.
As to each unit so created, Assignee shall be entitled to receive, in lieu of
the Overriding Royalty created herein with respect to the Leases, either (a)
that proportion of the Overriding Royalty that the amount of surface acreage
affected thereby and placed in the relevant unit bears to the entire surface
area of such unit, or (b) if participation in the relevant unit is determined by
reference to factors other than the number of surface acres covered by the
leases included therein, the portion of the Overriding Royalty attributable to
the participation of the Subject Interests in the relevant unit.

 

6.4 Conveyance of Interest in Real Property. THIS CONVEYANCE IS AN ABSOLUTE
CONVEYANCE OF AN INTEREST IN REAL PROPERTY, AND THE COVENANTS CONTAINED IN THIS
CONVEYANCE ARE COVENANTS RUNNING WITH AND BURDENING THE LAND. IN ADDITION TO THE
RIGHTS AND COVENANTS CONTAINED HEREIN, ASSIGNEE IS ENTITLED TO ALL OF THE
BENEFITS, IMPLIED RIGHTS, AND COVENANTS TO WHICH OVERRIDING ROYALTY OWNERS ARE
ENTITLED AS A MATTER OF LAW.

 

ARTICLE VII

TRANSFERS OF INTEREST

 

7.1 Transfers of Interest by Assignee. Nothing contained in this Conveyance
shall, in any way, limit or restrict the right of Assignee, or its successors or
assigns, to sell, convey, assign, transfer, mortgage, pledge, or create a lien
or security interest in the Overriding Royalty in whole or in part; provided,
however, that any such transfer shall expressly be made subject to the terms of
the Term Loan Agreement and this Conveyance.

 

7.2 Transfers of Interest by WI Owner. Except as permitted by the Term Loan
Agreement, WI Owner shall not transfer its interest in the Subject Interests.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1 Notices. All notices, requests, demands, instructions and other
communications required or permitted to be given hereunder shall be provided in
writing or by email as follows:

 

If to WI Owner:

[Petrodome _________, LLC]

[Address]

Attention: [_________]

E-Mail: [_________]

 

With a copy to:

Viking Energy Group, Inc.

1330 Avenue of the Americas, Suite 23A

New York, NY 10019

Attention: James A. Doris

Email: jdoris@vikingenergygroup.com

 



  I-viii

   



 

Execution Version

 

If to Assignee:

405 PETRODOME LLC

405 Lexington Avenue

59th Floor

New York, New York 10174

Attention: Greg White

E-mail: gwhite@arenaco.com

 

With a copy sent by email to:

 

reporting@arenaco.com and gpaulsen@arenaco.com

 

With a further copy to:

 

K&L Gates LLP

1717 Main Street

Suite 2800

Dallas, Texas 75201

Attention: Michael Cuda

E-Mail: michael.cuda@klgates.com

 

8.2 Unenforceable or Inapplicable Provisions. If any provision hereof is invalid
or unenforceable in any jurisdiction, the other provisions hereof shall remain
in full force and effect in such jurisdiction, and the remaining provisions
hereof shall be liberally construed in favor of Assignee, and its successors and
assigns, in order to effectuate the provisions hereof, and the invalidity of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of any such provision in any other jurisdiction.

 

8.3 Further Assurances. WI Owner and Assignee will execute and deliver all such
other and additional assignments, reassignments, instruments, notices, releases,
and other documents, and will do all such other acts and things, as may be
necessary or appropriate more fully to assure to the other Party or its
successors or assigns all of the respective rights and interests herein and
hereby granted or intended so to be.

 

8.4 Execution in Counterparts. This Conveyance has been executed in several
counterparts, each of which shall be deemed to be an original and all of which
are identical. All of such counterparts together shall constitute but one and
the same Conveyance. All of said documents are integral parts of one
consolidated transaction and are to be construed as a single transaction.

 

8.5 Limitation of Relationship. Nothing contained in this Conveyance shall be
deemed or construed to create a relationship among the Parties of partnership,
joint venture, agency, mining partnership, or other relationship creating
fiduciary, quasi-fiduciary, or similar duties or obligations inter se, or that
would otherwise subject the Parties to joint and several or vicarious liability
in favor of any third party.

 



  I-ix

   



 

Execution Version

 

8.6 APPLICABLE LAW. THE PROVISIONS OF THIS CONVEYANCE AND THE RELATIONSHIP OF
THE PARTIES SHALL BE GOVERNED BY AND INTERPRETED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS.

 

8.7 Entire Agreement. This Conveyance constitutes the entire agreement between
the Parties covering the subject matter hereof, and there are no agreements,
modifications, conditions, or understandings, written or oral, expressed or
implied, pertaining to the subject matter hereof which are not contained herein.

 

8.8 Headings for Convenience. All captions, numbering sequences, paragraph
headings, and punctuation used in this Conveyance are inserted for convenience
only and shall in no way define, limit, or describe the scope or intent of this
Conveyance or any part thereof, nor have any legal effect other than to aid a
reasonable interpretation of this Conveyance. References contained herein to
articles, sections, exhibits, and schedules are to articles, sections, exhibits,
and schedules of this Conveyance unless expressly indicated otherwise.

 

8.9 Amendment; Waiver. This Conveyance shall not be modified or changed except
in writing signed by both Parties. No provision of this Conveyance may be waived
except in writing signed by the Party granting the waiver. A waiver of any
breach or a failure to enforce any of the terms or conditions of this Conveyance
shall not in any way affect, limit, or waive a Party’s rights under this
Conveyance at any time to enforce strict compliance thereafter with every term
or condition of this Conveyance.

 

8.10 Successors and Assigns. Subject to the terms of the Term Loan Agreement and
Article VII hereof, this Conveyance, and the Overriding Royalty created hereby,
shall inure to and be binding upon the successors and assigns of WI Owner and
Assignee.

 

(Signature page follows)

 



  I-x

   



 

This Conveyance is executed and effective as of the Effective Date.

 



  WI Owner:

 

 

 

 

[PETRODOME ____________, LLC]

 

 

a [insert state of organizaiton and legal entity type]

 

        By:

 

Name:

[ ]     Title: [ ]  



 

ACKNOWLEDGEMENT

 

STATE OF [________]     §

                                               §

COUNTY OF [_________]     §

 

On this ____ day of ___________, ____before me, _______________________, a
Notary Public in and for said County and State, personally appeared,
[___________], who proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his authorized capacity, and that by his signature
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

Signature: ___________________________________

 

(Notary Seal)

 



  I-xi

   



 

EXHIBIT A TO CONVEYANCE OF OVERRIDING ROYALTY INTEREST

 

[SEE EXHIBITS A-1 AND A-2 ATTACHED HERETO, DESCRIBING THE SUBJECT

INTERESTS IN FURTHER DETAIL]

 

 

 



  I-xii

   



 

Execution Version

 

EXHIBIT J

[FORM OF ASSIGNMENT OF ORRI (LOUISIANA)]

 

 

CONVEYANCE OF OVERRIDING ROYALTY INTEREST

 

FROM

 

[___________________]

 

TO

 

405 PETRODOME LLC

 

DATED AS OF [_______________________]

 

 

 



  J-i

   



 

Execution Version

 

CONVEYANCE OF OVERRIDING ROYALTY INTEREST

 

THIS CONVEYANCE OF OVERRIDING ROYALTY INTEREST (the “Conveyance”), dated
effective [_________, ____] (the “Effective Date”), is from [_____________], a
[insert state of organization and type of legal entity], having of address
[_________________] to 405 PETRODOME LLC, a Delaware limited liability company,
having an address of 405 Lexington Avenue, 59th Floor, New York, NY 10174 (in
such capacity, the “Assignee”).

 

ARTICLE I

CONVEYANCE

 

1.1 Grant. For and in consideration of TEN AND NO/100 DOLLARS ($10.00)] cash and
other good and valuable consideration paid to WI Owner, the receipt and
sufficiency of which are hereby acknowledged, WI Owner hereby GRANTS, BARGAINS,
SELLS, CONVEYS, TRANSFERS, ASSIGNS, SETS OVER, AND DELIVERS unto Assignee an
overriding royalty in the amount of an undivided two and one-half percent (2.5%)
of 8/8 of all Overriding Royalty Hydrocarbons (as defined below) produced,
saved, sold and marketed from or attributable to the Subject Interests and the
oil, gas and mineral leases (the “Leases”) as more particularly identified on
Exhibit “A” attached hereto (the “Overriding Royalty”)

 

1.2 Habendum. TO HAVE AND TO HOLD the Overriding Royalty unto Assignee, and
Assignee’s successors and assigns, as set forth herein.

 

ARTICLE II

DEFINITIONS

 

2.1 Defined Terms. The following terms, as used in this Conveyance, shall have
the meanings indicated below:

 

(a) “Business Day” means any day which is not a day on which national banking
institutions in New York, New York are closed as authorized or required by law.

 

(b) “Central Time” means Central Standard Time or Central Daylight Savings Time
on the Day in question.

 

(c) “Day” means each period of twenty-four (24) consecutive hours beginning and
ending at 7:00 A.M., Central Time. The reference date for any Day shall be the
calendar date upon which the twenty-four (24) hour period commences.

 

(d) “Due Date” shall have the meaning set forth in Section 3.3.

 

(e) “Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances produced in conjunction
with such substances, including sulfur, geothermal steam, water, carbon dioxide,
helium, and any and all minerals, ores, or substances of value and all products
refined or separated therefrom and the proceeds therefrom.

 

(f) “Month” means each period beginning at 7:00 A.M., Central Time, on the first
Day of a calendar month and ending at 7:00 A.M., Central Time, on the first Day
of the next calendar month.

 



  J-ii

   



 

Execution Version

 

(g) “Overriding Royalty Hydrocarbons” means all Hydrocarbons if, as, and when
produced, saved, and marketed from or allocable to the Subject Interests and
Leases, and that are attributable to the Overriding Royalty.

 

(h) “Permitted Encumbrances” means the following:

 

(i) all royalties, overriding royalties (other than the Overriding Royalty),
production payments, net profits interests, and other similar interests
constituting burdens upon, measured by, or payable out of Hydrocarbons produced
and saved from or attributable to the Subject Interests that are in effect as of
the Effective Date;

 

(ii) division orders;

 

(iii) all rights reserved to or vested in any governmental authority having
jurisdiction or control;

 

(iv) liens and security interests encumbering the Subject Interests in favor of
Assignee;

 

(v) liens for Taxes or assessments not yet delinquent; and

 

(vi) easements, rights-of-way, servitudes, permits, surface leases, and other
rights pertaining to surface operations, to the extent the same do not
materially interfere with operations on, or the operation, value, or use of any
Subject Interest.

 

(i) “Taxes” means any and all taxes, levies or other like assessments, including
but not limited to income tax, franchise tax, profits tax, windfall profits tax,
surtax, gross receipts tax, capital gains tax, remittance tax, withholding tax,
sales tax, use tax, value added tax, goods and services tax, presumptive tax,
net worth tax, special contribution, production tax, pipeline transportation
tax, severance tax, excise tax, ad valorem tax, property tax (real, personal or
intangible), inventory tax, transfer tax, premium tax, environmental tax
(including taxes under Section 59A of the Internal Revenue Code of 1986, as
amended from time to time, and any successor statute), customs duty, stamp tax
or duty, capital stock tax, margin tax, occupation tax, payroll tax, employment
tax, social security tax, unemployment tax, disability tax, alternative or
add-on minimum tax, estimated tax, and any similar tax or assessment imposed by
any governmental authority or other taxing authority, together with any
interest, fine or penalty, or addition thereto, whether disputed or not.

 



  J-iii

   



 

Execution Version

 

ARTICLE III

CALCULATION AND PAYMENT OF OVERRIDING ROYALTY

 

3.1 Determination of Overriding Royalty.

 

(a) Payment of the Overriding Royalty shall be made based upon the aggregate
proceeds received from the sale of the Overriding Royalty Hydrocarbons in
accordance with the price or prices established in the production sale,
purchase, exchange, or other marketing contracts entered into with production
purchasers which are not, in any way, affiliated with WI Owner, pursuant to
which the Overriding Royalty Hydrocarbons are sold, including any and all
modifications or amendments of such price or prices. WI Owner shall never be
responsible to Assignee for the payment of the Overriding Royalty on any price
basis higher than the price received under the terms of such production sale,
purchase, exchange, or other marketing contracts applicable to the Overriding
Royalty Hydrocarbons. As further described below, Assignee shall have the right
to take in kind and separately dispose of the Overriding Royalty Hydrocarbons.
WI Owner shall market, or cause to be marketed, to production purchasers which
are not, in any way, affiliated with WI Owner, all Hydrocarbons attributable to
the Subject Interests (including, without limitation, the Overriding Royalty
Hydrocarbons) with due diligence, at the best prices, and on the best terms
reasonably obtainable under the circumstances, with due regard to the interests
of both WI Owner and Assignee, and in any event at prices and on terms at least
as favorable as WI Owner obtains for Hydrocarbons of the same character and
delivered in the same geographic area but that are not subject to this
Conveyance. WI Owner shall collect and receive the proceeds from the sale of all
such production. WI Owner will perform all obligations binding on it under all
Hydrocarbon sales, purchase, exchange, or other marketing agreements relating to
the Overriding Royalty Hydrocarbons in accordance with the terms thereof, and
will use reasonable commercial efforts to enforce performance of the obligations
of third parties thereunder.

 

(b) WI Owner shall pay Assignee the value of the Overriding Royalty of all
Hydrocarbons lost from the Subject Interests after making the customary
adjustments for temperature, water and sediment at the posted available market
price at the well for oil of like gravity and quality on the day the oil is so
removed and sold. If WI Owner or other operator utilizes gas off the Subject
Interests, or where, due to operations, gas shall be lost from the Subject
Interests in volumes that would have been marketable had such volumes been
captured, the Overriding Royalty shall be based upon the market price of such
gas at the wellhead. If casinghead gasoline is extracted from the Subject
Interests by WI Owner or other operator from the natural gas produced from wells
on the leases or lands, then WI Owner shall pay Assignee the value of the
Overriding Royalty of the market price of the gasoline and the value of the
market price of other Hydrocarbons (including residual dry gas) credited to the
Subject Interests from the gas so treated.

 

3.2 Non-Operating, Non-Expense-Bearing Interest. The Overriding Royalty conveyed
hereby is a non-operating, non-expense-bearing interest, free of all direct or
indirect cost and expense of production, operations and delivery to the
applicable delivery points. The Overriding Royalty shall be free and clear of
all, and in no event shall Assignee ever be liable or responsible in any way for
payment of any, (a) costs, expenses and liabilities associated with acquiring,
owning, exploring, developing, drilling, redrilling, deepening, sidetracking,
plugging back, completing and equipping for production, maintaining, producing,
operating, reworking, recompleting, plugging and abandoning and remediating the
Subject Interests, or (b) cash balancing obligations or delivery point charges.
All costs and expenses associated with acquiring, owning, exploring, developing,
drilling, redrilling, deepening, sidetracking, plugging back, completing and
equipping for production, maintaining, producing, operating, reworking,
recompleting, plugging and abandoning and remediating the Subject Interests and
all cash balancing obligations and delivery point charges shall be borne by and
paid by WI Owner promptly, on or before the dates the same become delinquent.

 



  J-iv

   



 

Execution Version

 

3.3 Royalties; Taxes. The Overriding Royalty shall be free and clear of (and
without deduction therefrom of) any and all royalties, overriding royalties,
other production payments, and other burdens on production and shall bear no
part of the same; the WI Owner shall be burdened with and shall timely pay, all
such royalties, overriding royalties, other production payments, and other
burdens on production. WI Owner shall defend, indemnify and hold Assignee
harmless from and against any loss or claim with respect to any such royalties
and other burdens on production or any claim by the owners or holders of such
royalties and other burdens on production. WI Owner shall bear and pay all Taxes
with respect to the Overriding Royalty and the Hydrocarbons, and the Overriding
Royalty Hydrocarbons shall be free of Taxes and delivered without deduction for
Taxes. WI Owner shall defend, indemnify and hold Assignee harmless from and
against any loss or claim with respect to any such Taxes.

 

3.4 Indemnity. WI OWNER HEREBY COVENANTS AND AGREES TO INDEMNIFY AND TO HOLD
HARMLESS ASSIGNEE AND ITS SHAREHOLDERS, OFFICERS, AGENTS, PROFESSIONALS,
EMPLOYEES, SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY AND ALL CLAIMS OF THIRD
PERSONS SUFFERED BY ASSIGNEE AND CAUSED BY, ARISING OUT OF, RESULTING FROM, OR
RELATING IN ANY WAY TO SUCH OWNERSHIP, MAINTENANCE, EXPLORATION, DRILLING OR
OTHER OPERATIONS, DEVELOPMENT, AND OPERATION OF THE LEASES, AND THE PRODUCTION
OF HYDROCARBONS THEREFROM.

 

3.5 Payment of Overriding Royalty. On natural gas sales or related natural gas
liquid sales, payment of proceeds shall be made by WI Owner by wire transfer of
immediately available funds on or before the first Business Day of each Month
(the “Due Date”) with the first payment being due on or before March 1, 2018.
The payment shall be based upon all proceeds that have accrued to the Overriding
Royalty during the Month immediately preceding the Due Date commencing with the
Effective Date. On oil or condensate sales, if the WI Owner receives the
proceeds of sale attributable to the Overriding Royalty then WI Owner will make
payment on or before the first Business Day of each Month with the first payment
being due on or before February 1, 2018. The payment shall be based upon all
proceeds that have accrued to the Overriding Royalty during the Month
immediately preceding the Due Date commencing with the Effective Date. If any
amount due from WI Owner to Assignee hereunder is not paid by the applicable Due
Date, then such amount shall bear interest from such Due Date through the date
of receipt of such amount by Assignee at a rate of five percent (5%). If, at any
time, WI Owner inadvertently pays Assignee more than the amount due under this
Conveyance, Assignee shall not be obligated to refund any such overpayment, but
the amount or amounts otherwise payable for any subsequent Month or Months shall
be reduced by the amount of such overpayment.

 

3.6 Audit. The books of account and records of WI Owner relating to the
Overriding Royalty shall be open and made available to Assignee and its
representatives at all reasonable times for examination, inspection, copying,
and audit by Assignee and its representatives, at Assignee’s sole expense. If
Assignee desires to audit such books of account and records, Assignee or its
representative shall give written notice thereof to WI Owner, and WI Owner shall
make the same available to Assignee or its representative during normal business
hours no later than ten (10) calendar Days following such notice.

 

3.7 No Proportionate Reduction. It is understood and agreed that the Overriding
Royalty shall be determined based on 100% of the Hydrocarbons produced from (or,
to the extent pooled or unitized, allocated to) the Subject Interests and shall
not be reduced for any reason. Among other things, the Overriding Royalty shall
not be reduced due to (a) the undivided interest owned by WI Owner in a Lease
being less than the entire interest in such Lease, or (b) the interest in
Hydrocarbons or other minerals underlying any portion of the Subject Interests
which is covered by a particular Lease (or group of Leases) being less than the
entire interest in the Hydrocarbons and other minerals underlying such portion
of the Subject Interests.

 



  J-v

   



 

Execution Version

 

3.8 Right to Take In Kind. Assignee and its successors and assigns have the
right to take in kind the production of Hydrocarbons attributable to the
Overriding Royalty and shall thereafter be responsible to market and sell such
Hydrocarbons for their own account. In such periods as the Assignee is taking
its share of the Hydrocarbons in kind, WI Owner shall cause the Overriding
Royalty Hydrocarbons to be delivered to the appropriate facilities, pipeline or
first purchaser in a condition satisfactory to meet or exceed all applicable
specifications and requirements free and clear of all delivery point charges.
Although the Overriding Royalty Hydrocarbons are owned by Assignee when and as
produced, WI Owner shall be in exclusive control of such Hydrocarbons and
responsible for any loss, damage or injury caused thereby until the same shall
have been delivered to Assignee at the applicable delivery point. WI Owner
hereby grants Assignee, it successors and assigns and their agents easements and
rights-of-way over and across the Leases and all lands subject thereto or pooled
or unitized therewith, with rights of ingress and egress for the purposes of
receiving, accepting and taking the Hydrocarbons.

 

ARTICLE IV

WARRANTY OF TITLE

 

WI Owner has good and defensible title to the Leases, the Hydrocarbons and the
Overriding Royalty free and clear, except for Permitted Encumbrances, of any and
all encumbrances, preferential rights, whether vested or not, liens, mortgages,
security interest and/or any other legal or contractual charge which purports to
secure an obligation or claim of any person in the Leases, the Hydrocarbons and
the Overriding Royalty.

 

ARTICLE VI

DEFENSE OF TITLE

 

WI Owner warrants and agrees forever to defend title to the Overriding Royalty
unto Assignee against every person who now or at any time hereafter lawfully
claims the same or any part thereof, but limited to claims arising from WI
Owner’s own acts, and the acts of those claiming by, through, or under WI Owner,
and not otherwise; but with full substitution and subrogation in and to all the
rights and actions of warranty which WI Owner has or may have against all
preceding owners, provided, however, that the foregoing warranty shall not be
breached in any manner by the existence of the Permitted Encumbrances. WI Owner
warrants and represents to Assignee and its successors and assigns that: (i)
unless expressly noted otherwise with respect to the interests shown on Exhibit
A which is attached hereto, WI Owner is the true and lawful owner of an
undivided one hundred percent (100%) working interest in and to the Subject
Interests; (ii) WI Owner has not transferred, assigned, or conveyed the Subject
Interests to any other party, and has full right and authority to sell and
convey, as herein provided, the Overriding Royalty; (iii) the leases described
in the Subject Interests are valid and subsisting and in full force and effect;
(iv) all rentals, royalties, and other amounts due and payable under such leases
have been duly paid or provided for, and no default now exists under any of such
leases; and (v) WI Owner has not taken any action, or omitted to take any
action, that would cause the Subject Interests to become subject to any lien,
mortgage, security interest, or other encumbrance of any kind or character,
except for Permitted Encumbrances.

 



  J-vi

   



 

Execution Version

 

ARTICLE IX

COVENANTS

 

9.1 Access. Assignee and its representatives shall, at their risk and expense,
have access to the Subject Interests at all times, including but not limited to
use and access to any and all related easement and land subject to surface use
agreements, and to the derrick floor of each Hydrocarbon well drilled or being
drilled thereon and the right to observe all operations conducted thereon. If
the Subject Interests are operated by a third party operator, WI Owner shall
utilize its commercially reasonable efforts to permit such access by Assignee
and its representatives.

 

9.2 Operational Matters.

 

(a) WI Owner agrees: (i) to comply with the terms and provisions of the leases
and all operating agreements, unit operating agreements, contracts for
development, and other agreements applicable to the Subject Interests; (ii) to
drill, complete, produce, and operate (or, if the Subject Interests are operated
by a party other than WI Owner, to use reasonable efforts to cause to be
drilled, completed, produced, and operated) all wells located on the Subject
Interests or on lands pooled therewith in good faith, at legal locations, in a
good and workmanlike manner consistent with the standard of a prudent operator
whose interest is not burdened with the Overriding Royalty, and in accordance
with the provisions of the Subject Interests, the provisions of all applicable
operating agreements, unit operating agreements, contracts for development, or
similar agreements, and all applicable federal, state, and local laws, statutes,
ordinances, rules, regulations, and orders; (iii) to maintain the capacity of
each well located on the Subject Interests or on lands pooled therewith to
produce at the maximum efficient rate of flow (subject to applicable field rules
or other applicable laws, statutes, ordinances, rules, regulations, or orders
relating to the allowable rate of production); (iv) to cause all wells,
machinery, equipment, facilities, fixtures, and other personal property located
on or used in connection with the Subject Interests or any unit into which the
Subject Interests are pooled or unitized to be provided and maintained in good
operating condition and repair and to cause all repairs, replacements,
additions, and improvements thereto to be performed in a timely manner
consistent with the standard of the prudent operator; (v) to pay, or to use
reasonable efforts to cause to be paid, when due, all royalties, overriding
royalties, and other burdens upon or payable out of production from or allocable
to the Subject Interests (in addition to the Overriding Royalty); (vi) to pay,
or to cause to be paid, when due, all costs and expenses of operations on the
Subject Interests or any unit into which the Subject Interests are pooled or
unitized which are properly invoiced under the applicable operating agreements,
unit operating agreements, contracts for development, or similar agreements and
which are allocable to the Subject Interests, except to the extent being
contested in good faith by appropriate proceedings; (vii) to maintain, or to
cause to be maintained, the insurance coverage for the Subject Interests
required under the terms of the applicable operating agreements, unit operating
agreements, contracts for development, or similar agreements; (viii) to pay, or
cause to be paid, before delinquency all Taxes assessed against or attributable
to the Subject Interests, the Hydrocarbons attributable thereto, except to the
extent being contested in good faith by appropriate proceedings, (ix) to keep
the Subject Interests free and clear of any and all liens, mortgages, security
interests, defects of title, and other encumbrances of any kind or character,
except for Permitted Encumbrances; and (x) to give prompt written notice to
Assignee of any material adverse claim, demand, or proceeding of which WI Owner
becomes aware relating to the Subject Interests, any well located thereon, or
the Hydrocarbons produced therefrom or allocable thereto, and to keep Assignee
informed of the progress of WI Owner’s response thereto and defense thereof.

 



  J-vii

   



 

Execution Version

 

(b) Nothing contained in this Conveyance shall obligate WI Owner to continue to
operate and produce, or prevent WI Owner from plugging and abandoning, any well
that WI Owner, exercising good faith and without regard to the burden of the
Overriding Royalty, determines no longer to be capable of production in paying
quantities. All operations, if any, on the Subject Interests, and the extent and
duration thereof, as well as the preservation of the Subject Interests by rental
payments or otherwise, shall, subject to the other terms hereof (including,
without limitation, Section 6.2(a) and Section 6.3 herein), be solely at the
discretion of WI Owner, exercised in good faith and without regard to the burden
of the Overriding Royalty.

 

9.3 Pooling and Unitization. Assignee hereby agrees that the owner of the
Subject Interests shall have the right, without further approval by Assignee, to
pool and unitize the Subject Interests, Overriding Royalty and the lands
affected thereby, or portions thereof, with other lands or leases to form one or
more pooled units in accordance with the pooling authority granted in the
Leases, any agreement subsequently obtained by the owner of the Subject
Interests from any lessor with reference to pooling or unitization, and
applicable laws, rules, and regulations of any state or federal governmental
authority having jurisdiction over the Subject Interests prescribes or permits.
As to each unit so created, Assignee shall be entitled to receive, in lieu of
the Overriding Royalty created herein with respect to the Leases, either (a)
that proportion of the Overriding Royalty that the amount of surface acreage
affected thereby and placed in the relevant unit bears to the entire surface
area of such unit, or (b) if participation in the relevant unit is determined by
reference to factors other than the number of surface acres covered by the
leases included therein, the portion of the Overriding Royalty attributable to
the participation of the Subject Interests in the relevant unit.

 

9.4 Conveyance of Interest in Real Property. THIS CONVEYANCE IS AN ABSOLUTE
CONVEYANCE OF AN INTEREST IN REAL/IMMOVABLE PROPERTY AND, IN THE STATE OF
LOUISIANA, A REAL RIGHT, AND THE COVENANTS CONTAINED IN THIS CONVEYANCE ARE
COVENANTS RUNNING WITH AND BURDENING THE LAND. IN ADDITION TO THE RIGHTS AND
COVENANTS CONTAINED HEREIN, ASSIGNEE IS ENTITLED TO ALL OF THE BENEFITS, IMPLIED
RIGHTS, AND COVENANTS TO WHICH OVERRIDING ROYALTY OWNERS ARE ENTITLED AS A
MATTER OF LAW.

 

9.5 No Mortgage or Assignment by WI Owner. (a) WI Owner shall not mortgage,
pledge or hypothecate the Subject Interests or the Leases or any portion thereof
or create or allow to remain thereon any lien or security interest thereon or on
any Hydrocarbons produced therefrom, other than Permitted Encumbrances, and (b)
WI Owner shall not directly or indirectly assign, sell, convey or otherwise
transfer the Subject Interests or the Leases or any part thereof, unless in each
case Assignee expressly consents thereto in writing, the transferee expressly
agrees to assume and perform all of WI Owner's obligations hereunder
(contingent, in the case of a mortgagee, upon taking possession), and such
mortgage, pledge, hypothecation, lien, security interest, assignment, sale,
conveyance or other transfer is made and accepted expressly subject and
subordinate to this Conveyance. Any purported mortgage, pledge, hypothecation,
lien, security interest, assignment, sale, conveyance or other transfer in
contravention of the foregoing terms shall be null and void.

 



  J-viii

   



 

Execution Version

 

ARTICLE X

TRANSFERS OF INTEREST

 

10.1 Transfers of Interest by Assignee. Nothing contained in this Conveyance
shall, in any way, limit or restrict the right of Assignee, or its successors or
assigns, to sell, convey, assign, transfer, mortgage, pledge, or create a lien
or security interest in the Overriding Royalty in whole or in part; provided,
however, that any such transfer shall expressly be made subject to the terms of
this Conveyance, and any other agreements between the parties hereto.

 

10.2 Transfers of Interest by WI Owner. WI Owner shall not transfer its interest
in the Subject Interests without the prior written consent of Assignee.

 

ARTICLE XI

MISCELLANEOUS

 

11.1 Notices. All notices, requests, demands, instructions and other
communications required or permitted to be given hereunder shall be provided in
writing or by email as follows:

 

If to WI Owner:

[_________]

[Address]

Attention: [_________]

E-Mail: [_________]

 

With a copy to:

Viking Energy Group, Inc.

1330 Avenue of the Americas, Suite 23A

New York, NY 10019

Attention: James A. Doris

Email: jdoris@vikingenergygroup.com

 

If to Assignee:

405 PETRODOME LLC

405 Lexington Avenue

59th Floor

New York, New York 10174

Attention: Greg White

E-mail: gwhite@arenaco.com

 

With a copy sent by email to:

 

reporting@arenaco.com and gpaulsen@arenaco.com

 



  J-ix

   



 

Execution Version

 

With a further copy to:

 

K&L Gates LLP

1717 Main Street

Suite 2800

Dallas, Texas 75201

Attention: Michael Cuda

E-Mail: michael.cuda@klgates.com

 

11.2 Unenforceable or Inapplicable Provisions. If any provision hereof is
invalid or unenforceable in any jurisdiction, the other provisions hereof shall
remain in full force and effect in such jurisdiction, and the remaining
provisions hereof shall be liberally construed in favor of Assignee, and its
successors and assigns, in order to effectuate the provisions hereof, and the
invalidity of any provision hereof in any jurisdiction shall not affect the
validity or enforceability of any such provision in any other jurisdiction.

 

11.3 Further Assurances. WI Owner and Assignee will execute and deliver all such
other and additional assignments, reassignments, instruments, notices, releases,
and other documents, and will do all such other acts and things, as may be
necessary or appropriate more fully to assure to the other Party or its
successors or assigns all of the respective rights and interests herein and
hereby granted or intended so to be.

 

11.4 Execution in Counterparts. This Conveyance has been executed in several
counterparts, each of which shall be deemed to be an original and all of which
are identical. All of such counterparts together shall constitute but one and
the same Conveyance. All of said documents are integral parts of one
consolidated transaction and are to be construed as a single transaction.

 

11.5 Limitation of Relationship. Nothing contained in this Conveyance shall be
deemed or construed to create a relationship among the Parties of partnership,
joint venture, agency, mining partnership, or other relationship creating
fiduciary, quasi-fiduciary, or similar duties or obligations inter se, or that
would otherwise subject the Parties to joint and several or vicarious liability
in favor of any third party.

 

11.6 APPLICABLE LAW. THE PROVISIONS OF THIS CONVEYANCE AND THE RELATIONSHIP OF
THE PARTIES SHALL BE GOVERNED BY AND INTERPRETED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF LOUISIANA.

 

11.7 Entire Agreement. This Conveyance constitutes the entire agreement between
the Parties covering the subject matter hereof, and there are no agreements,
modifications, conditions, or understandings, written or oral, expressed or
implied, pertaining to the subject matter hereof which are not contained herein.

 



  J-x

   



 

Execution Version

 

11.8 Headings for Convenience. All captions, numbering sequences, paragraph
headings, and punctuation used in this Conveyance are inserted for convenience
only and shall in no way define, limit, or describe the scope or intent of this
Conveyance or any part thereof, nor have any legal effect other than to aid a
reasonable interpretation of this Conveyance. References contained herein to
articles, sections, exhibits, and schedules are to articles, sections, exhibits,
and schedules of this Conveyance unless expressly indicated otherwise.

 

11.9 Amendment; Waiver. This Conveyance shall not be modified or changed except
in writing signed by both parties. No provision of this Conveyance may be waived
except in writing signed by the Party granting the waiver. A waiver of any
breach or a failure to enforce any of the terms or conditions of this Conveyance
shall not in any way affect, limit, or waive a Party’s rights under this
Conveyance at any time to enforce strict compliance thereafter with every term
or condition of this Conveyance.

 

11.10 Successors and Assigns. This Conveyance, and the Overriding Royalty
created hereby, shall inure to and be binding upon the successors and assigns of
WI Owner and Assignee.

 

(Signature page follows)

 



  J-xi

   



 

IN WITNESS WHEREOF, WI Owner and Assignee have each executed this Conveyance on
the dates set forth in their respective acknowledgments below and WI Owner has
delivered this Conveyance to Assignee as the transfer and conveyance to Assignee
of a presently vested property interest, to be effective with respect to
production of Hydrocarbons as of the Effective Time.

 



WITNESSES TO SIGNATURES

 

WI OWNER:

 

 

 

 

 

 

_________________________________

 

 

[______________________]

 

         

Printed Name: ______________________

  By:       [Name]       [Title]  

 

 

 

 

 

_________________________________

 

 

 

 

 

 

 

 

 

Printed Name: ______________________

 

 

 

 

 

 

 

 

 

WITNESSES TO SIGNATURES

 

ROYALTY OWNER:

 

 

 

 

 

_________________________________

 

405 PETRODOME LLC

 

 

 

 

 

 

Printed Name: ______________________

 

By:

 

 

 

 

 

[Name]

 

 

 

 

[Title]

 

________________________________

 

 

 

 

 

 

 

 

 

Printed Name: _____________________

 

 

 

 



 



  J-xii

   



 

STATE OF ____________ §

                                                  §

COUNTY OF __________ §

 

Before me, the undersigned authority, personally came and appeared [______], to
me personally known and known to me to be the person whose genuine signature is
affixed to the foregoing document as the [insert title] of [insert name of WI
Owner] a [insert state of organization and legal entity type], who signed said
document before me in the presence of the two witnesses, whose names are thereto
subscribed as such, being competent witnesses, and who acknowledged, in my
presence and in the presence of said witnesses, that he signed the above and
foregoing document as the free act and deed of such limited liability company,
for the uses and purposes therein set forth and apparent.

 

GIVEN UNDER MY HAND AND SEAL this ___ day of _________, ____.

 

___________________________________________

Notary Public, State of ____________

Notary's Full Name and Identification No.:

_____________________

 



  J-xiii

   



 

EXHIBIT A TO CONVEYANCE OF OVERRIDING ROYALTY INTEREST

 

[SEE EXHIBITS A-1 AND A-2 ATTACHED HERETO, DESCRIBING THE SUBJECT

INTERESTS IN FURTHER DETAIL]

 

 

 

 



  J-xiv

   



 

Execution Version

 

EXHIBIT K

 

[FORM OF ASSIGNMENT OF ORRI (MISSISSIPPI)]

 

Prepared by and return to:

 

Watts C. Ueltschey (Miss. State Bar No. 5758)

Brunini, Grantham, Grower & Hewes, PLLC

P.O. Drawer 119

Jackson, MS 39205

Telephone: (601) 948-3101

Electronic Mail: watts@brunini.com

 

Grantor:

[________________________________]

[Address]

[Phone]

 

Grantee:

405 PETRODOME LLC

405 Lexington Avenue, 59th Floor

New York, NY 10174

(212) 612-3205

 

INDEXING INSTRUCTIONS: The land subject to this instrument is located in the
following sections of [______________] of [_______] County, Mississippi:

 

1. [Insert location]

2. [Insert location]

 

Also note on the face of each lease listed in Exhibit A-1.

 

Mineral Documentary Stamps:

 

[________] County: [$10.00]

 

CONVEYANCE OF OVERRIDING ROYALTY INTEREST

FROM

[___________________]

TO

405 PETRODOME LLCDATED AS OF [_______________, ____]

 



  K-i

   



 

Execution Version

 

CONVEYANCE OF OVERRIDING ROYALTY INTEREST

 

THIS CONVEYANCE OF OVERRIDING ROYALTY INTEREST (the “Conveyance”), dated
effective [____________, ____] (the “Effective Date”), is from [______________],
a [Insert state of organizaiton and legal entity type], having of address
[______________] (“WI Owner”), to 405 PETRODOME LLC, a Delaware limited
liability company, having an address of 405 Lexington Avenue, 59th Floor, New
York, NY 10174 (the “Agent”) under the Term Loan Agreement (as defined below)
(in such capacity, the “Assignee”).

 

RECITALS:

 

WHEREAS, the execution and delivery of this Conveyance by WI Owner is, among
other conditions, a condition precedent under that certain Term Loan Agreement
dated of even date herewith by and among WI Owner, certain other parties, the
lenders party thereto and Assignee (the “Term Loan Agreement”);

 

WHEREAS, WI Owner owns an undivided working interest in and to the leases and
those lands covered thereby described in Exhibit A-1 attached hereto including,
but not limited to the wells and lands and depths unitized or pooled therewith
described in Exhibit A-2 attached hereto, collectively (the “Subject
Interests”); and

 

WHEREAS, to secure the Obligations under the Term Loan Agreement, and to induce
Assignee to execute the Term Loan Agreement, WI Owner has agreed to assign the
Overriding Royalty (as defined in Section 1.1) to Assignee;

 

NOW, THEREFORE, WI Owner and Assignee hereby agree as follows:

 

ARTICLE I

CONVEYANCE

 

1.1 Grant. For and in consideration of TEN AND NO/100 DOLLARS ($10.00)] cash and
other good and valuable consideration paid to WI Owner, the receipt and
sufficiency of which are hereby acknowledged, WI Owner hereby GRANTS, BARGAINS,
SELLS, CONVEYS, TRANSFERS, ASSIGNS, SETS OVER, AND DELIVERS unto Assignee an
overriding royalty in the amount of an undivided two and one-half percent (2.5%)
of 8/8 of all Overriding Royalty Hydrocarbons (as defined below) produced,
saved, sold and marketed from or attributable to the Subject Interests (the
“Overriding Royalty”).

 

1.2 Habendum. TO HAVE AND TO HOLD the Overriding Royalty unto Assignee, and
Assignee’s successors and assigns, as set forth herein.

 

ARTICLE II

DEFINITIONS

 

4.1 Terms Defined in the Term Loan Agreement. Any capitalized term used and not
defined herein shall have the meaning assigned to such term in the Term Loan
Agreement.

 



  K-ii

   



 

Execution Version

 

2.1 Additional Defined Terms. The following terms, as used in this Conveyance,
shall have the meanings indicated below:

 

(a) “Business Day” means any day which is not a day on which national banking
institutions in New York, New York are closed as authorized or required by law.

 

(b) “Central Time” means Central Standard Time or Central Daylight Savings Time
on the Day in question.

 

(c) “COPAS Accounting Practices” means the accounting procedures and guidelines
promulgated by the Council of Petroleum Accountants’ Societies (“COPAS”) and in
effect from time to time under joint operating agreements or similar agreements
in effect with respect to the Leases, or, if no COPAS accounting procedures or
guidelines are in effect under any such agreement, the COPAS accounting
procedures and guidelines set forth in the 2005 promulgated form of such
accounting procedures and guidelines.

 

(d) “Day” means each period of twenty-four (24) consecutive hours beginning and
ending at 7:00 A.M., Central Time. The reference date for any Day shall be the
calendar date upon which the twenty-four (24) hour period commences.

 

(e) “Due Date” shall have the meaning set forth in Section 3.3.

 

(f) “Month” means each period beginning at 7:00 A.M., Central Time, on the first
Day of a calendar month and ending at 7:00 A.M., Central Time, on the first Day
of the next calendar month.

 

(g) “Overriding Royalty Hydrocarbons” means all Hydrocarbons if, as, and when
produced, saved, and marketed from or allocable to the Subject Interests, and
that are attributable to the Overriding Royalty.

 

(h) “Permitted Encumbrances” means the following:

 

(i) all royalties, overriding royalties (other than the Overriding Royalty),
production payments, net profits interests, and other similar interests
constituting burdens upon, measured by, or payable out of Hydrocarbons produced
and saved from or attributable to the Subject Interests that are in effect as of
the Effective Date;

 

(ii) division orders;

 

(iii) all rights reserved to or vested in any governmental authority having
jurisdiction or control;

 

(iv) liens and security interests encumbering the Subject Interests in favor of
Assignee pursuant to the Term Loan Agreement;

 

(v) liens for Taxes or assessments not yet delinquent; and

 

(vi) easements, rights-of-way, servitudes, permits, surface leases, and other
rights pertaining to surface operations, to the extent the same do not
materially interfere with operations on, or the operation, value, or use of any
Subject Interest.

 



  K-iii

   



 

Execution Version

 

(i) “Taxes” means any and all taxes, levies or other like assessments, including
but not limited to income tax, franchise tax, profits tax, windfall profits tax,
surtax, gross receipts tax, capital gains tax, remittance tax, withholding tax,
sales tax, use tax, value added tax, goods and services tax, presumptive tax,
net worth tax, special contribution, production tax, pipeline transportation
tax, severance tax, excise tax, ad valorem tax, property tax (real, personal or
intangible), inventory tax, transfer tax, premium tax, environmental tax
(including taxes under Section 59A of the Internal Revenue Code of 1986, as
amended from time to time, and any successor statute), customs duty, stamp tax
or duty, capital stock tax, margin tax, occupation tax, payroll tax, employment
tax, social security tax, unemployment tax, disability tax, alternative or
add-on minimum tax, estimated tax, and any similar tax or assessment imposed by
any Governmental Authority or other taxing authority, together with any
interest, fine or penalty, or addition thereto, whether disputed or not.

 

ARTICLE III

CALCULATION AND PAYMENT OF OVERRIDING ROYALTY

 

3.1 Determination of Overriding Royalty.

 

(a) Payment of the Overriding Royalty shall be made based upon the aggregate
proceeds received from the sale of the Overriding Royalty Hydrocarbons in
accordance with the price or prices established in the production sale,
purchase, exchange, or other marketing contracts pursuant to which the
Overriding Royalty Hydrocarbons are sold, including any and all modifications or
amendments of such price or prices. WI Owner shall never be responsible to
Assignee for the payment of the Overriding Royalty on any price basis higher
than the price received under the terms of the production sale, purchase,
exchange, or other marketing contracts applicable to the Overriding Royalty
Hydrocarbons. Assignee shall have the right to take in kind and separately
dispose of the Overriding Royalty Hydrocarbons. WI Owner shall market, or cause
to be marketed, all Hydrocarbons attributable to the Subject Interests
(including, without limitation, the Overriding Royalty Hydrocarbons) with due
diligence, at the best prices, and on the best terms reasonably obtainable under
the circumstances, with due regard to the interests of both WI Owner and
Assignee, and in any event at prices and on terms at least as favorable as WI
Owner obtains for Hydrocarbons of the same character and delivered in the same
geographic area but that are not subject to this Conveyance. WI Owner shall
collect and receive the proceeds from the sale of all such production. WI Owner
will perform all obligations binding on it under all Hydrocarbon sales,
purchase, exchange, or other marketing agreements relating to the Overriding
Royalty Hydrocarbons in accordance with the terms thereof, and will use
reasonable commercial efforts to enforce performance of the obligations of third
parties thereunder.

 

(b) WI Owner shall pay Assignee the value of the Overriding Royalty of all
Hydrocarbons lost from the Subject Interests after making the customary
adjustments for temperature, water and sediment at the posted available market
price at the well for oil of like gravity and quality on the day the oil is so
removed and sold. If WI Owner or other operator utilizes gas off the Subject
Interests, or where, due to operations, gas shall be lost from the Subject
Interests in volumes that would have been marketable had such volumes been
captured, the Overriding Royalty shall be based upon the market price of such
gas at the wellhead. If casinghead gasoline is extracted from the Subject
Interests by WI Owner or other operator from the natural gas produced from wells
on the leases or lands, then WI Owner shall pay Assignee the value of the
Overriding Royalty of the market price of the gasoline and the value of the
market price of other Hydrocarbons (including residual dry gas) credited to the
Subject Interests from the gas so treated.

 



  K-iv

   



 

Execution Version

 

3.2 Costs and Taxes. The Overriding Royalty shall be free of all costs and
expenses, either direct or indirect, of owning, maintaining, exploring,
drilling, deepening, sidetracking, reworking, plugging back, completing and
equipping for production, or plugging and abandoning any well located on the
Subject Interests or any unit into which any portion of the Subject Interests
may be pooled or unitized, or any costs or expenses of developing or operating
the Subject Interests or lifting and producing Hydrocarbons therefrom or
allocable thereto. For the avoidance of doubt, the Overriding Royalty shall be
computed without any deduction or charge on account of any Taxes, or cost
related to cleaning, dehydration, treatment, processing, extraction,
compression, transportation or delivery, or any other post production deduction
or charge whatsoever, whether of the same or a different character. WI OWNER
HEREBY COVENANTS AND AGREES TO INDEMNIFY AND TO HOLD HARMLESS ASSIGNEE AND ITS
SHAREHOLDERS, OFFICERS, AGENTS, PROFESSIONALS, EMPLOYEES, SUCCESSORS AND ASSIGNS
FROM AND AGAINST ANY AND ALL CLAIMS OF THIRD PERSONS SUFFERED BY ASSIGNEE AND
CAUSED BY, ARISING OUT OF, RESULTING FROM, OR RELATING IN ANY WAY TO SUCH
OWNERSHIP, MAINTENANCE, EXPLORATION, DRILLING OR OTHER OPERATIONS, DEVELOPMENT,
AND OPERATION OF THE LEASES, AND THE PRODUCTION OF HYDROCARBONS THEREFROM.

 

3.3 Payment of Overriding Royalty. On natural gas sales or related natural gas
liquid sales, payment of proceeds shall be made by WI Owner on or before the
first Business Day of each Month (the “Due Date”) with the first payment being
due on or before March 1, 2018. The payment shall be based upon all proceeds
that have accrued to the Overriding Royalty during the Month immediately
preceding the Due Date commencing with the Effective Date. On oil or condensate
sales, if the WI Owner receives the proceeds of sale attributable to the
Overriding Royalty then WI Owner will make payment on or before the first
Business Day of each Month with the first payment being due on or before
February 1, 2018. The payment shall be based upon all proceeds that have accrued
to the Overriding Royalty during the Month immediately preceding the Due Date
commencing with the Effective Date. If any amount due from WI Owner to Assignee
hereunder is not paid by the applicable Due Date, then such amount shall bear
interest from such Due Date through the date of receipt of such amount by
Assignee at the Default Rate (as defined in the Term Loan Agreement). If, at any
time, WI Owner inadvertently pays Assignee more than the amount due under this
Conveyance, Assignee shall not be obligated to refund any such overpayment, but
the amount or amounts otherwise payable for any subsequent Month or Months shall
be reduced by the amount of such overpayment.

 

3.4 Audit. The books of account and records of WI Owner relating to the
Overriding Royalty shall be open and made available to Assignee and its
representatives at all reasonable times for examination, inspection, copying,
and audit by Assignee and its representatives, at Assignee’s sole expense. If
Assignee desires to audit such books of account and records, Assignee or its
representative shall give written notice thereof to WI Owner, and WI Owner shall
make the same available to Assignee or its representative during normal business
hours no later than ten (10) calendar Days following such notice.

 



  K-v

   



 

Execution Version

 

ARTICLE IV

GOVERNING DOCUMENTS

 

Assignee hereby accepts this Conveyance, and agrees that the Overriding Royalty
is expressly made subject to the terms, conditions, and provisions contained in
the Term Loan Agreement, including but not limited to Section 4.5 of the Term
Loan Agreement. The delivery of this Conveyance shall not affect, enlarge,
diminish, or otherwise impair any of the representations, warranties, covenants,
conditions, indemnities, terms, or provisions of the Term Loan Agreement. In the
event of a conflict between the terms of this Conveyance and the terms of the
Term Loan Agreement, the terms of the Term Loan Agreement shall govern and
control; provided, however, that the inclusion in this Conveyance of terms not
addressed in the Term Loan Agreement shall not be deemed a conflict, and all
such additional terms contained in this Conveyance shall be given full force and
effect, subject to the provisions of this Article IV.

 

ARTICLE VII

WARRANTY OF TITLE

 

WI Owner warrants and agrees forever to defend title to the Overriding Royalty
unto Assignee against every person who now or at any time hereafter lawfully
claims the same or any part thereof, but limited to claims arising by, through,
or under WI Owner, and not otherwise; provided, however, that the foregoing
warranty shall not be breached in any manner by the existence of the Permitted
Encumbrances. WI Owner warrants and represents to Assignee and its successors
and assigns that: (i) unless expressly noted otherwise with respect to the
interests shown on Exhibit A which is attached hereto, WI Owner is the true and
lawful owner of an undivided one hundred percent (100%) working interest in and
to the Subject Interests; (ii) WI Owner has not transferred, assigned, or
conveyed the Subject Interests to any other party, and has full right and
authority to sell and convey, as herein provided, the Overriding Royalty; (iii)
the leases described in the Subject Interests are valid and subsisting and in
full force and effect; (iv) all rentals, royalties, and other amounts due and
payable under such leases have been duly paid or provided for, and no default
now exists under any of such leases; and (v) WI Owner has not taken any action,
or omitted to take any action, that would cause the Subject Interests to become
subject to any lien, mortgage, security interest, or other encumbrance of any
kind or character, except for Permitted Encumbrances.

 

ARTICLE XII

COVENANTS

 

12.1 Access. Assignee and its representatives shall, at their risk and expense,
have access to the Subject Interests at all times, including but not limited to
use and access to any and all related easement and land subject to surface use
agreements, and to the derrick floor of each Hydrocarbon well drilled or being
drilled thereon and the right to observe all operations conducted thereon. If
the Subject Interests are operated by a third party operator, WI Owner shall
utilize its commercially reasonable efforts to permit such access by Assignee
and its representatives.

 



  K-vi

   



 

Execution Version

 

12.2 Operational Matters.

 

(a) WI Owner agrees: (i) to comply with the terms and provisions of the leases
and all operating agreements, unit operating agreements, contracts for
development, and other agreements applicable to the Subject Interests; (ii) to
drill, complete, produce, and operate (or, if the Subject Interests are operated
by a party other than WI Owner, to use reasonable efforts to cause to be
drilled, completed, produced, and operated) all wells located on the Subject
Interests or on lands pooled therewith in good faith, at legal locations, in a
good and workmanlike manner consistent with the standard of a prudent operator
whose interest is not burdened with the Overriding Royalty, and in accordance
with the provisions of the Subject Interests, the provisions of all applicable
operating agreements, unit operating agreements, contracts for development, or
similar agreements, and all applicable federal, state, and local laws, statutes,
ordinances, rules, regulations, and orders; (iii) to maintain the capacity of
each well located on the Subject Interests or on lands pooled therewith to
produce at the maximum efficient rate of flow (subject to applicable field rules
or other applicable laws, statutes, ordinances, rules, regulations, or orders
relating to the allowable rate of production); (iv) to cause all wells,
machinery, equipment, facilities, fixtures, and other personal property located
on or used in connection with the Subject Interests or any unit into which the
Subject Interests are pooled or unitized to be provided and maintained in good
operating condition and repair and to cause all repairs, replacements,
additions, and improvements thereto to be performed in a timely manner
consistent with the standard of the prudent operator; (v) to pay, or to use
reasonable efforts to cause to be paid, when due, all royalties, overriding
royalties, and other burdens upon or payable out of production from or allocable
to the Subject Interests (in addition to the Overriding Royalty); (vi) to pay,
or to cause to be paid, when due, all costs and expenses of operations on the
Subject Interests or any unit into which the Subject Interests are pooled or
unitized which are properly invoiced under the applicable operating agreements,
unit operating agreements, contracts for development, or similar agreements and
which are allocable to the Subject Interests, except to the extent being
contested in good faith by appropriate proceedings; (vii) to maintain, or to
cause to be maintained, the insurance coverage for the Subject Interests
required under the terms of the applicable operating agreements, unit operating
agreements, contracts for development, or similar agreements; (viii) to pay, or
cause to be paid, before delinquency all Taxes assessed against or attributable
to the Subject Interests, the Hydrocarbons attributable thereto, except to the
extent being contested in good faith by appropriate proceedings, (ix) to keep
the Subject Interests free and clear of any and all liens, mortgages, security
interests, defects of title, and other encumbrances of any kind or character,
except for Permitted Encumbrances; and (x) to give prompt written notice to
Assignee of any material adverse claim, demand, or proceeding of which WI Owner
becomes aware relating to the Subject Interests, any well located thereon, or
the Hydrocarbons produced therefrom or allocable thereto, and to keep Assignee
informed of the progress of WI Owner’s response thereto and defense thereof.

 

(b) Nothing contained in this Conveyance shall obligate WI Owner to continue to
operate and produce, or prevent WI Owner from plugging and abandoning, any well
that WI Owner, exercising good faith and without regard to the burden of the
Overriding Royalty, determines no longer to be capable of production in paying
quantities. All operations, if any, on the Subject Interests, and the extent and
duration thereof, as well as the preservation of the Subject Interests by rental
payments or otherwise, shall, subject to the other terms hereof (including,
without limitation, Section 6.2(a) and Section 6.3 herein), be solely at the
discretion of WI Owner, exercised in good faith and without regard to the burden
of the Overriding Royalty.

 



  K-vii

   



 

Execution Version

 

12.3 Pooling and Unitization. Assignee hereby agrees that the owner of the
Subject Interests shall have the right, without further approval by Assignee, to
pool and unitize the Subject Interests, Overriding Royalty and the lands
affected thereby, or portions thereof, with other lands or leases to form one or
more pooled units in accordance with the pooling authority granted in the
Leases, any agreement subsequently obtained by the owner of the Subject
Interests from any lessor with reference to pooling or unitization, and
applicable laws, rules, and regulations of any state or federal governmental
authority having jurisdiction over the Subject Interests prescribes or permits.
As to each unit so created, Assignee shall be entitled to receive, in lieu of
the Overriding Royalty created herein with respect to the Leases, either (a)
that proportion of the Overriding Royalty that the amount of surface acreage
affected thereby and placed in the relevant unit bears to the entire surface
area of such unit, or (b) if participation in the relevant unit is determined by
reference to factors other than the number of surface acres covered by the
leases included therein, the portion of the Overriding Royalty attributable to
the participation of the Subject Interests in the relevant unit.

 

12.4 Conveyance of Interest in Real Property. THIS CONVEYANCE IS AN ABSOLUTE
CONVEYANCE OF AN INTEREST IN REAL PROPERTY, AND THE COVENANTS CONTAINED IN THIS
CONVEYANCE ARE COVENANTS RUNNING WITH AND BURDENING THE LAND. IN ADDITION TO THE
RIGHTS AND COVENANTS CONTAINED HEREIN, ASSIGNEE IS ENTITLED TO ALL OF THE
BENEFITS, IMPLIED RIGHTS, AND COVENANTS TO WHICH OVERRIDING ROYALTY OWNERS ARE
ENTITLED AS A MATTER OF LAW.

 

ARTICLE XIII

TRANSFERS OF INTEREST

 

13.1 Transfers of Interest by Assignee. Nothing contained in this Conveyance
shall, in any way, limit or restrict the right of Assignee, or its successors or
assigns, to sell, convey, assign, transfer, mortgage, pledge, or create a lien
or security interest in the Overriding Royalty in whole or in part; provided,
however, that any such transfer shall expressly be made subject to the terms of
the Term Loan Agreement and this Conveyance.

 

13.2 Transfers of Interest by WI Owner. Except as permitted by the Term Loan
Agreement, WI Owner shall not transfer its interest in the Subject Interests.

 

ARTICLE XIV

MISCELLANEOUS

 

14.1 Notices. All notices, requests, demands, instructions and other
communications required or permitted to be given hereunder shall be provided in
writing or by email as follows:

 

If to WI Owner: [_________________________]

[Address]

Attention: [___________]

E-Mail: [___________]

 

With a copy to:

Viking Energy Group, Inc.

1330 Avenue of the Americas, Suite 23A

New York, NY 10019

Attention: James A. Doris

Email: jdoris@vikingenergygroup.com

 



  K-viii

   



 

Execution Version

 

If to Assignee:

405 PETRODOME LLC

405 Lexington Avenue

59th Floor

New York, New York 10174

Attention: Greg White

E-mail: gwhite@arenaco.com

 

With a copy sent by email to:

 

reporting@arenaco.com and gpaulsen@arenaco.com

 

With a further copy to:

 

K&L Gates LLP

1717 Main Street

Suite 2800

Dallas, Texas 75201

Attention: Michael Cuda

E-Mail: michael.cuda@klgates.com

 

14.2 Unenforceable or Inapplicable Provisions. If any provision hereof is
invalid or unenforceable in any jurisdiction, the other provisions hereof shall
remain in full force and effect in such jurisdiction, and the remaining
provisions hereof shall be liberally construed in favor of Assignee, and its
successors and assigns, in order to effectuate the provisions hereof, and the
invalidity of any provision hereof in any jurisdiction shall not affect the
validity or enforceability of any such provision in any other jurisdiction.

 

14.3 Further Assurances. WI Owner and Assignee will execute and deliver all such
other and additional assignments, reassignments, instruments, notices, releases,
and other documents, and will do all such other acts and things, as may be
necessary or appropriate more fully to assure to the other Party or its
successors or assigns all of the respective rights and interests herein and
hereby granted or intended so to be.

 

14.4 Execution in Counterparts. This Conveyance has been executed in several
counterparts, each of which shall be deemed to be an original and all of which
are identical. All of such counterparts together shall constitute but one and
the same Conveyance. All of said documents are integral parts of one
consolidated transaction and are to be construed as a single transaction.

 

14.5 Limitation of Relationship. Nothing contained in this Conveyance shall be
deemed or construed to create a relationship among the Parties of partnership,
joint venture, agency, mining partnership, or other relationship creating
fiduciary, quasi-fiduciary, or similar duties or obligations inter se, or that
would otherwise subject the Parties to joint and several or vicarious liability
in favor of any third party.

 



  K-ix

   



 

Execution Version

 

14.6 APPLICABLE LAW. THE PROVISIONS OF THIS CONVEYANCE AND THE RELATIONSHIP OF
THE PARTIES SHALL BE GOVERNED BY AND INTERPRETED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF MISSISSIPPI.

 

14.7 Entire Agreement. This Conveyance constitutes the entire agreement between
the Parties covering the subject matter hereof, and there are no agreements,
modifications, conditions, or understandings, written or oral, expressed or
implied, pertaining to the subject matter hereof which are not contained herein.

 

14.8 Headings for Convenience. All captions, numbering sequences, paragraph
headings, and punctuation used in this Conveyance are inserted for convenience
only and shall in no way define, limit, or describe the scope or intent of this
Conveyance or any part thereof, nor have any legal effect other than to aid a
reasonable interpretation of this Conveyance. References contained herein to
articles, sections, exhibits, and schedules are to articles, sections, exhibits,
and schedules of this Conveyance unless expressly indicated otherwise.

 

14.9 Amendment; Waiver. This Conveyance shall not be modified or changed except
in writing signed by both Parties. No provision of this Conveyance may be waived
except in writing signed by the Party granting the waiver. A waiver of any
breach or a failure to enforce any of the terms or conditions of this Conveyance
shall not in any way affect, limit, or waive a Party’s rights under this
Conveyance at any time to enforce strict compliance thereafter with every term
or condition of this Conveyance.

 

14.10 Successors and Assigns. Subject to the terms of the Term Loan Agreement
and Article VII hereof, this Conveyance, and the Overriding Royalty created
hereby, shall inure to and be binding upon the successors and assigns of WI
Owner and Assignee.

 

(Signature page follows)

 



  K-x

   



 

This Conveyance has been executed by WI Owner on the date of its acknowledgement
below and effective as of the Effective Date.

 



 

WI Owner:

 

 

 

 

[______________________________]

 

 

 

 

 

a [_____________________________]

 

        By:    

[Name]

      [Title]  



 

ACKNOWLEDGEMENT

 

STATE OF ________________ §

                                                           §

COUNTY OF ______________  §

 

On this ____ day of _______, ____before me, _______________________, a Notary
Public in and for said County and State, personally appeared, ______________,
who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his representative capacity, and that by his signature on
the instrument, and as the act and deed of the entity upon behalf of which the
he acted, executed the above and foregoing instrument, after first being duly
authorized so to do.

 

WITNESS my hand and official seal.

 

Signature: ___________________________________

 

(Notary Public)

 

My commission expires: ________________

 

(Notary Seal)

 



  K-xi

   



 

EXHIBIT A TO CONVEYANCE OF OVERRIDING ROYALTY INTEREST

 

Exhibit A-1: WELLS

 

 

Exhibit A-2: LEASES

 

 



  K-xii

   



 

EXHIBIT L

 

[FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT]

 

NOT REQUIRED AT CLOSING

 

 

 



L-i

